FEBRUARY 1984
Connnission Decisions
2-14-84
2-21-84
2-29-84
2-29-84
2-29-84

Peabody Coal Company
Consolidation Coal Company
A. H. Smith
Council of So. Mts. v. Martin County
Metric Constructors, Inc.

KENT 80-318-R
PENN 82-203-R
YORK 81-67-M
KENT 80-222-D
SE
80-31-DM

Pg.
Pg.
Pg.
Pg.
Pg.

183
189
199
206
226

PENN 83-117-R
WEVA 82-399-D
YORK 82-14-M
PENN 83-85
CENT 83-64
KENT 83-59
KENT 83-101
KENT 83-186
KENT 83-245
WEVA 83-160-R
PENN 83-95
WEST 80-339-RM
WEST 80-338-RM
WEST 81-79-M
WEST 81-319-M
WEVA 82-334-D
WEVA 82-300-D
SE
83-49-DM
CENT 83-4
LAKE 83-68-R
PENN 83-229
KENT 83-56-D

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

237
242
246
248
253
255
258
270
290
291
310
316
324
329
355
360
406
410
416
424
4.{5
485

Administrative Law Judge Decisions
2-01-84
2-01-84
2-01-~4

2-03-84
2-07-84
2-07-84
2-07-84
2-07-84
2-07-84
2-07-84
2-08-84
2-14-84
2-14-84
2-14-84
2-14-84
2-15-84
2-16-84
2-17-84
2-23-84
2-23-84
2-24-84
2-29-84

Helvetia Coal Company
Eddie Sharp v. Magic Sewell Coal Co.
Lawrence Ready Mix Concrete Corp.
U.S. Steel Mining Company, Inc.
Randall & Blake of Oklahoma, Inc.
Apex Mining, Inc.
Pyro Mining Company
Pyro Mining Company
Broas Mining Company
United States Steel Corp.
U.S. Steel Mining Company
Minerals Exploration Company
Minerals Exploration Company
Minerals Exploration Company
Minerals Exploration Company
Kenneth Pittman v. Consolidation Coal
Kenneth Wiggins v. Eastern Assoc. Coal
Bobby Holt v. Southern Stone Co.
Mich Coal Company
Monterey Coal Company
Helvetia Coal Company
Chadrick Casebolt v. Falcon Coal Co.

COMMISSION DECISIONS

FEBRUARY

The following cases were Directed for Review during the month of February:
Jack Gravely v. Ranger Fuel Corporation, Docket No. WEVA 83-101-D; (Judge
Koutras, January 13, 1984)
Secretary of Labor, MSHA v. Monterey Coal Company, Docket No. HOPE 79-323-P;
(Interlocutory Review of Judge Fauver's December 28, 1983 Order)
Review was Denied in the following cases during the month of February:
Secretary of Labor, MSHA v. U.S. Steel Mining Company, Docket Nos. PENN 82-218,
PENN 82-219; (Judge Fauver, December 28, 1983)
William Haro v. Magma Copper Company, Docket Nos. WEST 79-49-DM, WEST 80-116-DM;
(Judge Morris, January 20, 1984)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

February 14, 1984

SECRETARY OF LABOR,
HINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket Nos. KENT 80-318-R
KENT 81-32

PEABODY COAL COMPANY
DECISION
The narrow issue in this case is whether an authorized representative
of the Secretary of Labor, employed as a "special investigator", needed to
obtain a search warrant in order to require the mine operator to produce
certain accident and illness reports required to be kept by the Federal
Hine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1976 & Supp.
V 1981), and its implementing regulations. The Commission administrative
law judge held that a search warrant was not required. 4 FMSHRC 447
(March 1982)(ALJ). For the reasons set forth below, we agree.
The issue in this case arose in a factual context uncontested by the
parties. There was no hearing; the case was decided on the basis of joint
stipulations and copies of exhibits that the parties submitted to the judge.
One of the exhibits is the affidavit of Byron Culbertson, a Peabody Coal
Company employee, stating that he was injured on May 9, 1977 "while timbering
and crosscolaring [sic] a rock fall that had been cleared in the main north
area." According to the affidavit, Culbertson informed his face boss that
afternoon of the injury, and an accident report was later completed by the
assistant mine foreman. Id.
Peabody submitted a st<;mdard-form "Coal Accident, Injury, and Illness
Report" (SF 7000-1) concerning the rock fall to HSHA. Govt. Ex. 2. 1/ The
parties stipulated that this report states that no injury occurred. On
July 29, 1980, a United Hine Workers of America ("UMWA") official filed with

1/
The rock fall occurred while the Federal Coal ~Une Heal th and Safety Act
of 1969, 30 U.S.C. § 801 et seq. (1976) was in effect. The 1969 Coal Act was
enforced by the DepartmentoEln terior' s :-lining Enfo r-cement ;.ind Safety
Administration (MESA). With enactment of the 1977 Mine Act, t!ESA's enfor-ce111ent
functions \vere transfer-red to the Department 0f Labor's 11ine Safety and Health
Administration (MSHA). All references here will he to :!SHA.

183

84-2-7

the district manager of HSHA's Madisonville, Kentucky office a written request
for an inspection pursuant to section 103(g) of the Mine Act. 2/
The UMWA
official's request for inspection stated:
I have reasonable grounds to believe that a
violation of Title 30, Federal Regulation Part 50.20
has occurred concerning the filing of Report Form
7000-1, at Peabody Coal Company's Ken Mine of a
rock fall accident on 5/9/77.
Byron Culbertson was injured in this accident.
The attached copy of 7000-1 Form does not reflect
that there was an injury. Therefore, I am requesting
an immediate inspection (or investigation) under
103(g) of the Act to determine whether there is a
violation or not.
Govt. Ex. 3. 3/ The request apparently included a copy of Peabody's "Coal
Accident, Injury, and Illness Report," referred to above. MSHA found "no
record of the injury suggested by the letter of the UHWA official." Stip. 6.

J:./

Section 103(g) provides:

Whenever a representative of the miners or a miner in
the case of a coal or other mine where there is no such representative has reasonable grounds to believe that a violation
of this Act or a mandatory health or safety standard exists, or
an imminent danger exists, such miner or representative shall
have a right to obtain an immediate inspection by giving notice
to the Secretary or his authorized representative of such violation or danger. Any such notice shall be reduced to writing,
signed by the representative of the miners or by the miner, and
a copy shall be provided the operator or his agent no later than
at the time of inspection, except that the operator or his agent
shall be notified forthwith if the complaint indicates that an
imminent danger exists. The name of the person giving such notice
and the names of individual miners referred to therein shall not
appear in such copy or notification. Upon receipt of such
notification, a special inspection shall be made as soon as
possible to determine if such violation or danger exists in
accordance with the provisions of this title. If the Secretary
determines that a violation or danger does not exist, he shall
notify the miner or representative of the miners in writing of
such determination.
30 u.s.c. § 813(g)(l)
:}_/
The issue in this proceeding is not whether Peabody in fact kept records
required by the Mine Act and the regulations, but whether a warrant was
required before the MSHA official could review such records. There is no
dispute between the parties that the records at issue here were required
records under the Act.

184

Thereafter, the MSHA district manager sent an MSHA special investigator,
Jesse Rideout, to the mine to inspect Peabody's records relating to the rock
fall and purported injury. Rideout stated his purpose at the mine office to
Peabody's safety director and gave him a copy of the UMWA's section 103(g)
request. Rideout requested no other records. The safety director informed
Rideout that Peabody previously had filed with MSHA all required reports
relating to the rock fall and he refused to allow Rideout to see the records
that Peabody was required to keep at the mine office. This decision not to
produce the records in the absence of a search warrant was reaffirmed to
Rideout in a telephone conversation with counsel for Peabody.
On instructions from counsel for the Secretary, Rideout again demanded
to see the required records pertaining to the rock fall and injury. Peabody's
mine superintendent repeated the company's refusal and Rideout proceeded to
issue a citation and withdrawal order alleging a violation of the Mine Act
which Peabody refused to abate.
Peabody filed a notice of contest with the Commission challenging the
citation and order and the proceeding was consolidated with MSHA's proposal
for an assessment of a civil penalty. Relying primarily on the Supreme
Court's decision in Donovan v. Dewey, 452 U.S. 594 (1981), the Commission
administrative law judge found that Peabody violated the Mine Act by
refusing to produce the requested records. The judge therefore upheld the
citation and assessed a $500 civil penalty. We granted Peabody's petition
for review and heard oral argument.
On review Peabody argues that the judge erred in finding "that the
inspection was not of the type so random, infrequent or unpredictable that
the appellant, for all practical purposes, had no real expectation that its
property would from time to time be inspected by government officials."
Peabody argues that a search warrant was required for this specific records
request because Inspector Rideout was a "special investigator" whose
appearance at the mine in response to a section 103(g) request could not
have been predicted. Peabody repeatedly refers to the fact that the official
duties of a special investigator include conducting investigations that, in
appropriate circumstances, could lead to the institution of criminal proceedings by law enforcement officials.
In Peabody's view, a warrant would
not have been required had the same request been made by a "regular" mine
inspector.
We affirm the judge's conclusion that a search warrant was not required
in this case. Peabody has not established that it has a privacy interest in
these records necessitating the protection of a search warrant. Section 103(d)
of the Hine Act requires operators to maintain accident records and make them
"available to the Secretary or his authorized representative." It also provides
that "[s]uch records shall be open for inspection by interested persons." 4/

!!._/

The complete text of section 103(d) reads as follows:
All accidents, including unintentional roof falls (except
in any abandoned panels or in areas which are inaccessible
or unsafe for inspections), shall be investigated by the
(Footnote continued)

185

In accordance with the Act, the recordkeeping regulations in effect at the
time of the rock fall in 1977 (30 C.F.R. §§ 80.22, .23 and .3l(a)(l977)) and
the similar regulations in effect at the time of inspection in 1980 (30 C.F.R.
§§ 50.20, .40, .41 (1980)), clearly delineate the operator's duty to investigate
accidents and make reports of them. The operator is required to maintain the
reports for five years and make them accessible on demand to the Secretary or
his authorized representative as well as any interested person. Based on these
statutory and regulatory provisions, we conclude that Peabody had no realistic
expectation of privacy in these records. See United States v. Blue Diamond Coal
Company, 667 F.2d 510, 521-22 (6th Cir. 1982)(Wiseman, J., concurring);
Youghiogheny and Ohio Coal Company v. Morton, 364 F. Supp. 45, 51 n. 5 (S.D.
Ohio 1973). ?_/
The fact that this inspection was conducted by an HSHA "special invesfigator"
rather than a "regular" MSHA inspector, is of no consequence. The Mine Act
refers only to "authorized representatives" of the Secretary of Labor and
does not distinguish between "regular" inspectors and "special investigators."
The fact that the Secretary may have established different classes of authorized representatives is not relevant in the circumstances of this case.
Both "regular" inspectors and "special investigators" are authorized to
issue citations and orders when they discover violations of the Act,
standards, and regulations, and the findings of any authorized representative may, if appropriate, be referred to the Department of Justice for
possible criminal prosecution. Accordingly, Peabody's potential liability
was in no way heightened by the Secretary's choice of a special investigator
to conduct the statutorily authorized section 103(g) inspection. !!_/
Peabody stipulated that the special investigator was an authorized
representative of the Secretary. Peabody violated the Act in refusing
Fn. 4/ continued
operator or his agent to determine the cause and the means
of preventing a recurrence. Records of such accidents
and investigations shall be kept and the information shall
be made available to the Secretary or his authorized representative and the appropriate State agency. Such records
shall be open for inspection by interested persons. Such
records shall include man-hours worked and shall be reported
at a frequency determined by the Secretary, but at least
annually.
3 0 u. s . c. § 813 ( d) •
?_/
Because this case involved only a request for records specifically
required by the Act to be maintained, it does not present the situation
faced in Sewell Coal Company, 1 FMSHRC 864 (July 1979)(ALJ). There the
inspector sought to personally review accident, injury and illness and
medical and compensation records at the mine. Those records were contained in individual personnel files which also contained other data not
required to be maintained by the Mine Act. l FHSHRC at 865.
!!_/
We note that by their very nature section 103(g) requests and the
required follow-up inspections are unpredictable. Furthermore, unless
otherwise authorized, the Act prohibits giving advance notice of any
inspection. 30 U.S.C. § 820(c).

186

him access to the records at issue without a search warrant. We
emphasize that the facts stipulated by the parties establish the reasonableness of -the special investigator's conduct. He arrived at the mine
during normal business hours, identified himself, explained the reasons for
his inspection, and delivered a copy of the UMWA's section 103(g) request
for inspection. When he was denied access to the required records, he
sought guidance from his MSHA superiors before proceeding.
The decision of the administrative law judge is affirmed.

Commissioner

k!!'-'h!~

A. E. Lawson~missioner

J/1.~ ILLRA-~
L. Clair Nelson, Commissioner

18-7

Distribution
Michael O. McKown, Esq.
Peabody Coal Company
P.O. Box 235
St. Louis, Missouri 63166
Linda Leasure, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Michael Holland, Esq.

UMWA
900 15th St., N.W.
Washington, D.C. 20005

188

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 21, 1984
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket Nos. PENN 82-203-R
PENN 82-204-R
PENN 82-217

UNITED MINE WORKERS OF AMERICA
v.

CONSOLIDATION COAL COMPANY
DECISION
This consolidated proceeding presents the question of whether
violations of a mandatory safety standard, cited under section 104(a) of
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 814(a)(Supp.
V 1981), may be found to be of a "significant and substantial" nature.
The Commission's Chief Administrative Law Judge concluded that significant and substantial findings could be made in a section 104(a)
citation, and concluded that the violations in issue were significant
and substantial. 4 FMSHRC 2093 (November 1982)(ALJ). We subsequently
granted the petition for discretionary review filed by Consolidation
Coal Company ("Consol"). 1J For the reasons stated, we affirm the
judge's decision.
During an inspection of Consol's Renton Mine, an underground coal
mine located near Pittsburgh, Pennsylvania, Richard Zelka, an inspector
of the Department of Labor's Mine Safety and Health Administration
("MSHA"), issued two citations for alleged violations of 30 C.F.R.
§ 75.1100-3, a mandatory safety standard for underground coal mines. The
portion of the standard alleged to have been violated states, "All fire
fighting equipment shall be maintained in usable and operative condition."
The citations were issued under section 104(a) of the Mine Act. '];_/

1J

We also granted the motion of the United Mine Workers of America
for leave to intervene on review.
'.!:_/
Section 104(a) states in part:
If, upon inspection or investigation, the Secretary or his
authorized representative believes that an operator of a coal or
other mine subject to the Act has violated this Act, or any mandatory health or safety standard, rule, order or regulation promulgated pursuant to this Act, he shall, with reasonable promptness,
issue a citation to the operator. Each citation shall be in writing
and shall describe with particularity the nature of the violation,
including a reference to the provision of the Act, standard, rule,
regulation, or order alleged to have been violated.
30 U.S.C. § 814(a).

189

84-2-9

Inspector Zelka checked a box on each citation form to indicate that
the violations were significant and substantial. '}_/
The citations involved two discharged fire extinguishers. The
inspector observed the first inoperable extinguisher in the mine's
underground car shop. The shop is an area in the mine, approximately 16
feet by 40 feet, where mine cars are repaired. The repair work includes
welding and torching, which are usually carried out on a daily basis.
One car was in the shop when the inspector conducted his inspection, and
he believed that it was scheduled for welding that day. The inspector
observed coal dust on the car. He also observed oil and grease, as well
as wood, on the floor of the shop. !±_/ Two miners worked in the shop,
and both were present during the inspection.
In subsequently explaining his conclusion that the violation was
significant and substantial, the inspector testified that "a fire is
always likely in car shops like this," and that when a fire does occur,
the most important thing is to extinguish it immediately. Tr. 13. He
stated that in the event of a fire, "a lot of time" would be wasted
while the miners went outside the car shop to look for an operable
extinguisher. Id.
Following his inspection of the car shop, Inspector Zelka proceeded
along the mine's track entry. He observed another discharged fire extinguisher located on a vehicle (a trackmen's motor) that was sitting on
the track. 2_/ The vehicle was energized in that its trolley pole was
attached to the trolley wire. The trackmen who rode in the vehicle had
left it and were some distance away. Upon being questioned by the
inspector, they stated that they were required to do track repair work
every day and that this work normally included the cutting of rails and
bolts with an acetylene torch. The inspector observed coal along the
track where the men would be working. The inspector also observed
grease, coal dust, and oil on the motor, particularly on the trolley
pole and in the engine controller area. In addition, he noticed cutting
torches on the vehicle as well as bottles containing the gas to be used
in welding and torching.
'}_/ The box on the face of the form is followed by the legend "S AND S
(SEE REVERSE)." The reverse of the form states:
Significant and substantial violations. By checking the significant and substantial block the inspector has indicated that based
upon the particular facts surrounding the violation there exists a
reasonable likelihood that the hazard contributed to will result in
an injury or illness of a reasonably serious nature. Checking the
significant and substantial block also means that the violation can
be considered in determining whether a pattern of violations exists.
!±_/ The wood was used to prop up the machines while they were being
repaired.
2_/ A trackmen's motor is an electrically-powered, self-propelled vehicle,
used to carry the miners who repair and maintain the mine tracks and
their equipment and supplies. Electric current reaches the vehicle's
engine when its trolley pole is in contact with trolley wires located
above the track.

190

In explaining his notation that the violation was significant and
substantial, the inspector testified that the motor could catch on fire if
there were a fault in the electrical system and that a fire could start
during the torch work. The vehicle was found by the judge to be "covered
with grease, oil, and coal dust." 4 FMSHRC at 2096. The inspector
concluded that the presence of those combustible materials could be a
contributing factor to the occurrence or spread of a fire. He also
stated that the chance of a fire was increased by what he characterized
as a general history of trackmen's motors and similar vehicles catching
on fire.
In concluding that significant and substantial findings may be included in a section 104(a) citation issued for violation of a mandatory
safety standard, and that both violations were significant and substantial, the Commission judge relied on Cement Division, National
Gypsum Co., 3 FMSHRC 822 (April 1981). In that case, we held that a
violation of a mandatory safety or health standard significantly and
substantially contributes to the cause and effect of a mine safety or
health hazard when "there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably
serious nature." 3 FMSHRC at 825. Although the citations contested in
National Gypsum were issued under section 104(a) of the Mine Act, the
operator in that case did not renew its challenge on review to the
validity of making such findings in section 104(a) citations. Consequently, we did not review the conclusion of the judge below in that
case that the practice was proper. We resolve the issue now.
It is clear that section 104(a) does not specifically require or
prohibit the practice of making significant and substantial allegations
on a citation issued for an alleged violation of a mandatory health or
safety standard. An inspector's significant and substantial findings
are, however, specifically mentioned as a prerequisite to citing violations and issuing orders under section 104(d) of the Mine Act, 30 U.S.C.
§ 814(d)(Supp. V 1981). !2_/
Consol argues that because the phrase
!2_/ Section 104(d) provides as follows:

(1) If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there has
been a violation of any mandatory health or safety standard, and
if he also finds that, while the conditions created by such
violation do not cause imminent danger, such violation is of
such nature as could significantly and substantially contribute to
the cause and effect of a coal or other mine safety or health
hazard, and if he finds such violation to be caused by an unwarrantable failure of such operator to comply with such mandatory
health or safety standards, he shall include such finding in any
citation given to the operator under this Act. If, during the same
inspection or any subsequent inspection of such mine within 90 days
after the issuance of such citation, an authorized representative
of the Secretary finds another violation of any mandatory health or
safety standard and finds such violation to be also caused by an
(footnote continued)

191

"significant and substantial" is not contained in section 104(a), Congress
did not intend to authorize a significant and substantial finding in
conjunction with a section 104(a) citation issued for a violation of a
mandatory safety or health standard. A careful reading of sections
104(a) and 104(d) convinces us, however, that this is not the case.
Section 104(a) requires that the citation be in writing and that it
"describe with particularity the nature of the violation." (Emphasis
added.) The "nature" of a violation refers to its characteristics and
properties. Thus, when an inspector describes the nature of a violation
he may articulate in writing not only the objective conditions that
result in the violation, but he may also indicate, where appropriate,
his subjective judgment as to its other distinguishing characteristics.
That one of those characteristics may be whether the violation is
significant and substantial is made clear by section 104(d)(l), which
requires the inspector to determine, among other things, whether the
violation "is of such nature as could significantly and substantially
contribute to the cause and effect of a ••• mine safety or health hazard."
(Emphasis added.) Thus, construing sections 104(a) and (d) together, we
conclude that the required description of the nature of the violation of
a mandatory safety or health standard cited under section 104(a) may
include a finding by the inspector that the violation is significant and
substantial.
This leaves the question of whether the violations in this case
were in fact significant and substantial. The judge noted the presence
of combustible materials in the vicinity of both discharged extinguishers.

footnote 6 continued
unwarrantable failure of such operator to so comply, he shall
forthwith issue an order requiring the operator to cause all persons
in the area affected by such violation, except those persons ref erred
to in [section 104(c)] to be withdrawn from, and to be prohibited
from entering, such area until an authorized representative of the
Secretary determines that such violation has been abated.
(2) If a withdrawal order with respect to any area in a coal
or other mine has been issued pursuant t-0 paragraph (1), a withdrawal order shall promptly be issued by an authorized representative
of the Secretary who finds upon any subsequent inspection the
existence in such mine of violations similar to those that resulted
in the issuance of the withdrawal order under paragraph (1) until
such time as an inspection of such mine discloses no similar
violations. Following an inspection of such mine which discloses
no similar violations, the provisions of paragraph (1) shall again
be applicable to that mine.
30 U.S.C. § 814(d)(emphasis added).

192

He also noted the presence of potential ignition sources at both locations,
in that welding and torching were routinely done at both locations and
power was going into the track.men's motor. 4 FMSHRC at 2096. The judge
found the danger of fire to be "inherent and ever present" when welding
and torching are routinely carried out. 4 FMSHRC at 2097. He concluded
that "injury of a reasonably serious nature becomes a reasonable likelihood when firefighting equipment such as extinguishers are not in working
condition in such an environment." Id.
During the hearing, Consol sought to establish the presence of
other fire extinguishers and of rock dust, which may also be used to
suppress a fire,. in the vicinity of both violations. The judge made no
finding with respect to the existence of this firefighting equipment and
material, but concluded that, even assuming their presence, a significant and substantial finding would still be appropriate. He accepted
the testimony of a MSHA accident investigator Gerald Davis, that in the
event of a fire, panic often was likely and that it therefore could not
be assumed that a miner would attempt to obtain a second extinguisher,
if the nearest one were not operable, or rock dust to fight a fire.
4 FMSHRC at 2097. ]__/
As noted above, we have held that a violation is significant and
substantial "if, based upon the particular facts surrounding the violation,
there exists a reasonable likelihood that the hazard contributed to will
result in an injury or illness of a reasonably serious nature." National
Gypsum, 3 FMSHRC at 825. Noting that the Act does not define "hazard,"
we construed the term to "denote a measure of danger to safety or health."
3 FMSHRC at 827. We stated further that a violation "'significantly and
substantially' contributes to the cause and effect of a hazard if the
violation could be a major cause of a danger to safety or health. In
other words, the contribution to cause and effect must be significant
and substantial." Id. (footnote omitted).
In order to establish that a violation of a mandatory safety
standard is significant and substantial under National Gypsum, the
Secretary of Labor must prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety hazard--that is, a
measure of danger to safety--contributed to by the violation; §_/ (3) a
reasonable likelihood that the hazard contributed to will result in
injury; and (4) a reasonable likelihood that the injury in question will
be of a reasonably serious nature. See Mathies Coal Co., 6 FMSHRC __ ,
FMSHRC Docket No. PENN 82-3-R, etc., slip op. at 3-4 (January 6, 1984).
The third element embraces a showing of a reasonable likelihood that the
hazard ~ill occur, because, of course, there can be no injury if it does
not.
]__/
Investigator Davis was also an electrical inspector. He had worked
for MSHA in both capacities for eleven and one-half years. He was a
member of MSHA's mine rescue team for fighting mine fires and explosions,
and was accepted by Consol as an expert in the field of mine electricity.
§_/
We note that this case involves the violation of a mandatory safety
standard. We have pending before us a case raising a challenge to the
application of National Gypsum to a violation of a mandatory health
standard. Consolidation Coal Co., FMSHRC Docket No. WEVA 82-209-R, etc.
We intimate no views at this time as to the merits of that case.

193

In this case, there is no dispute as to the existence of the
violations. Rather, Consol argues that the inoperable fire extinguishers
could not cause the feared hazard to safety--a mine f ire--and thus could
not pose "a significant and substantial contribution to the cause and
effect of a .•• mine safety ••• hazard." Consol also argues that even
if the cause and effect of a hazard were contributed to, there was not
a reasonable likelihood the hazard would result in a reasonably serious
injury. We do not agree.
With regard to Consol's argument concerning cause and effect, the
causative chain of a danger in a mine may have many links. Hazards may
result from the interactions of various conditions. We believe it is
beyond dispute that the inoperable fire extinguishers created a major
threat that a mine fire, once started, would spread or intensify without
control. As the inspector testified, the most important step to take
when a mine fire starts is to extinguish it innnediately. If the fire
fighting equipment is inoperable, such suppression may be impossible.
Thus, the violations in this case presented a discrete safety hazard,
i.e., propagation or intensification of a fire.
The next question is whether there was a reasonable likelihood that
the hazard contributed to would result in injury. To prove this aspect
of his case, the Secretary of Labor first had to establish that a fire
was reasonably likely to occur, for without a fire there could be no
reasonable likelihood of injury resulting from the hazard of propagation
or intensification due to inoperable extinguishers. Consol argues that
the evidence does not establish a reasonable likelihood of a fire. We
disagree.
Substantial evidence supports the judge's findings as to the
existence of combustible materials in the car shop and combustible
materials on and near the trackmen's motor. Indeed, their presence was
not seriously disputed. Inspector Zelka stated his opinion that a fire
in the car shop was "always likely" and "could easily happen." Tr. 13,
17. He also testified that a fire was reasonably likely to occur with
respect to the trackmen's motor. Investigator Davis stated his opinion
that any time there is a combination of oil and grease and proximate
welding and torching in a mine, the likelihood of a fire is increased.
With respect to the trackmen's motor, Inspector Zelka testified that
welding and torching could ignite the accumulated materials along the
track and that a fault in the machine's electrical system could ignite
the accumulations on the motor. Davis further testified, without dispute,
that acetylene hoses could develop pin holes and that an arc or spark
from the welding could ignite the acetylene coming out of the hoses.
The investigator reviewed reports of previous mine fires involving
similar vehicles. He stated that he found 28 such fires during 19591973. 2./ The informed opinions of the inspector and the investigator

2/

The mine is located in MSHA District 2. The accidents which were
reported and reviewed all occurred in that district. A summary of the
reports was introduced into evidence by the Secretary. This exhibit
indicates that of the 28 fires listed, eight involved ignition of
accumulations of combustible materials and three involved ignition of
acetylene.

194

are an important component in determining whether there is a reasonable
likelihood that the hazard contributed to will occur. See, for example,
Mathies Coal Co., supra, slip op. at 5. Based upon the reasoned opinions
of the inspector and the investigator, as well as the evidence of previous
fires on similar equipment, we agree with the judge's findings that a
danger of fire was reasonably likely at both locations.
The next question is whether there was a reasonable likelihood that
such a fire, in conjunction with the inoperable fire extinguishers,
would result in an injury. Both MSHA witnesses testified that in the
event of a fire in the car shop, the two miners who worked in the shop
would be in danger of being burned or being overcome by toxic smoke.
Investigator Davis additionally testified that in such a situation, the
miners might panic. 10/ Consol offered no evidence to rebut this testimony.
With regard to the trackmen's motor, Inspector Zelka testified that
there was a high velocity of air in the track entry, and that if a fire
occurred it would spread rapidly. He stated that the smoke would spread
through the entry and that the eight miners working inby the trackmen's
motor could be overcome. He also testified that the two miners repairing
track might be burned. Consol's project engineer testified that the
trackmen could telephone those inby and warn them of the approaching
smoke and that the eight miners could then enter an escapeway and the
inspector conceded the presence of telephones and escapeways between the
trackmen's motor and the area where the eight men were working. However,
Investigator Davis stated that in one fire he knew of, miners tried to
come up the entry through the smoke rather than take the escapeway. In light
of the unrebutted testimony that the extinguishers did not work, that
miners were present in the car shop, on the track and inby the trackmen's
motor, that mine fires may produce highly toxic fumes, and that miners
in the face of fire may panic, we conclude that substantial evidence

10/ The investigator stated:
[T]he shop [has] ..• two metal doors [and] .•. the guy uses a fire
extinguisher that does not work. The second he runs out of that
door and closes the door behind him to seal the fire off ...
[t]here is no guaraµtee the other fire extinguisher that he grabs
is going to work; ... [a]fter he grabs the door, after whatever
length of time, the fire has already kindled to the point to a
great degree of smoke, especially if there's greas·e and oil which
gives off a ... large amount of smoke which is very toxic. The
second he opened that door, the smoke would come out and hit him in
the face and there's no guarantee at that point that he is even
going to be able to go in there to fight the fire after you open
that door.
[l]t's been our experience through other accidents that
a guy never does the logical.
Tr. 84.

195

supports the judge's conclusion that there was a reasonable likelihood
the hazard contributed to would result in injury. 11/
The judge also concluded that any injuries would be reasonably
serious. 4 FMSHRC at 2097. Because the evidence indicates that any
injuries would be caused by smoke and/or fire, substantial evidence also
supports this conclusion.
For the foregoing reasons, we affirm the judge's holdings that
significant and substantial findings may be made in connection with a
citation issued under section 104(a) of the Mine Act for violation of a
mandatory safety or health standard and that the violations in this case
were significant and substantial.

11/ Like the judge, we are persuaded that the presence of other fire
extinguishers 50 to 100 feet from the discharged fire extinguishers is
irrelevant to the question of whether there was a reasonable likelihood
that a fire would result in an injury. The judge stated, "Even if other
fire extinguishers and rock dust were where the operator alleged they
were •.• there would be no guarantee that in the event of a fire a miner
would go [to them] • • . • [A] miner might run in the other direction and
the first couple of minutes in any fire is critical with smoke the major
problem." 4 FMSHRC at 2097. We note, however, that any question
involving the presence of other firefighting equipment is hypothetical.
Consol introduced a map into evidence which indicated the locations
where other extinguishers and bags of rock dust were said to exist. The
record contains testimony concerning their possible presence. However,
there was no proof that any of the fire extinguishers were actually
present at the locations indicated on the map, that they were operable,
or that rock dust was present in usable amounts.

19.6

Commissioner Lawson concurring:
I agree with the majority as to the disposition of this case and
their holding that significant and substantial findings may be made for
a citation issued under section 104(a) of the Mine Act. However, for
the reasons expressed in my dissent in National Gypsum, supra, I disagree with their analytical approach as set forth here and in that case.

A. E. Lawson, Commissioner

197

Distribution
Robert M. Vukas, Esq.
Consolidation Coal Company
1800 Washington Road
Pittsburgh, PA 15241
Anna L. Wolgast, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Mary Lu Jordan, Esq.
UHWA
900 15th St., N.W.
Washington, D.C. 20005
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W.
Washington, D.C. 20006

198

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

February 29, 1984

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos. YORK 81-67-M

v.
A. H. SMITH
DECISION
This consolidated civil penalty and contest of citation proceeding arises
under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.
(1976 & Supp V 1981). At issue is an alleged violation of 30 C.F.R. §---"56.5-50,
a mandatory standard, regulating miners' exposure to noise, applic-able to sand,
gravel and crushed stone operations. l/ A.H. Smith was issued a citation for
allegedly failing to implement feasible administrative or engineering controls
on a diesel shovel to reduce the shovel operator's noise exposure to within the
levels required by the standard. The administrative law judge found a violation
and assessed a civil penalty. 4 FMSHRC 1371 (July 1982)(ALJ). For the reasons
that follow, we affirm.

1/

30 C.F.R. § 56.5-50 provides:
(a) No employee shall be permitted an exposure to noise in
excess of that specified in the table below. Noise level measurements shall be made using a sound level meter meeting specifications
for type 2 meters contained in American National Standards Institute
(ANSI) Standard Sl.4-1971, "General Purpose Sound Level Meters,"
approved April 27, 1971, which is hereby incorporated by reference
and made a part hereof, or by a dosimeter with similar accuracy.
This publication may be obtained from the American National
Standards Institute, Inc., 1430 Broadway, New York, New York 10018,
or may be examined in any Metal and Nonmetallic Mine Safety and
Health District or Subdistrict Office of the Mine Safety and Health
Administration.
(Footnote continued)

199

84-2-14

On July 19, 1978, a Department of Labor Mine Safety and Health
Administration (MSHA) inspector conducted an inspection at Smith's
Brandywine Pits and Plant, a sand, gravel and concrete operation. As part
of this inspection, a noise survey was conducted on a diesel-powered clam
shovel. This shovel, manufactured in the 1940's and purchased by Smith in
1956, had no barrier between the operator's cab and the engine compartment,
no glass in the window openings of the operator's cab, and no muffler on the
engine's exhaust. The noise survey results showed that the shovel's operator
had been exposed to a noise level 189 percent greater than permitted under
section 56.5-50. Smith was issued a citation for violation of the standard.
Based on his previous experience with other shovels, the MSHA inspector
suggested to Smith that a sound absorption barrier be erected between the
cab and engine compartment. Two possible methods were suggested: constructing
a permanent barrier out of plywood covered with sound absorption material or
installing a prefabricated sound-barrier curtain. The inspector estimated the
cost of these methods as between $100-$300 and $400-$500, respectively.
Smith requested the name of the supplier of the prefabricated curtain, which
the inspector provided tq him.
MSHA reinspected the shovel in May 1979. At that time the HSHA inspector
observed that the sound-barrier curtain was installed with large gaps at the
ceiling. The sides of the curtain were not attached to the shovel. A noise
survey taken at that time revealed a reduction in the noise level in the cab,
but a continued exposure in excess of permissible limits. Smith was informed
~f the need to install the curtain properly.
Additionally, the inspector
suggested that window glass be installed in the openings around the cab to
further insulate the operator from the noise.
Fn. 1 continued
PERMISSIBLE NOISE EXPOSURE
Sound level dBA,
slow response

Duration per day,
hours of exposure
8
6
4
3
2

------------------------------------------------------------------------------------------------------------------------1!2
------------------------1
------------------------!2
------------------------!z; or less --------------------

90
92
95
97
100
102
105
110
115

No exposure shall exceed 115 dBA. Impact or impulsive
noises shall not exceed 140 dB, peak sound pressure level.
(b) When employees' exposure exceeds that listed in the above
table, feasible administrative or engineering controls shall be
utilized. If such controls fail to reduce exposure to within
permissible levels, personal protection equipment shall be provided and used to reduce sound levels to within the levels of
the table.
[Emphasis added.]

200

MSHA reinspected the shovel in June 1981. At that time the sound-barrier
curtain was on the floor of the engine compartment and window glass had not
been installed. A noise survey established that the shovel operator remained
exposed to excessive noise. The inspector issued a withdrawal order. The
need for the window glass and proper installation of the curtain was reiterated,
and the use of a muffler proposed.. Four days later MSHA reinspected the shovel.
A muffler had been added to the exhaust, but no glass was in the windows and
the curtain was still improperly installed. Subsequently, for reasons not
reflected in the record, the operator withdrew the shovel from use.
In his decision the Commission administrative law judge concluded that,
in order to establish a violation of this standard, the Secretary carried the
burden of proving an excessive noise level, as well as the technological and
economic feasibility of the proposed noise controls. Because it was uncontradicted that there was excessive noise, the judge framed the issue as
whether HSHA had met its burden of proving the feasibility of the proposed
controls. In finding that MSHA had met its burden, the judge relied on the
testimony of the inspector with respect to his experience with similar
shovels. The judge found that the Secretary's evidence established that
installation of the sound barrier, window glass, and muffler would have
brought the shovel into compliance, and that the cost would have been $600
or less at the time of inspection. He concluded that even if the operator's
later actual cost of $948.75 for the sound-barrier curtain were added to the
inspector's "high" estimates of $450 for muffler, glass, and labor, this sum
(about $1,400) was not an unreasonable economic burden in order to achieve
full compliance with the standard. 4 FMSHRC at 1375. ]:_/
We granted Smith's petition for discretionary review. Subsequently, in
Secretary of Labor v. Callanan Industries, Inc., 5 FMSHRC 1900 (November 1983),
the noise standard at issue here was interpreted for the first time by the full
Commission. The broad question before us in the present case is whether the
judge's decision can be sustained in light of Callanan.
The cited standard provides that no miner shall be permitted exposure
to noise levels in excess of those established by the standard. When noise
levels exceed the limits established by the standard, "feasible administrative or engineering controls shall be utilized" by the operator to reduce
the miner's exposure to within permissible limits. If such controls fail
to reduce exposure to within permissible levels, personal protective equipment must be provided and used. In Callanan, after an extensive discussion
of the history of the standard, we concluded that no special meaning was
intended for the word "feasible" in this standard. We therefore used the
Supreme Court's statement of the plain meaning of the word as "capable of
2/
The judge further found that MSHA's proposed use of multiple shovel
operators, to reduce an individual's exposure to permissible levels, was a
feasible administrative control. On review, Smith also challenges this
aspect of the judge's decision. The Secretary has not addressed directly
Smith's arguments concerning the alleged infeasibility of the suggested
administrative controls. Because of the paucity of evidence and focused
argument on this issue, and in light of the potential importance of the
general question of ~hat constitutes a feasible administrative control,
we do not reach that issue in this case. Rather, because we find that the
feasibility of engineering controls was established, we rest our decision
on this basis alone.

201

being done, executed, or effected." 5 FMSHRC at 1907, citing American Textile
Mfrs. Inst. v. Donovan, 452 U.S. 490, 508-509 (1981). We also held that "the
determination of whether use of an engineering control to reduce a miner's
exposure to excessive noise is capable of being done involves consideration of
both technological and economic achievability." Id. Thus, we established in
Callanan that:
[I]n order to establish his case the Secretary must
provide: (1) sufficient credible evidence of a miner's
exposure to' noise levels in excess of the limits
specified in the standard; (2) sufficient credible
evidence of a technologically achievable engineering
control that could be applied to the noise source;
(3) sufficient credible evidence of the reduction in
the noise level that would be obtained through implementation of the engineering control; (4) sufficient
credible evidence supporting a reasoned estimate of the
expected economic costs of the implementation of the
control; and (5) a reasoned demonstration that, in view
of elements l through 4 above, the costs of the control
are not wholly out of proportion to the expected benefits.
After the Secretary has established each of the above
elements, the operator in rebuttal may refute any of the
components of the Secretary's case.
5 FMSHRC at 1909.

In this case, the administrative law judge appropriately placed the burden
of proof on the Secretary. Additionally, the first element of establishing a
violation, credible proof of over-exposure to noise, was uncontroverted. The
second element concerns proof of the technological achievability of the proposed
engineering control. Smith, in essence, argues that HSHA itself did not know
precisely what engineering controls would be sufficient to abate the violation.
Smith contends that the Secretary utilized a "trial and error" approach in
determining which engineering controls would abate the citation. Whatever the
possible merits of Smith's "trial and error" objection to proof of a violation
of the noise standard, on the facts of this case we find the argument
unpersuasive. The Secretary presented credible evidence that the excessive
noise levels resulted from the fact that the operator's cab was not segregated
sufficiently from the engine compartment and other noise sources. The noise
controls proposed by the Secretary are all basic and uncomplicated, and involve
no complicated studies or experimental technology.
Rather, several self-evident,
readily available controls were suggested. In our view, the Secretary presented
sufficient credible evidence establishing several technologically achievable
engineering controls that could have been applied to Smith's equipment.
The ·third element of proof concerns the reduction in noise Level that
would be attained if the proposed controls were implemented. He conclude that
the Secretary presented sufficient credible evidence in this regard. The
inspector testified that he had experience with abatement of noise vinlations
involving similar diesel shovels, nsing engineering controls such as those
t"ecommended in this case. Although the inspector did not predict the exact
amount of noise reductLon achievable i'rom each proposed control, hased on his
past experience he indicated that each control would reduce the noise level

202

and that compliance could be achieved by a combination of the proposed controls.
On this record the Secretary thus established that the proposed engineering
controls would.reduce the noise level.
The fourth element requires proof of a reasoned estimate of the expected
economic cost of the controls. In this instance, based on his previous
experience the inspector was able to estimate a cost for the controls. He
testified that another operator had installed a commercial sound curtain for
approximately $500. He also testified that he told Smith that two other
operators had successfully built homemade barriers to bring their equipment
into compliance at a cost of $100 or less. An installed muffler was priced
at between $50 and $100. The inspector estimated the cost for the window
glass at between $100 and $200. Although these estimates are not documented
beyond the inspector's personal knowledge and experience, we conclude that
the inspector established sufficient experience with these proposed noise
controls to make his testimony credible as a reasoned estimate of their cost.
Smith did not rebut the testimony on the costs of glass and muffler and
only demonstrated that the actual cost of the curtain, months after the
inspection and original estimate, was more than predicted.
The final element of the Secretary's proof is a demonstration that the
cost of the suggested controls is not wholly out of proportion to the expected
benefits. Again, the facts support the conclusion that the Secretary met this
burden. The estimated total cost of the engineering controls suggested by
the Secretary ranged from a low estimate of $600 or less to a high estimate of
about $1,400. The benefit to be attained from installation of the controls
apparently would be full compliance with the standard by reducing the miner's
exposure to noise to permissible Levels. We agree with the judge that even
if the higher cost estimates are used, it cannot be said that these costs are
unreasonable or wholly out of proportion to the expected benefits to be
attained. }../ Thus, we conclude that the Secretary established a violation
of 30 C.F.R. § 56.5-50.

2./

In view of the amount of the maximum estimated costs of the engineering
controls, this case also does not require us to address in detail the
"prohibitively expensive" test of economic feasibility suggested by the
Secretary. See Callanan, 5 FMSHRC at 1908. As in Callanan, under any
reasonable interpretation of that phrase the costs of the controls at
issue here can not be considered "prohibitively expensive."

203

Accordingly, the judge's finding of a violation and assessment of a
$300 civil penalty are affirmed.

--L. Cl_air Nelson, Commissioner
I /

I/

v

Commissioner Lawson concurring:

I agree with the majority as to the result reached and would, therefore,
affirm the finding of a violation by the judge below. However, for the reasons
expressed in my dissent in Callanan Industries, Inc., supra, I disagree with
their requiring the Secretary to establish as part of his prima facie case
the economic feasibility of technologically feasible controls.

A. E. Lawson, Commissioner

204

Distribution
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Mr. Wheeler Green, Safety Director
A. H. Smith Company
Branchville, Maryland 20740
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

205

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 29, 1984

COUNCIL OF SOUTHERN MOUNTAINS,
INC.

v.

Docket No. KENT 80-222-D

MARTIN COUNTY COAL CORPORATION
DECISION
This case arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et~· (1976 & Supp. V 1981). The issue presented is whether the Mine Act grants to non-employee representatives of
miners the right to monitor training classes for miners on mine property.
A Commission administrative law judge held that such a monitoring right
was impliedly conferred by the Mine Act, and that the operator had
interfered with its exercise in violation of section 105(c)(l) of the
Act. 30 U.S.C. § 815(c)(l). 1./ We disagree. Connnission recognition of
the asserted right would be tantamount to amendment of the Mine Act.
Accordingly, we reverse.

I.

The essential facts are stipulated or undisputed. On October 25,
1979, Martin County Coal Corporation refused to permit persons from a
non-employee representative of miners, the Council of Southern Mountains,
Inc. (the "Council"), to enter the property of Martin County's No. 1-S
coal mine to monitor Martin County's training classes for its miners.
The Council's representatives were not accompanied by an inspector nor
were they participating in an ongoing inspection. The classes were
being conducted pursuant to section 115 of the Mine Act. 30 U.S.C.
§ 825 (n. 4 infra).
The Council was the authorized representative of
miners, for purposes of the Mine Act, at Martin County's No. 1-S and 1-C

1/
The judge's decisions are reported at 2 FMSHRC 2829 (October 1980)
(ALJ)(decision on the merits), and 3 FMSHRC 526 (February 198l)(ALJ)
(award·of attorney's fees).

206

84-2-15

mines, and had complied with the Department of Labor's filing requirements for miners' representatives under 30 C.F.R. Part 40. ]:_!
In December, as a result of Martin County's refusal to permit
monitoring on October 25, the Council filed a discrimination complaint
under section lOS(c) of the Mine Act with the Department of Labor's Mine
Safety and Health Administration ("MSHA"). MSHA investigated the complaint and on March 5, 1980, issued Martin County a citation alleging a
violation of 30 C.F.R. § 48.3, which is a training regulation implementing section 115 of the Mine Act. MSHA advised the Council by
letter, however, of its determination that Martin County's refusal to
allow the Council to monitor training classes was not a violation of
section 105(c)(l) of the Act.
On March 18, 1980, the Council was again denied permission by
Martin County to enter mine property to monitor miner training classes
at the No. 1-S mine. Again, the Council's representatives were not
asserting any right to accompany an inspector. On the same date, MSHA
issued a withdrawal order for Martin County's failure to abate the
alleged violation of section 48.3. Martin County filed a notice of
contest of the citation and withdrawal order. The Council, in turn,
filed a discrimination complaint with the Commission, which is the
subject of this case, based on Martin County's October and March
refusals to allow monitoring. The complaint was filed pursuant to
section 105(c)(3) because of MSHA's prior determination that Martin
County's refusal to permit monitoring did not violate section 105(c)(l).
Finally, MSHA filed a civil penalty petition for the alleged violation
of section 48.3. The Commission's administrative law judge subsequently
consolidated the proceedings.
On October 3, 1980, the Commission's judge rendered his decision
concluding that Martin County had violated section 105(c)(l). He
awarded the Council attorney's fees and expenses but did not, at that
point, specify the sums involved. Both Martin County and the Council
filed petitions for discretionary review. On November 12, 1980, we
returned the case to the judge for a determination of the amount of
attorney's fees. 2 FMSHRC 3216 (November 1980). On February 23, 1981,
the judge awarded the Council $14,730.51 in attorney's fees and expenses. Martin County then filed a petition for discretionary review,
which we granted on April 3, 1981. The Secretary of Labor filed an
amicus brief on review, and we heard oral argument in the case.
2/

Earlier, in March 1979, Martin County had also denied Council
On March 12,
1979, the Council filed a section 105(c) discrimination complaint over
this incident and other aspects of Martin County's refusal to recognize
the Council's status as a representative of miners. On October 24,
1979--the day before Martin County again refused the Council permission
to monitor classes--the Council voluntarily withdrew its complaint
pursuant to a settlement with Martin County. The withdrawal letter
stated that the Council and Martin County had reached an understanding
that the Council was the authorized representative of miners at the No.
1-S and 1-C mines. The letter did not mention the subject of monitoring
training classes.

~epresentatives permission to monitor training classes.

207

In his decision on the merits, the judge vacated the citation and
withdrawal order alleging a violation of section 48.3. He concluded
that no provision in the regulation, expressly or by implication,
granted non-employee miners' representatives a right to monitor an
operator's training classes. He also determined that section 48.3
reserves to the Chief of MSHA's Training Center the exclusive right to
evaluate the effectiveness of operators' training programs. Neither the
Secretary of Labor nor the Council sought review of this aspect of the
judge's decision.
With respect to the section 105(c) violation alleged by the Council,
the judge determined that the Mine Act confers on non-employee miners'
representatives an implied right to monitor classes being conducted on
mine property. He therefore concluded that the refusal to let the
Council monitor the classes violated section 105(c)(l), because it
directly interfered with the exercise of a statutory right of a representative of miners. In holding that there was an implied monitoring
right, the judge stated such an "implied right to monitor training
classes must be found as a part of the purposes of the Act and its
provisions in general." 2 FMSHRC at 2839.
The judge observed that section 2(e) of the Mine Act provides that
operators "with the assistance of miners, have the primary responsibility to prevent the existence of unsafe and unhealthful conditions and
practices in the mines.'' 30 U.S.C. § 80l(e). The judge reasoned that
since miners are to assist operators in health and safety matters and
may act through their representatives, section 2(e) supported representatives' active participation in operators' safety training classes.
The focus of the judge's reasoning, however, was section 115 of the Mine
Act.
The judge noted that section 115(a)(l) requires instruction on "the
statutory rights of miners and their representatives." He stated that
this provision constituted "a strong indication that the miner's representative shbuld be present when that instruction is given." 2 FMSHRC
at 2840. Additionally, the judge reasoned that section 115(b), which
provides that training can be given at some place other than the mine
site, was also "significant" because an "operator would have difficulty
in objecting to a miners' non-employee representative coming to that
site to monitor the training classes." Id. The judge also relied on
section 115(c), which requires that miners be given certificates of
instruction after training and that the certificates be made available
for inspection at the mine. He stated that this section implied that
miners' representatives, whether employees or not, would have the right
to examine the certificates after training has been completed. We
respectfully disagree with the judge's analysis of the statute.
II.

Neither the Mine Act nor its legislative history--nor, for that
matter, the Secretary's extensive regulations implementing section 115

208

of the Act--refers to a right of miners' representatives to monitor
training classes. This legislative silence dictates cautious review of
any argume~t that the Commission "recognize" such a statutory right.
We do not quarrel with the general proposition that statutory
rights and duties may be judicially inferred. In our opinion, however,
due respect for the limits of judicial power requires that any such
inference be founded on a persuasive textual or legislative indication
of the intended presence of the claimed right or duty. Legislative
history, for example, may unquestionably show that statutory language
embraces matters not expressly stated. Indeed, we found this to be the
case with regard to the right to refuse work under the Mine Act.
Secretary ex rei. Fasula v. Consolidation Coal Co., 2 FMSHRC 2786, 278993 (October 1980), rev'd on other grounds sub. nom. Consolidation
Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981). Different provisions of a statute, when viewed together, may clearly yield a result
that neither suggests alone.
Examples could be multiplied, but we conclude that there must be a
persuasive nexus between that which is stated in a statute and that
which is inferred from it. Ambitious inference all too easily becomes
amendment. In view of some of the suggestions made in this case, it
bears restating that the Commission is an independent adjudicatory
agency that exists to provide administrative trial and appellate review.
The Commission is in no way part of MSHA or the Department of Labor.
Our statutory mandate does not include amendment of the Act or promulgation of legislative regulations implementing it.
The right we are asked to detect is sophisticated: Non-employee
miners' representatives would be empowered to enter mine property and
attend the operator's training classes; there, they would monitor the
operator's teaching methods and its compliance with all applicable
training requirements. We do not discern a persuasive nexus between the,
Mine Act and this asserted private avenue to enforce its training provisions. ]._!
The Act's reference in section 2(e)(30 U.S.C. § 80l(e)) to "miner
assistance" to operators in the prevention of unsafe and unhealthful
conditions is a preambulary statement of general "findings and purpose."
As such, it does not definitively indicate whether this specific form of
asserted "assistance" is impliedby the Act. We cannot treat this
general statement in the Act's preamble as a congressional carte
blanche to engraft onto the Mine Act whatever judicial afterthought we
might deem useful or expedient. As the Court of Appeals for the
District of Columbia Circuit declared in a similar context:

]._!

Our decision in this case is not based on any distinction between
the rights of employee and non-employee miners' representatives. Rather,
we distinguish only between those who would regularly and properly be
scheduled to attend an operator's training session and those who would
not be present without an implied monitoring right or invitation. Obviously, nothing in our holding would bar permissive or contractual
attendance by any miners' representative at training classes on mine
property.

209.

The •.• argument based on the language in the
preamble is based on an erroneous perception of the
operation and significance of such language. A preamble no doubt contributes to a general understanding
of a statute, but it is not an operative part of the
statute and it does not enlarge or confer powers on
administrative agencies or officers. Where the enacting or operative parts of a statute are unambiguous,
the meaning of the statute cannot be controlled by
language in the preamble. The operative provisions
of statutes are those which prescribe rights and
duties and otherwise declare the legislative will.
Association of American Railroads v. Castle, 562 F.2d 1310, 1316 (D.C.
Cir. 1977)(footnote omitted).
Nor do we find indicia of the claimed right in section 115 itself.
This section, set forth in the accompanying note, is a provision of
considerable specificity. !±_/ None of the language of section 115, however, hints at a monitoring right for non-employee miners' representatives on mine property.
!±_/ Section 115 provides:
(a) Each operator of a coal or other mine shall have a health
and safety training program which shall be approved by the Secretary.
The Secretary shall promulgate regulations with respect to such
health and safety training programs not more than 180 days after
the effective date of the Federal Mine Safety and Health Amendments
Act of 1977. Each training program approved by the Secretary shall
provide as a minimum that-(1) new miners having no'underground mining
experience shall receive no less than 40 hours
of training if they are to work underground. Such
training shall include instruction in the statutory
rights of miners and their representatives under
this Act, use of the self-rescue device and use
of respiratory devices, hazard recognition, escapeways, walk around training, emergency procedures, basic ventilation, basic roof control,
electrical hazards, first aid, and the health and
safety aspects of the task to which he will be
assigned;
(2) new miners having no surface mining experience shall receive no less than 24 hours of
training if they are to work on the surface. Such
training shall include instruction in the statutory
rights of miners and their representatives under
this Act, use of the self-rescue device where
appropriate and use of respiratory devices where
appropriate, hazard recognition, emergency procedures, electrical hazards, first aid, walk around
training and the health and safety aspects of the
task to which he will be assigned;

(footnote continued)

210

The judge stated that the requirement in section 115(a)(l) and (2)
for training on "the statutory rights of miners and their representatives"
footnote 4 cont'd.
(3) all miners shall receive no l~ss than
eight hours of refresher training no less frequently than once each 12 months, except that
miners already employed on the effective date
of the Federal Mine Safety and Health Amendments
Act of 1977 shall receive this refresher training
no more than 90 days after the date of approval
of the training plan required by this section;
(4) any miner who is reassigned to a new
task in which he has had no previous work experience shall receive training in accordance
with a training plan approved by the Secretary
under this subsection in the safety and health
aspects specific to that task prior to performing
that task;
(5) any training required by paragraphs (1),
(2) or (4) shall include a period of training as
closely related as is practicable to the work in
which the miner is to be engaged.
(b) Any health and safety training provided under subsection
(a) shall be provided during normal working hours. Miners shall be
paid at their normal rate of compensation while they take such
training, and new miners shall be paid at their starting wage rate
when they take the new miner training. If such training shall be
given at a location other than the normal place of work, miners
shall also be compensated for the additional costs they may incur
in attending such training sessions.
(c) Upon completion of each training program, each operator
shall certify, on a form approved by the Secretary, that the miner
has received the specified training in each subject area of the
approved health and safety training plan. A certificate for each
miner shall be maintained by the operator, and shall be available
for inspection at the mine site, and a copy thereof shall be given
to each miner at the completion of such training. When a miner
leaves the operator's employ, he shall be entitled to a copy of his
health and safety ~raining certificates. False certification by an
operator that training was given shall be punishable under section
llO(a) and (f); and each health and safety training certificate
shall indicate on its face, in bold letters, printed in a conspicious manner the fact that such false certification is so
punishable.
(d) The Secretary shall promulgate appropriate standards for
safety and health training for coal or other mine construction
workers.
(e) Within 180 days after the effective date of the Federal
Mine Safety and Health Amendments Act of 1977, the Secretary shall
publish proposed regulations which shall provide that mine rescue
teams shall be available for rescue and recovery work to each
underground coal or other mine in the event of an emergency. The
cost of making advance arrangements for such teams shall bP ~orne
by the operator of each such mine.
30 u. s. c. § 825.

211

is a "strong indication that the miner's representative should be present
when that instruction is given." 2 FMSHRC at 2840. We are not persuaded.
The invoked language does not invite the creation of new statutory
rights. On the contrary, it is simply a direction that operators instruct
miners in the rights Congress has granted them in the Mine Act. This
training must b'e provided by operators, but it does not follow that nonemployee miners' representatives are thereby discriminated against under
section 105(c) when a mine operator refuses to allow them to monitor the
instruction.
The judge's reliance on section 115(c) presents the same problem.
Operators must provide training certificates upon the completion of the
requisite instruction. The certificates shall be available for inspection
in the mine. These requirements do not add up to a demonstration that
non-employee miners' representatives should have overseen the instruction.
In sum, we find no support for the monitoring right in the one portion
of the statute where such support would be vital to judicial recognition.
As we have indicated, the legislative history affords no extrinsic
evidence of a monitoring right. Congress expressed a deep concern over
the problem of poorly trained miners. See, for example, S. Rep. No.
181, 95th Cong., 1st Sess. 49-51 (1977) ["S. Rep."], reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong.,
2d Sess., Legislative History of the Federal Mine Safety and Health Act
of 1977, 'at 637-39 (1978) [ "Legis. Hist."]. Congress chose to act upon
this concern by passage of section 115. Other legislative responses,
including provision fpr monitoring, could have been made but were not.
Moreover, the legislative history reflects a congressional intent that
training be the "business" and responsibility of operators, not of the
Secretary or, ~ fortiori, of miners' representatives:
It is not the Committee's contemplation that the
Secretary be in the business of training miners.
This is clearly the responsibility of the operator,
as long as such training meets the Act's minimum
requirements.
S. Rep. 50, reprinted in Legis. Hist. 638. See Secretarv of Labor,
Mine Safety and Health Administration (MSHA), on behalf of Bennett,
Cox, et al. v. Emery Mining Corp., 5 FMSHRC 1391, 1394-95 (August 1983),
pet. for review filed, No. 83-2017, 10th Cir., August 17, 1983.
Recently we rejected a claim that we should recognize an implied
statutory right of miners to initiate review of citations, issued by the
Secretary of Labor, through the filing of a notice of contest. United
Mine Workers of America v. Secretary of Labor, Mine Safety and Health
Administration (MSHA), 5 FMSHRC 807 (May 1983), aff'd mem. sub nom.
United Mine Workers of America v. Donovan, No. 83-1519, D.C. Cir.,
December 2, 1983. In the course of examining the structure of rights

212

granted miners in the Act, we stated, "Where Congress intended for
miners to have an affirmative right under the Mine Act, it clearly
provided for .such." 5 FMSHRC at 815. 2._/ The same notation applies in
this case. Congress expressly granted miners and their representatives
many valuable rights, in section 115 and in other provisions of the Act,
but monitoring of mine site training classes by non-employee miners'
representatives is not included among them. In the absence of any
convincing implication of this asserted right in the Act and its history,
we cannot presume a congressional intent that it be inferred and added
to the statute.
We also have concerns as to whether, if we infer a right to monitor
compliance with the Mine Act's training provisions from generalized
statutory language, the monitoring right could logically be confined to
section 115. If there is a right to monitor the operator's provision of
training and its conformity with all training requirements, we must ask
why there is not an even larger implied right of access to the mine to
monitor every aspect of the operator's compliance with the Act and
implementing regulations. Nothing in the Act or its history reveals
that Congress intended to go so far in the direction of granting the
miners' representatives private inspection authority. Thus, we must
conclude that the Act does not impliedly confer upon non-employee miners'
representatives the right to monitor operators' training classes on mine
property. It therefore follows that an operator does not interfere with
the exercise of statutory rights and does not violate section 105(c)
when it refuses entry to mine property for non-employee miners' representatives to monitor classes.

2._/
See, for example, section 10l(a)(7), 30 U.S.C. § 8ll(a)(7)(transfer
of miners overexposed to hazardous substance); section 103(c), 30
U.S.C. § 813(c)(requiring the Secretary to adopt regulations permitting
miners to observe the monitoring or measuring of toxic materials and
harmful physical agents, and to have access to the records of one's own
exposure); section 103(d), 30 U.S.C. § 813(d)(interested persons' access
to accident reports); section 103(f), 30 U.S.C. § 813(f)(right to
accompany MSHA inspector during inspection of mine, without loss of
pay); section 103(g), 30 U.S.C. § 813(g)(right to request a special
inspection if there is a reason to believe that a violation or an
imminent danger exists and right to obtain informal review if the inspector does not issue a citation or a withdrawal order); section
105(c)(3), 30 U.S.C. § 815(c)(3)(right to bring an independent action
for discrimination before the Commission in the event that the Secretary
declines to do so); section 107(e)(l), 30 U.S.C. § 817(e)(l)(right to
seek Commission review of the Secretary's issuance, modification or
termination of an imminent danger withdrawal order); section 111, 30
U.S.C. § 821 (right to seek compensation if idled as a result of a
withdrawal order issued under certain sections of the Act); section
302(a), 30 U.S.C. § 862(a)(miners' access to roof control plan); section
303(d)(l), (f), (g) and (w), 30 U.S.C. § 863(d)(l), (f), (g), and (w)
(interested persons' access to records of operator's safety and health
examinations); and section 312(b), 30 U.S.C. § 872(b) (miners' access to
confidential mine map).

213

III.

Other,_more general, arguments have been pressed on review, but
neither singly nor in combination do they warrant a different decisional
outcome.
We are asked to read into the statute this asserted right as a
matter of sound "policy." The Commission does have a policy-making role
under section 113 of the Mine Act. 30 U.S.C. § 823(d)(2)(A)(ii)(IV) and
(B). This case does not require us to describe the outer boundaries of
that jurisdiction. It must be exercised, however, within the parameters
of the Act and implementing regulations, as they are written. We must
be faithful to the higher policy of respecting the plain demarcations of
legislative and judicial responsibility under the Act.
We are urged to weigh the crucial importance of training in the
effectuation of the Act's goals. Important as training is, that consideration does not justify judicial amendment of the Act. We are told
that where two interpretations of the Act are possible, the one promoting safety must be favored. There is a limit to this salutary principle of construction, reached here, where the interpretation claimed to
promote safety lacks a basis in the statute.
We emphasize that our holding does not deprive miners and their
representatives of protection from inadequate training. Section 115 of
the Act and the Secretary of Labor's comprehensive training regulations,
30 C.F.R. Part 48, require operators to file detailed training plans
with the Secretary for his approval. 30 C:F.R. § 48.3(d) directs
operators to furnish miners' representatives with copies of proposed
training plans prior to approval by MSHA, and guarantees the representatives a right of comment on the plans. Section 48.3(k) requires
that approved plans be posted at the mine for MSHA inspection and
examination by miners and miners' representatives. As noted above, the
Part 48 regulations do not expressly create any right of miners' representatives to monitor training classes. MSHA, however, may conduct
inspections or investigations, upon a miner's complaint, of an operator's
training program. 30 U.S.C. § 813(g)(l). Citations and withdrawal
orders issued by MSHA can remedy any lack of compliance. 30 U.S.C.
§ 814.
Thus, we are hard pressed to discover the glaring gap in protection and enforcement that the proponents of the claimed right allege.

214

IV.
For the foregoing reasons, we reverse the judge's decision and.
dismiss the Council's discrimination complaint. The judge's supplemental award of attorney's fees to the Council.as the prevailing party
is accordingly reversed as well. 30 U.S.C. § 815(c)(3).

, Commissioner

.

/'

l

.

'--.

<:c£ J_ - · , . 7{c. .LJ..t--,·,
·L. Clai~elson, Connuissioner

215

Commissioner Lawson dissenting:
The majority's reversal of the decision below reflects a 'solution'
to a nonexisting problem, contrary to the careful and legally circumspect
analysis of the judge below.
In this case, the authorized miners' representative 1/ seeks to monitor the mandatory health and safety training
classes required to be given by the statute. Indeed, since the decision
below was issued (in October 1980) these classes have been attended and
observed by this non-employee miners' representative, without reported
incident or disruption, and pursuant to agreement between the parties as
to the limits and details of that monitoring (oral arg. 26-27, 38). No
cost or prejudice to the operator has been demonstrated or will result.
Even the operator is less absolutist on the right of access to these
classes than is the majority, contending only for a "balancing" of
rights, while acknowledging that "liberal construction" of the Act is
appropriate (oral arg. 8, 54, 59). !:_/

1/

It is conceded that Council of Southern Mountains (Council) has at all
relevant times been certified as the miners' representative. Oral arg. 4.
(Stipulation No. 1).
2/ The operator in this case was characterized by the judge below as
11
extremely recalcitrant," having attempted to block Council's status as
the miners' representative, and then, having capitulated, immediately
denying this representative the earlier disputed monitoring rights
(Dec. at 1, n. 2) (Dec. 21). The prior discrimination complaint was based
on a series of events between December 1978 and March 1979, during which
time the operator (1) refused to furnish the representative copies of two
proposed training programs, prior to submission to MSHA, contrary to the
requirements of 30 C.F.R. § 48.3(d); (2) failed to note on modified
programs, resubmitted to MSHA, that its miners were represented by a
representative, claiming instead "non-agreement," (3) responded to the
representative's request to attend classes by denying their representative
status, (4) failed to respond to ten subsequent attempts by the representative to discuss the issue of attending classes, and finally, (5) failed to
permit two representatives to pass through the main access road guard gate
to monitor training sessions. The complaint was withdrawn when the operator
agreed to recognize Council as the miners' representative and to comply with
training regulations. See Exh. A through G.

216

There are no factual disputes in this case. No credible reason has
been advanced by the majority for distinguishing between employee and
non-employee miners' representatives. The majority's assertion that the
mine operator may restrict attendance to" ••• those who would regularly
and properly be scheduled to attend an operator's training session ••• "
(slip op. at 4, n.3), but is empowered to refuse to permit non-employee
representatives to attend these classes, effectively separates and
distinguishes between miners' representatives. This is an obvious
diminution of the participatory status of non-employee representatives,
and a distinction that impermissibly lessens their statutorily authorized
role. It is not disputed by the majority, and the operator concedes, that
the statute which binds us makes no such distinction. Oral arg. 6. A
miner's representative is a miner's representative, regardless of
employee status. The Act does not limit the miners in their fundamental
right to select a representative of their choice. 11 As here, nonemployees may be chosen, and those selected are granted no different or
fewer rights than would be true if they were employees. See note 3,
supra.
Phrased differently, the majority's decision must thus bar employee
miners' representatives from monitoring safety and health training
classes. But if an employee miner who is an employee representative,
e.g., a union official, is participating in the employer's training
class, nothing prevents him or her from monitoring that class for content,
effectiveness, or compliance with the training program (30 C.F.R. § 48.3),
and reporting those observations to fellow miners, the union or MSHA.
Indeed, both in law and in fact, how could that monitoring be prohibited?
It must therefore be concluded that the majority's decision is not in
reality an exercise in judicial restraint, but merely an unacknowledged
means of barring only non-employee miners' representatives 'from monitoring safety and health training instruction. This is, indeed, an impermissible amendment of the Act.
The remedial legislation we are called upon to interpret must be
liberally construed, as the operator concedes, supra. Court and Commission
precedent, as the judge below observed, holds that "should a conflict develop
between a statutory interpretation that would promote safety and an interpretation that would serve another purpose at a possible compromise to
safety the first should be preferred." Old Ben Coal Co., 1 FMSHRC 1954,
1957-58 (1979), quoting, UMWA v. BMOA [Kleppe], 562 F.2d 1260, 1265 (D.C.
Cir. 1977).

11 Recognition that employees may designate their own representative has
been long honored under the basic charter for employee democracy, section 7
of the National Labor Relations Act, 29 U.S.C. § 157. See Minnesota Mining
& Manufacturing Co. v. NLRB, 415 F.2d 174, 177, 178 (8th Cir. 1969); Standard
Oil Co. v. NLRB, 322 F.2d 40 (6th Cir. 1963); NLRB v. Deena Artware, Inc.,
198 F.2d 645{6th Cir.}, cert. denied; 345 u.s--:--906 (1952); Native Textiles
& Communication Workers, 246 NLRB No. 38, 102 LRRM 1456 (1979); see also
Consolidated Coal Co. v. MSHA, 3 FMSHRC 617 (1981).

217

The legislative history of the 1977 Mine Act reveals congressional
acknowledgement that lack of miner training had contributed in large
measure to the great loss of life in the Sunshine and Blacksville mine
disasters, events which stimulated passage of this legislation, Sen.
Rep. No. 95-181 at 49, Legis. Hist. at 637, and that health and safety
training is essential to achieving the Act's goals. Sen. Rep. at 50,
Legis. Hist. at 638. In authorizing participation by miners' representatives in inspections and in pre- or post-inspection conferences, the
legislators recognized the important role of representatives in the
education of miners:
It is the Committee's view that such participation
will enab.le miners to understand the safety and health
requirements of the Act and will enhance miner safety
and health awareness.
Sen. Rep. at 28, Legis. Hist. at 616.
The history also reflects an intent that miners and their representatives
have maximum impact and involvement with the implementation and enforcement
of the 1977 Act, including the inspection and safety training provisions, and
that full participation by miners and their representatives be statutorily
protected through the Act's anti-discrimination provisions:
If our national mine safety and health program is to be
truly effective, the miners will have to play an active
part in the enforcement of the Act. The Committee is
cognizant that if miners are to be encouraged to be active
in matters of safety and health, they must be protected
against any possible discrimination which they might
suffer as a result of their participation •.•.
Section 106(c) [105(c)] of the bill prohibits any discrimination against a miner for exercising any right
under the Act. It should also be noted that the class
protected is expanded from the current Coal Act. The
prohibition against discrimination applies to miners,
applicants for employment, and the miners' representatives. The Committee intends that the scope of the
protected activities be broadly interpreted by the
Secretary, ...
Sen. Rep. at 35, Legis. Hist. at 623.

(Emphasis added.)

21&

Congress also made clear that- the anti-discrimination protection
applied to implementation of the safety training provisions:
The listing of protected rights contained in section
106(c)(l) [105(c)(l)] is intended to be illustrative and
not exclusive ••.. The Committee also intends to cover
within the ambit of this protection any discrimination
against a miner which is the result of the safety training provisions of Section 115 or the enforcement of those
provisions under Section 105(f) [104(g)].
Sen. Rep. at 36, Legis. Hist. at 624.

(Emphasis added.)

An expansive role for miners and their representatives in implementation
of the Act was initially recognized on April 19, 1978, in one of the first
"Interpretive Bulletins" issued by the Secretary:

The .•. Act is a federal statute designed to achieve safer
and more healthful conditions in the nation's mines.
Effective implementation of the Act and achievement of
its goals depends in large part upon the active but
orderly participation of miners at every level of safety
and health activity. Therefore, under the Act, miners
and representatives of miners are afforded a wide range
of substantive and procedural rights. [i/]
43 Fed. Reg. 17546 (April 25, 1978).
Hore directly, the Preamble to the Secretary's pubiished regulations
for implementation of section 115 of the Act states:
Numerous references to the "representative of miners"
throughout the Hine Act evidence the importance of
involving the miner in all aspects of mine health and
safety. Nowhere does the Hine Act either explicitly
or implicitly limit the participation of the representatives of miners only to the enumerated situations in
the Act ...• Indeed, HSHA would be remiss in attempting
to fulfill its statutory obligation to insure that the
training plan submitted by the operator would afford
adequate training to miners if it failed to include
the representative of miners in the approval process.
43 Fed. Reg. 47454, 47456 (October 13, 1978).

ii

Nowhere in this or any other Secretarial bulletin or regulation is any
distinction made between non-employee and employee miners' representatives.

219

Contrary to the majority's contention, the absence of an express
monitoring right in the statute is not dispositive of the issue before
us. Congress has indicated that its listing of rights is illustrative
only, Sen. Rep. at 36, Legis. Hist. at 624, supra, and that the scope of
protected activities is to be broadly interpreted.
[I]f Congress has made a choice of language which fairly
brings a given situation within a statute, it is unimportant
that the particular application may not have been contemplated by the legislatures.
Barr v. United States, 324 U.S. 83, 90 (1945). See also Diamond v.
Chakrabarty, 447 U.S. 303, 315 (1980), and cases cited.
My colleagues would also exclude from consideration the expression of
congressional intent contained in the "Findings and Purpose" section of
the Mine Act. Slip op. at 4. 5/ However, not only the Act but ample
precedent makes clear the defi~iencies in the majority's artificial
separation of section 2(e) from the statute of which it is a part. It
would appear superfluous to note that the "Findings and Purpose" section
of the Act, under which 2-(e) appears, represents an express statement of
Congressional policy, see,~·· Lehigh & New England Railway Co. v.
I.C.C., 540 F.2d 71, 79 (3d Cir. 1976), cert. denied, 429 U.S. 1061
(1977), that is not severable from the statute. This expression of
legislative policy has been described as a guide to the "public interest"
that a statute addresses, McLean Trucking Co. v. United States, 321 U.S.
67, 82 (1944), 6/ and as a "mandate" in construing the reach of a statute,
American Trucki~g Associations, Inc. v. Atchison, Topeka, & Sante Fe Railway,
387 U.S. 397, 412 (1967). If "(t]he purpose of Congress is the ultimate
touchstone," Retail Clerks International Association v. Schermerhorn.
375 U.S. 96, 103 (1963), Congress' express statement of purpose in the
1977 Mine Act must be considered in determining the rights derived from
the statute. See Whirlpool Corp. v. Marshall, 445 U.S. 1, 11-12 (1980),
where the court expressly relied upon the statutory purpose and policy
expressed in the preamble to the Occupational Safety and Health Act of
1970, 29 U.S.C. §§ 651-678, to determine whether a right to refuse work
is embodied in the legislation. Indeed, the lead decision of this
Commission interpreting section 105(c) was substantially based on the
conclusion that the right to refuse work, on which this Act is silent, was
"necessary to fully effectuate the Congressional purpose [of the Mine Act]."
Pasula, supra, at 2790.

2_/ It is manifest that if the relevant provisions of the Mine Act were so
unambiguous as to preclude reliance on the statement of purpose contained
in the statute, the majority's review of the legislative history (slip. op.
at 3, 7) would be equally impermissible.
!!_/ See also Wiggins Bros, Inc. v. Department of Energy, 667 F.2d 77, 88
(Em. App. 1981), cert. denied, 456 U.S. 905 (1982).

220

The interrelationship of the Act's various training sections, even
without section 2(e), makes evident additional fallacies in the rationale
of the majority. More specifically, section 2(g)(4) states that one of
the major purposes of the Act is to "improve and expand ••• training
programs aimed at preventing .•• accidents •••• " Further, section 104(g)
of the Act provides for the mandatory immediate withdrawal from the mine
of any untrained miners found therein. Sen. Rep. at 50, Legis. Hist. at
638. And section 115 of the Mine Act, "Mandatory Health and Safety
Training," describes in detail the requirements for the safety training
of miners.
Section 115(a) demands that "each operator of a coal or other mine
shall have a health and safety training program ...• " (Emphasis added.)
The majority's characterization of these classes as "the operator's,"
is thus misleading, since Martin County's duty to instruct is neither
personal nor "private." In truth, both the classes, and any monitoring
thereof, are for a statutory purpose, and charged with that legislatively
expressed public concern.
Section 115(a) of the Mine Act also states that training classes" ...
shall include instruction in the statutory rights of miners and their
representatives." (Emphasis added.) Notwithstanding, the majority would
bar these admittedly statutorily indistinguishable miners' representatives
(oral arg. 16), from observing instruction on the "statutory rights" of
these very representatives. It would appear obvious that miners' representatives would, indeed must, be present when that instruction is given, if
section 115 is to be meaningfully implemented.
Section 115(b), moreover, provides for training classes to be held
at locations other than the mine site. Although the operator itself
presented the classes in this case, the training required by the statute
may be satisfied with instruction by non-operator personnel at, e.g.,
local public colleges or universities. 30 C.F.R. § 48.4(a). Cf. Bennett
v. Emery Mining Co., 5 FMSHRC 1391 (1983), appeal filed, No. 83-2017
(10th Cir. Aug. 17, 1983). The operator was unable to articulate any
basis under the Act, or in law, which would permit it to bar miners'
representatives from those classes held away from the mine site, admittedly
non-hazardous locales. (Oral arg. 10-12). Indeed, the statute reveals none.
One searches in vain to discover statutory--or other--support sanctioning
restrictions by an operator on a public educational institution's
admission policy.

221

Section 115(c) requires that miners who have received the mandatory
safety and health training not only be given certificates of instruction
after completion thereof, but that these certificates be made available
for inspection at the mine site. If the training certificate is to be
meaningful, the training given must be open to evaluation. Monitoring
of the training process, designed to enable miners to work safely and
survive in this most dangerous of industries, is crucial, indeed,
indispensable, to the "business of training miners." Sen. Rep. at 50,
Legis. Hist. at 638.
It would also be impossible for the miners' representative to
exercise its undisputed right to propose revisions to safety and health
training plans, undeniably granted by 30 C.F.R. § 48.23, if it is unable
to monitor and intelligently evaluate that training. Certainly miners'
representatives can hardly be expected to receive, much less benefit
from, this required instruction on their rights, if they are to be barred
from these classes. Under the reasoning of the majority, newly hired
miners, who have never seen the inside of a mine, would be required to
determine on their own whether the training received satisfied the
statutory criteria of section 115 and the training regulations contained
in 30 C.F.R. Part 48, and then relay their observations to their representative. The miner is, after all, being trained, and if he or she were
knowledgeable about the safety and health instruction being presented,
there would obviously be no need for the training. Indeed, the asserted
possibility of confusion, misinformation or disruption--admittedly totally
without record support (oral arg. 57)--would be maximized, not minimized,
by barring access to this safety and health training. This is surely contrary to both the language of section 115 and the goal of the safety and
health instruction being presented.
The instructors of these mandatory safety and health classes may
also have their approval as instructors revoked by MSHA for "good cause."
30 C.F.R. § 48.3(i). It would appear beyond argument that the miners'
representative, if permitted access to these classes, would be in the
best position to demonstrate "good cause," if any revocation were to be
sought of an instructor's teaching approval certificate.
It is thus essential, as the Secretary agrees, that representatives
be able to monitor the training being given, in order to effectuate these
several statutory rights.
(Oral arg. 39-42.) Absent miner monitoring,
it strains credibility to believe, for example, that an operator will
enthusiastically instruct its employees on the right to refuse work. As
Phillips v. Board of Mine Operations Appeals, 500 F.2d 772, 778 (D.C. Cir.
1974), cert. denied, 420 U.S. 938 (1975), instructs us: "The miners are
both the most interested in health and safety protection, and in the best
position to observe the compliance or noncompliance with safety laws."

222

The majority contends that the miners' representative is asserting a
"private avenue" or is acting as a "private attorney general" to enforce
the training .provisions of the Act. Slip op. at 4, 8. It is scarcely
necessary to observe that no recompense is claimed by, nor will any accrue
to this miners' representative if it were to monitor these mandated safety
and health classes. Moreover, in contrast to the active intrusion
legislatively [and judicially--UMWA v. FMSHRC, 671 F.2d 615 (D.C. Cir.),
cert. denied sub nom. Helen Mining Co. v. Donovan, 51 U.S. L. W. 3288
(U.S. Oct. 12, 1982), corrected, 51 U.S.L.W. 3300 (U.S. Oct. 19, 1982)(No.
82-33)--] granted to miners who not only accompany federal mine inspectors
to assist in searching out safety and health hazards, but are paid by the
mine operator for. their time, the passive "intrusion" here is truly
de minimis. ]_/
The right of access to training classes for miners and their chosen
representatives, whoever they may be, is thus amply implied, if not
explicitly required by, the Act. The Act is also silent as to the right
of a miner to refuse work in unsafe conditions. Nonetheless, that most
fundamental right has, as the majority concedes, been determined to be
implicit in section 105(c) of the 1977 Mine Act, Pasula, supra, as well
as under section llO(b) of the 1969 Act, 30 U.S.C.A. 820, under language
significantly narrower than that of the 1977 Act: !}_/
Nothing in the 1969 Mine Safety Act or mine procedure
suggests that the company has a right to fire a miner
for refusing to work in a particular area of a mine
when he fears a chronic, long-term threat to his health
or safety there due to safety violations.

]_/ The majority, although never directly, apparently approves this operator's
shopworn contention that its property rights outweighs the duty of the operator
to provide accessible safety and health training. This Commission has previously held that non-employee miners' representatives have access to mine
property for walkaround inspection purposes. See Consolidation Coal Co. v.
MSHA, supra note 3. It would also appear beyond serious question that a nonemployee miners' representative could have monitored any of these classes
under section 103(f) of the Act if an MSHA inspector had asked the representative to accompany him. Dec. at 9.
!}_/ Section llO(b)(l) states:
No person shall discharge or in any other way discriminate
against or cause to be discharged or discriminated against
any miner or any authorized representative of miners by
reason of the fact that such miner or representative (A)
has notified the Secretary or his authorized representative of any alleged violation or danger, (B) has filed
instituted, or caused to be filed or instituted any proceeding under this Act, or (C) has testified or is about
to testify in any proceeding resulting from the administration or enforcement of the provisions of this Act.

223

Phillips, 500 F.2d at 780. Congress thereafter explicitly confirmed
that right under the 1977 Mine Act, specifically approving Phillips.
Sen. Rep. at 36, Legis. Hist. at 624. The final and definitive ruling
on that implicit right, under comparable statutory language, was set
forth by the Supreme Court in Whirlpool Corp. v~ Marshall, supra.
Finally, although given their disposition of this case the majority
does not reach this issue, it is clear that if the right exists to
monitor these classes, this operator has interfered with the exercise of
that right, and that interference is prohibited by section 105 of the
Act. Sen. Rep. at 35-6, Legis. Hist. at 623-24. 9/ The essence of the
diS'Crimination here is this operator's treatment of this non-employee
miners' represen·tative in a manner that it would not, and indeed could
not, for the reasons stated, impose on an employee miners' representative.
See Consolidation Coal Co. v. MSHA, supra note 3.
I therefore dissent, and would affirm the judge below.

A. E. Lawson, Commissioner

2./

As Fasula makes clear, it is not necessary that discriminatory action
be premised on a violation of a specific statutory right or administrativE
requirement.

224

Distribution
Jack W. Burtch, Jr., Esq.
Mcsweeney, Stutts & Burtch
121 Shockoe Slip
Richmond, Virginia 23219
L. Thomas Galloway, Esq.
Galloway & Greenburg
1725 I Street, N.W.
Suite 60.1
Washington, p.c. 20006
Michael McCord, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
J. Davitt McAteer, Esq.
Center for Law & Social Policy
1751 N Street, N.W.
Washington, D.C. 20036
Administrative Law Judge Richard Steffey
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

225

/

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 29, 1984
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. SE 80-31-DM
v.
METRIC CONSTRUCTORS, INC.
DECISION
This case involves a complaint of discrimination filed by the Secretary
of Labor with this independent Commission pursuant to the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1976 & Supp. V 1981). The
complaint alleged that Metric Constructors, Inc. ("Metric"), violated section
lOS(c)(l) of the Mine Act, 30 U.S.C. § 815(c)(l)(Supp. V 1981), when it terminated the employment of seven of its workers following their refusal to
perform certain work that they believed was.hazardous. A Commission
administrative law judge concluded that the terminations were discriminatory,
awarded back pay with interest to six of the seven complainants, awarded
hearing expenses to five of the seven, and assessed a civil penalty of $1,000
for the violation of section lOS(c)(l). 4 FMSHRC 791 (April 1982)(ALJ). We
subsequently granted petitions for review filed by Metric and the Secretary,
and we heard oral argument. For the reasons set forth below, we affirm the
judge's finding of a violation of the Mine Act and his assessment of a civil
penalty. However, we remand certain aspects of his remedial awards.
I.

Metric, a subcontractor, was engaged to do repair work at a cement plant
owned by Florida Mining and Materials Corporation near Brooksville, Florida.
Beginning on February 27, 1979, the kiln and the preheater at the plant were
taken out of service so that repair work could be done. Much of the repair
work involved welding. The seven complainants, all welders, were hired on a
temporary basis to do the work. 1/ It was agreed they would work 12 hours per
day, seven days per week, for approximately four weeks beginning February 27,
1979. It was also agreed that they would work a night shift, from 7:00 p.m.
to 7:00 a.m.

1/
The complainants are: Joe Brown, Johnny Denmark, David Mixon (deceased),
the McGuire brothers (Jerry and Terry) and the Parker brothers (John and
Wes).

228

84-2-16

On the nights of February 27, 28, and Harch 1, 1979, the complainants
worked on and around the kiln. On the night of March 2, they were assigned
to weld vortex ducts, i.e., air intakes, on the pre-heater, a tall, smokestacklike structure. Their work area was approximately 180 feet above the ground.
The judge has accurately described the crucial events.
The seven Complainants proceeded with Night Foreman
Davis to inspect their working area by climbing a set of
stairs to it. Their working area was pointed out by Bob
Davis from a platform. The Complainants could not reach
it, however, because there was a gap of at least 6 to 8
feet between the platform where they were standing and
the actual working area.
It was then determined that four of the Complainants
(Joe Brown, Terry McGuire, Jerry McGuire and John Parker)
would weld ·on the duct work, while the other three would
pull leads (power supply for the welding machines) and act
as relief when the welders got tired. Since there was no
direct access to the duct work, the four welders were lifted
to the work site in a basket by a crane. The other three
Complainants pulled leads to within 6 to 8 feet of the duct
work and stood on a platform handing supplies to the welders
as needed. The platform had no fence or handrail around it.
Once the four Complainants reached the duct work in the basket,
they found there were no scaffolding or handrails around the
work site nor were there any padeyes on which to hook their
safety belts. [..?_/] They were thus required to weld padeyes
before they could attach their safety belts. Terry McGuire
and Joe Brown went inside the [duct] ••• that was being
welded onto the pre-heater, while Jerry HcGuire went on top
of the duct, and John Parker worked from an unsecured oneboard scaffold below the duct.
The four Complainants ••• worked for approximately 2
hours under conditions which they considered unsafe. Jerry
McGuire, who was on top of the duct, was being blown about
by heavy winds. John Parker, who was below the duct on the
one-board scaffold, was being "burned" by the welding fire
from above as were Terry McGuire and Joe Brown inside the
duct. The lighting a't the work site was insufficient and
by 7:30-8:00 p.m. on }farch 2, 1979, it was dark outside.
The four welders working on the duct were able to reach
the platform where the other three were standing only by
walking around on a ring which encircled the pre-heater.

2/
A padeye (or pad eye) is a plate with a round opening, usually welded or
fixed to a structure, to which safety belts or Lines may be attached.

227

Shortly after 9:00 p.m., all seven Complainants went
on break. They decided that because of what they believed
to be unsafe and hazardous working conditions Terry McGuire
and Joe Brown would talk to Bob Davis about improving the
conditions by getting additional lights, fire blankets,
scaffolding, cables for handrails and jacks for scaffolding
board at the work site.
Once on the ground, and after their break, Joe Brown,
Terry McGuire and Jerry McGuire, on behalf of all seven
men sought out Night Foreman Bob Davis and registered their
complaints about the unsafe and hazardous working conditions,
i.e., no handrails, no scaffolding, and no lights and to
request angle irons, scaffold jacks, scaffold boards, fire
blankets, cable for handrail and lighting. While they were
so engaged, the other four Complainants returned to the
platform located 6 to 8 feet from the duct.
4 FMSHRC at 793-795 (transcript citations and footnotes deleted).
Following the complaints, Foreman Davis went to the office trailer where
he told Thelbert Simpson, the night superintendent, that the complainants wanted
a scaffold and handrails before they resumed welding. Davis and Simpson agreed
to call Russ Jones, the project superintendent, who was not on the job site.
Simpson called Jones, and told him that the complainants refused to continue
working on the pre-heater. Jones asked if Simpson had any other work for them.
Simpson said that he did not, and Jones r-esponded that the complainants should
go home and come back in the morning for their pay. Simpson apparently did not
tell Jon.es why the complainants refused to work.
Simpson then told Brown and the McGuire brothers that Jones had said to go
home and to come back in the morning for their pay. The employees asked if
there was other work for them to do on the ground and Simpson said there was
not. They asked if they were being fired, and Simpson said they were not.
Davis told the employees that Jones had said they would have to continue weld~ns
as before. He also told them that if they refused they would have to go home,
and that they could come back in the morning and get their money.
Following this conversation, the employees went home. They returned the
next morning to collect their pay. Each was asked to sign a slip which indicated
that they had voluntarily quit, and each refused. That same morning other
welders, who had been hired along with the complainants, were assigned to do
the welding on the pre-heater. That work was completed three or four days
before the end of the four-week work period of employment at the cement plant.
In his decision below, the Commission's administrative Law judge found
that the conditions under which the employees were asked to work were in
fact unsafe. He also concluded that they engaged in a work refusal that was
"reasonable and fully justified by the circumstances." 4 FHSHRC at B02. ~retri.c
asserted, in defense of its termination of the complainants, that lt too had
.;i. reasonable belief--that the conditions of employment were safe.
'·!etric arg11l•d
that because it had no duty to change the conditions to the employees' satisfaction and because no other work was available for the emplovees to do, Lt
had no oblization to continue to employ them. The judge found, however, that

228

Metric's argument that it reasonably believed the conditions were safe was
undermined by its failure to investigate the conditions and by Simpson's
failure to advise Jones of the reason why the men refused to work. 4 FHSHRC
at 802. 3/ Consequently, the judge concluded that Metric's decision that the
men could either work under the unsafe conditions or have their employment
terminated was equivalent to discharging them for engaging in protected activity.
4 FMSHRC at 803-04. The judge awarded back pay and hearing expenses, and
assessed a civil penalty for Metric's violation of the Mine Act.
II.

The Violation of Section 105 (c) (1)
Metric argues that the judge's finding of a violation is at odds with the
scheme and policies of the Mine Act. According to Metric, the result of the
judge's decision is that an operator must continue to employ and pay miners who
exercise a protected right to refuse work, even though there is no alternative
work for them to do, unless the operator reasonably believes that working
conditions are safe. Metric asserts that this transforms the right to refuse
work into a mechanism for coercing compliance with safety standards. Metric
argues, as it did before the judge, that it owed no duty to its employees to
ensure that the conditions were safe or to believe that they were safe. Thus,
Metric submits that in the absence of alternative work, it had no obligation
to keep the complainants on the payroll.
We have held that a miner's work refusal is protected under the
Mine Act if the miner has a, reasonable, good faith belief in a hazardous
condition. Secretary on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC
2786 (October 1980), rev'd on other grounds sub nom. Consolidation Coal Co. v.
Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secretary on behalf of Robinette v.
United Castle Coal Co., 3 FMSHRC 803 (April 1981). See also Miller v. FMSHRC,
687 F.2d 194 (7th Cir. 1982). In this case, the judge found that conditions
on the night of March 2, 1979, resulted in an unsafe working environment and
that the complainants had a reasonable belief this was the case. Substantial

3/
Foreman Davis died before the hearing. In a statement taken before his
death, Davis asserted that he, rather than Simpson, called Jones and told him
of the safety complaints. The statement was made to the Department of Labor's
Mine Safety and Health Administration and was offered into evidence by the
Secretary. Metric asserts that the judge erred, to its prejudice, by treating
the statement of Davis as testimony introduced on Metric's behalf that created
a conflict between Metric's witnesses.
Although the judge referred to Davis' statement several times and noted
that it conflicted with Simpson's and Jones' testimony in respect to what Jones
was told, he ultimately discounted the statement and credited the testimony of
Simpson and Jones. 4 FMSHRC at 800-01 n.5. Thus, although the judge may have
been imprecise or mistaken in referring to a conflict in the testimony of
Metric's witnesses (4 FMSHRC at 795 n.4, 801 n.5)) we do not believe Metric was
thereby prejudiced. Horeover, and more important, the judge's conclusions as to
the fundamentals of the violation are supported by the record without reference
to Davis' statement.

229

evidence supports these findings, and Metric does not contest them on review.
There is no hint in the record that the employees fraudulently expressed a
fear of the working conditions. Because they shared a reasonable, good
faith belief that their working environment was unsafe, their work refusal
was protected under the Act.
See Robinette, supra.
A complainant establishes a prima facie case of discrimination under the
Mine Act by proving that he engaged in protected activity and that the adverse
action complained of was motivated in any part by the protected activity. See,
for example, Hollis v. Consolidation Coal Co., 6 F?IBHRC
, Docket No.
WEVA 81-480-D, sl.ip op. at 5-6 (January 9, 1984), and cases cited. In cases
involving a mine:~·, s work refusal, one of the factors which may be considered
in deterQining the intent behind the adverse action is the reasonableness of
the opera tor's reaction to the work refusal.
We have tield that a miner refusing to work on the basis of a good faith,
reasonable belief in a hazard "should ordinarily communicate, or at least
attempt to communicate, to some representative of the operator his belief in
the ... hazard at issue." Secretarv on behalf of Dunmire and Estle v.
Northern Coal Co., 4 FMSHRC 126, 133 (Feburary 1982). A corresponding rule
of reason applies to the operator's response as well. Thus, as we recently
stated, "Once a reasonable good faith fear in a hazard is expressed by the
miner, the operator has an obligation to address the perceived danger.''
Secretary on behalf of Pratt v. River Hurricane Coal Co., Inc., 5 fMSHRC 1529,
L534 (September 1983). See also Secretary on behalf of Bush v. Union Carbide
Corp., 5 FMSHRC 993, 997-99 (June 1983). If an operator precipitately disciplines a miner, without attempting in any manner "to address the perceived
danger," it does so at its own legal risk if it is later determined in
litigation under the Act that the work refusal lvas protected.
The judge 1 s decision accords with these general principles. The judge
found that ~··!etr.ic did not reasonably believe that the working conditions complained of ""ere safe. The evidence in this record as to the hazardous nature
of the conditions is strong. Metric presented no evidence from which it could
be concluded that it reasonably believed the hazards did not exist. Nor did
Metric's supervisory personnel take any action which implied that they reasonably believed the conditions were not hazardous. As the judge noted, none of
Metric's personnel investigated the complaints to determine their validity, and
Simpson did not even advise the project superintendent that the safety complaints
had been made. 4/
4/
.Metric argues that its termination of the employees' could not have been
motivated by their protected safety complaints because Project Superintendent
Jones, who made the decision to terminate, was not told of their protected
activity. It is clear, however, that ~ight Superintendent Simpson knew why
the men were refusing to work. An operator may not escape responsihility by
pleading ignorance d11e to the division of company personnel functions. See,
for example, A.Lle~henv Pepsi Cola Bottling Co. v. NLRB, '312 r~.2d '5'29, 53lC3rd
Cir. L962). Accordingly, the fact that :'Jig~1t Superintendent Simpson <lid not
communicate the n1iners' safety concerns to Project ')uperinten<lcnt J<)nes
eannot serve to i.nsnl.ate ifetric from tiability for this unlawful discharge.

230

We conclude that substantial evidence supports the judge's finding that
Metric did not have a reasonable belief that the conditions were safe when it
offered the complainants the option of either working under those conditions
or of not working at all. Moreover, even if Metric's belief in the safety of
the working conditions were a reasonable one, we find compelling the lack of
an affirmative response by Metric to the complainants' concerns under these
circumstances. Miners have been accorded the right to refuse work under the
Act in order to help achieve the goal of a safe workplace. Pasula, 2 FMSHRC
at 2790-93. If an operator may take action which adversely affects miners
when it does not have a basis for a reasonable belief that the complained-of
conditions are safe, and without addressing the miners' fears, the exercise of
the right to register safety complaints and to refuse work will be chilled.
Here we endorse the judge's view that "where the mine operator's belief that
the working conditions are safe is unreasonable and the miners' belief that
such conditions are unsafe is reasonable, the discharge of complaining miners
for such work refusal is discril]Jinatory and a violation of the Act." 4 FMSHRC
at a04. Accordingly, we affirm the judge's conclusion that the termination of
the employees violated section lOS(c)(l) of the Act. l_/
III.

The Remedies
Back pay--rnitigation
At the hearing, Metric attempted to establish that several of the
discharged employees had failed to mitigate their loss of pay by refusing
to search for other employment. The judge held that when an employer
raises such a defense, the discriminatees are required to establish that they
at least engaged in "reasonable exertions" to find employment. 4 FMSHRC at 805.
Counsel for the Secretary of Labor argues that to establish a mitigation
defense, an operator must prove not only that the employee did not make the
required reasonable efforts, but also that an employee could have obtained
suitable employment. We do not agree.
Because the Mine Act's provisions for remedying discrimination are modeled
largely upon the National Labor Relations Act, we have sought guidance from
settled cases implementing that Act in fashioning the contours within which
a judge may exercise his discretion in awarding back pay. Secretary on behalf
of Gooslin v. Kentucky Carbon Corp., 4 FMSHRC l, 2 (January 1982); Dunmire
and Estle, supra, 4 FMSHRC at 142. Back pay may be reduced where a miner
5/
Metric contends that the record supports a finding that the complainants
were terminated because there was no alternative work for them when they
refused to do the work assigned them. Given our disposition of the case, we
need not and do not at this time decide questions pertaining to the relationship between the availability of alternative work and the validity of discipline
over a work refusal. Metric also complains of the judge's assessment of n
civil penalty. In affirming the judge's finding of a violation, however, we
affirm his penalty assessmer..t as well. The Act requires a penalty where
there has been a violation. We conclude that the judge's findings with
respect to the statutory penalty criteria are supported. 30 U.S.C.
§ 820(i)(Supp. V 1981).

231

fails to mitigate damages, for example, by failing to remain in the labor
market or to search diligently for alternative work. Dunmire and Estle,
4 FMSHRC at 144. ·However, we conclude that when such diligence is lacking,
the operator should not also be compelled to shoulder. the additional burden
of establishing that suitable interim employment could have been found. The
employee must reasonably search for a suitable alternative job; where he
does not, the existence of the alternative work is irrelevant. See, for
example, NLRB v. Madison Courier, Inc., 472 F.2d 1307, 1317-19 (D.C. Cir.
1972).
With respect to James Parker, the judge denied back pay on the basis that
Parker's testimony established a failure to make reasonable efforts to obtain
other employment. Parker's testimony shifted. He initially stated that after
he was terminated by Metric on March 2, 1979, he first applied for other work
in July 1979. I Tr. at 200. He then stated that the period in which he did
not look for a job was only a month, or three to four weeks. I Tr. at 204.
Final.Ly, he stated that he sought another welding job on March 5, 1979. I Tr.
at 211-213. The judge accepted Parker's initial statement and found the other
testimony "not sufficiently trustworthy." 4 FMSHRC at 807 n. 12. Where a
judge's finding rests upon a credibility determination, we will not substitute
our judgment for his absent a clear indication of error. The shifting nature
of Parker's testimony leads us to agree with the judge that Parker failed to
make reasonable efforts to find other employment after being discharged. The
denial of back pay with regard to Parker is affirmed.
The judge also denied one week of back pay to Joe Brown. He concluded that
Brown did not make reasonable efforts to seek suitable alternative employment
during the week following the termination of his employment with Metric.
4 FMSHRC at 806. A discriminatee must make "reasonable efforts" to find other
employment. OCAW v. NLRB, 547 F.2d 598, 603 (D.C. Cir. 1976), cert. denied,
429 U.S. 1078---cT977).----nl"e determination as to what constitutes a reasonable
effort is made on the basis of the factual background peculiar to each case.
See NLRB v. Madison Courier, Inc., 472 F.2d at 1318. Here John Parker,
James McGuire, and Terry McGuire all sought employment within one to three
days of the loss of their jobs. 4 FMSHRC at 806, 809 and 810. This factor
is helpful in determining what could reasonably be expected of Brown.
Brown's failure to make comparable efforts or to offer any explanation as
to why he was unable to do so supports the judge's conclusion that he made
no responsible effort to find alternative employment following the loss of
his job. We are not prepared to say that the judge erred in denying Brown
one week of back pay. Our decision is restricted to the facts of this
case. We are not intimating that a failure to seek alternative employment
for one week after an unlawful termination is per se unreasonable. 6/
6/
Counsel for the Secretary argues that :qr own 1 s failure for one \ve,~k to
seek other employment does not establish that 11is efforts were unreasonable.
Counsel notes that in Dunmire and Est.le, supra, we found that complainant
Estle made reasonable efforts to mitigate his loss of income. 4 FMSHRC at
130, 144. However, unlike Rrown, Est.le sought to he reinstated the first
working day after he was •iischarged. 4 E<'HSHRC at 130. Hoceover, in this
case, unlike Dunmire and Estle, detailed evidence concerning mitigation and
what others rl.iJ to try to find suitable alternative employment was L1troduced.
Also, of course, complainants' jobs with Metric were only schedule•i to last
far:- four weeks •

232

The judge awarded full back pay to David Mixon and Johnny Denmark, although
neither appeared at the hearing. 4 FMSHRC at 808-09. Mixon died one month
before the hearing, and Denmark was overseas serving in the Navy. Metric,
which elicited its evidence with respect to mitigation through the crossexamination of the complainants who testified, consequently had no evidence
to present with regard to whether Mixon or Denmark failed to mitigate their
losses. The judge found that Metric did not establish a lack of reasonable
effort by Mixon and Denmark to find suitable alternative employment and
awarded both full back pay. 4 FMSHRC at 808-09.
The judge did not err. The operator bears the burden of proof with
respect to willful loss. OCAW v. NLRB, 547 F.2d at 602-03. We recognize
that there are circumstanc~such--as-those at hand, under which a complainant may not appear to testify. However, an operator may prepare for
that possibility by initiating pre-trial discovery relating to the issue of
mitigation. Significantly, although Metric submitted two sets of
interrogatories to the Secretary of Labor and one request for production of
documents, none of the questions asked or the items sought related to the
issue of mitigation. Nor did Metric seek to depose either Mixon or Denmark
prior to the hearing. We therefore affirm the judge's conclusion that
Metric failed to establish a willful loss of earnings with respect to Mixon
and Denmark and his conclusion that both were entitled to full back pay.
Overtime compensation
In his post-hearing brief, the Secretary of Labor requested overtime
pay in the amount of time and a half for each hour over 40 hours per week
that would have been worked absent the discriminatory discharges. The judge
concluded that the record lacked an evidentiary basis for such an award.
4 FMSHRC at 806. Our duty is to restore the discriminatees to the enjoyment
of the wages they lost as a result of the illegal terminations. We are
mindful of the fact that the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq. (1976 & Supp. V 198l)("FLSA"), requires compensation
for each hour worked over 40 hours per week at one and one half times the
regular rate of pay for certain classes of employees and employers. 29 U.S.C.
§ 207 (1976 and Supp. V 1981).
As counsel for the Secretary has noted, this
statutory obligation is a part of every employment contract between an employee
and an employer subject to the terms of the FLSA. See, for example, Roland
Electric Co. v. Black, 163 F.2d 417, 426 (4th Cir. 1947), cert. denied, 333 U.S.
854 (1948). While we understand the judge's concern over the lack of specific
evidence on this point, we cannot ignore the possibly applicable mandates of
the FLSA.
We remand in order to permit the parties, on an expedited basis, to address
this issue more fully. If the judge on remand determines that the FLSA applied
to Metric, the back pay award in this case should reflect inclusion of the
necessary overtime pay. 7/
7/
We leave undisturbed the judge's assessment of interest on the back pay
awards at the rate of 12% per annum compounded annually from March 3, 1979,
until paid. Barring an abuse of discretion in the assessment of interest hy
a judge, we will not in this case retroactively implement our recently
announced prospective policy for the computation of .interest based upon use
of the IRS "adjusted prime rate." Secretary on behalf of Bailey v. ArkansasCarbona Co., 6 FHSHRC 2042, 2049-54 (December 1983).

233

Expenses
The judge awarded the complainants, on an individual basis, $125.00 in
expenses for each day they attended the hearing. 4 FMSHRC at 810-11. The
judge concluded the daily amount of $125.00 was "fair [and] reasonable."
4 FMSHRC at 811.
Recovery of expenses incurred in bringing a successful claim may be part
of the relief necessary to make a discriminatee whole. Northern Coal, 4 FMSHRC
at 143-44. The burden of establishing a claim for expenses is upon the Secretary.
It is he who must introduce sufficiently detailed evidence so that a determination may be made whether the complainants' claims are justified. When he does
not do so and when, as here, the judge's award is without record support, we
have no basis for meaningful review. We therefore vacate the award of expen~es.
However, in view of the statutory duty to make these miners whole, we remand
in order to afford the parties the opportunity to submit evidence concerning
the appropriate amount, if any, of the expenses to be awarded the complainants.

IV
For the foregoing reasons, the judge's finding of a violation and
assessment of a civil penalty are affirmed. The award of expenses is vacated,
and the matter is remanded for expeditious reconsideration of that issue. The
back pay awards are also remanded for expeditious determination of whether
overtime pay, pursuant to the FLSA, should be included in the award. The
j~dge who decided the case below is ill, so the proceeding is remanded to
the Chief Administrative Law Judge for reassignment o another judge.

A. E. Lawson, Commissioner

L.

~lair

234

Nelson, Commissioner

Distribution
J. Dickson Phillips, III, Esq.
Fleming, Robinson, Bradshaw & Hinson, P.A.
2500 First Union Plaza
Charlotte, North Carolina 28282
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203

235

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

HELVETIA COAL COMPANY,
Contestant
v.

22041

CONTEST PROCEEDING
Docket No. PENN 83-117-R
Order No. 2015555; 2/28/83

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSH~) ,
Respondent

Lucerne No. 8 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. PENN 83-153
A.C. No. 36-04597-03511
Lucerne No. 8 Mine

HELVETIA COAL COMPANY,
Respondent
DECISION
Appearances:

William M. Darr, Esq., Indiana, Pennsylvania,
for Contestant/Respondent;
David T. Bush, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for Respondent/~etitioner.

Before:

Judge Broderick

STATEMENT OF THE CASE
The above proceedings have been consolidated for the
purposes of hearing and decision, because the order contested
in the contest proceeding charges a violation of a mandatory
safety standard for which the Secretary seeks a penalty in the
penalty proceeding.
At the hearing, the parties stipulated that the violation
charged in Order of Withdrawal No. 2015555 occurred, that it
was of such nature as could significantly and substantially
contribute to the cause and effect of a mine safety hazard, and
that it was based on an underlying citation properly issued
under section 104(d) (1) of the Act.

237

Pursuant to notice, the case was heard in Indiana,
Pennsylvania, on December 20, 1983. Roy Craver, Thomas Grove
and Harry Losier testified for the Secretary of Labor; David
Duplin, Albert Cribbs and Robert D. Anderson testified for
Helvetia. The parties waived their right to file posthearing
briefs, and each made oral argument on the record at the conclusion of the hearing. Based on the entire record and considering the contentions of the parties, I make the following
decision.
ISSUES
1. Was.the violation of 30 C.F.R. § 75.200 charged in
Order No. 2015555 caused by an unwarrantable failure of the
operator to comply with the mandatory standard in question?
2.

What is the appropriate penalty for the violation?

FINDINGS OF FACT
1. At all times pertinent hereto, Helvetia owned and
operated the subject mine from which it extracted coal.
2. Helvetia produced 2,579,824 tons of coal annually, of
which the subject mine produced 533,139 tons.
Companies
affiliated with Helvetia produced an additional 3,994,031 tons
annually.
3.
In February 1983, a large caved area existed in the
6 Butt intake escapeway of the subject mine.
The area was
14 feet wide and almost 20 feet long. The cave height was more
than 69 inches, whereas the coal seam averaged approximately
48 inches high.
4.
The cave-in had occurred 1 year or more prior to
February 28, 1983. There was a fault condition running through
the roof in the area.
5.
The roof in the area had been supported by 4 foot
resin bolts.
6. On February 25, 1983, at about 4:30 p.m., assistant
mine foreman Albert Cribbs examined the intake escapeway in the
6 Butt section of the subject mine from outby in, and traversed
the cave area. He placed his initials on both the outby and
inby side of the cave and noted.in the weekly air course inspection book that the area was in a safe and lawful condition.

238

7. On February 27, 1983, Federal Mine Inspector Roy.Craver
commenced an inspection at the subject mine. He entered the mine
at approximately 11:45 p.m.
The crew working on the 6 Butt
section entered the mantrip at about 12:01 a.m., February 28,
1983.
8.
The inspector went to the 6 Butt intake escapeway with
the miners' representative and walked 300 to 400 feet to the
cave area. He noted the initials A.C. and the date February 25,
1983. The inspector also noted four treated timbers lying along
the right rib inby the cave, and two loose timbers in the cave
area, also lying along the right rib.
9. The inspector found unsupported roof in the cave area
measuring approximately 14 feet by 20 feet.
There was loose
overhanging rock on the outby end of the cave, but the roof
itself was solid. Only two timbers were set along the side and
they were 20 feet apart. Coal was not being mined at the time.
The last coal producing shift was Friday afternoon, February 25.
10.
I find that at the time of Cribbs' weekly aircourse
examination on February 25, 1983, the six posts found lying on
the floor February 28, appeared to be properly set in the cave
area.
The escapeway was not more than 6 feet wide between
supports, and the posts were set on 5 foot centers. No hazardous
conditions were observable in the roof at that time.
DISCUSSION
The Secretary takes the position that it would not have
been possible for the posts to have fallen out between Friday
night and Monday morning, under the circumstances present in
this mine where the roof had been bolted with resin bolts and
the cave-in had taken place more than 1 year earlier. While I
concede that settling or shifting of the caved area is unlikely
under the circumstances, I accept the testimony of Mr. Cribbs
as to his examination on February 25.
I find no possible motive
for him to have made a' false report of such a highly dangerous
condition. To have falsifield the report would have jeopardized
his job and reputation. More importantly, it would have jeopardized miners' lives including his own. The record does not permit
me to conclude that he was that reckless.
Cribbs testified, and
I find, that there was loose material on the floor of the cave
which may have made it difficult to obtain solid footing for the
posts.
I find that the posts were dislodged over the weekend by
natural causes.

239

11. The condition was abated by the setting of six timbers
in the cave area.
Two additional timbers were also set. The
order was terminated at 2:30 a.m., February 28, 1983.
CONCLUSIONS OF LAW
1. Helvetia was subject to the provisions of the Federal
Mine Safety and Health Act of 1977, in the operation of its
Lucerne No. 8 Mine.
2.
The violation charged in Order of Withdrawal No. 2015555
issued February 28, 1983, did in fact occur.
3. Helvetia is a large operator. There is no evidence
concerning Respondent's history of prior violations.
The penalty
assessed herein will reflect my conclusion as to Helvetia's size.
It will not be increased on the basis of prior history.
4.
The violation was abated in a timely fashion, and
Helvetia demonstrated good faith in achieving rapid compliance.
5.
The violation was extremely serious.
It could have
resulted in fatal injuries and compromised the miners' escapeway.
It was of such nature as could significantly and substantially
contribute to the cause and effect of a mine safety hazard.
6.
The violation was not caused by an unwarrantable failure
to comply with the standard in question.
This conclusions is
based on my finding (Finding of Fact No. 9) that at the time of
Cribb's examination, the posts appeared to be properly set.
I
infer, however, that they were not set adequately for the floor
conditions and this caused them to become dislodged.
Such would
not necessarily be evident to visual examination. Helvetia's
negligence is based on improper setting of the posts, and is not
great.
7.
Considering the criteria in section llO(i) of the Act,
I conclude that the appropriate penalty for the violation is
$900.
ORDER
Based upon the above findings of fact and conclusions of
law, IT IS ORDERED
1. Order No. 2015555 is VACATED as a withdrawal order and
MODIFIED to a citation charging a significant and substantial
violation of 30 C.F.R. § 75.200. As modified, the citation is
AFFIR~ED.

240

2. Within 30 days of the date of this decision, Helvetia
shall pay the sum of $900 as a civil penalty for the violation
found herein to have occurred.

J

{lo/U£S

k!3iroclt_,,vie:~~

James A. Broderick
Administrative Law Judge

Distribution:
William M. Darr, Esq., Helvetia Coal Company, 655 Church Street,
Indiana, PA 15701 (Certified Mail)
David T. Bush, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)

/fb

241

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
520.3 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB

DISCRIMINATION COMPLAINT

EDDIE LEE SHARP,
Complainant

Docket No: WEVA 82-399-D
MSHA Case No:
CD 82-27

v.
Stone Run Mine No. 6

MAGIC SEWELL COAL COMPANY,
Respondent
DECISION
Appearances:

Eddie Lee Sharp, Elkins, West Virginia,
Complainant;
John L. Henning, Esq., Elkins, West Virginia,
for Respondent;
/

Before:

Judge Moore

This discrimination case was heard in Elkins, West
Virginia on November 29, 1983. The record was left open for
the purpose of allowing Magic Sewell Coal Company to file
some sort of documentation, i.e. affidavit of an officer or
tax return to show that the company has no assets or income.
No such documentation has been forthcoming.
The only evidence
as to the company's financial condition was presented by Mr.
Fry, the safety director, who is neither an officer or an
owner of the company.
In the early morning hours of August 5, 1982, Mr. Eddie
Lee Sharp left his continuous mining machine at the face,
announced he was not feeling well and crawled out of the
mine. The safety director Mr. Fry had been underground and
either crawled or rode the belt out at about the same time
that Mr. Sharp left the mine.
On the surface Mr. Fry and Mr. Sharp had a conversation
in which Mr. Sharp said something to the effect that the
lack of visibility caused by the dusty conditions in the
mine had made him too nervous to operate the mining machine
close to other miners.
Mr. Sharp did not return to work
during the remainder of the shift. On the next day, August 6,
when Mr. Sharp returned to the mine at the beginning of his
shift, he was not allowed to work.
The first question is whether Mr. Sharp was fired
laid off or whether he quit. Although the term "laid off"
was used at times in the various conversations, no "lay off"

242

in the normal sense of the term occurred.
Regardless of
what the slip that Mr. Sharp received may have said, he was
either fired or he quit.
None of the people involved in this matter said "I
quit" or "you're fired".
All of the respondent's witnesses,
Superintendent Crowder, safety director Fry, who Mr. Crowder
thought owned the mine, and foreman Wolfe all testified at
one point, that they thought that Mr. Sharp had quit. When
being cross-examined by Mr. Sharp, Mr. Fry said (Tr. 201)
"when you came out of the mine, Eddie, I really thought you
had quit." But back at Tr. 199 he said "When I called
Crowder [Superintendent] I told him, I talked to him at
length, and told him that I thought that you were not capable
of operating that miner. Now, that's the only thing that I
said to him".
That conversation is certainly inconsistent
with the notion that Mr. Sharp had quit and left. Foreman
Wolfe assumed he had quit because he left without saying
anything but both Mr. Sharp and Mr. Fry testified that
before he left the face area Mr. Sharp said he was not
feeling well and going outside.
I found Mr. Crowder's testimony rambling and laced with
hyperbole to such an extent I could not tell when he was
just overstating a matter or really meant it. At one point
he said he worked twentyfour hours a day three or four days
in a row. (Tr. 96). He stated that Mr. Sharp never mined any
coal with the continuous mining machine, that he would just
never reach the coal (Tr. 81). Then he changed it to saying
that Mr. Sharp would only mine coal five out of ten times.
He testified positively that he had pulled Mr. Sharp's time
card out of the clock but on cross-examination he merely
thought he had, because that was what he would usually do
(Tr. 130J 131).
Referring to Mr. Sharp, he testified "I
didn't fire him, I just let him go." (Tr. 84).
I find that
Mr. Sharp was fired, but even if he wasn't the result would
be the same.
If Mr. Sharp was engaged in a protected activity
and, for that reason, was not allowed to continue or resume
his employment at Magic Sewell then he should prevail regardless
of whether or not Mr. Crowder thought he had quit.
Mr. Sharp and other miners had constantly complained of
the dusty conditions of the mine and the lack of water and
rock dust.
Three former employees of Magic Sewell testified
as to the dangerous conditions at that mine.
One witness
and his entire crew had been fired because they refused to
work without a foreman.
Another miner quit after one hour.
Mr. Hinchman was hired to run the continuous miner.
His
testimony at Tr. 55 was:

243

A.

Well, when I got on the miner, I went to run
the miner, I couldn't see to run the miner, let
alone run the miner.

Q.

You couldn't see to run it, what do you mean?

A.

Well, the dust.
There wasn't no water on the
miner, there wasn't no air at the face. And, I
shut the miner off and the boss was sitting behind
me.
I asked him about it and he said, "It's been
run like this and it's going to be run like this
tonight." I says, "Okay." I says, "Get on it
because I'm going home."

Mr. Fry and Mr. Crowder had the attitude that it was
up to the miners to see that the line curtain was properly
hung and that the place was rock dusted if necessary or that
water was used.
Mr. Crowder seemed to be confused as to the
difference between respirable dust and combustible dust and
Mr. Fry was confused about when rock dust is required. He
did not know the meaning of the term "to wet" as defined in
30 C.F.R. 75.402-1.
I find the mine was sufficiently dusty
when the continuous miner was operating to require more air
and water than was provided.
In fact, the federal inspectors
required the use of water on the miner after this case was
investigated. (Tr. 175). And any areas that were not "too
wet" should have been rock dusted.
I find that Mr. Sharp was unlawfully discriminated
against because of his protected activity of complaining
about the dangerous conditions in the mine and refusing to
work under such conditions. As to a remedy, however, I can
not order that Mr. Sharp be re-instated to a job that no
longer exists.
As to lost wages and expenses. Mr. Sharp is
ordered to present to me, within 30 days, a document showing
how much he would have earned between the time he was fired
and the time the mine was closed, less any wages that he
earned during that period. Mr. Sharp should include any
travel or other expenses incurred in the course of prosecuting
this action.
Respondent may, within 15 days after receiving Mr.
Sharp's document make any objections thereto it wishes and
may at the same time present evidence of its financial
condition.
I will then render a final order unless it
becomes obvious further testimony is needed.

Charles C. Moore, Jr.
Administrative Law Judge

244

Distribution:
Mr. Eddie Lee Sharp, Aero Trailer Park, Rt. 1, Box 274-36,
Elkins, W VA 26241 (Certified Mail)
John L. Henning, Esq.,
320 Randolph Avenue, P.O. Box 5,
Elkins, W VA 26241 (Certified Mail)

/db

245

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

February 1, 1984
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. YORK 82-14-M
A.C. No. 19-00283-05007

v.
Assonet Sand & Gravel Co.
LAWRENCE READY MIX CONCRETE
CORPORATION,
Respondent
ORDER OF DISMISSAL
Before:

Judge Merlin

In this case, the notice of contest card was signed by
the operator and mailed to MSHA on November 13, 1981. On
July 26, 1983, the Secretary of Labor was ordered to show
cause why the case should not be dismissed for failure to
file a proposal for a penalty. On August 22, 1983, the
Secretary of Labor filed a response to the order to show
cause and a petition for assessment of civil penalty.
A civil penalty petition should be filed within 45 days
of receipt of a timely notice of contest of a penalty.
29
C.F.R. § 2700.27(a). The Commission has held that the late
filing of a petition will be accepted where the Secretary
demonstrates adequate cause and where there is no showing of
prejudice to the operator. An extraordinarily high caseload
and lack of clerical personnel were held "good cause" for
filing two months late. Salt Lake County Road Department,
3 FMSHRC 1714 (July 28, 1981).
In Medicine Bow Coal Company, 5 FMSHRC 882 (1982), the
Commission held inadequate clerical help constituted good
cause for a two week delay, but pointed out that the late
filings had been before its warnings in Salt Lake.
In this
case the Solicitor's motion for leave to file late petition
sets forth:

* * * Petitioner did prepare a timely Proposal on
December 16, 1981. However, for reasons which
were caused by the staff attorney's failure to act
and because of insertion of enclosed documents in

248

the wrong file, we submit that the failure to file
should be construed as excusable neglect. Petitioner did not simply forget to prepare a Proposal.
One.was prepared, but inadvertently not filed.
The Secretary took over a year and a half to file a
petition which should have been filed within 45 days. The
only excuse in this case is that the Solicitor put the
documents in the wrong file.
ThLs is not good cause for
such an extraordinarily long delay.
Indeed, the petition
was filed only in response to my show cause order. The
operator should not have to answer such a stale claim.
In light of the foregoing, this case is DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
David L. Baskin, Esq., Office of the Solicitor, U. S. Department
of Labor, John F. Kennedy Federal Building, Government
Center, Boston, MA 02203
(Certified Mail)
Mr. David R. Smith, President, Lawrence Ready Mix Concrete
Corporation, P. O. Box 7, Ridge Hill Road, Assonet, MA
02702 (Certified Mail)

/ln

247

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 3 1984

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. PENN 83-85
A.C. No. 36-03425-03515

v.
Maple Creek No. 2 Mine
U.S. STEEL MINING COMPANY, INC.,
Respondent
DECISION
Appearances:

David A. Pennington, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for Petitioner;
Louise Q. Symons, Esq., Pittsburgh, Pennsylvania,
for Respondent.

Before:

Judge Broderick

STATEMENT OF THE CASE
This case involves two citations alleging violations of
mandatory safety standards at the subject mine.
Pursuant to
notice the case was heard in Washington, Pennsylvania, on
November 30, 1983. Citation No. 2013969, issued December 2, 1982,
alleged a violation of 30 C.F.R. § 75.1403 because of the obstruction of a shelter hole.
It was assessed at $136.
The parties
submitted a proposed settlement of the violation for the payment
of $50.
They agreed that the violation was properly designated as
significant and substantial.
Respondent's position is that the
obstruction was only partial, and the inspector conceded that he
could not recall whether it was complete or partial.
I stated on
the record that I would approve the proposed settlement for the
violation in question.
The other citation was contested.
Okey H. Wolfe testified
on behalf of Petitioner; Joseph Hann testified on behalf of
Respondent.
Both parties have filed posthearing briefs.
Based
on the entire record and considering the contentions of the
parties, I make the following decision.

248

FINDINGS OF FACT
1. At all times pertinent to this proceeding, Respondent
was the owner and operator of an underground coal mine in
Washington County, Pennsylvania, known as the Maple Creek No. 2
Mine.
2.
Respondent is a large operator, producing in excess of
15 million tons of coal annually.
3.
In the 2 years preceding the date of the issuance of
the citations involved herein, the subject mine had 496 paid
violations of mandatory safety and health standards, 394 of which
were designated as significant and substantial. This history is
not such that penalties otherwise appropriate should be increased
because of it.
4.
The imposition of penalties in this case will not affect
Respondent's ability to continue in business.
5. The violations involved in this case were both abated
timely and in good faith.
6. On November 15, 1982, the air in the tailgate entry of
the Longwall section was reversed and had become return air. A
citation charging a violation of 30 C.F.R. § 75.316 was issued.
7.
The reversal of the air in the tailgate entry was
caused when the door to a regulator which determines the amount
of air coursed to the face fell down.
This apparently occurred
on the Saturday preceding the date of the issuance of the
citation which was on a Monday.
8. The approved ventilation plan at the subject mine
required that the tailgate entry be ventilated with intake air.
9.
The approved ventilation plan in effect at the subject
mine prior to the time involved herein called for return air in
the tailgate entry. It was changed to bring a greater quantity
of air back through the bleeder system.
10. As a result of the reversal of the air in the tailgate
entry noted in Finding of Fact No. 7, there was less air pressure
on the gob area.
11. At the time the condition referred to in Finding of
Fact No. 6 was cited, 20,000 to 25,000 cfm of air was measured
at the tailgate end of the longwall face.

249

12. At the time the condition referred to in Finding of
Fact No. 6 was cited, minimal methane (less than .1 percent)
was detected in the longwall face area.
13.
The longwall equipment has a methane monitor which
is designed to deenergize the machinery in the presence of
1.5 percent methane.
14. The area where the regulator door had fallen down is
normally inspected by Respondent weekly.
It was scheduled to
be inspected on the day the citation was issued.
15. The·longwall section involved herein had been almost
completely mined as of November 15, 1982. There was an extensive
gob area of 2,000 feet or mor~ behind the longwall face.
REGULATORY PROVISION
30 C.F.R.

§

75.316 provides as follows:

§ 75.316
Ventilation system and methane and dust
control plan.

[STATUTORY PROVISION]
A ventilation system and methane and dust control
plan and revisions thereof suitable to the conditions
and the mining system of the coal mine and approved by
the Secretary shall be adopted by the operator and set
out in printed form on or before June 28, 1970. The
plan shall show the type and location of mechanical
ventilation equipment installed and operated in the
mine, such additional or improved equipment as the
Secretary may require, the quantity and velocity of air
reaching each working face, and such other information
as the Secretary may require. Such plan shall be
reviewed by the operator and the Secretary at least
every 6 months.
ISSUES
·1. Was the violation of 30 C.F.R. § 75.316 of such a
nature as could significantly and substantially contribute to
a mine safety or health hazard?
2.

What is the appropriate penalty for the violation?

250

CONCLUSIONS OF LAW
1.
Respon.p.ent is subject to the provisions of the Federal
Mine Safety and Health Act of 1977 in the operation of the
Maple Creek No. 2 Mine, and I have jurisdiction over the parties
and the subject matter of this proceeding.

2.
The condition described in Findings of Fact Nos. 6 and
7 was a violation of the approved ventilation plan and therefore
of 30 C.F.R. § 75.316.
3. The violation referred to above was of such nature as
could significantly and substantially contribute to the cause
and effect of a mine safety hazard.
DISCUSSION
In longwall mining, when the coal is removed from the face,
the unsupported roof falls creating a gob area. Because methane
is released from the gob, it is imperative that substantial air
pressure be maintained on the gob to dilute the methane. After
the face is advanced, subsequent roof falls may occur back in
the gob area and additional methane may be released into the
active workings. That such an occurrence has not happened at
the subject mine does not make the occurrence unlikely.
The
ventilation plan was devised and approved to prevent such an
occur~ence.
To the extent it is deviated from and pressure on
the gob is diminished, the occurrence of a methane ignition
becomes likely.
Ignition sources include the longwall shear
which causes sparks while cutting, and possible permissibility
violations on equipment entering the face area.
If a methane
ignition or explosion occurred, it would cause serious, possibly
fatal injuries. Whether a violation is significant and substantial must be determined as of the time it is cited. The fact
that it would likely have been spotted and corrected as a result
of Respondent's weekly inspection is irrelevant.
4.
The violation was serious because of the likelihood
that it would cause serious injuries to miners.
5.
Since there was no coal production between the time the
regulator fell off and the day the citation was issued,
Respondent's negligence was slight. The deviation on the fan
chart was not such as should have alerted Respondent to the
ventilation problem.
6. Based on the criteria in section llO(i) of the Act, I
conclude that an appropriate penalty for the violation found
herein is $300.

251

ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED
1.
Citation Nos. 2013969 issued December 2, 1982 and
2013923 issued November 15, 1982, including their designations
as significant and substantial are AFFIRMED.
2.
Respondent shall within 30 days of the date of this
decision pay the following penalties:
PENALTY

CITATION NO.
2013969
2013923
Total

J

$ 50
300
$350
/J

!l~ .~l~~·de-rt~ l

I

James A. Broderick
Adm1n1strat1ve Law Judge

Distribution:
David A. Pennington, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building, 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail)
Louise Q. Symons, Esq., 600 Grant Street, Room 1580,
Pittsburgh, PA 15230 (Certified Mail)

/fb

252

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 71984
SECRETARY OF LABOR,
MHJE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. CENT 83-64
A.C. No. 34-01010-03503
Danger Creek Strip

RANDALL & BLAKE OF
OKLAHOMA,
INC.,
Respondent
DECISION
Before:

Judge Kennedy

This matter is before me on the Secretary's unopposed
motion for summary decision.
Rule 64 of the Commission's
rules provides a motion for summary decision shall be granted
if (1) there is no genuine issue as to any material fact; and
(2) that the moving party is entitled to summary decision as
a matter of law.
On November 9, 1983, the Secretary filed a petition for
assessment of a civil penalty in the amount of $98.00 for a
single violation of 30 C.F.R. 77.130l(b) of the mandatory
safety standards for surface mines. The condition cited was
storage of detonators and explosives in the same magazine.
The operator's answer, filed December 27, 1983, failed to
deny the facts as to the violation charged but raised as a
plea in bar the operator's petition in bankruptcy filed
December 13, 1982.
Thereafter, the Secretary filed a motion for summary
decision on the ground that (1) the fact of violation must
be deemed admitted and (2) the plea in bankruptcy is no bar
to adjudication of respondent's liability for the violation.
The Secretary's motion was filed January 6, 1984 and is
accompanied by a certificate of service of same on respondent's
trustee on January 3. 1984. The operator failed to respond.
Under 11 U.S.C. § 362(b) (4) and (5) of the Bankruptcy
Code the filing of a petition in bankruptcy does not stay

253

a civil penalty proceeding. Compare Leon's Coal Company,
4 FMSHRC 572 (1982). Further, under 11 U.S.C. § 523(a) (7)
fines, penalties or forfeitures that the debtor owes the
government as the result of the exercise of lawful regulatory power are not subject to discharge by the bankruptcy
court. See In Re Tauscher, 7 B.R. 918 (D. Wisc. 1981).

Joseph B. K nnedy
Administrative Law
Distribution:
Jack F. Ostrander, Esq., Office of the Solicitor, U.S.
Department of Labor, 555 Griffin Square, Suite 501, Dallas,
TX 75202
(Certified Mail)
Betty Outhier Williams, Trustee for Randall & Blake of
Oklahoma, Inc., P.O. Box 87, 530 Court Street, Muskogee,
OK 74402-0087
(Certified Mail)

/ejp

254

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 7, 1984

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

Docket No. KENT 83-59
A.C. No. 15-13538-03501
No. 3 Strip

APEX MINING, INC.,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Merlin

The Solicitor has filed a motion to withdraw the
petition for assessment of civil penalty for the one violation involved in the above-captioned proceeding. He
moves, in the alternative, for an order approving settlement
for the original assessment of $20.
The Solicitor, noting that the operator paid the
assessed penalty in full without filing an answer, submits
merely "that no further proceeding in this case is necessary
and that the withdrawal of the petition for assessment of
civil penalty . . . is a satisfactory and appropriate
resolution of this controversy." He relies upon the Commission's decision in Mettiki Coal Corporation, 3 FMSHRC
2277 (October 1981), in support of his position.
The Solicitor's motion to withdraw, alone, is not
supported by Mettiki.
In that case the parties submitted a
settlement motion for $7900.
The Administrative Law Judge
denied the settlement. Thereafter the Solicitor filed a
motion to withdraw the petition for penalty assessment
because the operator tendered full payment of the originally
proposed penalties of $10,000 for the seven violations at
issue. The Judge interpreted the Solicitor's motion as one
for approval of settlement and denied the motion. The
Commission held the Judge erred in treating the Solicitor's
motion as one for settlement approval.
According to the
Commission the Solicitor sought withdrawal of the proposed
penalties and dismissal.
The Commission further held that

255

the posture and circumstances of that case dictated a
finding that the Judge abused his discretion in denying
dismissal. The Commission said it arrived at its conclusion
on the ba~is of the record which indicated that full payment
of the $10,000 penalties was a satisfactory and appropriate
resolution.
The Commission concluded by stating:
This is not to say, however, that the Commission
or its judges may not deny a party's motion to
withdraw a pleading where bhe record discloses
that resolution of the matter pending would best
be served by the Commission's settlement procedures
or by an evidentiary hearing. This situation is
net presented in this case.
In accordance with Mettiki, a penalty petition may be
withdrawn due to full payment of the original assessment
where the record reflects that full payment is a satisfactory
and appropriate resolution.
Therefore, in cases such as
this the Solicitor must submit information to demonstrate
that full payment of the originally assessed amount is a
satisfactory and appropriate resolution of the matter,
thereby justifying withdrawal of the penalty petition.
In
the instant matter, I find that the citation provides
sufficient evidence that full payment is an appropriate
resolution. ·
Citation No. 2005364 was issued for a violation of 30
C.F.R. § 50.30 because the operator failed to file a quarterly
employment and injury report with MSHA.
This violation is
non-serious on the face of the citation because there was no
safety or health hazard created by the cited condition.
In light of the above, I conclude that payment of a $20
penalty is a settlement for this non-serious violation consistent with the purposes of the Act.
I do not however,
understand the Solicitor's statement that the operator was
not negligent. Moreover, the Solicitor should have given
information about the rest of the six statutory criteria.
The non-seriousness of the violation however, justifies the
penalty. And in view of the small amount, the public
interest would not be served by prolonging this matter
further.

256

ORDER
The operator having already paid, it is hereby ORDERED
that this case is DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Thomas A. Grooms, Esq., Office of the Solicitor, U. S.
Department of Labor, 280 U. S. Courthouse, 801 Broadway,
Nashville, TN 37203
(Certified Mail)
Ms. Kathleen L. Chandler, Vice President, R.B.S., Inc.,
P. 0. Box 15352, Cincinnati, OH 45215
(Certified Mail)

257

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 71984
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
Petitioner

Docket No. KENT 83-101
A.C. No. 15-11408-03508
Pride Mine

v.
PYRO MINING COMPANY,
Respondent
DECISION
Appearances:

Darryl A. Stewart, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for Petitioner;
William Craft, Assistant Director of Safety, Pyro
Mining Company, Sturgis, Kentucky, for Respondent.

Before:

Judge Koutras
Statement of the Proceeding

This proceeding concerns a proposal for assessment of
civil penalty filed by the petitioner against the respondent
pursuant to Section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. 820(a), seeking a civil penalty
for one alleged violation of mandatory safety standard 30
CFR 75.400.
The violation was cited in a Section 107(a)
"imminent danger" order issued by MSHA Inspector David Furgerson
on May 12, 1982. The Citation No. 1133821, states the following
condition or practice:
Float coal dust was permitted to accumulate
on the floor of the slope belt entry and adjacent
crosscuts for a distance of approximately 600
feet from bottom of slope and inby.
Bottom
rollers were running in float coal dust at
several locations and were causing rollers to
heat due to friction.
The respondent filed a timely answer to the civil penalty
proposal, and a hearing was conducted in Evansville, Indiana,
on November 2, 1983. The parties waived the filing of posthearing written arguments and made them orally on the record
during the course of the hearing.

258

Issues
The issues presented in this proceeding are (1) whether
respondent has violated the provisions of the Act and ·
implementing mandatory standard as alleged in the proposal
for assessment of civil penalty filed in the proceeding, and,
if so, (2) the appropriate civil penalty that should be
assessed against the respondent for the alleged violation
based upon the criteria set forth in section llO(i) of the
Act. Additional issues raised by the parties at the hearing
are discussed and disposed of in the course of my decision.
In determining the amount of a civil penalty assessment,
section llO(i} of the Act requires consideration of the
following criteria:
(1) the operator's history of previous
violations, (2) the appropriateness of such penalty to the
size of the business of the operator, (3) whether the operator
was negligent, (4) the effect on the operator's ability to
continue in business, (5) the gravity of the violation, and
(6) the demonstrated good faith of the operator in attempting
to achieve rapid compliance after notification of the violation.
Applicable Statutory and Regulatory Provisions
§

1. The Mine Safety and Health Act of 1977, 30
801 et seq.
2.

Section llO(a) of the Act, 30 U.S.C.

3.

Commission Rules, 29 C.F.R.

§

u.s.c.

§ 820(a).

2700.l et seq.

Docket No. KENT 83-101
Petitioner's testimony and evidence
Larry Cunningham, MSHA District 10 Mine Inspector,
testified as to his background and experience, and he confirmed
that he is familiar with the Pride Mine and has conducted
regular and spot inspections at the facility.
He also confirmed
that he was at the' mine on or about May 12, 1982, with fellow
inspector David Ferguson for a regular inspection, and that
Mr. Ferguson is no longer employed by MSHA (Tr. 8-12).
Mr. Cunningham testified that on the day of the inspection
he was with mine representative David Sutton in one area
of the section, while Mr. Ferguson was in another. At some
point during the inspection about 15 minutes later, Mr. Ferguson
came to the belt haulage entry and told Mr. Sutton that he
had issued an order on the belt conveyor and that the belt
would have to be cleaned and rock dusted. Mr.Cunningham
identified exhibit P-1 as the Section 107 "imminent danger"
order issued by Mr. Ferguson, No. 1133821~ and testified
as to its contents (Tr. 15).

259

Mr. Cunningham testified that after the order was issued,
he walked the cited belt entry for a distance of some 600
feet while. Mr. Sutton began taking steps to correct the
conditions.
He explained what he observed, and indicated that
"the coal dust was definitely there," and that there "was
no doubt in my mind that there was a situation established"
(Tr. 18).
He described the area which he traveled as looking
black in appearance, and while some locations were worse
than others, all of the cited locations definitely had
accumulations of float coal dust.
He described the entry
as being 18 to 20 feet wide, and confirmed that he measured
the float coal. accumulations with a ruler, and found that
they ranged froCT one inch to 12 inches.
He also stated that
he counted eight bottom belt conveyor rollers which were in
loose coal, coal dust, and float coal dust.
The belt was
not running, but if it were, the rollers would have been
turning in float coal dust (Tr. 20).
Mr. Cunningham stated that when he first entered the
section and was separated from Mr. Ferguson, the cited belt
in question was running, but 20 minutes later when he
walked it it was not (Tr. 20).
Based on his experience, he
did not believe that the cited accumulations resulted from
the prior shift, and due to the extent of the accumulations,
he believed they had existed for "possibly'' 16 to 24 hours
or longer.
He was present when the conditions were corrected,
and he counted 30 people in the area when clean up and abatement
tnok place.
The clean up took two hours and 45 minutes (Tr. 21).
On cross-examination Inspector Cunningham stated that
he was in the mine on May 11, 1982, the day before the order
issued and that he was in part of the area cited by ~r. Ferguson.
However, he observed no conditions which would have prompted
him to issue a citation for coal accumulations.
On that day
he observed two miners "correcting the situation as it occurred."
He also confirmed that he was in the mine for a total of
9 or 10 working shifts during the period from April 1, 1982
to May 12, 1982 and issued no coal accumulations citations
(Tr. 24).
Mr. Cunningham stated that the mine is entered by means
of a slope car hoist which travels down to the belt in question
and that the belt can be visually observed from the slope
car.
He confirmed that he did not know how many miners were
in the mine on May 12, 1982, and that no one was actually
physically removed from the mine as a result of the issuance
of the order.

260

Mr. Cunningham was of the'opinion that the cited coal
accumulations presented a possibility of a mine fire and
he described the area cited as dry.
He confirmed that the
belt line was moved up somewhat after the order was issued
in order to facilitate the clean up, and that clean up was
achieved by shovelling the accumulations onto the belt so
that they could be removed from the mine (Tr. 27-28).
Mr. Cunningham confirmed that belt conveyors which are
not used to transport personnel may be examined at any time
during the shift, and need not be examined either before the
shift or "immediately" after the shift is started (Tr. 36-38).
He stated that he checked the preshift examination books for
the belt conveyor in question, and found no record that it
had ever been examined.
As a result of this, he issued a
citation for a violation of section 75.303, for failure to
examine the belt, or failure to produce evidence that the belt
had been examined (Tr. 43).
When asked whether he would issue an imminent danger order
based on what he observed after Mr. Ferguson's order issued,
Mr. Cunningham stated that he could not answer that question
because at the time he observed the conditions the belt was
not running and that "I never saw nothing that would promote
a mine fire or explosion at that time" (Tr. 45).
Mr. Cunningham stated that the accumulations in question
were in an "air lock" where the conditions would facilitate
a build up of coal, and he conceded that such accumulations
resulted from the mining of coal and that constant clean up
is required to control the accumulations.
He confirmed
that no samples of the accumulations were taken, and they
were not tested.
He also conceded that he and Mr. Ferguson
made no examinations of the power cables, cable insulation,
or power boxes to determine whether or not they were in good
condition or not (Tr. 50-53).
At the conclusion of the testimony by Mr. Cunningham
in this case, respondent's representative suggested that
MSHA had not presented any direct evidence as to the actual
existence of the cited conditions as observed by Inspector
Ferguson at the time he issued his citation (Tr. 54).
During
a discussion on the record, I advised the respondent's counsel
that while it was true that Mr. Ferguson was no longer employed
by MSHA and did not testify, Mr. Cunningham's first hand
observations of the cited conditions after the withdrawal
order was issued established a prima facie case as to the
existence of the cited accumulations described by Mr. Ferguson
on the face of his citation (Tr. 55-56).
When asked whether
he had any reason to dispute Mr. Cunningham's testimony in
this case, respondent's representative replied that Mr. Cunningham
"was probably one of the more reliable people employed by MSHA"
(Tr. 56).

261

Respondent's representative suggested on the record
that Mr. Ferguson's departure from his employment with MSHA
was somehow connected with his relationship with the respondent,
and the repiesentative stated that Mr. Ferguson "was bitter
at the Company on different matters," and·suggested that there
was an "ulterior motive" behind the issuance of the order in
question (Tr. 58). When asked why the respondent did not
contest the issuance of the order within the required
statutory time period, the representative replied "I didn't
have anything to do with it then" (Tr. 59). The matter
was then dropped, and respondent's representative proceeded
to put on a defense.
Respondent's testimony and evidence
James E. Wilson, respondent's mine foreman, testified
that he has 35 years of mining experience and that he was
aware of the order issued by Inspector Ferguson on May 12, 1982.
He stated that according to policy the belt line is shut down
every morning at 6:30 a.m. for servicing, cleaning, or the
changing of rollers. He described the 600 feet of belt line
cited by the inspector as an "airlock," and indicated that
problems occur with float dust in that area.
He~described
the ambient temperature of the mine as 62 degrees, and stated
that the air velocity in the area was 40,000 cubic feet
(Tr. 61). Mr. Wilson indicated that he found no hot rollers
when he went to the area and that the belt line may be
examined at any time during the shift. He also indicated
that Inspector Cunningham had been in the area the night before
the order was issued and that he issued no citations or orders
(Tr. 62).
On cross-examination, Mr. Wilson stated that he believed
the belt was shut down because the mine was operating on
10-hour shifts, and that it is down for four hours from the
time the previous shift ended. After maintenance, the belt
would start up again at approximately 7:30 a.m. (Tr. 65).
He
confirmed that on the day the order issued, he went underground
at 9:00 a.m., but that between the time of his arrival at
the mine that day and the time he went underground he personally
did not know whether the belt was running or not (Tr. 67).
In response to further questions, Mr. Wilson confirmed
that after the order was issued he observed the conditions at
the cited area, and while he saw some float coal dust at
least an inch deep where men were shovelling, he did not see
any loose coal. He then stated that he walked the entire
cited belt area where he did observe coal accumulations, but
did not see "a dangerous amount of accumulations" (Tr. 68).

262

He stated that to the best of his recollection the belt
began running at 10:00 a.m. and that no coal was loading from
the beginning of that shift until 10:00 a.m. (Tr. 71).
Gregory R. Farrell, testified that on May 12, 1982, he
was the third shift mine foreman, and that the belt was not
running because some rollers had to be "cut out from under a
bridge" (Tr. 72).
The belt is normally running, but on that
day it was not.
He confirmed that he was in the middle of
the 600 foot area cited by Mr. Ferguson when he was there,
and that the belt was not running. Mr. Farrell also stated
that he recalled 15 people working in the area to abate the
cited conditions (Tr. 74).
On cross-examination, Mr. Farrell stated the cited belt
was down from 6:30 a.m. to 11:00 a.m., because Mr. Ferguson's
order was issued at 9:00 a.m., and the belt never started up
(Tr. 76).
He reiterated that the belt was down from 6:30 a.m.
until the cited conditions were abated at approximately 11:45 a.m.
(Tr. 76). He stated that maintenance work on the belt began
at 6:30 a.m., and that the work consisted of changing rollers.
The work was not completed at the time the order issued (Tr. 79).
In response to further questions, Mr. Farrell stated
that the reason it took so long to clean up is that Mr. Ferguson
wanted materials such as wooden timbers, metal rollers, and
"anything lying around" cleaned up and taken out of the area
(Tr. 85). Mr. Farrell conceded that there were accumulations
of coal present, but he disputed the depths noted by the
inspector, and he described them as "normal'' for the mine
area in question (Tr. 84). Mr. Farrell confirmed that he
made no measurements of the accumulations (Tr. 85).
Randy Byrum testified that on May 12, 1982, he was employed
at the mine as a belt mechanic. He began work at 8:00 a.m.
that day and at that time the belt in question was not running.
He performed maintenance on the belt, and that work included
the "cutting out" of a belt roller at a conveyor ''bridge"
area by means of a torch, and at this time the belt power
was disconnected by an outside mechanic to insure that his
work could be done in a safe manner. He stated that it
took him approximately 45 minutes to an hour to complete
his work and that two other mechanics were also performing
some maintenance on the belt. He was sure that the belt was
not running at 9:00 a.m. that day (Tr. 87-89).
On cross-examination, Mr. Byrum stated that he was sure
that his belt maintenance work was completed by 9:30 a.m.,
and he indicated that he did not see Inspector Ferguson that
day because Mr. Ferguson would have traveled the belt through
another route (Tr. 89-91).

263

Lillian J. McNary testified that on May 12, 1982, she
was working in the cited conveyor belt area shovelling and
rock dusting the belt header. She began work at 7:00 a.m.
that morning. She checked the belt header area and the air
lock and she used a water hose located at the belt to wet
the belt line area down.
She was present when Inspector
Ferguson was there and had started watering the area down
while he was there (Tr. 95-97).
On cross-examination, Ms. McNary confirmed that her
usual duties are to clean the cited belt, as well as another
belt and that she starts at the air lock location.
She
stated that she had been cleaning the cited belt area for
approximately two hours before Inspector Ferguson arrived
at the scene. She confirmed that the float coal dust cited
by Mr. Ferguson was present, and she described the belt as
"dirty" (Tr. 97-100).
David Sutton, testified that he is the mine safety
director and that on May 12, 1982 he started work at 6:00 a.m.
He rode into the mine with Inspectors Ferguson and Cunningham
sometime between 8:30 and 9:00 a.m. He was with Mr. Cunningham
while he was conducting his inspection, and was informed
by Mr. Ferguson that he had issued a closure order on the
belt. Mr. Sutton confirmed that approximately 15 or 20
minutes after he was told that a closure order had been issued
he went to the area and personally observed the float coal
dust. He stated that the belt was not running, and that
he heard several miners asking why the belt was down (Tr. 101-104).
Findings and Conclusions
Fact of Violation
Respondent here is charged with a violation of mandatory
safety standard section 30 CFR 75.400, which states as follows:
Coal dust, including float coal
dust deposited on rock-dusted surfaces,
loose coal, and other combustible materials, shall be cleaned uo and not be
permitted to accumulate in ~ctive
workings, or on electric equipment
therein.
Although the inspector who issued the citation in question
was no longer employed by MSHA at the tine of the hearing
and did not testify, Inspector Cunningham, who was present and
viewed the cited conditions ~hortly after the violaiion was

264

issued, did testify as to what he observed.
In addition,
respondent's mine foreman, shift foreman, and clean-up
person all. confir~ed the presence of loose coal and float
coal dust in the cited area. Although one witness may have
taken issue with whether or not the accumulations were
"dangerous," the fact is that the respondent has not rebutted
the fact that the cited conditions did in fact exist as
stated in the citation.
The detailed testimony provided
by Ins9ector Cunningham, including his measurements and
observations, are unrebutted and amply support the violation.
I conclude and find that the petitioner has established
the fact of violation by a preponderance of the credible
evidence adduced in this case.
I also find and conclude
that the extent of the accumulations supports a finding
that the cited coal accumulations in question were not the
result of any "instantaneous spillage," nor can I conclude
that the respondent has established that it was in the process
of correcting the conditions when the inspector arrived on
the scene.
To the contrary, I conclude and find that the
extensive nature of the cited conditions supports a conclusion
that they were permitted to accumulate, and existed at least
one prior shift. Accordingly, the violation IS AFFIRMED.
Gravity
Although it is clear to me that the question as to
whether or not the cited accumulations constituted an
"im.'Tiinent danger" is not an issue in this civil penalty case,
and that the validity of the Section 107(a) Order is not per
se an issue, petitioner's counsel candidly conceded during-oral arguCTent that it was altogether possible that Inspector
Ferguson issued the order to insure that the condition which
he observed were attended to promptly, and that he acted
to insure that the cited belt conveyor in question would not
be placed into operation until such time as the cited coal
accumulations were cleaned up and removed fro~ the mine
(Tr. 92-93).
In view of the fact that Inspector Ferguson did not
testify in this case, petitioner's counsel further candidly
conceded that the question as to whether or not the conveyor
belt in question was running or not running at the time the
order was issued is only critical insofar as the degree of
gravity is concerned (Tr. 93).
In this regard, counsel conceded
that Inspector Cunningham did not observe the belt running at
the time the violation was issued, and he stated that "at no
time through testimony did we assert that the belt was running"
(Tr. 94). He also conceded that any suggestion that the belt
in question was in fact "running in float coal dust" has not
been established as a fact through any credible testimony (Tr. 94).

265

On the basis of all of the credible evidence and testimony
adduced in this case, I conclude that the petitioner has not
established as a matter of fact that the conveyor belt in
question was running in float coal dust at the precise time
the inspector viewed the conditions. How~ver, given the
extensive accumulations of coal dust and float coal dust
which was present in the cited areas, I conclude and find
that the violation was serious.
With regard to the inspector's finding that the cited
violation was "significant and substantial," I take note of the
following interpretation placed on that term by the Co:runission
in Cement Division, National Gypsum Co., 3 FMSHRC 822 (April•l981),
aff'd in Secretary of Labor v. Consolidation Coal Company,
decided January 13, 1984, WEVA 80-116-R, etc., affirming a
prior holding by a Corrunission Judge, 4 FMSHRC 747, April 1982:
(A] violation is of such a nature as could
significantly and substantially contribute
to the cause and effect of a mine safety
or health hazard if, based upon the particular
facts surrounding the violation, there exists
a reasonable likelihood that the hazard contributed to will result in an injury or illness
of a reasonably serious nature.
In its most recent holding in Consolidation Coal Company,
WEVA 30-116-R, etc., January 13, 1984, the Commission stated as
follows at pg. 4, slip opinion:
As we stated recently, in order to establish
that a violation of a mandatory safety
standard is significant and substantial under
National Gypsum, the Secretary of Labor must
prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety
hazard--that is, a measure of danger to safety~­
contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature. Mathies Coal Co.,
FMSHRC Docket No. PENN 82-3-R, etc., slip op.
at 3-4 (January 6, 1984).
On the facts of the case at hand, it seems clear to me
that the respondent has not rebutted the fact that the accumulations
of coal and coal dust, including float coal dust, were present

26H

in the areas cited by the inspector.
The respondent's
defense focused on the assertion that the belt was not
running, and a rather feeble attempt to establish that clean-up
procedures ·were being followed at the time of the inspection.
In addition, at least one or more of respondent's witnesses
were of the opinion that the accumulations found by the inspector
were "not dangerous.'' These defenses are rejected.
It seems clear to me that the cited accumulations were
present, and that the areas cited were not adequately rockdusted.
Due to the extensive nature of the accululations,
both as to quantity, as well as the rather extensive 600-foot
areas where th~y were present, I conclude and find that they
did in fact present a reasonable likelihood that had
production continued, the belt would have started up, and an
ignition could have occurred from the belt rollers which
obviously would have been turning in the accumulations. I
believe it was reasonable that a fire or ignition would
have resulted.
Consequently, I find that the cited coal
accumulations presented a real hazard which would have
significantly contribute to a major cause of danger and
hazard to the miners working on the section. Accordingly,
the inspector's finding of a significant and substantial
violation IS AFFIRMED, and respondent's arguments to the
contrary ARE REJECTED.
Negligence
In this case, while there is testimony from the clean-up
person McNary that she was in the process of watering down
some of the area cited by Inspector Ferguson when he first
arrived on the section, and that she had cleaned up some of
the accumulations before he arrived, Inspector Cunningham
testified that he examined the preshift examination books
and found no entries or evidence that the cited area had been
examined as required by section 75.303.
Taking into account
the extensive accumulations which were cited, I believe
it is reasonable to conclude that had closer attention been
given to promptly clean up the accumulations, the violation
would not have occurred. While it may be true that the belt
in question may have been down for some maintenance at
the start of the shift, I still believe that respondent
failed to take reasonable care to insure that all of the
accumulations found by the inspector were cleaned up and
the area rock-dusted.
Under the circumstances, I find that
the violation resulted from ordinary negligence on the part
of the respondent.

267

History of Prior Violations
The record here shows that for the period June 22, 1981
to May 11, 1982, respondent had eight prior citations for
violations of section 75.400. Petitioner's counsel agreed
that given the fact that there is no evidence as to the
specific circumstances connected with these prior citations,
respondent's history of prior violations for purposes of any
civil penalty assessment does not appear to be "particularly
bad" (Tr. 116). Accordingly, for an operation of its size, I
cannot conclude that any civil penalty assessed by me in this
case should be increased because of respondent's history of
noncompliance.
Size of Business and Effect of Civil Penalty of the Respondent's
Ability to Remain in Business.
The record in this case establishes that at the time
the citation issued, the annual coal production at the mine
in question was approximately 400,000 tons (Tr. 116).
While it may be argued that Pyro Mining Company is a large
mine operator, the Pride Mine was a relatively small or
medium-sized mining operation.
In any event, I cannot conclude
that a reasonable civil penalty assessment in this case will
adversely affect the respondent's ability to continue in
business.
Further, in assessing a civil penalty in this case,
I have considered the respondent's history of prior violations
as well as the size of its mining operations.
Good Faith Compliance
The respondent promptly cleaned up and removed the cited
accumulations from the mine after the order issued. Accordingly,
I find that abatement was achieved by respondent's ordinary
good faith compliance efforts.
Penalty Assessment
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of Section llO(i)
of the Act, I conclude and find that the following civil penalty
assessment is appropriate for the citation which has been
affirmed:
Citation No.

Date

30 CFR Section

Assessment

1133821

5/21/82

75.400

$975

268

ORDER
Respondent IS ORDERED to pay the civil penalty assessed
by me in this case within thirty (30) days of the date of
this decision and order, and upon receipt of payment by the
petitioner, this matter is dismissed .

•

K~r~

Distribution:
Darryl A. Stewart, Esq., U.S. Department of Labor, Office of
the Solicitor, 280 U.S. Courthouse, 801 Broadway, Nashville,
TN 37203 (Certified Mail)
William Craft, Assistant Director of Safety, Pyre Mining
Company, P.O. Box 267, Sturgis, KY 42459 (Certified Mail)

/slk

269
'

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 71984
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. KENT 83-186
A.C. No. 15-10339-03514

v.

No. 11 Mine

PYRO MINING COMPANY,
Respondent

Docket No. KENT 83-187
A.C. No. 15-10815-03510
Wheatcroft Mine
DECISIONS

Appearances:

Darryl A. Stewart, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for Petitioner;
William Craft, Assistant Director of Safety,
Pyro Mining Company, Sturgis, Kentucky, for
Respondent.

Before:

Judge Koutras
Statement of the Proceedings

These proceedings concern proposals for assessment of
civil penalties filed by the petitioner against the respondent
pursuant to Section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. 820(a), seeking civil penalty
assessments for five alleged violations of mandatory health
standard 30 CFR 70.220.
Respondent filed timely contests taking issue with the
citations and pursuant to notice hearings were convened in
Evansville, Indiana, on November 2, 1983, and the parties
appeared and participated fully therein.
The parties waived
the filing of post-hearing written arguments and made them
orally on the record during the course of the hearing.
Issues
The issues presented in these proceedings are (1) whether
respondent has violated the provisions of the Act and
implementing mandatory standards as alleged in the proposals

270

for assessment of civil penalties filed in the proceedings,
and, if so, (2) the appropriate civil penalties that should
be assessed against the respondent for the alleged violations
based upon the criteria set forth in section llO(i) of the
Act. Additional issues raised by the parties at the hearing
are discussed and disposed of in the course of my decisions.
In determining the amount of a civil penalty assessment,
section llO(i) of the Act requires consideration of the
following criteria: (1) the operator's history of previous
violations, (2) the appropriateness of such penalty to the
size of the business of the operator, (3) whether the operator
was negligent, (4) the effect on the operator's ability to
continue in business, (5) the gravity of the violation,
and (6) the demonstrated good faith of the operator in
attempting to achieve rapid compliance after notification
of the violation.
Applicable Statutory and Regulatory Provisions
§

1. The Mine Safety and Health Act of 1977, 30
801 et seq.
2.

Section llO(a) of the Act, 30 U.S.C.

3.

Commission Rules, 29 C.F.R.

§

§

u.s.c.

820(a).

2700.l et seq.

Discussion
KENT 83-186
This proceeding concerns two section 104(a) citations
served on the respondent on november 16, 1982, for violations
of mandatory health standard 30 CFR 70.220. ·
Citation No. 2075605 describes the cited condition or
practice as follows:
The operator submitted the attached status
change form, dated 10-18-82, showing rnrnu 011-1
nonproducing effective 10-18-82. Production
records show rnrnu 011-0 operated approximately
67 production shifts in 40 days during the
Sep.-Oct. 1982 cycle with an average production
of over 650 tons per shift.
Included during
this period were at least 9 production shifts
on Oct. 26, 27, 28, 29, and 30, 1982. Also
records show rnrnu 011-1 has operated at least
15 production shifts in 9 days during Nov. 1982
with an average production of over 600 tons per
shift. The attached computer print-out dated
11-8-82 shows no respirable dust samples were
submitted for the Sep.-Oct. 1982 cycle.
Responsibility of Torn Hughes Dust Tech.

271

Citation No. 2075606 describes the cited condition or
practice as follows:
The operator submitted the attached status change
form, dated 10-18-82, showing rrimu 012-0 nonproducing effective 10-18-82. Production records
show mmu 012-0 operated approximately 23 production
shifts in 23 days during the Sep.-Oct. 1982 cycle
with an average production of over 600 tons per
shift.
Included during this period were at least
9 production shifts on Oct. 20, 22, 23, 26, 28,
29, and 31, 1982. Also records show mmu 012-0
has operated at least 5 production shifts in 3 days
during Nov. 1982 with an average production of
over 630 tons per shift. Responsibility of Tom Eughes.
KENT 83-187
This proceeding concerns three section 104(a) citations
served on the respondent on November 16, 1982, for violations
of mandatory health standard 30 CFR 70.220.
Citation No. 2075602, describes the cited condition or
practice as follows:
The operator submitted the attached status change
form dated 10-19-82, showing mmu 003-0 in
abandoned status effective 9-1-82. Production
records show mmu 003-0 operated approximately 18
production shifts in 11 days during the Sep.Oct. 1982 cycle, with an average production of
over 700 tons per shift. The attached computer
printout dated 11-8-82, shows no respirable dust
samples were submitted for this cycle. Records
show citations for exceeding the dust standard were
issued for mmu 003-0 no less than three times within
the past year. Responsibility of Dennis Travis
Dust Tech.
Citation No. 2075603 describes the cited condition or
practice as follows:
The operator submitted the attached status
change form, dated 10-25-82, showing mmu 005-0 in
nonproducing status effective 9-1-82. The status
form also states the unit is spare, nonproducing,
and has not run five production shifts during the
sampling cycle. Production records show rnmu
005-0 operated approximately 73 production shifts
in 40 days during the Sep.-Oct. 1982 cycle with
an average production of over 600 tons per shift.

272

The attached computer' printout, dated 11-8-82
shows no respirable dust samples were submitted
for this cycle.
Records show citations for
exceeding the dust standard were issued for
mmu 005-0 no less than two times within the past
year.
Responsibility of Dennis Travis Dust Tech.
Citation No. 2075604 describes the cited condition or
practice as follows:
The operator submitted the attached status change
form, dated 10-19-82, showing mmu 006-0 abandoned
effective 9-1-82.
Production records show mmu
006-0 operated approximately 21 production shifts
in 13 days during the Sep.-Oct. 1982 cycle with
an average production of over 750 tons per shift.
the attached computer printout, dated 11-8-82,
shows no respirable dust samples were submitted
for this cycle.
Records show at least one
citation for exceeding the dust standard was
issued for mmu 006-0 within the past year.
Responsibility of Dennis Travis, Dust Tech.
Testimony and evidence.

KENT 83-187.

MSHA Inspector Arthur L. Ridley, testified as to his
background and experience, and he stated that section 70.220
of the mandatory standard requires that certain changes on
t~2 status of certain coal producing and sampling units be
reported to MSHA within three days of the time the change occurs
He stated that changes of producing units to nonproducing
or temporary nonproducing, or abandoned areas must be reported.
He identified exhibit P-1 as a status change form executed
by respondent's mine technician Dennis Travis showing that
the mechanized mining unit at the Wheatcroft Mine, No. 003
was placed in an abandoned status effective September 1, 1982,
and that it was filled out and signed by Mr. Travis on
October 19, 1983 (Tr. 17-20).
Mr. Ridley explained that a "mechanized mining unit"
in this case consists of a certain amount of equipment used
for coal production, such as a cutting machine, a loading
machine, and shuttle cars, all of which are used in one set
of rooms for coal production purposes.
The exhibit in question
is a form supplied by MSHA, and section 70.220 requires
that it be filled out by an operator and filed with MSHA.
The form in question came to his off ice as a routine matter
and he has previously examined the original copy on file
in his off ice. He saw no form previous to the one filed in
this case.
He also confirmed that exhibit P-1, page one, is
a copy of Citation No. 2075602 issued by MSHA Inspector

273

Thomas M. Lyle, and he explained that such a citation would
be issued after a review of the status change form to ascertain
whether it was timely filed (Tr. 24).
Mr. Ridley stated that the original citation issued by
Mr. Lyle contained no negligence findings on the face of the
form, but that he (Ridley) modified the citation on January 7, 1983,
to include a negligence finding.
He stated that he made this finding
after reviewing the status form and finding that a month and
a half had gone by since the unit in question was reported
abandoned, and he believed that the respondent was negligent
in not submitting the form sooner (Tr. 25).
On cross-examination, Mr. Ridley confirmed that MSHA's
regulations do not require a mine operator to file a daily
coal production report for each coal producing unit (Tr. 29).
He also confirmed that while it is not a common practice for
MSHA's health staff to delve into company production records,
it has been done in the past, but infrequently (Tr. 30).
He also confirmed that an inspector is instructed to make
any negligence and gravity findings by filling out the
appropriate places on the citation form at the time he issues
the citation (Tr. 31).
He conceded that his modification
of the citation by filling out the negligence portion of the
citation form issued by Inspector Lyle 52 days after the initial
service of the citation on the respondent in this case "was
a long period of time" (Tr. 32). Mr. Ridley also confirmed
t~~t his supervisor Charles E. Dukes instructed him to modify
the citation to show a "high degree of negligence" (Tr. 35).
Mr. Ridley stated further that had he issued the original
citation, he would have made the same negligence finding
(Tr. 3 6) .
Mr. Ridley explained that under MSHA's dust sampling
procedures, an operator must take five valid dust samples
within each two month period (Tr. 37). He agreed that if the
respondent sampled during the September-October sample cycle
and then abandoned the unit on September 25, he could legally
do this since the sample cycle had not run its course (Tr. 40).
Respondent's testimony and evidence
Dennis Travis, testified that he was familiar with the
three citations issued by MSHA Inspector Lyle on November 16, 1982,
concerning the filing of the mine status change forms in
question. Mr. Travis confirmed that he was employed as an
environmental health technician at respondent's Wheatcroft
Mine.
With regard to Citation No. 2075602, Mr. Travis stated
that mine records indicated that coal was produced on the

274

unit in question during the first 10 days of September, but
not after that date. When asked to explain the circumstances
surrounding the filing of the form in question, he res.ponded
as follows (Tr. 56-57):
Well, coming back to the 18th of October I
realized that this production unit, 003-0 was
not going to be running any longer and I knew
that it had run a few days in the month of
September which is the first month of the bimonthly sampling cycle. At that time I knew
that there would have to be some samples taken
to comply with the respirable dust law which
requires us to submit five accurate samples
during a bi-monthly period.
I also knew that
it was impossible to do that because the equipment had been moved out of that area. At that
point, to keep from either receiving a violation
stating that I did not send in accurate
respirable dust samples and to try to find
out exactly what needed to be done at this point
because of the abandonment of the area, I called
the MSHA Off ice in Madisonville to talk to the
health specialist, the desk specialist supervisor
which was Mr. Dukes.
I felt that Mr. Dukes would
be the one to answer my questions since he was
the supervisor and -- So I spoke to him about
the matter, told him what the situation was, and
I had a few days in the first part of the sampling
cycle that had produced coal on that unit but
yet the unit wouldn't be producing any longer;
and asked him, at that point, what needed to be
done.
I knew that a status change form should be
submitted, I felt like it should. And I asked
him at that point if that's what I should do.
And he informed me, and advised me to send in a
status change form abandoning the section and
dating it at the beginning of the bi-monthly
sampling cycle to avoid any confusion. And
abandoning it at that point.
In response to further questions, Mr. Travis confirmed
that he submitted the form in question for Unit 003-0 on
October 19, 1982, but that the effective date of the status
change was September 1. No form was submitted during the
period September 1 through October 19, 1982, and when asked
why he did not comply with the three-day reporting requirement
of section 70~220, he responded as follows (Tr. 61-62).

275

A.
I wasn't wantin~ to avoid taking samples.
If the unit had been in production the last two
weeks of this month the samples would have been
taken, I was advised by the MSHA Supervisor,
Mr. Dukes, to date it at that particular time.
If I had dated it three days prior to the 19th of
October which would've been 10/16 -Q.

Uh-hm.

A.
-- then I could have been and probably would
have been cited for failure to submit samples
during that bi-monthly sampling cycle even though
the unit was down and abandoned, and the status
change submitted at the proper time.
Q. Okay.
If I understand your testimony the unit
was not down during the period.
A.

During the first eleven days, that's correct.

Q.
So if it was producing during the first eleven
days, withdrawing of course, do you understand
the bi-monthly cycle of respirable dust requirements
to dictate that if you produce coal at all during
the two month period you have to submit the samples.
A.

No, sir.

I do not.

Q.

What do you understand that to require?

A.
It has to be filed four shifts, four production
shifts, to be required to submit samples during
that time.
Q.

At any time during that period of time.

A.

That's correct.

Q.

Did you produce any five shifts?

A.

Yes, sir.

Q.

During that time?

A.

Yes, sir.

Q.

And did you submit any respirable dust samples?

A.

No, sir.

276

Mr. Travis confirmed that,~ining unit 003-3 was permanently
abandoned on October 17 or 18, 1982, and that from September 11,
1982, until it was abaondoned it was in a "technically
temporarily abandoned" status. Although the unit was not
producing coal during this time, the equipment was still there,
the area was being ventilated, and Mr. Travis characterized
the unit as a "spare" to be used "as needed" (Tr. 63).
Respondent's counsel asserted that all of the remaining
citations at issue in these proceedings concern the same
factual setting (Tr. 86). MSHA's counsel confirmed that
Citation No. 2075603, exhibit P-3, concerns a mine status
change form submitted by Mr. Travis on October 25, 1982, and
the form shows that the 005-0 mining unit in question was
"nonproducing" effective September 1, 1982. MSHA counsel
took the position that the form should have been filed by
September 4, 1982, and he also asserted that Mr. Ridley
modified this citation, and that if called to testify he
would confirm that he received the same instructions to mark
if "high negligence," and that the reason he did so was
because of the time lapse from September 1 to October 25, 1982
(Tr. 8 7-8 9) .
Respondent's counsel confirmed that the 005-0 unit
was in fact nonproducing on September 1, 1982, and that it
was in the same status as the previously cited unit. He
explained that the mine was being abandoned in order to start
a new mine, and the mining units in question were being moved
a~0und while renovations and overcasts were being constructed
(Tr. 89).
He conceded that the notation on the citations
that a search of company records reflected that there were
73 production shifts during a forty-day period during
September and October 1982 "were probably right" (Tr. 90).
He also confirmed that the 005-0 mining unit consisted of
five pieces of equipment (shuttle car, cutting machine,
loading machine, reel, and roof bolter), and that this unit
was assigned to the cited mine location to produce coal (Tr. 91).
MSHA's counsel identified exhibit P-4 as a copy of
Citation No. 2075604, issued by Inspector Lyle on November 16,
1982. The citation stat~s that the required MSHA change
form was dated October 19, 1982, indicating that mining unit
006-0 was abandoned effective September 1, 1982. The form
submitted by Mr. Travis identifies the "unit" as "designated
occupation code 036," which is for the "high risk" continuous
miner operator (Tr. 115-116). Respondent's counsel confirmed
that the section where the miner had been operated was abandoned,
and the miner machine was moved someplace eise (Tr. 117).
Respondent's counsel also indicated that if called to testify,
Mr. Travis would explain the circumstances as follows
(Tr. 117-119):

277

JUDGE KOUTRAS: So you abandoned the 006-0
section where this miner was operating?
MR. CRAFT:

Yes, sir.

JUDGE KOUTRAS: And that's a change in the
status of the mine, isn't it?
MR. CRAFT:

Yes, sir.

JUDGE KOUTRAS: It is also a change in the
status of that particular mining machine, is
it not?
MR. CRAFT:

Yes, sir.

JUDGE KOUTRAS:
MR. CRAFT:

It was moved someplace else?

Yes, sir.

JUDGE KOUTRAS: And on both of those changes
in status with both the mine where the coal was
being mined to when it was abandoned and the
continuous miner being moved someplace else, that
miner wasn't abandoned, it was simply rerouted
someplace else. That's also a change in status
isn't it?
MR. CRAFT:

Yes, sir.

JUDGE KOUTRAS: Both of those circumstances
have to be reported on the 70.220, do they not?
MR. CRAFT:

According to law.

JUDGE KOUTRAS: Okay. Now, let's say you've got
this one. Is it the same type of a thing?
MR. CRAFT: Exactly. If you call Mr. Travis
back to the stand he will tell you exactly
what he told you before.
JUDGE KOUTRAS:
Is that Mr. Travis didn't know
that 006-0 section was abandoned, they were
not mining coal, he didn't know that the continuous
mining machine was being moved someplace else.
MR. CRAFT:

Mr. Travis --

JUDGE KOUTRAS: When he finally learned that
he picked up the phone and called MSHA. Is that
what he's testifying to?

278

MR. CRAFT: Mr. Travis will tell you that
the status while we were starting these two
mines and abandoning these two mines we swapped
equipment around like a yo-yo.
JUDGE KOUTRAS:

He did that.

MR. CRAFT: He would do exactly like you said.
When he learned of it he would call MSHA, that's
exactly what he did.
JUDGE KOUTRAS:
this the case?
MR. CRAFT:

On this particular citation, is

Yes, sir.

JUDGE KOUTRAS: He didn't know that this continuous
mining machine was being moved out.
MR. CRAFT: He didn't know when. They only ran,
I'm sure you have, they ran the first 13 days of
September, they didn't run anymore. He didn't
know that they wouldn't be running until management told him we're moving it out, abandon the
section. We're moving it and it won't be back.
JUDGE KOUTRAS: And you didn't know then you
were going to move the 006-0.
MR. CRAFT: He wouldn't have any way of knowing.
The health specialist doesn't manage the coal
mines. He works, he superintends the mines.
JUDGE KOUTRAS: Well, maybe you ought to give
the responsibility of filling out these forms
to somebody else other than Mr. Travis.
Testimony and evidence.

KENT 83-186.

MSHA's counsel identified exhibits P-5 and P-6 as copies
of Citations 2075605 and 2075606, and copies of the MSHA
mine status change forms in support of the citations. The
parties agreed that Inspector Ridley modified these citations
to indicate a "high degree of negligence," and that if called
to testify he would confirm that Inspector Lyle made no such
negligence findings, and that Mr. Ridley modified the citations
on instructions by his supervisor Mr. Dukes (Tr. 140-142).

279-

Exhibit P-7 is a computer print-out of the history of
prior citations for respondent's No. 11 Mine, and by agreement
of the parties it was made a part of the record (Tr. 142).
MSHA's counsel agreed that his case in this docket was being
submitted as a "documentary case," and the parties made the
following arguments in support of their case (Tr. 143-147):
MR. STEWART: Your Honor, the theory is that
the Pyro Mining Company, No. 11 mine, failed to
submit a status change subsequent to the ones
that are associated with citation 205 which
indicates that the mine was abandoned on, I
believe, on October 18th; and with respect to
citation 606 showing that the mine was abandoned,
that the mining unit was abandoned on October 18th.
In fact it recites that coal was produced subsequent
to those days on numerous shifts, and we should've
been notified that it was not in a producing status.
JUDGE KOUTRAS: Okay. Mr. Craft, what say you
about these two citations?
MR. CRAFT: Basically, your Honor, when they
were abandoned, they were abandoned. They weren't
producing 18, 19, 20, 21, 22; and the fact that
the negligence wasn't checked till 52 days later.
And that they were terminated five minutes, the
one in question was terminated, written at 9:10
and terminated at 9:20.
JUDGE KOUTRAS: And the other one was written at
9:30 and terminated at 9:45.
MR. CRAFT:

That's right, your Honor.

JUDGE KOUTRAS: And again I take it that Mr. Stewart
can you explain why the time frames are so short
here? Is it that once the citation was served the
operator submitted the report.
It says on here,
correct status change form was placed in the back
and production status was filed.
Is that
Now wait a minute -- Will be submitted in the shifts.
MR. STEWART:
JUDGE KOUTRAS:
do you know?
MR. STEWART:

Will be submitted.

Yes.

Have the reports been submitted,
To my mind they have been.

JUDGE KOUTRAS: Okay. And do you dispute the
fact that these units were in production as noted
on the condition of practice here, Mr. Stewart,
Mr. Craft.

280

MR. CRAFT: Your Honor, I'd like to clarify
one point. On these terminations, he wrote
the citation on 11/16/82 on 605.
Right?
JUDGE KOUTRAS:

On what?

Yes, okay.

MR. CRAFT: On his termination he says, "the
correct status change form placing .~MU 011 back
in the producing status 11/15." If we would've
submitted that form on 11/15, the citation
shouldn't have been written on 11/16. He wrote
the citation on 11/16 and he terminated it on
the same. We submitted in on 11/15. That
would've been a case where he could've cited
us for as being late.
MR. STEWART: Your Honor, there is no provision
for being late. The status says that he didn't
submit it within three days of the change of
status. The face of the citations indicates
that coal was being produced -MR. CRAFT:
MR. STEWART:

But, your Honor -two weeks prior to November 15th.

MR. CRAFT: The problem is, your Honor, that is
he submitted the status change on 11/15, why were
we cited on 11/16?
MR. STEWART: Your Honor, it's the same argument
that he proves in the subsequent proceeding. That
the status change was submitted on October 19th
and he went and wasn't cited till November something.
I don't think that that goes to whether there was
a violation or not.
MR. CRAFT: When Mr. Ridley modified it for high
negligence he should've modified the termination
point.
JUDGE KOUTRAS: Okay. But do you dispute the fact
that these units were in fact in production on
the dates stated on the face of these citations?
MR. CRAFT: I don't dispute the facts that they
were in production.
I contend that they were
stand-by units and we were acting under instructions
from MSHA.

281
I,_

JUDGE KOUTRAS:
do what?

On ii:istructions from MSHA to

MR. CRAFT: To submit the form, you know,
because of the stand-by units and then put it
in that status until we got it plumb out and
then abandon it permanently which we did later.
JUDGE KOUTRAS: Okay. Anything further? Do
you wish to present any evidence on these?
MR. CRAFT:

No, sir.

JUDGE KOUTRAS: On these citations.
have anything else Mr. Stewart?
MR. STEWART:

Do you

No, your Honor.

Findings and Conclusions
Fact of Violations
Section 70.220 states in pertinent part as follows:
(a) If there is a change in the operational
status that affects the respirable dust sampling
requirements of this part, the operator shall
report the change in operational status of the
mine, mechanized mining unit, or designated
area to the MSHA District Off ice or to any
other MSHA District Off ice designated by the
District Manager.
Status changes shall be
reported in writing within 3 working days
after the status change has occurred.
(Emphasis added) .
Section 70.220(b) defines each specific "operational
status" which is required to be reported for (1) the mine,
(2) the mechanized mining unit, or (3) the designated area.
These general categories are further reduced to define
whether they are "producing," "nonproducing," or "abandoned."
Each of the five citations in these proceedings charge
the respondent with failure to timely report the status of
certain designated mechanized mining uni ts ( "mmu's'') . The
citations were issued by MSHA Inspector Thomas M. Lyle,
and at the ti~e of the hearings in these cases he was unavailable
for testimony because he was on disability sick leave.
The
information on which Mr. Lyle based his citations was furnished
by MSHA Inspector Robert Smith. Mr. Smith was not present
at the hearings because ~e was attending an MSHA training class
at Beckley, West Virginia.

282

In each instance noted above, Inspector Lyle issued
his citations because the status change forms which were
in fact filed by the respondent's representative on
October 18, ·19, and 25, 1982, reported that the mechanized
mining units in questions were either "nonproducing 11 or
"abandoned"
when in fact MSHA had reason to believe they
were operational and producing coal. MSHA's support for
its assertion that the units were producing coal came from
a search and review of certain company production records
apparently volunteered to Inspector Smith, as well as certain
MSHA records indicating that dust samples were not filed
for the units in question, or that the respondent was out
of compliance during certain sampling cycles.
In short,
MSHA's position seems to be that (1) the mechanized units
reported as nonproducing or abandoned were in fact producing,
and (2) the respondent here has filed erroneous reports.
Respondent's defense to the violations is based on
its assertions that the cited mining units in question were
not technically in production, but were somehow "temporarily
abandoned" or on "standby" to be used periodically when
the need arose.
Respondent advanced the argument that the
term "nonproducing'' means the same as "abandoned," and that
it did not report the status changes in question because it
did not know for sure whether any particular unit would
be permanently abandoned or simply idled while other mine
work was being done (Tr. 63, 65).
Respondent's dust technician Dennis Travis, the
individual who filed the reports in question, as well as
respondent's trial representative William Craft, conceded
that the failure to file the required changes within the threeday regulatory period when the sections in question were
in fact in production constituted violations of section
70. 22 0 (Tr. 60-66; 92-95; 106-107; 117-119) .
From the record in this case, I am convinced that the
respondent contested the citations because it believed
that MSHA's enforcement office acted arbitrarily when it
subjected the citations to the "special assessments"
procedures.
Respondent's testimony in its defense suggests
that Mr. Travis may have been misled into believing that
the status reports could be filed when he filed them, and
that contrary to MSHA's position, Mr. Travis acted reasonably
and in good faith.
However, these are mitigating circumstances,
and when taken in conjunction with other mitigating circumstances
as discussed below, may be considered by me in the assessment
of civil penalties for the violations.
However, it seems
clear that these mitigating circumstances may not serve
as an absolute defense to the citations, nor may they serve
as a basis for outright dismissal of the citations.

283

After careful review and consideration of all of the
credible testimony and evidence adduced in these proceedings,
I conclude and find that the petitioner has established by
a preponderance of the evidence that the respondent violated
the provisions of mandatory standard 30 CFR 70.220, by failing
to accurately report the fact that the status of the cited
mechanized mining units had changed. Failure to report such
changes within the three-day period provided by the regulatory
standard constitutes a violation. Accordingly, the five
citations in question are all AFFIRMED.
History of Prior Violations
The history of prior paid assessments for the respondent's
No. 11 Mine is reflected in the computer print-out, exhibit P-7
(KENT 83-186). The mine history for respondent's \Vheatcroft
Mine is shown in exhibit P-2 (KENT 83-187). For the periods
April 7 and June 18, 1981, through November 15, 1982, neither
mine had ever been cited for failure to comply with the
reporting requirements found in section 70.220, and Inspector
Ridley confirmed that this is in fact the case (Tr. 128-129).
The computer print-outs reflect that the No. 11 Mine had
12 prior citations for violations of sections 70.207(a)
or 208(a), the standards dealing with bimonthly sampling of
mechanized mining units and certain designated areas. With
the exception of one $60 assessment, the rest were "single
penalty'' $20 assessments.
The Wheatcroft Mine was cited for
three violations of section 70.207(a), and one violation of
section 70.208(a), and all of these were "single penalty"
$20 assessments.
In addition to the above-mentioned citations, the computer
print-out reflects ten total prior citations at both mines
for violations of the respirable dust standards found in
section 70.100. However, since no evidence was adduced as
to the facts and circumstances surrounding any of these prior
dust citations, I have no way of evaluating whether the mines
in question have a dust problem, or whether or not the respondent
has failed to attend to these conditions. However, I do
note the fact that the 15 dust citations noted above were
among a total of 273 citations issued during the period shown
on the print-outs. Taken at face value, and considering
the size of both mining operations, I cannot conclude that
respondent's prior compliance record is such as to warrant
any additional increases in the civil penalties which I
have assessed for the citations in questions. Further, the
petitioner has advanced no credible argunents or presented
any evidence to establish anything to the contrary.

284

Gravity
Although Inspector Lyle did not consider any of the
violations to be "significant or substantial," and the special
assessment officer found that the gravity of each violation
was "nonserious," the "narrative findings" supporting the
initial assessments not only took into accound the sub~ission
of "erroneous status change reports," but specifically took
into account "the failure of the operator to take the dust
samples required during periods of active mining. 11 Because
of this asserted "failure," MSHA's assessment officer concluded
that during the period of active mining "excessively dusty
conditions were allowed to go undetected" and that this in
turn "could have allowed the miners to be continuously
exposed to excessive concentrations of respirable dust."
While it is true some of the citations make reference
to the fact that the respondent did not submit dust samples
for several sampling cycles during the production shifts
in question, and that several mining units had been cited
for being out of compliance during the year preceding the
citations in questions, petitioner presented no credible
testimony to establish or support any conclusion that
"excessively dusty conditions were allowed to go undetected."
Further, the inspector who issued the citations made some
rather low gravity findings on the face of all of the citations,
and since he did not testify, I reject the petitioner's
reliance on speculative second-guessing by its assessment
c+=fice as stated in the "narrative findings."
It seems clear to me that the reporting requirements of
section 70.220, are intended to provide MSHA with "tracking
information" so as to insure compliance with the applicable
dust standards found in Part 70 of its regulations. Since
the use and location of mining equipment at any given time
in the mining environment are critical in determining the
potential respirable dust levels and exposures for certain
critical occupations, MSHA has to be able to track the
movement and use of such equipnent in order to determine
whether its dust standards are being complied with. However,
in the instant cases there is no credible testimony or
evidence to establish that the failure to accurately report
the changes required by the cited standard in fact had a serious
impact on miners. Accordingly, I have no basis for finding
or concluding that the gravity of the violations is such as
to warrant any additional increases in the penalties assessed
by me for the citations.
However, given the rationale for requiring such reports,
I do find that the citations were serious.

285

Negligence
During the course of arguments during the hearing,
petitioner's counsel suggested that the respondent may have
placed itself in a position of reporting certain status
changes well after the three-day reporting deadline because
it did not want to continue taking certain dust samples during
the required sample cycle.
In short, counsel implied that
the respondent "took the lesser of two evils" because it
was attempting to avoid a dust sampling cycle which may
have shown the mines to be out of compliance.
Respondent's
representative vigorously denied any such suggestion.
After scrutiny of the record in this case, I find no
credible testimony or evidence to establish that the respondent
was attempting to circumvent or avoid the respirable dust
requirements found in Part 70 of MSHA's regulations. Further,
if the petitioner believed this was the case, it was incumbent
on counsel to produce the witnesses to support such a proposition.
Since it did not, I have ignored any such suggestions.
In each of the citations originally issued by Inspector
Lyle, he made no negligence findings on the face of the
citations.
That is, he did not check any of the boxes
provided in item 20 of the citation form.
The boxes contain
five degrees of negligence ranging from "none'' to "reckless
disregard." The record here establishes that the citations
w<=>re subsequently modified 52 days later to reflect a 11 high 11
degree of negligence, and as a result of that the citations
were "specially assessed" by MSHA's assessment office, with
the resulting civil penaltx monetary assessment of $300 for
each citation, totalling $1500.
Inspector Ridley testified that he modified the citations
issued by Mr. Lyle on January 7, 1983, some 52 days after
they were issued, and he did so at the specific direction
of supervising MSHA Inspector Charles Dukes. Mr. Ridley
stated that Mr. Dukes instructed him to modify the citations
to show a "high degree of negligence." When asked why Mr. Dukes
did not issue the modifications himself, no explanation was
forthcoming, and Mr. Ridley confirmed that the modifications
were mailed to the respondent.
I find Mr. Ridley's assertion
that he would have made an independent judgment that the
respondent exhibited a high degree of negligence to be selfserving, and they are rejected.
Respondent argued that the manner in which the citations
were modified in these proceedings was unfair and arbitrary
since they were issued some 52 days after the citations were

286

issued. Further, respondent asserted that Mr. Ridley's
modifications indicating that the respondent's negligence
was high were not based on Mr. Ridley's personal evaluation
and that Mr.· Ridley simply carried out a direct order from
his supervisor to amend and modify the citations. As a
result of this, respondent asserted that all of the citations
were "specially assessed."
MSHA's Inspector Manual Guidelines requires an inspector
to complete the appropriate "Inspector's Statement" portion
of the citation form to be completed as soon as possible
during the same day when the violation is cited. The instructions
advise that the inspector should fill in the portion of the
statement which relates to gravity and negligence while the
facts are fresh in his mind.
The instructions also state
that failure to adequately document the Inspector's statement
will result in assessments that are inaccurate, either too
high or too low, and thus ineffective.
Based on all of the testimony and evidence presented at
the hearings in these cases it is my opinion that the statement
made in MSHA's Narrative Findings for a Special Assessment
that "the proposed penalty reflects the results of an
objective and fair appraisal of all the facts presented"
is simply not so. The sequence of events leading to the
issuance of the citations leaves much to be desired. One
inspector issued the citations based on record searches made
by a second inspector. A third inspector modifies the citations
based on direct orders from a fourth inspector who happens
to be his direct supervisor. Further, there is no rational
explanation as to why the first inspector made no negligence
findings as required by MSHA's Inspector's Manual Guidelines
(exhibit R-1), nor is there any explanation as to why Mr. Dukes
did not modify the citations himself. The record reflects
that he is an authorized inspector and has the authority
to issue citations.
During the course of oral arguments in this case,
respondent's representative suggested that Supervisory Inspector
Dukes' role in the, modification of the citations, as well as
the instructions given to Mr. Travis as to when he should file
the reports which resulted in the citations, was somehow out
of retaliation for some personal grudge which Mr. Dukes
purportedly harbored toward the respondent (Tr. 133-138).
Respondent's representative was reminded from the bench
that I view such accusations as serious matters, and that
any suggestion that any MSHA official may have acted improperly
should be directed to that agency.

287

In view of the foregoing, and on the basis of all of
the credible testimony of record in these proceedings, I
conclude that the violations resulted from the respondent's
failure to take reasonable care to insure that the status
forms in question were timely filed.
While the record
suggests that Mr. Travis may have acted in good faith and
may have been misled or mistaken as to what. was required
of him, I am not convinced that mine management was totally
oblivious as to the requirements of the regulations.
I1 find
that the citations all resulted from ordinary negligence by
the respondent, and this is reflected in the civil penalties
which I have assessed for the violations.
Good Faith Compliance
The citations issued by Inspector Lyle reflect that
abatement and compliance was achieved the same day the citations
issued, and that this was done by the respondent filing "up
to date" status change forms to accurately reflect the status
of the mining units in question. Accordingly, I find that the
violations were rapidly abated prior to the time fixed by
Inspector Lyle, and this is reflected in the penalties assessed
by me for the violations.
Size of Business and Effect of Civil Penalties on the Respondent's
Ability to Continue in Business.
Aside from some testimony that certain sections of the
in question may have had a daily production of 700 tons,
and that MSHA's "narrative statement" in support of the
proposed assessments makes some nebulous references to the
size of the mine and Pyro Mining Company, there is no direct
testimony or evidence in this case as the coal production or
size of respondent's Wheatcroft Mine. However, based on
testimony presented in another proceeding where these parties
and counsel were present (Docket KENT 83-101, heard November 2,
1933, in Evansville, Indiana), I conclude and find that the
respondent is a fairly large mine operator and that the penalties
assessed by me in these proceedings will not adversely affect
its ability to continue in business.

ffi~ne

Penalty Assessments
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of Section llO(i)
of the Act, I conclude and find that the following civil penalty
assessments are appropriate for the citations which have
been affirmed:

288

Docket No. KENT 83-186
Citation No.

Date

30 CFR Section

Assessment

2075605
2075606

11/16/82
11/16/82

70.220
70.220

$75
$75

Docket No. KENT 83-187
Citation No.

Date

30 CFR section

Assessment

2075602
2075603
2075604

11/16/82
11/16/82
11/16/82

70.220
70.220
70.220

$75
$75
$75

ORDER
Respondent IS ORDERED to pay the civil penalties
assessed above in the amounts shown for each of the citations,
and payment is to be made to the petitioner within thirty (30)
days of the date of these decisions.
Upon receipt of payment,
these proceedings are dismissed.

{)~

r e
. Koutras
dministrative Law Judge
Distribution:

Darryl A. Stewart, Esq., U.S. Department of Labor, Office of
the Solicitor, 280 U.S. Courthouse, 801 Broadway, Nashville,
TN 37203 (Certified Mail)
William Craft, Assistant Director of Safety, Pyro Mining
Company, P.O. Box 267, Sturgis, KY 42459 (Certified Mail)

/slk

28S

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINIST~ATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 71984
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
AD.MINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 83-245
A.C. No. 15-11601-03504
No. 5 Surface

BROAS MINING COMPANY,
Respondent
DECISION
Before:

Judge Kennedy

The operator having failed to show cause why its
failure to respond to the pretrial order in this matter
should not be deemed a default, it is found said dereliction
is a default that authorizes entry of a summary order
assessing the proposed penalty as a final order of the
Commission.
29 C.F.R. 2700.63.
The premises considered, therefore, it is ORDERED
the operator pay a penalty of $206.00 for the violation
charged.
It is FURTHER ORDERED that the operator pay the
penalty assessed, $206.00, on or before Friday, February 17,
1984 and that subject to payment the captioned matter be
DISMISSED.
tha~

Joseph B. Kennedy
Administrative Law Judge
Distribution:
Mary Sue Ray, Esq., Office of the Solicitor, U.S. Department
of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN
37203
(Certified Mail)
Herman W. Lester, Esq., Combs and Lester, P.S.C., 207
Caroline Avenue, Pikeville, KY 41501
(Certified Mail)

/ejp

290

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB ?i984
CONTEST PROCEEDING

UNITED STATES STEEL CORP.,
Contestant

Docket No. WEVA 83-160-R
Citation No. 2132552; 3/16/83

v.

Gary No. 50 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent
DECISION
Appearances:

Louise Q. Symons, Esq., United States Steel
Corporation, Pittsburgh, Pennsylvania, for
Contestant;
Edward H. Fitch, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a Notice of Contest filed by
the contestant against the respondent pursuant to Section 105(d)
of the Federal Mine Safety and Health Act of 1977, challenging
a section 104(a) citation issued by an MSHA inspector on
March 16, 1983, citing the contestant with an alleged violation
of mandatory standard 30 CFR 75.301.
The respondent filed a timely answer asserting that the
citation was properly issued, and pursuant to notice, a hearing
was convened in Beckley, West Virginia, on October 5, 1983,
and the parties appeared and participated fully therein.
The parties filed post-hearing briefs, and the arguments
presented therein have been carefully considered by me in
the course of this decision.
The Section 104(a) Citation No. 2132552, which is the
subject of this proceeding, was issued by an MSHA inspector

291

on March 16, 1983. The citation alleges a violation of
mandatory standard 30 CFR 75.301, and the condition or practice
alleged by the inspector to be a violation of that standard
states as follows:
Based on the results of laboratory analysis
of samples taken on 2/8/83 and 1/27/83 at the
No. 1 A-Panel Bleeder Tap (Back Side) the volume
per centum of carbon dioxide was 0.65 (2/9/83) and
0.72 (1/27/83) which is above the allowed limit
of 0.5.
30 CFR 75.301 states in pertinent part as follows:
All active workings shall be ventilated
by a current of air containing not less than
19.5 volume per centum of oxygen, not more
than 0.5 volume per centum of carbon dioxide,
and no harmful quantities of other noxious
or poisonous gases; and the volume and velocity
of the current of air shall be sufficient to
dilute, render harmless, and to carry away,
flarmnable, explosive, noxious, and harmful
gases, and dust, and smoke and explosive fumes.

* * *
Issues
The critical question presented is whether or not the
cited condition or practice constitutes a violation of mandatory
standard section 75.301.
Included as part of any determination
of that question is whether or not the violation and/or the
sampling made by the inspector to support his citation occurred
in "active workings'' as stated in section 75.301. Additional.
issues raised by the parties are identified and discussed in
the course of this decision.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, P.L.
95-164, 30 u.s.c. § 801 et sea.
2.

Commission Rules, 29 CFR 2700.1 et seq.

Testimony and Evidence Adduced by Respondent MSHA
MSHA Inspector Melvin C. Harper, testified as to his
background and training and he confirmed that he issued
the citation in question. He stated that he took the bottle

292

sample approximately one foot to two feet outby from the
regulator "at midstream." By "midstream," he explained that
he placed his bottle sampling device halfway down the
regulator and ''straight out from it" for a distance of one
to two feet.
He described the regulator as a cinderblock
stopping with a metal door regulator in it (Tr. 51-53).
Mr. Harper stated that on the day of his inspection he
was part of an MSHA group ventilation saturation inspection,
and he described the procedures he followed in taking his
air sample. He took one sample on January 27, 1983, the
results of which indicated .72 per centum of carbon dioxide,
and he was accompanied by Cecil Berge, a U.S. Steel safety
inspector. Mr. Harper could recall no protest from Mr. Berge
as to where the sample was taken (Tr. 56).
·Mr. Harper stated that he considered the location where
he took his sample as being within "active workings," and
when asked why, he replied "From all training and instructions
I've had, the active workings begin at the outby side of the
bleeder tap." He also confirmed that the air sample he took
was a sample of air coming through the regulator at the
bleeder evaluation point before it mixed with any other air.
He estimated the distance from the air split where he took
his sample to the split of air where it mixed with the air
in the entry as 25 to 30 feet (Tr. 57).
Mr. Harper stated that he was familiar with the approved
mine ventilation plan "to a certain extent," and he stated
that the location where he took his sample is indicated on
the mine map as an "evaluation point" or "BEP" (exhibit G-2,
Tr. 58-59). He explained the three arrows on the nap as
two open entries with no regulators, and the third arrow
as the regulator where he took his sample. He confirmed
that he took samples at the other two locations and that they
were in compliance (Tr. 60).
Mr. Harper stated that the regulator location where he
took the sample was "the location to the gob itself." He
placed the regulator approximately thirty feet from the crosscut
that parallels the gob line (Tr. 60).
Mr. Harper testified that after he mailed his air sample
to MSHA's Mt. Hope District Office for analysis he heard
nothing further until March 16, 1983, when he received a telephone
call from his supervisor Jimmy Humphrey who instructed him
to issue the citation in question. Since that time he has
not been back to the mine to take any other samples at the
bleeder evaluation point in question (Tr. 62).

293

On cross-examination, Mr. Harper stated that carbon dioxide
is not an explosive gas, and it was his understanding that
up to two percent methane was permitted to be present at the
location where he took his sample before there would be any
methane violation (Tr. 62-63). He could not state whether
anyone from MSHA had the results of his air samples within
a week or two after he took them on January 27, 1983 (Tr. 65).
He confirmed that he held his sampler at arm's length away
from his body for a distance of approximately three feet,
and he was standing sideways with neither his face or his
back to the regulator (Tr. 66).
Mr. Harpe~ defined "return air" as active air leaving
the last working place and dumping into the main air course.
He considers a "bleeder" to be air coming out of a gob area that
has been worked out. He also indicated that he accepts the
ventilation plan's location of the bleeder evaluation
(Tr. 67).
Mr. Harper reviewed the last sentence of mandatory
safety standard criteria section 75.316-2(e) (2) which states
"Such systems should extend from active pillar line of such
gob to the intersection of that bleeder split with any other
split of air, and shall not include active workings." He
was asked whether the area in which he took his sample
fits the area described by the referenced sentence. He answered
"no," and said "I believe that right at that regulator point
is the split, the separation between the air coming off the
gob then entering into the rest of the return" (Tr. 68).
When asked whether the area where he took his air samples
was part of the bleeder system that extended from the active
pillar line of such gob to the intersection o{ that bleeder
split with any other split of air Mr. Harper again answered
"no." He said "I think the bleeder is from the regulator
back. Once it comes to there, it enters -- that is the
immediate bleeder coming off that gob area" (Tr. 69).
The
parties stipulated that the area where the samples were taken
was "in the crosscut, some point between the crosscut and
the regulator, because the two splits would join.
I don't
know that we could say on any given day where that mixing
point is" (Tr. 70).
Mr. Harper estimated that from where he took his sample,
it was some thirty feet to where the air coming from the gob
mixed with the air in the return (Tr. 71). He confirmed
that the bleeder check points shown on the mine map are those
submitted and finally approved by MSHA, and he confirmed
that he learned through hearsay that mine management has
indicated to MSHA that bleeder check-points are not the
proper place to take the air samples required by section
7 5. 301 (Tr. 71) .

294

Mr. Harper stated that section 75.305 requires the fire
boss to travel weekly to the area where he took his air
samples for the purpose of conducting his weekly examinations
required by that section (Tr. 72). However, section 75.305
does not require the taking of any bottle air samples (Tr. 76).
Mr. Harper could not recall the size of the opening in
the regulator at the location where he took his sample, but
he did indicate that "the doors were pretty well all the
way open," and that the opening would be three to six feet.
He could not state exactly how much air was coming through
the regulator from the gob, and he has been unable to locate
his notes (TrL 103). He did not take an air reading in the
return entry (Tr. 104).
MSHA Inspector Jackson L. Snyder, testified that he is
assigned to the district ventilation group and that in that
capacity he reviews the ventilation plans submitted by operators
and evaluates their effectiveness (Tr. 108). Mr. Snyder
confirmed that he was at the mine in question on February 9, 1983,
and took a bottle sample of air similar to the one taken
by Inspector Harper.
He stated that he took his sample at
the same bleeder check point where Mr. Harper took his.
He took it approximately one foot outby the regulator, downstream,
and at arm's length (Tr. 110).
Mr. Snyder stated that the air he sampled was air from
the regulator and he did not believe that the air which he
sampled was mixing with other air in the entry. He considered
the sampling location to be in active workings because "it
is required, by the ventilation plan, that the bleeder point
be at this location. And it is also required that this
person go to this location once a week to evaluate that
part of the gob" (Tr. 110).
Mr. Snyder stated that men travel to the bleeder check
points once a week to take air samples with bottles, evaluate
the direction of the air flow, as well as the quality of
the air and the presence of any methane or gases. While
there is no requirement to take bottle samples, U.S. Steel
has chosen to use this method to insure conformance with their
own ventilation plan (Tr. 111).
Mr. Snyder confirmed that he was at the mine to evaluate
the gob area as part of his ventilation survey and that the
volume of air in the entry outby the bleeder evaluation
point was 43,000 cubic feet, and the amount of air coming
off the gob was approximately 3900 (Tr. 113). The amount
of air present when the citation was abated was 8,000 cubic
feet (Tr. 114) .

295

On cross-examination, Mr. Snyder stated that U.S. Steel
safety inspector Earl Stone was with him when he took his
sample on February 9, 1983. The opening in the regulator
was 40 square feet (Tr. 115). He took.no air readings in
the intersection where the air from the regulator mixed
with the return air (Tr. 116). However, he approximated
the air movement there as 15,000, and he did not believe
that there was any mixture of return and bleeder air at the
point where he took his bottle sample (Tr. 117).
Mr. Snyder stated that any bleeder entries which are
part of the approved mine ventilation plan would be bleeder
entries in conformance with section 75.316 (Tr. 119). He
indicated that he had no conversations with mine management
as to where the bleeder check points should be before the
plan was approved, and he does not know what was originally
proposed by mine management in this regard (Tr. 120).
Mr. Snyder stated that he "supposed" he received the
results of his air sample within a week and that it took
him until March 16 to issue the citation because he ran across
it while he was preparing his report on the mine ventilation
survey (Tr. 145). When asked whether it was true that within
his district there is a lot of controversy as to whether
section 75.301 applies to bleeder check points in bleeder
entries, he replied "at a certain time, yes, there was"
(Tr. 145). When asked whether it is still true that there
are certain inspectors in his district who do not believe
that section 75.301 applies to bleeder check points and a
bleeder entry, he answered "I don't know that." He believes
that it does apply (Tr. 146).
Mr. Snyder stated that when his air sample indicated
noncompliance he asked Mr. Harper to take care of issuing
the citation (Tr. 148). Mr. Snyder confirmed that he was
aware of MSHA's policy letter, exhibit G-3, at the time the
citation issued, but he did not know whether Mr. Harper was
aware of it (Tr. 149).
.
.Paul J. Componation, MSHA Division of Safety, Arlington,
Virginia te~tif ied as t~ his background and experience,
and h7 7o~f irme~ th~t his present duties include assisting
the division chief in matters concerning ventilation
(Tr. 156-159). He commented as to the importance of measuring
bleeder air, and he indicated that the ''BCP" or bleeder
che~k point.locat~on shown on the mine map is the point where
undiluted air coming from the bleeder is sampled and that is
what MSHA is trying to achieve (Tr. 164).

296

Mr. Componation was asked about his "concerns" with
respect to the question of interpretation of "active workings
at a bleeder evaluation point," and he responded as follows
(Tr. 168-169) :
A. My concern -- I have no concerns with
it.
I feel that if a man has to travel there,
it has to be safe for hiM to travel.
I don't
only feel that it's 301 and the C02, as we
have in this case here, I think he's responsible
to see that the roof is supported, that the
area is adequately ventilated, and that it's
safe for whoever goes up there to evaluate
that, for whatever they're evaluating; whether
it be for the roof, whether it be for anything
that's in there, not necessarily methane. He
is evaluating the effectiveness of that system
to determine whether the gob, per se, is being
ventilated accurately.
And he measures the quantities of air, he checks
the roof, he checks for whatever may be.
He
may be checking for C02; he may be checking for
CO, as we do in many, many mines, where we have
spontaneous combustion and so forth; or he may
be checking for any number of gases that could
exist in coal mines. But he had to, also, make
sure that it's safe, as I say, from roof support
and everything else.
Asked whether the bleeder evaluation point is an alternative to inspecting the bleeders, Mr. Componation responded
as follows (Tr. 169-170):

Q. Mr. Componation, is the bleeder evaluation
point an alternative to inspecting the bleeders?
A.
Only if the bleeder becomes unsafe for reasons
beyond the control of the operator. The operator,
under two hundred, is responsible to support
the top throughout the coal mines.
He has to
make a reasonable -- or make a diligent effort to
maintain the bleeders, to support them, to be
able to travel them. And, as I say, there are
circumstances that occur in every coal mine in
certain areas where it becomes difficult, maybe
impossible, maybe he has it cribbed and maybe
the ribs are sloughing in, or Maybe it's of a
nature that breaks around.
Those conditions
develop; that recognizes that could develop, and
allows them to evaluate at the point -- to the
point where it is safe to travel. And, as I say,

297

following legislative history, that is
not, in my opinion, for all times.
That is
until such time as that area can be safely
mined out and then sealed. Or if anytime it
becomes apparent that the ventilation is
inadequate, for whatever reason, it doesn't
only have to be methane.
It can be for any
reason.
If it's ineffectively ventilated,
then the area has to be sealed.
When asked why MSHA cannot agree to placing a bleeder
evaluation point 100 feet outby where it was located in this
case, even after 2300 or 43,000 CFM's of air was sweeping
through that point, he responded as follows (Tr. 172):
A.
Because I could have any amount of any
explosive, noxious, or poisonous gases
accumulating just in by the point where I'm
measuring, diluting it as it comes out. And
I could have a condition exist that would be an
extreme hazard to the men in the coal mine.
When asked whether the issues concerning "samples taken
in active workings and whether it has to be in compliance
with 301," has been discussed with industry and MSHA personnel,
Mr. Componation responded as follows (Tr. 173-174):
A.
Yes. We have discussed this many times
in staff meetings. We've discussed it in
meetings with BCOA, the national coal
association, various coal operators associations. We have discussed this with them.
We have never had adverse response.
Q. Are you aware of a division of opinion
at the district manager level in MSHA on this
question?
A.
Not in the sense that it's strictly a
difference of opinion, but anytime you put
twelve people together, some have different
thoughts on things. But we have never had
anything to say that we had a strong difference
of opinion.
Q.
Is there some reason why this letter which
was sent to Mr. Krese by Mr. LaMonica,
Exhibit 3, in the surruner of '81, has not been
issued as an MSHA policy document?

298

A.
The reason it wasn't issued as an ~SHA
policy document is because we've had no
questions or no problems with it. And I don't
think it was issued as a -- strictly a problem,
even in district four.
Often times in discussions
with management, and even among -- we get many
of the same with personnel within the agency;
where people have ideas and they express them,
and in order to come to one uniform interpretation, you may say, or just to affirm something,
we'll put those out.
And it's not uncommon to respond to our district
people. We have responded to many coal operators
without saying it's a policy and issue those to
every one. We address the question to the
particular individual because it's not a question
to other people.
On cross-examination, Mr. Componation confirmed that he
drafted exhibit G-3, and when asked to reconcile section
75.316(e) (2) and the interpretation stated in the letter,
he responded as follows (Tr. 176-177):
A.
I interpret that active working to refer
to the active workings from which the air is
coming; the pillar line at the outby side of
the gob.
I interpret that to say that the air
that flows across the active area, flows across
the gob and then into the bleeders. And my
interpretation that the bleeders are active
so long as they have to be traveled. And we
do, as a matter of -- I don't say it's policy
-- but we do as matter of it being active when
bleeders are traveled; we collect samples in the
bleeders and we do enforce the same regulation
that we enforce at the ventilation point.
Q. Mr. Componation, is there anywhere in the
regulations where bleeders are defined as active
workings?

A.
There are very few places where any particular
entry is defined as an active working. Active
workings are defined as any place where men work
or travel, regardless of whether you call it a
bleeder, whether you call it a track entry, whether
you call it a return entry, or an intake entry.
If the man works and travels, it's active.

299

Q. Mr. Componation, how do you define what
a bleeder entry is?
A. The bleeder entry is a special air course,
by design, to carry the products of gob areas
away from the active area, which is a pillar
lines outby, through the bleeder system and
into the return airways and to the ventilation
system, to the surface.
Q. How can a bleeder entry carry gases away
from the active workings, if they are active
workings?
A.

Away is a relative term.

Q.

Relative to what?

A. To where you are taking it from.
When you
talk about away, you're talking away from the
active area.
Mr. Cornponation stated that the reason air readings
are taken at a bleeder evaluation point is to determine if
the gob is effectively ventilated.
If it is, he indicated
that it would be in compliance with the requirements of the
regulations (Tr. 188).
In response to further questions, he
testified as follows (Tr. 198-200):
Q. Mr. Cornponation, if you made the evaluation
after the bleeder air was diluted, why would
it then be hazardous?
A.
I didn't say it would be hazardous.
It
wouldn't tell me what is in the bleeder area.
It wouldn't tell what's coming through the
bleeder entries off the gob.
It would tell me
Q.

Why --

A.

-- what's corning from other areas also.

Q. Why is it important to know what's corning
f rorn the gob?
A.
Because I could have a condition existing
in the gob area that is very hazardous and bring
that out and dilute it, and not recognize it,
and the hazard exists. But, I don't know it.

300

Q.
So, you agree that it's in everybody's
interest to take a reading of the undiluted
bleeder air?

A.
I -- I don't like the way you asked the
question.
I don't know what everyone's interest
is.
Q.

Well, don't you believe

A.
I'm hoping it's safety. And if it is
safety, then it is important.
JUDGE KOUTRAS:
Isn't that what the inspectors
did in this case? They took a reading of the
undiluted air? Isn't that what they did?
MS. SYMONS:

Yes.

JUDGE KOUTRAS:

Okay.

BY MS. SYMONS:
Q. Mr. Componation, isn't it true that,
according to your theory, any time anyone takes
that reading, it makes it into active workings?
A.
That isn't my theory. That is a 301 -- or
the definition of active workings says: where
they have to work or travel.
I didn't make that
definition.
Respondent MSHA's Arguments
In its post-hearing brief, MSHA asserts that the key
issue in this case is the interpretation of the words "active
workings," and whether the air which leaves a bleeder evaluation
point must comply with the air quality requirements of 30 CFR
75.301 at the location such air leaves the gob and enters a
return (Tr. 94, 219-223).
In support of its case, MSHA cites the definition of
"active workings" found at 30 CFR 75.2 (g) (4), as follows:
'Active workings' means any place in a coal
mine where miners are normally required
to work or travel;

301

MSHA also cites the defin±'tion of "active workings" as
found in the Dictionary of Mining, Mineral, and Related Terms,
U.S. Department of Interior, Bureau of Mines, 1969, at page ll,
as follows:
'Active workings.'
All places in a mine that
are ventilated and inspected regularly [U.S.
Bureau of Mines Federal Mine Safety Code-Bituminous
Coal and Lignite Mines, Pt. 1 Underground Mines,
October 8, 1953.]
In support of its argument with respect to the application
of the words "active workings" to an entry inspected only
regularly, but otherwise not used in the active extraction of
coal, MSHA cites a 1972 decision of the former Interior Board
of Mine Operations Appeals, Mid-Continent Coal and Coke Company,
1 IBmA 250, decided December 29, 1972, where the Board stated
as follows at 1 IBMA 257:
Since the operator is charged with the
duty of regular inspection of high-voltage
cable, it can be inferred that a miner or
miners normally work and travel in this
entry.
The Board concludes that the entry
is subject to the requirements of Section 75.400
of the Regulations [Section 304(a) of the
Act] because it does constitute an 'active
working.' Even thOUgh it may be that 9nly one
miner is required to regularly inspect the
entry, an accumulation of coal dust is a
potential hazard to him, and clean up procedures
are therefore warranted. * * *
(Emphasis
added.)
In further support of its position in this case, MSHA cites
a decision by former Commission Judge John F. Cook, in
Christopher Coal Company, MORG 76-8-P, decided on October 18, 1976,
slip opinion at page 10, aff 'd by the Commission on October 25,
1978, IBMA 77-7, first unnumbered volume ~arch 1979. Judge Cook
upheld a violation of mandatory standard section 75.329, which
regulates methane in bleeder entries and returns, and supported
MSHA's position that the air sample was properly taken at
a location after leaving a pillared area and prior to entering
another split of air.
Judge Cook stated as follows at page 10
of his decision:
It is clear that the test must be made before
the bleeder air actually leaves the bleeder
split of air and joins with the main return
split of air. ~o interpret the regulation
any other way would make it meaningless since
the test, under the operator's theory, would

302

only indicate what the methane content was
in the main return after a mixture took place.
The regulation clearly was designed to ascertain
what methane content would be entering the main
return split of air.
Conceding the fact that the Christopher decision involved
a standard dealing with methane in bleeder entries and returns,
whereas the cited section 75.301 in the instant case deals
with carbon dioxide in active workings, MSHA nonetheless
argues that the air sample is used for both purposes and that
the logic advanced to support the location of the Christopher
samples likewise is applicable in this case.
MSHA points out that the citation issued in this case
noted that on two occasions when samples were taken in January
and February that the carbon dioxide levels were above .5 percent.
The citation required that the carbon dioxide levels
be lowered to below .5 percent, which was achieved when
U.S. Steel increased the quality of ventilation through the
pillared area from around 1200 cfm (Tr. 102) to around 8,000
cfm (Tr. 114, 118-191).
MSHA submits that the location involved is always considered
to be active workings as long as "miners are normally required
to work or travel'' to it. Consequently, even when a miner
is not present at a location in the mine, the fact that a
m;ner must at some point work or travel to the location makes
that location active workings 24 hours a day, 365 days a
year (Tr. 209-211).
It does not shift back and forth between
active and inactive just because a niner is not always
present.
The fact that he must work or travel to the location
mandates its active status.
MSHA further asserts that it is clearly important to
evaluate the effectiveness of a mine's bleeder system, and
that regulatory standard section 75.316-2(f) (2), requires
that bleeder entries which cannot be traveled must be evaluated.
MSHA makes the point that the issuance of the citation in
this case is based on MSHA's position that the air leaving
the gob area must be in compliance with section 75.301,
at the point where it enters the return because the regulator
at the bleeder evaluation point is the line separating the
untravelable gob area and the traveled return area of the mine.
MSHA concludes that the fact that miners are required to work
in the area mandates that the air quality requirements of
section 75.301 are applicable.
MSHA maintains that the contestant's reliance on the
language found in Section 75.316-2(e) (2), that bleeder systems

303

shall not include active workings, is not well taken.
In
support of its conclusion, MSHA relies on the testimony
of Mr. Componation (Tr. 176), as well as its argument that
the intent of the words "active workings" at the end of said
regulation relates to the fact that bleeder air systems are
not to cross active working sections or faces on their way
to the return after leaving the active end of a pillar line,
and that it was never intended to deprive the miner who must
evaluate the bleeder of the protection provided by 30 CFR
75.301.
MSHA concludes its argument by asserting that its
interpretation of the law must be followed, and that the cases
cited at page 7 of its brief support its broad application
of the term "active workings" as found in sections 75.2(g) (4)
and 75.301, and that any narrow or limited construction as
argued by the contestant should be eschewed. MSHA submits
that the citation in question was properly issued and that
section 75.301 is applicable to the air quality allowed at
a bleeder evaluation point.
Contestant's Arguments
In its post-hearing brief, the contestant argues that
notwithstanding the definition of ''active workings" found in
30 CFR 75.2(g) (4), in view of the language found in 30 CFR
75.316-2(e) (2), which seemingly excludes a "bleeder systems"
from "active workings," a regulator in a bleeder entry 25 to
30 feet from the intersection where the air mixes cannot be
considered "active workings."
In support of its argument, the contestant points out
that under section 75.316-2, the whole purpose of having
bleeder entries is to continuously move air-methane mixtures
from the gob, away from active workings, and to deliver such
mixtures to the return air courses. Contestant suggests that
there is no way this may be accomplished if section 75.301
is applied to the bleeder entry because there is no way the
air-methane mixture can move from the active workings to the
return air courses unless it goes down the bleeder entry.
In response to MSHA's argument that section 75.316-2(f) (1)
deals only with roof control in bleeder entries, contestant
asserts that roof control is never mentioned.
In response
to MSHA's concern that the oxygen level decreases as the level
of carbon dioxide increases, contestant points out that the
fore~an or f ireboss checking the area has a flame safety lamp
which would detect a low oxygen level, and that the plain

304

language of section 75.316-2(f) (2) indicates that it can deem
the area unsafe for examination for any reason and take other
steps to .measure the effectiveness of the movement of air from
one area to another.
The contestant points out further that
there is no other regulation which allows an operator to
declare an area unsafe to travel, and that the bleeder entry
is also the only area of a coal mine where methane is allowed
to be at 2.0%.
On the facts of this case, the contestant contends that
the only reason the bleeder evaluation point is at the regulator
is because MSHA "forced the company to put it at this location."
Contestant asserts that if one wants to sample the air as
it comes off the gob, the bleeder evaluation point is the
logical place to take the reading before that air has a
chance to mix with return air. Contestant also points out
that there is no requirement in the Act that air from the gob
be measured or sampled at the bleeder evaluation point other
than what MSHA has imposed through the ventilation plan,
and that there is no question that the f ireboss could take
the methane reading at the intersection.
Contestant suggests that the only point in having the
bleeder evaluation point at the regulator is that someone has
to walk it, and this fact makes that location an "active working"
under MSHA's theory.
Contestant suggests further that there
are two ways to handle the problem. One way is to move the
bleeder evaluation point to the intersection where the air
mixes with the return, and contestant concedes that this will
not give as accurate a reading of the air-methane mixture from
the gob. A second way is to assume that MSHA meant what it
said when it specifically stated that the bleeder entry is
the area where air moves from the active pillar line to the
intersection with the return and it not active workings.
Contestant emphasizes the fact that pursuant to Section 75.316-2(f),
MSHA expected travel in this inactive area of the mine, and
contestant suggests that the second method is the more logical
solution and meets the needs of the parties as well as preserving
the safety of the miners.
Finally, contestant asserts that MSHA should not be
permitted to ignore the definition of "bleeders" as defined
in its own regulations. As for MSHA's suggestion that it seal
the gob, contestant states that this argument totally ignores
the fact that MSHA has no authority to request a gob be sealed
unless methane or explosive gases are a problem (30 CFR 75.329
er. seq.).
Contestant states that carbon dioxide is not an explosive gas.
Since a bleeder entry is specifically defined as
an area that is not in active workings, contestant concludes
that section 75.301 does not apply and that the citation should
be vacated.

305

Findings and Conclusions
Fact of Violation
The contestant in this case is charged with a violation
of mandatory standard Section 75.301, for an alleged failure
to maintain the carbon dioxide level at the cited bleeder
location at or below the level stated in that standard.
The cited standard does not specifically address the air
quality required to be maintained in bleeder entries.
It
simply requires that all active workings be ventilated in
such a manner as to prevent "not more than 0.5 volume per
centum of carbon dioxide."
MSHA's position in this case is that the quality of
air passing through bleeder areas and leaving a bleeder
evaluation point must comply with the requirements of
section 75.301. In order to reach this conclusion, MSHA
must establish that the cited bleeder entry and evaluation
point in question is in fact part of the "active workings"
of the mine.
In support of its theory of this case, MSHA
relies on the interpretation of the term "active workings"
found in the definitions section of its regulations, namely
section 75.2(g) (4), and a prior decision by former Commission
Judge Cook in Christopher Coal Company, supra, interpreting
mandatory section 75.329.
It seems clear to me that the intent of section 75.301, is
to insure that active workings of the mine are properly
ventilated by air currents which do not contain oxygen and
carbon dioxide levels outside of the parameters fixed by
that standard. Further, the standard is also intended to
insure sufficient air volume and velocity to dispel flammable,
explosive, noxious, and harmful levels of gas, dust, or fumes.
In the instant proceedings, the contestant's assertion that
carbon dioxide is not a harmful, explosive, or hazardous
gas is not rebutted by MSHA. Further, section 75.301-2,
specifically excludes carbon dioxide from the TLV method of
determining harmful concentrations of noxious gases. Section
75.301-5, does not list carbon dioxide among other explosive
gases required to be controlled. The problem is that the
regulatory scheme encompassed by section 75.301, and the
criteria subsections which follow, does not mention bleeder
entries or bleeder systems. That subject is covered by
sections 75.329 and 75.316-2(e) through (i).
Mandatory standard section 75.320, requires that bleeder
entries or systems used to ventilate wholly or partially
extracted and abandoned pillar areas be ventilated or sealed.

306

If ventilated, the standard requires that such ventilation
be maintained "so as continuously to dilute, render harmless,
and carry away methane and other explosive gases within
such areas and to protect the active workings of the mine
from the hazards of such methane and other explosive gases."
Similar language is found in section 75.316-2(e) (1), which
specifically defines "bleeder entries" in pertinent part
as "special aircourses .
. designed to continuously move
air-methane mixtures from the gob, away from active workings
and deliver such mixtures to the mine return aircourses."
On the facts of the instant case, MSHA's reliance on
the Christopher Coal Company case in support of the citation
is rejected.
The requirements for controlling and disipating
methane in bleeder areas as encompassed by section 75.329,
are different from the requirements found in cited section
75.301, which addresses carbon dioxide, and I conclude that
the two standards are mutually exclusive. MSHA's attempts
to use them interchangeably are rejected.
It seems to me
that if MSHA wishes to promulgate a mandatory standard
requiring the quality of air in bleeders to be maintained
at the same levels and requirements as air in "active workings"
as specifically covered by other mandatory standards, it
should amend its regulations to clearly and directly state
this proposition, rather than attempting to "boot strap"
its enforcement by reliance on theories which simply do not
make sense.
MSHA's reliance on the definition of "active workings"
to support the citation issued in this case is likewise
rejected. Contestant's arguments in support of its conclusion
that when read together with the other standards found in
Part 75, a bleeder entry is not active workings is a sound
and logical interpretation/and application of the cited
standard in case. As correctly pointed out by the Contestant
here, the specific purpose of bleeders is to provide a system
and means for removing the air which is used to ventilate
gob areas from the mine.
Testing that air at the the regulator
before it has an opportunity to mix with return air seems
logical. However, the fact that an examiner must travel there
once a week, or more frequently, to take methane readings,
thereby placing that particular location in "active workings"
in accordance with the definition of that term, may not serve
as a basis for MSHA reading something into the requirements
of section 75.301 which is not there.
Although Inspectors Harper and Snyder both indicated
that Section 75.305, requires a fire boss weekly examination

307

of the area where their air samples were taken, they conceded
that this section does not require the fire boss to take
such samples. This seems rather strange to me. On the one
hand, MSHA takes the position that requiring the fire boss
to travel to that area at least once a week places him in
"active workings" by definition. Once the fire boss is there,
he is not required to take any air samples to determine the
air quality in those areas covered by this section. Inspector
Snyder reasoned that the mine ventilation plan requires this
weekly examination.
This supports the contestant's assertion
that MSHA's insistance that its plan include this provision
has in effect placed the fire boss in "active workings,"
thereby supporting MSHA's desire that the bleeder air conform
with the requirements of section 75.301.
Inspector Snyder conceded that the question of whether
section 75.301 applies to bleeder entries or bleeder check
points has been a matter "of controversy" among his fellow
inspectors at the MSHA district level. Even though he
denied any knowledge of the fact that some inspectors do
not believe that section 75.301 applies to such areas,
it seems to me that such doubts should be resolved so as
to insure even-handed enforcement. However, in this case,
since the contestant raised the issue, it was incumbent on
the contestant to establish this assertion through some credible
testimony or evidence. Simply raising the issue will not
suffice. Since the contestant has not done this, I have given
this little weight. However, I have not totally discounted
Inspector's Snyder's statement that there may well be a difference
of opinion or "controversy" among MSHA's enforcement staff.
Although not directly stating so, MSHA's experienced
ventilation specialist Paul Componation alluded to the fact
that the application of section 75.301 to bleeder evaluation
point has been a topic of concern to MSHA as well as the
industry, and he implied that there may be "different thoughts
on things" (Tr. 174). When asked why a ~1emorandum dated September 14,
1981, from MSHA's Acting Administrator Joseph A. Lamonica
to District Manager James E. Krese (exhibit G-3), addressing
the quality of air of air samples collected at bleeder evaluation
points, has not been issued as a general MSHA policy document,
Mr. Componation responded that "we've had no questions or
problems with it" (Tr. 174).
The memorandum ref erred to above quotes the partial
language of section 75.301, the definition of "active workings"
found in section 75.2(g) (4), the partial language found in
section 75.316-2(f) (3), stating the requirements of weekly
examinations of bleeder systems where it is unsafe to travel
a bleeder entry, and concludes as follows:

308

A bleeder evaluation point is an area of
a mine where a certified person, a miner, is
required to examine and conduct tests weekly.
The bleeder evaluation point is an active
area of the mine. A citation shall be issued
when sample results at a bleeder evaluation
point are not in conformance with the statutory
provisions of Section 75.301, 30 CFR 75.
(Emphasis added.)
I take note of the fact that the memorandum characterizes
a bleeder evaluation point as an "active area of the mine."
That term is not further defined.
It seems to me that to
obviate confusion, and to preclude controversies of the kind
generated by the instant proceedings, MSHA should either
publish such memorandums universally, promulgate an amended
clear standard, or clarify precisely what it has in mind.
In view of the foregoing findings and conclusions, I
conclude and find that MSHA has failed to establish by a
preponderance and of any credible evidence or testimony that
the contestant violated the provisions of cited section 75.301,
when it assertedly failed to maintain the carbon dioxide level
at less than 0.5 in the cited location where the inspector
made his air readings. Accordingly, Citation No. 2132552
IS VACATED, and the contest IS GRANTED.

~.cfK~
Administrative Law Judge

Distribution:
Louise Q. Symons, Esq., U.S. Steel Corp., 600 Grant St.,
Rm. 5180, Pittsburgh, PA 15230 (Certified Mail)
Edward Fitch, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Blvd., Arlington, VA 22203 (Certified
Mail)

/slk

309

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINIST~ATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

fi=.-.,-..
f:ti

~ ~984
I
0

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. PENN 83-95
A.C. No. 36-00970-03515

v.
Maple Creek No. 1 Mine
U.S. STEEL MINING COMPANY, INC.,
Respondent
DECISION
Appearances:

David A. Pennington, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for Petitioner;
Louise Q. Symons, Esq., Pittsburgh, Pennsylvania,
for Respondent.

Before:

Judge Broderick

STATEMENT OF THE CASE
This case involves three citations alleging violations of
mandatory safety standards. Pursuant to notice, it was heard
in Washington, Pennsylvania, on November 29, 1983. William R.
Brown testified on behalf of Petitioner; Joseph D. Ritz and
Ira W. Seaton, Jr. testified on behalf of Respondent. Both
parties have filed posthearing briefs. Based on the entire
record and considering the contentions of the parties, I make
the following decision.
FINDINGS OF FACT
1. At all times pertinent to this proceeding, Respondent
was the owner and operator of an underground coal mine in
Washington County, Pennsylvania, known as the Maple Creek No. 1
Mine.
2.

Respondent is a large operator.

3. The assessment of eivil penalties in this proceeding
will not affect Respondent's ability to continue in business.

310

4.
In the 2-year period preceding the issuance of the
citations involved herein, there were 484 assessed and paid
violations at the subject mine, 430 of which were designated as
significant and substantial. This history of prior violations
is not such that penalties otherwise appropriate should be
increased because of it.
5.
In the case of each citation involved herein, the
violation was abated promptly and in good faith.
6. The intake air escapeway in the 1 Main 8 Flat section
was not examined between October 10, 1982 and October 20, 1982.
This escapeway was the primary escapeway for two sections.
Citation No. 2011054 was issued on October 20, 1982, under
section 104(d) (1) of the Act, charging a violation of 30 C.F.R.
§ 75.1704 caused by the unwarrantable failure of Respondent to
comply with the standard. The violation was designated as
significant and substantial.
7. Respondent's failure to examine the escapeway was caused
by a mixup in assignments when the person who would normally make
the examination was assigned to other tasks.
The roof in the escapeway was good.
There is no history
8.
of falls in the area.
The floor was wet in some places, dry in
others. There were no falls or blockages. Coal was being produced on the day the citation was issued.
9. Citation No. 2014004 was issued November 3, 1982,
charging a significant and substantial violation of 30 C.F.R.
§ 75.517 because in the 7 Flat 5 Room section of the subject
mine, there were exposed bare power wires in the trailing cable
of the continuous mining machine. The case was submitted on the
basis of the following stipulations (Findings of Fact Nos. 10
through 16) •
10. All current-carrying conductors on the trailing cable
were fully insulated.
11. The trailing cable carries 440 volts of power to the
continuous mining machine.
12. Under Pennsylvania state law the cable must be checked
before the machine is energized.
long.

13. The cut in the cable was approximately 2 to 4 inches
It had been taped but the tape was frayed.

14. At the time the citation was issued, the condition did
not present a hazard to miners.

3 11

..;&.. ,.,,.

15. The cable has phase to phase and phase to ground protection as well as a ground fault system.
16. The condition was cited "pursuant to MSHA's policy
that the Inspector should assume that the condition will not be
corrected."
17. On November 16, 1982, in the 8 Flat, 56 Room of the
subject mine, the roof bolters failed to check the torque on
the roof bolts after they were installed. Citation No. 2014007
was issued alleging a significant and substantial violation of
30 C.F.R. § 75.200.
18. The approved roof control plan required that the roof
bolter check the torque with a torque wrench on the first bolt
installed in the first row, and thereafter check the torque on
10 percent of the bolts.
19. Resin roof bolts were used in the area. They are
installed by drilling a hole in the roof, inserting resin tubes
into the hole and inserting a resin rod into the tube. The rod
~s then spun for 20 to 25 seconds to permit the resin and
catalyst to mix and harden.
The resin "laminates'' the roof,
that is, it binds the strata in the roof together.
20. By checking the torque on the bolts, the bolter can
determine whether the resin is hardening properly. Torquing
with a torque wrench is the only safe and effective way to
determine whether the resin is hardening.
21. The roof bolters did not believe that torquing was
necessary in the case of resin bolts, and the foreman agreed
with them. However, the foreman was not aware that the bolts
were not being torqued.
ISSUES
1. Whether the violations cited were of such nature as
could significantly and substantially contribute to the cause
and effect of mine safety or health hazards?
2.

What are the appropriate penalties for the violations?

CONCLUSIONS OF LAW
1. The failure to examine the intake air escapeway
described in Finding of Fact No. 6 was a violation of the
mandatory standard contained in 30 C.F.R. § 75.1704-2(c).

312

DISCUSSION
The citation in question charged a violation of 30 C.F.R.
75.1704, which is the statutory standard requiring that escapeways be provided and maintained. Respondent argues that since
the citation charged a violation of 30 C.F.R. § 75.1704 and not
of 30 C.F.R § 75.1704-2, it should be dismissed.
To accept this
argument is to exalt form over substance. There was no doubt,
there is no doubt as to the nature of the violation charged.
And there is no doubt that the violation occurred.
§

2. The violation referred to above was caused by Respondent's
unwarrantable failure to comply with the standard.
DISCUSSION
The meaning of the term unwarrantable failure has not, so
far as I am aware, been discussed in any Commission decision.
The Board of Mine Operations Appeals in Zeigler Coal Company,
7 IBMA 280 (1975), analyzing the term in the light of the legislative history, stated that a violation is caused by unwarrantable failure if the operator "has failed to abate the conditions
or practices constituting such violation, conditions or practices
the operator knew or should have known existed or which it failed
to abate because of a lack of due diligence, or because of
indifference or lack of reasonable care." This definition was
spec~~ically approved by the Senate Committee which reported out
S. 717 which became in large measure the Federal Mine Safety and
Health Act of 1977.
"The Committee approved the recent decision
of the Board of Mine Operations Appeals in Zeigler Coal Co. which
liberalized the interpretation of the term 'unwarrantable
failure."' S. Rep. 95-181, 95th Cong., 1st Sess., at 32 (1977),
reprinted in Senate Subcommittee on Labor, Committee on Human
Resources,-g5th Cong., 2nd Sess., Legislative History of the
Federal Mine Safety and Health Act of 1977, at 620 (1978). The
term unwarrantable failure is thus equated with negligence, rather
than recklessness, and I conclude that Respondent was negligent in
failing to see that the required examination was performed.
3. The violation referred to above was of such nature as
could significantly and substantially contribute to the cause
and effect of a mine safety or health hazard.
DISCUSSION
The issue is whether failure to examine an escapeway in
accordance with the mandatory safety standards is likely to
result in serious injuries.
It is imperative that escapeways
be maintained in underground coal mines in a manner that they

31J

may be available and usable to escape from hazardous situations.
The only way to ensure that they are so maintained is to conduct
regular examinations.
The fact that no roof falls or other
blockages had previously occurred in this area, and that the
escapeway would likely have been examined in 2 days does not
address the seriousness of the failure to comply with the examination requirements.
Failure to examine escapeways is a practice
likely to result in serious injuries to miners.
4.
Considering the criteria in section llO(i) of the Act,
conclude that an appropriate penalty for this violation is
$3 00.

I

5.
The condition described in Finding of Fact No. 9
constituted a violation of 30 C.F.R. § 75.517 since the wires
on the trailing cable were not adequately insulated.

6.
Since the parties have agreed that at the time the
citation was issued it did not present a hazard to miners, I
conclude that the violation was not significant and substantial,
nor was it serious.
7.
There are no facts from which I could conclude that the
violation was the result of Respondent's negligence, and therefore I conclude that it was not.

8.
I conclude that an appropriate penalty for this
violation is $30.
9.
The condition or practice described in Finding of Fact
No. 16 constituted a violation of the approved roof control plan
and therefore of 30 C.F.R. § 75.200.
10. The violation referred to above was of such a nature as
could significantly and substantially contribute to the cause and
effect of a mine safety or health hazard.
DISCUSSION
There is a difference of opinion as to the necessity and
value of torquing resin bolts.
The Federal inspector stated
that checking the torque with a torque wrench is the only safe
and adequate way to determine whether the resin is hardening
properly.
Respondent, and apparently its roof bolters, do not
agree.
Since the approved roof control plan, which was prepared
and submitted for approval by Respondent, requires that resin
bolts be torqued, I am accepting the opinion of the inspector.
Failure to determine whether the resin has hardened is likely to
result in serious injuries to miners.

11. There is no evidence that Respondent knew of th~
practice in question, but I conclude that it should have known
of it in view of the reaction of the roof bolters to the
citation.
12.
I conclude that an appropriate penalty for this
violation is $200.
ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED
1. Citation Nos. 2011054, 2014004 and 2014007 are AFFIR~ED,
but the significant and substantial designation is removed from
Citation No. 2014004.
2.
Respondent shall within 30 days of the date of this
decision pay the following civil penalties for each of the
violation found herein to have occurred:
CITATION NO.

PENALTY

2011054
2014004
2014007

$300
30
200
Total

J

·

$530

tt~-~ .if/ J3i vdt/i1-~fc
James A. Broderick
Administrative Law Judge

Distribution:
David A. Pennington, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480 G'ateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Louise Q. Symons, Esq., 600 Grant Street, Room 1580,
Pittsburgh, PA 15230 (Certified Mail)

/fb

315

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204 .

MINERALS EXPLORATION COMPANY,
Contestant

FEB 1 /i 1984

CONTEST PROCEEDINGS
DOCKET No. WEST 80-339-RM
Citation/Order No. 576877;
dated, 4/29/80
Docket No. WEST 80-340-RM
Citation/Order No. 576878;
dated, 4/29/80

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Sweetwater Uranium Project
DECISION

Appearances:

Anthony D. Weber, Esq., Union Oil Company of
California, Los Angeles, California,
for Contestant;
Robert J. Lesnick, Esq., Office of the Solicitor,
u. s. Department of Labor, Denver, Colorado,
for Respondent.

Before:'

Judge M'"'rris

Contestant, Minerals Exploration Company, contests two
citations issued by the Secretary of Labor on behalf of the Mine
Safety and Health Administration, (MSHA), under the authority of
the Federal Mine Safety and Health Act, 30 u.s.c. § 801 et~·
After notice to the parties a hearing on the merits began on
October 5, 1982 in Laramie, Wyoming.
Contestant filed a post trial brief.
Jurisdiction
The parties admit jurisdiction (Tr. 3-4).
Issue
The issue is whether contestant violated the regulation.

31G

summary of the Cases
MSHA Inspector Merrill Wolford issued citations 576877 and
576878. These citations are now respectively docketed in WEST
80-339-RM and WEST 80-340-RM.
The condition or practice referred to in Citation 576877
reads as follows:
Terex Scraper #2401 was being operated with the brake
retarder disconnected.
The control line was plugged
off. The right rear service brake was worn out rubbing
metal to metal.
Statements by operators and checking
safety records indicates these defects had been turned
into the operator and had not been repaired. This
vehicle is ordered withdrawn from service until repaired.
The same portion of Citation 576878 reads as follows:
Terex Scraper #2406 was being operated with the brake
retarder disconnected.
The control line was plugged
off. The front service brakes were way out of adjustment and the rear brake quick air release did not
operate properly.
Statements by operators and checking
safety records indicates these defects had been turned
into the operator and had not been repaired. This
vehicle is ordered withdrawn from service until repaired.
Each of the citations alleges that contestant violated Title
30, Code of Federal Regulations, Section 55.9-3.~/
MSHA's EVIDENCE
The inspector issued these citations on the same day.
In
addition to various unrelated safety problems the scrapers share
identical conditions: The retarder connector to the transmission
of each was disconnected (Tr. 47-50, Exhibits Dl, D2).
The retarders are part of a system to help control and brake
the scrapers.
They reverse the pressure in the transmission;
this in turn slows down the input shaft in the engine. This then
slows the revolutions per ~inute of the engine. By reducing
output shaft the speed_of the Terex is retarded (Tr. 50).
In addition to the disconnected retarder, the right rear
service brake of Terex scraper No. 2401 was worn out.
It was
rubbing metal to metal (Tr. 51, 61). The inspector conducted a
moving as well as static test of the brakes (Tr. 61). He crawled
under the vehicle to check the worn out lining.

1/ Mandatory.
Powered mobile equipment shall be provided with
adequate brakes.

317

In addition, the brake drum was badly grooved (Tr. 51).
There were insufficient pads to contact the brake drums.
This
resulted in a lack of brakes on that wheel (Tr. 51).
The vehicle operator stated that he had reported safety
defects to the company but nothing had been done (Tr. 51-52).
After the inspection contestant's maintenance people said they had
a hairline fracture in the brake drum. (Tr. 51-52).
The hazard presented here centers on the stopping ability of
this vehicle (Tr. 52).
Terex No. 2406 (Citation 576878) had other problems. The
front service brakes were out of adjustment.
The inspector
inserted paper under the brake drum with the brake depressed.
Since he was able to remove the paper the inspector considered the
brakes were not working (Tr. 53, 54).
In addition, the quick air
release did not operate properly (Tr. 53). The hazards in each
situation were similar (Tr. 55).
Inspector Wolford didn't recall if he. issued verbal orders
that the vehicles be removed from service.
He wrote the citation
sometime later (Tr. 57, 58).
The inspector didn't know if the retarders were part of the
braking system referred to in any of the SAE standards (Tr. 59).
Retarders work most effectively when the revolutions per minute
(RPMs) are at their highest level.
Conversely, they are least
effective at the lowest RPMs (Tr. 60).
Inspector Wolford, on occasion, will conduct more extensive
moving braking tests than he did here. But, in view of the
condition of the brakes, he thought any additional testing would
be a hazard (Tr. 67).
Bobby Jacobsen, Edward Johnson, Rocky Anaya, Jerome Connor,
George Kelly and Kenneth Evans, testified for contestant.
Bobby Jacobsen, the general maintenance foreman, a person
with considerable experience, indicated a retarder on a Terex
scraper bears no relationship to its braking system (Tr. 68-73).
A retarder on such equipment slows down the revolutions per
minute.
It thereby slows the speed of the engine as well as the
transmission (Tr. 72).
Prior to April 29, 1980 the engines of the company's scrapers
were overheating.
Three of the company officials decided to
disconnect the retarders. As a result there was less of a heating
problem. Jacobsen has disconnected retarders under the same
circumstances (Tr. 74, 76).

318

On the day of the inspection two Terex operators came into
the yard.
The inspectors said the brakes were out of adjustment.
Wolford further stated that it constituted a willful violation to
disconnect the retarders (Tr. 77-78).
At Wolford's request Jacobsen told him how the retarders
worked (Tr. 78, 79).
Jacobsen didn't test the brakes on the scrapers because it
was close to a shift change; however, Lonnie Johnson tested them.
Johnson saw no problem. (Tr. 80-82, 96). Jacobsen, who got under
the vehicle, saw no evidence of metal to metal rubbing on No.
2401.
They'd be looking for lining touching bolts and screws (Tr.
95).
You should not be able to get a piece of paper between a
brake drum and a shoe (Tr. 97).
In Jacobsen's opinion a vehicle
is capable of having adequate brakes even though one brake does
not touch its drum (Tr. 97-98).
The next day Terex representatives, assisted by contestant's
mechanic, adjusted the brakes.
Further, the retarders were
reconnected (Tr. 80).
Jacobsen didn't consider that a brake was
inadequate even though the brake shoe was worn down to the metal
(Tr. 8 9) •
The first SA 18 scrapers and the first Terex scrapers were
not fitted with retarders; neither were a lot of CATERPILLARS (Tr.
75, 90).

If a scraper is moving at a high RPMs rate a proper retarder
would reduce such RPMs.
This, in turn, would slow the vehicle
(Tr.
91).
A retarder cannot totally stop a vehicle, as an
adequate braking system will do (Tr. 83, 91-92).
Edward Johnson, operator of scraper No. 2406, was present
during the 30 to 45 minute inspection.
He participated in the
brake test and answered the inspector's questions (Tr. 140-144).
Johnson didn't see the inspector measure any distances and he was
not advised of the results (Tr. 144). Johnson had never operated
his scraper with the retarder connected but had he known it was
disconnected he would have reporteq it as an equipment defect (Tr.
146).
He thought the retarders were part of the brake system (Tr.
14 8) •
The brakes on the scraper, confirmed by the operator's
checklist, were "adequate" (Tr. 148, 154, Exhibit 03). When he
marked the checklist showing the brakes not in proper condition he
was referring to the retarder system (Tr. 149, Exhibit 03).

319

As the inspectors left, the scraper operators were told to
resume work (Tr. 152).
Anaya described his scraper's brakes as "good" on flat ground
(Tr. 131) •
Jerome Connor, contestant's shift supervisor, indicated the
inspection of the scrapers took 30 minutes (Tr. 121). The
vehicles were stopped where they were inspected.
The retarders
were inoperative and there was some problem with the quick release
air valve on the brakes (Tr. 122, 126). No citations or orders
were issued when they concluded the inspection of the scrapers.
Connor first heard about the citations about 4 p.m. This was
after the scrapers had been returned to work (Tr.
123, 124).
Connor had tested the brakes several times. Prior to
Wolford's inspection Connor had received no complaints concerning
inadequate brakes (Tr. 125).
Connor told Wolford that the retarders were not the main
braking system (Tr. 127).
George Kelly, an employee of Southwest Kenworth, is familiar
with retarders.
Except for some warranty work in 1976, he has had
·no relationship with contestant.
Engine and transmission
overheating are fairly common equipment problems.
Retarders are
disconnected to alleviate the overheating (Tr. 107-111, 113).
Kelly recommends retarders be disconnected if the scrapers are on
level ground (Tr.
111).
Retarders will not stop a Terex scraper. The retarders,
useful at higher RPMs, are almost useless at lower RPMs (Tr. 112).
It retards the engine and the speed of a scraper on steep grades
(Tr. 114) •
The Terex brake system consists of an air compressor, four
air chambers, a foot pedal which operates an air valve and two
brake shoes on each wheel (Tr. 116).
If a Terex was moving at 15 miles per hour a retarder could
reduce its speed ten per cent (Tr. 116).
Kenneth Evans, contestant's mine superintendent, was familiar
with heavy equipment as well as retarders (Tr. 100-103). The
retarder's function is to help the engine slow down so it will not
overspeed (Tr. 104).
Retarders have always overheated the 35E units.
If used
correctly the retarders reduce the RPMs (Tr. 106-107).

320

Discussion
The credibility determinations on these citations are mixed.
Each citation contains a common allegation that the brake
retarders were disconnected.
Therefore, the Secretary asserts the
Terex equipment lacked adequate brakes.
On the credibility issues raised concerning the retarders I
credit contestant's evidence.
Its witnesses are Jacobsen,
Johnson, Connor, Kelly and Evans. With a certain cohesiveness,
they all confirm the view that the retarders bear no relationship
to the braking system.
George Kelly's testimony was particularily
persuasive on these issues. He was a disinterested witness with
consid~rable experience involving Terex scrapers.
On the other hand, it is apparent that Inspector Wolford was
unsure of the function of the retarders.
This is confirmed by
his testimony to that effect.
Further, the inspector was unsure
whether the SAE standards include retarders as part of a braking
system (Tr. 59).
In short, I conclude that retarders under certain conditions
will reduce an engines' RPMs and, consequently, they will reduce
the speed of a vehicle.
However, down shifting the transmission
on an automobile also will reduce its speed but no one considers
that a transmission is part of a braking system.
For these reasons the allegations in each citation concerning
the retarders should be stricken.
Notwithstanding the foregoing ruling on the retarders, I find
a violation of the regulation in that the brakes were otherwise
inadequate. On this issue I credit Inspector Walford's
testimony.
Concerning the 2401 scraper: the right rear service brake
was rubbing metal to metal and worn out (Tr. 51, 61).
The drum
was badly grooved.
Insufficient pads resulted in a lack of brakes
(Tr. 51).
Contestant's maintenance people discovered that a brake
drum had a hairline fracture (Tr. 52).
Concerning the 2406 scraper: the front service brakes were
out of adjustment, the quick air release was not operating
properly;
the drums, with the brake depressed, would not grab
paper inserted next to the pads (Tr. 53, 55).
Jacobsen's testimony to the contrary is not persuasive.
He
admits he didn't test the brakes.
Lonnie Johnson's evidence that
he saw no problem with the brakes is, at best, hearsay (Tr.
80-82).
Jacobsen's testimony is somewhat conflicting when he states
you should not be able to get a piece of paper between a brake

321

drum and a shoe (Tr. 97).
But then he contradicts himself when he
states that a vehicle has adequate brakes even though one brake
does not touch its drum (Tr. 97-98).
on this point I reject
Jacobsen's testimony.
If one of four shoes on a vehicle's brake
drum do not contact the drum then such brakes are inadequate as a
matter of law.
Contestant's witnesses Johnson, Connor and Anaya all confirm
that Inspector Wolford inspected the scrapers (Tr. 120, 136, 137,
140-144).
In its post trial brief (pages 5-8) contestant asserts that
MSHA is estopped to maintain that the brakes were inadequate
because of Inspector's Wolford delay in withdrawing the vehic~es.
I disagree.
Estoppel does not generally lie against the
federal government.
King Knob Coal Company, 3 FMSHRC 1417 (1981);
Burgess Mining and Construction Corporation, 3 FMSHRC 296 (1981).
MSHA's case does not fail merely because the inspection occurred
at 11 a.m. and the withdrawal order was not issued until 4 p.m.
Contestant cited no authority for this position and I find none.
Contrary to contestant's arguments the weight of the evidence
supports MSHA.
Particularily destructive of contestant's case, as
to scraper 2406, is the testimony of witness Johnson, the scraper
operator.
On the day before the inspection he had marked the
operator's daily checklist (Exhibit D3) to indicate that the
brakes were not in proper operation.
His explanation was that he
was referring to the retarder system (Tr. 149). The witness established no foundation to reach such a conclusion.
He had never
operated any equipment with retarders on it; he didn't know they
were disconnected on the date of the inspection; further, he
hadn't been instructed on the retarder's use. (Tr. 145, 146).
For
these reasons I am inclined to believe the brakes were not in
proper condition.
For the foregoing reasons the notices of contest filed in
each case should be dismissed.
CONCLUSIONS OF LAW
Based on the entire record and the factual findings made in
the narrative portions of this decision, the following conclusions
of law are made:
1.

The Commission has jurisdiction to decide these cases.

2.
The allegations in each citation relating to the retarders on the Terex equipment are stricken.

322

3.
Contestant violated the remaining factual allegations in
Citations 576877 and 576878.
4.

The notice of contest in each case should be dismissed.
ORDER

Accordingly, it is ORDERED:
In WEST 80-339-RM and WEST 80-340-RM the notices of contest
are dismissed.

~M

~~minist

Law Judge

Distribution:
Anthony D. Weber, Esq., Union Oil Company of California
Union Oil Center, Box 7600
Los Angeles, California 90051 {Certified Mail)
Robert J. Lesnick, Esq., Office of the Solicitor
United States Department of Labor, 1585 Federal Building
1961 Stout Street, Denver, Colorado 80294 {Certified Mail)

/blc

323

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

MINERALS EXPLORATION COMPANY,
Contestant

80204

FEB 14 1984

CONTEST PROCEEDING
Docket No. WEST 80-338-RM
Citation/Oeder 576874; 4/28/80

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Sweetwater Uranium Project

DECISION
Appearances:

Anthony D. Webec, Esq., Union Oil Company of
California, Los Angeles, California,
foe Contestant;
Robect J. Lesnick, Esq., Office of· the Solicitor,
u. s. Department of Laboe, Denver, Colorado,
foe Respondent.

Befoce:

Judge Morcis

Contestant, Minerals Exploration Company, (Minerals), contests
a citation issued by the Seccetacy on behalf of the Mine Safety and
Health Administration, (MSHA), undec the authority of the Fedecal
Mine Safety and Health Act, 30 u.s.c. 801 et seq.
Aftec notice to the pacties a heacing on the mecits was held
commencing on Octobec 5, 1982 in Lacamie, Wyoming.
Minerals filed a post tcial bcief.
Jurisdiction
At the commencement of the tcial contestant denied jurisdiction
in WEST 80-338-RM because the case involves a contract issue (Tc.
3-4) •
On this issue the evidence shows that contestant had filed the
legal identity focm cequiced hy the regulations and received an MSHA
identification numbec (Tc. 16, 17). Contestant also held itself out
as the opecatoc of the pcopecty (Tc. 17).
The foregoing facts establish jurisdiction.
Issue
The issue is whethec contestant is liable undec the facts.

324

Summary of the Evidence
In this case Minerals contests Citation 576874 issued by MSHA
pursuant to section 124(a) of the Act.
MSHA asserts Minerals violated
30 C.F.R. 55.4-24(b) _/
The parties agree that a Hensel Phelps' pickup truck on this
worksite was not provided with adequate fire protection.
The equipment was therefore in violation of Section 55.4-24(b)(Tr. 7-9).
But the parties disagree on whether Minerals was the proper
recipient of the citation.
MSHA's evidence reflects the following facts: MSHA Inspector
Merrill Wolford issued the citation to Joe Jenkins, a supervisor of
Union Oil Company (Tr. 9, 10).
The parties in the scenerio: Union Oil
Company owns Minerals and Kaiser Engineering (Tr. 10). Hensel Phelps
was a subcontractor for Kaiser Engineering (Tr. 10).
Inspector Wolford is not sure how Minerals fits into the picture
but Minerals filed an operator's application with MSHA and received an
identification number (Tr. 17).
A large sign at the gate of the
worksite states "Union 76, Minerals Exploration Company".
The sign
also contains the MSHA identification number (Tr. 17).
Inspector Wolford testified that when on an inspection of the
premises they would go through a gap in the chain link fence to go
from the Minerals mine area to where Kaiser and Hensel Phelps were
located in the mill construction area (Tr. 12, 13, 37).
Wolford had been coming to the worksite on several prior occasions for a year.
Jenkins exercised authority over subcontractors
in handling and abating citations written by Wolford (Tr. 12, 38, 39).
On one occasion an electrical contractor refused to abate a violative
condition.
After a confrontation between the subcontractor and Kaiser

ll

The standard allegedly violated provides:

55.4-24 Mandatory.
Fire extinguishers and fire suppression
devices shall be:
(b) Adequate in mumber and size for the particular fire hazard
involved.

325

Engineering Jenkins ordered the abatement.
(Tr. 39).

The subcontractor abated

Project Manager Dykers and General Maintenance foreman Jacobson
testified for Minerals.
The evidence reflects the following facts:
In April 1980 Minerals was the wholly owned subsidiary of Union
Oil Company (Tr. 18, 19). This combination owned the property and had
a controlling interest in the ore (Tr. 19-20).
At the time the citation was issued construction was underway at
the site.
It included a plant, a shop, a mill and related facilities
(Tr. 19-20).
The mill was being erected by Kaiser Engineering, a
wholly independent contractor (Tr. 20).
Joe Jenkins was assigned by Union Oil Company to insure that
Kaiser met the design criteria and material specifications of their
contra c. t ( Tr • 2 0 , 2 1 ) •
At the time of the inspection the contractor (Kaiser) had
essentially completed the maintenance shop and the administration
building. A fence separated construction activities from the mining
activities (Tr. 21).
Dykers, Minerals' project manager, had no control over
construction at the site (Tr. 22).
Nor did Minerals have any control
over Hensel Phelps, except through Union's corporate management (Tr.
22).
In fact, Minerals protocol and procedure prohibited Dykers from
dealing directly with Kaiser Engineering or Hensel Phelps (Tr. 22).
Minerals seven safety representatives had nothing to do with the
construction at the job site (Tr. 23). Minerals had no operating
authority, could not issue orders, and could not discuss any item of
business with construction personnel (Tr. 23, 24).
If Minerals'
safety department found a significant item they would bring it to
Dykers. He would pass it through corporate channels (Tr. 24). The
purpose of the independent atMosphere was to insure there would be no
division of authority or cross purposes (Tr. 24).
several written Union memoranda issued before and after the
inspection confirm Dykers' testimony concerning the separation of the
construction activity from the mining activities (Exhibit MEC 1, 2, 3,
4) •

Discussion
Minerals' post trial brief relies on Phillips uranium Corporation, 4 FMSHRC 549 (1982).
Minerals contends that the Secretary's
issuance of the citation was solely for the Secretary's administrative
convenience, a procedure condemned by the Commission in Phillips.

326

I am not persuaded by Minerals' arguments.
The uncontroverted
evidence cannot be ignored~
This evidence follows: Inspector Wolfo~d
had been inspecting this worksite for approximately a year before the
instant citati6n was issued {Tr. 12}.
On several prior occasions
Jenkins, the resident engineer for union, {parent of Miner~ls}
exercised authority over the subcontractors and on several occasions
he directed the abatement of Wolford's citations {Tr. 38, 39}.
Jenkins, according to Wolford, ordered the abatement of the instant
citation.
These activities constituted sufficient control over the
worksite so as to render Union/Minerals the proper recipient of
Citation 576874.
Further, even had the secretary's enforcement policy predated
this inspection, Minerals would not prevail.
Control over abatement
is one of the factors mentioned in the Secretary's enforc~ment policy
foe independent Contractors, 45 Fed. Reg. 44,497 (1981}.
/
When
inspector Wolford issued the citation he could reasonably-believe,
based on prior experience, that Minerals personnel were taking charge
of abatement and that they had some supervision over independent
contractors complying with safety rules.
Further, the violation
occurred on Minerals' property and the only mine identification number
available to the inspector for the property was the one upon which the
citation issued.
Since it is uncontrovected that the violative condition existed
it follows that the citation should be affirmed. In sum, the
independent contractor defense outlined in Phillips is not available
to contestant.
For the foregoing reasons I enter the following:
ORDER
The notice of contest filed herein is dismissed.

~~

cis
ative Law Judge

2/ The guidelines which accompany adoption of the independent
contractor regulations, now codified at 30 C.F.R. § 45 provide,
pertinent part, as follows:

in

Accordingly, as a general rule, a production operator may be
properly cited for a violation involving an independent contractor: ••• {4} when the production operator has control over
the condition that needs abatement.
/blc

327

Distribution:
Anthony D •. Weber, Esq., Union Oil Company of California
Union Oil Center, Box 7600
Los Angeles, California 90051 (Certified Mail)
Robert J. Lesnick, Esq., Office of the Solicitor
United States Department of Labor, 1585 Federal Building
1961 Stout Street, Denver, Colorado 80294 (Certified Mail)

32B

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

FEB 141984

80204

CIVIL PENALTY PROCEEDING
Docket No. WEST 81-79-M
A. C. No. 48-01181-05026
Docket No. WEST 81-81-M
A. C. No. 48-01181-05025 V
(Consolidated)

MINERALS EXPLORATION COMPANY,
Respondent

Sweetwater Uranium Project
DECISION
Appearances:

Robert J. Lesnick, Esq., Office of the Solicitor,
u. s. Department of Labor, Denver, Colorado,
for Petitioner;
Anthony D. Weber, Esq., Union Oil Company of
California, Los Angeles, California,
for Respondent.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, (MSHA), charges respondent, Minerals
Exploration Company, with violating safety regulation promulgated
under the Federal Mine Safety and Health Act, 30 u.s.c. § 801 et
~., (the "Act") •
After notice to the parties, a hearing on the merits began on
October 5, 1982 in Laramie, Wyoming.
Respondent filed a post trial brief.
Issues
The issues are whether Respondent violated the various safety
regulations and, if so, what penalties are appropriate.
jurisdiction
Respondent admits jurisdiction (Tr. 230).

329

WEST Rl-79-M
Citation 576949
This citation alleges a violation of Title 30, Code of
1
Federal Regulations, Section 55.9-40(c). _/
Summary of the Evidence
During a lunch break MSHA Inspector Merrill Wolford observed
two people in a front end loader.
The door of the loader was open
and one person was partly outside of the cab (Tr. 368-372). At
the time the loader was spreading gravel in a congested area next
to the main entrance of the administration building (Tr. 371, 372,
Exhibit P6).
In the ensuing investigation Jerry Carpenter, a trainee
supervisor, told the inspector that he had been instructing
Stanley E. White, a new employee, in the operation of the vehicle
(Tr. 371).
A photograph taken by the inspector and the testimony of
Carpenter and White confirm Inspector Walford's testimony. (Tr.
372, 379-383, 384-388, Exhibit P-5).
The cab of this particular loader, equipped with one seat
belt, is constructed for one person (Tr. 372).
In the inspector's
opinion an inexperienced driver could have caused the other person
on the vehicle to fall and be crushed under the wheels (Tr. 373).
Alternative methods of training an employee would have been for
the instructor to secure himself in the vehicle.
In addition, any
training should have been in a less congested area (Tr. 373).
Discussion
Respondent waived any post trial argument in respect to the
citation (Brief, page 13). Since the uncontroverted evidence
establishes a violation of Section 55.9-40(c) the citation should
be affirmed. Cf. Heldenfels Brothers, Inc., 2 FMSHRC 3173, 3174
(1980).
Citation 576953
This citation alleges a violation of Title 30, Code of
Federal Regulations, Section 55.4-12.
At the hearing the parties sought to settle this citation by

ll

55.9-40

Mandatory.
Men shall not be transported:
(c) Outside the cabs and beds of mobile equipment,
except trains.

330

reducing the proposed penalty to $65 from $130. The parties
further sought to drop the designation that the violation was
significant and substantial (Tr. 229, 230, Order, October 25,
198 3).
In support of his motion petitioner stated that in the
original assessment the gravity had been overstated (Tr. 229,
230) •
For good cause shown the proposed settlement was approved and
is formalized in this decision.
Citation 576954
This citation alleges a violation of Title 30, Code of
2
Federal Regulations, Section 55.16-5. _/
Summary of the Evidence
MSHA inspector Merrill Wolford wrote this citation when he
observed that respondent's oxygen and acetylene compressed gas
cylinders (bottles) had their regulators attached while the
cylindecs were being transported.
The clamp holding the cylinders
was loose (Tr. 232, 241-242).
Photographs of respondent's welding
truck 2902 were received in evidence (Exhibits P2, P3).
The inspector found that the bolt holding the clamp could be
rotated, whereas the holt should have been tight enough to hold
the clamp (Tr.
234, Exhibits P2, P3).
The hazard here arises in
this fashion: In the event of an accident the holt could knock the
regulator valves off of the cylinders. This would create a bomb
(Tr. 234-235).
Abatement was achieved by tightening the clamp so the
cylinders could not move (Tr. 242).
In addition, the regulators
should have been removed and the gas cylinders capped (Tr. 243).
Two types of caps are available commercially for this purpose (Tr.
244, 245).
The inspector felt the violation here was of a significant
and substantial nature because it could lead to an accident
involving serious in'jury or death (Tr. 245).

2/ 55.16-5 Mandatory.
Compressed and liquid gas cylinders shall
be secured in a safe manner.

331

Bobby Jacobsen, Jerome Connor, and Jerry McDermott testified
for the respondent:
In April 1980·, at Inspector Wolford's suggestion, respondent
turned the cylinders in the truck, installed two vent holes, and
mounted doors to hold the cylinders (Tr. 254, Exhibits Rl, R2).
The inspector indicated that with this arrangement, with a steel
bar further securing the doors on the truck, the cylinders could
be transported with their gauges on them as long as the cylinders
were turned off and the hoses were purged of gas (Tr. 255).
After
the changes were made the truck operated in this mode until the
instant inspection (Tr. 255).
Due to its frequent use it is necessary to transport this
equipment in a truck (Tr. 256).
Respondent's maintenance foreman
didn't feel there was any hazard because the cylinders had been
shut off (Tr. 258).
It is 12 to 14 inches from the top of the cylinders to the
top of the compartment holding the cylinders (Tr. 259).
While checking the equipment Inspector Wolford tried, but
could not, turn the nut holding the bracket. Witness Connor
applied a wrench and the nut turned one quarter to one half of a
'turn (Tr. 262, 265, 272).
The bracket holding the cylinders is located at the
midsection of the cylinders (Tr. 262-263).
The angle iron bracket
that fits the cylinders is cut in a horseshoe shape (Tr. 264,
Exhibit R2).
When changing the heavy gas cylinders the company
welder, McDermott, completely removes the bracket (Tr. 266, 267).
The bottom of the cylinders are held in place by brackets welded
to the floor of the truck.
These three to four inch brackets are
curved to fit the bottom of the cylinders and to prevent their
movement (Tr. 266).
Before the gas cylinders will go into the
well which holds them they must be vertical.
The bottom forms a
tight fit (Tr. 266, 267).
Discussion
At the hearing the secretary sought to amend his citation by
alleging a violation of section 55.16-6 ~ in lieu of Section

3/ 55.16-6 Mandatory. Valves on compressed gas cylinders shall
be protected by covers when being transported or stored, and by a
safe location when the cylinders are in use.

332

55.16-5 (Tr. 235-240). The motion to amend was denied as being
untimely (Tr. 240-241).
The Secretary's counsel stated that in
any event his evidence would establish a violation of both
sections (Tr. 237).
As a threshold matter respondent asserts that the Secretary
is estopped to maintain that any hazard existed. This position
evolves from the uncontroverted evidence that Inspector Wolford
was responsible for the design of the cabinet and clamp that
secured the cylinders (Brief, page 12).
Respondent's contention is rejected.
The doctrine of
estoppel is generally not applicable against the federal
government. King Knob Coal Company, 3 FMSHRC 1417 (1981); Burgess
Mining and Construction Corporation, 3 FMSHRC 296 (1981).
The doctrine of estoppel does not apply but on the merits of
the case I find no violation of Section 55.16-5.
The uncontroverted testimony and photographs Pl, P2, and Rl
clearly show that the cylinders were secured by the manner in
which they fit into the truck.
They must be vertically straight
to go into a slot which then forms a tight fit.
The clamp at
mid-point further secures the cylinders.
A sharp conflict exists in the evidence as to whether the
bolt holding the clamp was loose (In Exhibit P3 the clamp is
marked).
On this issue I credit the testimony of respondent's
witnesses Connor and McDermott.
They indicated the nut could only
be tightened about a quarter of a turn after pressure was applied
with a wrench (Tr. 262, 272). The action by respondent's witness
in tightening the nut is not controverted by the inspector.
Based on the. foregoing facts I conclude that the compressed
gas bottles were secured in a safe manner within the meaning of
Section 55.16-5.
Accordingly, no violation occurred and Citation 576954 and
all proposed penalties should be vacated.
Citation 336285
This citation alleges a violatio2 of Title 30, Code of
Federal Regulations, Section 55.9-2. _!

4/ 55.9-2 Mandatory.
Equipment defects affecting safety shall
be corrected before the equipment is used.

333

The allegations here conce~n: (A), a crack in the rim flanga
of a haul truck, (B), a bolt missing on an operator's cab, and
(C), an air leak in a braking reservoir.
A.

Concerning the 120 ton Wabco haul truck rim flange:
MSHA Inspector Martin Kovick observed what he described as a
radial crack in a rim flange.
The crack was approximately 4 1/2
inches in length. (Tr. 275, 278).
If the rim came off it would
put additional weight on the other tire.
Possible blow outs or a
tipping of the truck could occur (Tr. 275).
At this mine cracks in the rim flanges of the trucks are
fairly common. A radial crack, according to Inspector Kovick, is
one that goes the same direction as the wheel itself.
It is the
same as a circumferential crack (Tr. 283, 284-285).
The inspector didn't measure the depth of the crack but he
did measure its length.
The inspector generally knew of several
fatalities that have occurred due to rims flying apart (Tr. 286).
Bobby Jacobsen and Casey Conway testified for the respondent:
Witness Jacobsen, the maintenance general foreman, has worked
with tires for 12 years.
He was not present during the inspection
of the haul truck but the vehicle was sent to the "down line"
where he inspected it (Tr. 316, 317, 331).
The four to five inch crack in the flange was a circumferential crack, that is, following the outside line of the wheel
(Tr. 323, 324). A radial crack is one going across the face, from
top to bottom (Tr. 324).
If a circumferential crack is not broken
out along its edge it presents no safety problems. (Tr. 324).
This 51 inch wheel has a four to five and one half inch wide
flange (Tr. 325).
When circumferential cracks have occurred in the past it is
respondent's policy to replace the flange when they break down the
tire.
The only danger in a circumferential crack might be to the
tire (Tr. 325, 326, 342).
Even if a circumferential crack exists
there isn't any danger as long as the tire is inflated (Tr. 329).
Jacobsen has never known a tire to loose pressure due to such a
crack.
If a radial crack occurs it will cause the tire to wear
(Tr. 329-330).
If a piece, or a part, of the flange breaks out of
a radial crack then the tire will wear severely at that spot (Tr.
330).

334

If a flange had a radial crack Jacobsen would probably remove
it from the truck as soon as possible.
This would be particularily true. if the defect was on a front tire (Tr. 331).
Respondent's practice of changing flanges depends on the size
of the crack (Tr. 343, 344). Jacobsen agrees that a crack could
conceivably, if allowed to develop, fail to provide structural
support to the tire (Tr. 345).
When respondent's personnel evaluate a crack in a flange they
look at its length and use a feeler gauge or knife to determine
its depth (Tr. 350). The cracked flange observed by the inspector
wasn't "that bad."
It was about one sixteenth of an inch.
Jacobsen would change this particular flange if it was about 16
inches in length and one quarter of an inch deep.
Wabco trucks
are quite susceptible to cracks in the flanges.
Casey Conway, respondent's safety supervisor, inquired of
MOTOR WHEEL, a subsidiary of Goodyear Tire and Rubber Company
concerning rim flanges (Exhibit R3).
The company's correspondence
indicated that rim flanges are in compression due to tire loads.
Due to the compression no safety hazards exists from radial or
circumferential cracks (Exhibit R4).
The company further noted
that a radially cracked flange should be removed and any cracked
flange should be discarded when the tire is changed (Exhibit R4).
The general reason for making the change is to prevent damage to
the tire (Exhibit R4).
Discussion
The gravamen of any violation of Section 55.9-2 is whether an
equipment defect exists and, if it does, whether the defect
affects safety.
Allied Chemical Corporation, 4 FMSHRC 506 (1982).
In the instant case an equipment defect existed because a rim
flange would not ordinarily be cracked.
However, the Secretary's case fails on the issue of whether
the flange crack affected safety.
On this issue I credit
respondent's expert testimony.
Such expertise is considerably
greater than the inspector's.
In addition, the Secretary's case
is lacking in particulars.
Specifically there is no evidence of
the depth of the flange crack.
A mere crack is not shown to have
affected the safety of this equipment.
For the foregoing reasons the initial portion of this
citation, involving the cracked flange, should he vacated.

335

B.

Concerning the bolt missing on the operator's cab:
According to MSHA Inspector Kovick 4 to 6 bolts hold the cab
to the frame of the vehicle.
One of the bolts, on the upper
portion, was missing.
The inspector felt that a hazard would
occur if the other bolts became loose or broken.
The inspector
didn't check to see if the cab was welded to the frame (Tr. 280).
Jacobson and Conway testified for the respondent:
Jacobsen is familiar with Wabco trucks.
The bolt referred to
by the inspector attaches the cowling which is the sheet metal in
front of the truck.
It does not attach to any part of the cab
(Tr. 318-320).
The cab is welded to the deck which is, in turn, bolted to a
3 x 3 tubular pipe which is bolted to the frame (Tr. 318). When
Jacobsen looked at the truck the bolt had been replaced (Tr. 317).
A mechanic had put a nut onto the bolt to tighten down the cowling
(Tr. 321).
In discussing the citation Jacobsen told Kovick that he
couldn't believe what they were talking about (Tr. 318-319).
Kovick did not reply (Tr. 319).
In rebuttal Inspector Kovick recalled that the bolt was in
the back but he didn't remember the side where it was located (Tr.
3 5 4) •

Inspector Wolford indicated that respondent previously welded
the cabs to the frame because of problems caused when the main
strut supports break through the bolt holes (Tr. 355, 356).
Probably all of respondent's haul trucks have struts welded to the
frame (Tr. 356).
Discussion
The Secretary's case fails for several reasons.
The evidence
is unconvincing that this single missing bolt in any manner
affected the safety of the cab.
Inspector Kovick testified that
if other bolts were to become loose or broken a hazard could result (Tr. 276).
The section in contest, 59.9-2, requires more
than the mere possibility that the equipment defect might affect
safety in the future.
I further credit respondent's evidence as to the function of
this bolt.
A person charged with the obligation of maintaining
these vehicles would know whether the bolt connected to the frame
or the cowling.

338

For these reasons the second portion of the citation,
relating to the nissing bolt, should be vacated.

c.
Concerning the air leak:
Inspector Kovick indicated an air leak existed in the
reservoir tank located behind the compressor.
In his view the air
leak could contribute to a braking hazard (Tr. 275, 276, 281).
This condition should be corrected particularily because of the
weight of the haul trucks (Tr. 276). The witness indicated this
air reservoir involved the emergency braking system and the leak
was in one of the lines that connected to the tank (Tr. 281).
During the inspection a person could hear the leak even though the
motor was running (Tr. 287).
Respondent's evidence:
Foreman Jacobsen heard the air escaping when he walked around
the back of the truck on the right hand side (Tr. 319). Jacobsen
told his mechanic to check the pop off valve on the air tank.
He further instructed him to set the air governor at 155 pounds
(Tr. 321).
They found the air governor was not functioning
properly so Jacobsen told the mechanic to change it (Tr. 321).
The reservoir is a storage compartment for air.
The governor
controls the air compressor pump (Tr. 322).
If you do not set the
air governor the compressor is going to continue to pump.
This
was an air leak at the pop off valve.
The compressor was pumping
air into the reservoir at 170 psi and the pop off valve was
unloading.
The air governor was replaced (Tr. 323).
After being replaced the air governor shut off at the desired
setting. The pop off had occurred because the governor wasn't
adjusted properly. The leakage was at the top of the air tank
(Tr. 332).
The pop off valve is a relief valve for the air compressor
system.
The valve presents no hazard but, to the contrary, it
promotes safety. The pop off valve emitted a sound similar to
leaking air (Tr. 349).
Discussion
I credit the expertise of respondent's witness Jacobsen.
He
identified the leaking air sound as the pop off valve.
He further
corrected the situation which did not in any event affect safety.

337

Since safety was in no way affected by the condition of the
pop off valve the third portion of the citation should be
vacated.
Citation 576958
This citation asserts there were 48 missing bolts on
r8spondent's fuel truck which affected its safety.
Accordingly,
the Secretary claims respondent thereby violated 30 C.F.R. Section
55.9-2, cited in footnote 4.
Summary of the Evidence
MSHA Inspector Merrill Wolford checked respondent's fuel
truck No. 2901.
On the bottom side he found that all 48 bolt~
that secure the dispensing units to the truck were loose.
The
bolts attach the dispensing units and they are connected to angle
iron flanges.
Some bolts formed egg shaped holes and some had
pulled through the plate (Tr. 492-494, Exhibit Pll). The bolts
are one and to two inches long and the inspector could see a gap
under a lot of them.
In some cases the gap was as much as a half
inch.
Five or seven bolts were missing and there were no washers
on the bottom side (Tr. 500, 501).
The units attached to the truck bed contain diesel, fuel,
hydraulic oil as well as antifreeze (Tr. 494). The inspector felt
that in the event of a sudden stop or accident the fuel tanks
could shear off and crush the cab (Tr. 494).
On February 6, 1980, in a previous inspection, Inspector
Wolford issued a withdrawal order on this vehicle.
One of the
conditions he found at that time were loose bolts holding the
dispensing tanks (Tr. 495).
Respondent's evidence:
Casey Conway was under the truck when Inspector Wolford made
his observations.
He asserts the inspector merely tested four to
eight bolts and not all 48 (Tr. 506-508). A diagram prepared by
respondent's draftsman shows exactly 40 one half inch nut and bolt
connections (Tr. 503, Exhibit RlO).
Conway counted the bolts a year after the inspection.
In
addition he didn't know when the diesel dispenser and generator
had been welded to the bed of the truck (Tr. 506-507, 509).
Jamieson, the lub truck driver, tightened the loose nuts that
secured the units.
On the left side a dozen were extremely loose
and others were snug up to the lock washer.
Jamieson torqued
these down anyway (Tr. 510-513).

338

While some bolts were very loose others required a quarter of
a turn, and some no turn at all.
Jamieson considered that a bolt
was tight even if he tightened it down a quarter of a turn (Tr.
515) .
Discussion
I find MSHA's witness Wolford credible.
the truck he observed the loose bolts.

When he was under

While respondent's witness Conway was under the vehicle with
Wolford at the time of the original inspection, he concedes he did
not count the bolts until a year after the inspection.
Respo~dent's evidence also includes a mechanical drawing.
It
was no doubt offered to show that there were only 40 one half inch
bolts under the truck bed as per the drawing.
Therefore, with
such evidence, respondent should prevail on this credibility
issue.

I put no credence in the drawing. The record fails to
reflect when it was prepared.
The drawing shows that three
different dispensing units were welded to the truck but Conway
didn't know when they had been welded. Without such pivitol
evidence I give zero weight to the drawing.
Further, I give zero weight to Jamieson's testimony: Jamieson
considers a tight bolt to be one that will take a quarter of a
turn (Tr. 515).
Respondent's post trial brief strenuously argues that
Wolford's testimony is incredible when contrasted with Conway's
testimony and the drawing.
On the contrary, I credit Walford's
testimony which clearly shows that "there were 48 bolts I counted
loose and there are other bolts on the truck.
There is a
compressor and dispensing hose rack on the truck and there are
other pieces of equipment mounted on that truck" (Tr. 496-497).
On this basis I conclude there were more than 48 bolts under
the truck at the time of the accident.
Such a direct count of "48
and more" causes me to reject respondent's contrary evidence.
For the foregoing reasons citation 576958 should be affirmed.

339

Citation 576959
The citation alleyes a v~0lation of Title 30, Code of Federal
Regulations, Section 55.5-3. _/
Summary of the Evidence
MSHA Inspector Merrill Wolford observed dust or sand rising
from the tail of the drill stem when he was 300 to 400 yards away.
Rocky Anaya, upon observing the inspection party, went around and
turned the water on at the tank (Tr. 517-521). When the water was
turned on the dust emissions came under control (Tr. 530).
When the inspection party reached the scene the dirt coming
out of the drill hole was damp, but ihe inspector saw no water in
the hole.
The water tank was full, although drillers Anaya and
Stressler stated they had drilled four holes to a depth of 45
feet.
The holes had a 9 inch diameter (Tr. 517, 518, 521, 522).
Anaya and Stressler said other inspectors and supervisors had
told them to drill wet only if they were in rocky ground (Tr.
518, 519).
Neither men were wearing respirators.
But there were
3M respirators in the cab of their vehicle (Tr. 517-518).
The hazard here is mainly respiratory.
Mononucleosis can
result.
The long time effect is life threatening (Tr. 519).
Joe Drake, Jerry Carpenter and Rocky Anaya testified for
respondent:
Drake, the drilling and blasting foreman had instructed the
workers to use water anytime dust is encountered.
Sometimes they
strike water.
In that event there is no need for water as a dust
control measure (Tr. 527-529).
The criteria is not whether the
ground being drilled is wet or dry but whether the drilling
produces dust (Tr. 528).
Rocky Anaya turned on the water when
team approaching.
He thought he might be
water turned on.
He was then drilling in
he didn't need water.
When the inspector
material was coming out of the drill hole

21

he saw the inspection
cited for not having the
wet sandy material and
arrived wet sandy
(Tr. 524-526).

55.5-3 Mandatory.
Holes shall be collared and drilled wet,
or other efficient dust control measures shall be used when
drilling nonwater-soluble material.
Efficient dust control
measures shall be used when drilling water-soluble materials.

340

Discussion
I find the inspector's testimony to be credible.
He observed
dust, or sand, at the drill stein.
He approached and saw that the
material then coming out was damp.
The rest of the offal was
dry.
If Anaya was drilling in wet sandy material there was no
necessity for him to turn on the water when he saw the inspection
team.
He was already following respondent's instructions.
I
accordingly reject respondent's factual defense.
Respondent's post trial brief asserts that the testimony of
Inspector Wolford is not credible.
This argument arises in
Walford's testimony that he didn't know whether he was observing
dust or sand.
Further, he didn't know the materials in which
Minerals was drilling (Tr. 521).
In short, respondent asserts
that Anaya's testimony is unrefuted that the material was sandy
and wet.
Therefore, no violation existed.
I disagree.
When questioned on this point Inspector Wolford
stated that when he looked at the offal around the edge of the
h61e "the last little bit right at the top where they had just
finished the hole was damp, but the rest of it was dry" (Tr. 523).
Whether the materials were soluble in water or not is not relevant
in this factual setting.
Under either circumstance respondent was
not using any dust control measure whatsoever.
It was therefore
in violation of the regulation.
For these reasons Citation 576959 should be affirmed.
Citation 576960
This citation alleges that two bolts were missing from th~
anchor plate of respondent's 9H Cat in violation of 30 C.F.R.
55.9-2.
At the hearing respondent withdrew its notice of contest
stating that the proposed penalty had been paid (Tr. 391, 392:
Order, October 27, 1983).
Pursuant to Commission Rule 29 C.F.R. § 2700.11, the motion
was granted and it is formalized in this decision.
Citation 577061
This citation asserts respondent's 6S ton water truck had
three defects.
These were defective brakes which caused the truck
to pull, a wobbling tire, and a separation of a tread from a tire.

341

In addition, it is alleged that the tire with the separation had
been removed from service but not tagged out.
A.

The initial allegation concerns the brakes which caused the
truck to pull to the right.
This defect violated 30 C.F.R.
Section 55.9-3. ~
Summary of the Evidence
MSHA Inspector Merrill Wolford observed respondent's water
truck No. 2901 pulling very hard to the right (Tr. 447, 452). The
driver could not prevent such movement.
The pulling caused by the
brakes is a severe hazard (Tr. 452, 453).
Bobby Jacobsen, respondent's foreman, indicated the front
brakes on the truck had been relined two weeks before the
inspection (Tr. 456).
Different linings had been installed (Tr.
4 56) •
Discussion
Inspector Wolford's testimony is uncontroverted: The water
truck's brakes caused the vehicle to pull very hard to the right.
Respondent's evidence confirms the defective condition.
Respondent's was concerned that the truck might pull so they
placed a notice on the dash directing drivers not to operate the
vehicle in excess of 10 miles per hour (Tr. 457; Brief, page 19).
The evidence clearly establishes that the brakes on the truck
were not adequate.
This establishes a violation of Section
55.9-3.
For the above reasons the initial portion of Citation 577061
should be affirmed.
B.
This portion of the citation asserts that the left front
wheel of the truck was wobbling.
This condition violated 30
C.F.R. Section 55.9-2, cited in footnote 4.

6/ 55.9-3 Mandatory.
with adequate brakes.

Powered mobile equipment shall be provided

342

S11r:1mary of the Evidence
MSHA Inspector Wolford observed that the left front tire of
the truck was ~obhling "very badly."
He first observed this
condition when he was 300 to 400 yards away.
Upon inspecting it
first hand he found a lot of play in the steering mechanism;
further the ball joints were worn (Tr. 447, 448, 452).
In the
inspector's opinion the wobbling was caused by worn out steering
(Tr. 452).
The wobbling tire was a severe hazard that could cause a loss
of control (Tr. 453).
Respondent's evidence:
Bobby Jacobsen recognized that the company had experienced
some problem with the shimmy of the truck (Tr. 455, 457).
According to Jacobsen wobbling is the same as shimmying.
It was a
three to four inch shimmy (Tr. 458, 459).
A corn nut used to adjust the steering valve would
occasionally back out (Tr. 457).
Excessive pressure into the
steering valve would cause the wheel to shimmy (Tr. 457, 458).
After the inspection Casey Conway inspected the steering arm
and its configuration.
There was nothing found by the visual
inspection but later they learned there was a left hand steering
cylinder problem (Tr. 472, 473).
Too much pressure in the
cylinder can cause a shimmy (Tr. 473).
While Conway saw the vehicle, shimmying as described, the
vehicle did not demonstrate any lack of control (Tr.
473-474).
There was nothing found in the steering area having to do with the
ball joints (Tr. 473-474).
Discussion
The inspector's testimony establishes the violation.
Respondent's evidence confirms it.
The second portion of Citation 577061 should be affirmed.

c.
The third allegation focuses on the allegation that the
outside tire of the dual tires on the truck had a 15 inch
separation, was split, and was bulging.
The citation then cites
30 C.F.R. 55.9-2, which is cited in footnote 4.
In addition, the
citation further alleges that the safety department had taken the

343

truck out of service.
Yet it in alleged the truck was being
operated ~nd it had not been tagged out, citing 30 C.F.R.
55.9-73. _/
Summary of the Eviden.ce
Inspector Merrill Wolford observed that the tread on the rear
dual 2700 x 35 recap tire was separated and bulging (Tr. 447, 448,
451, Exhibits P7-Pl0).
The tread was separated from the tire
carcass for 15 inches on one side.
The separation went through
toward the other side (Tr. 449).
By pushing on the tire he could
feel a difference between the separation and the rest of the tire
(Tr. 450).
When the truck moved the tire flexed from side to side
and bulged to the outside (Tr. 450).
A possible blowout, with
resulting loss of control, could occur on this terrain which was
mostly dirt and rough ground (Tr. 450-451).
Respondent's evidence:
Robert Jones, Kenneth Davis, Bobby Jacobsen, and Casey Conway
testified.
Robert Jones, a person with 16 years experience in
servicing, managing and selling tires, was familiar with the tires
on a Wabco 65 ton truck (Tr. 392, 393).
His primary business is
tire maintenance and he is familiar with separations that occur on
the General Tire Company tires used on the Wabco 65 ton water
truck (Tr. 397, 398, 433, Exhibit R9).
The carcass, which contains nylon, is the main body of the
tire.
On the outside of the carcass are bead breakers. The face
of the tire, that is, the whole tread area, are above the bead
breakers (Tr. 400, 410, Exhibit R9)
In the operation of the truck heat will cause the nylon cord
to stretch.
When this occurs the rubber tread fails to stretch
with it.
A cracking or separation results (Tr. 400, 401).
The same carrying capacity exists and no hazard is involved
at lower speeds.
But a hazard could exist with a tread separation
if the vehicle was on a five to ten mile trip and running in
excess of 30 or 35 miles per hour (Tr. 401-402).
A hazard begins

21

55.9-73 Mandatory.
Defective equipment, removed from service
as unsafe to operate, shall be tagged to prohibit further use
until repairs are completed.

when the tire looses part of th8 rubber and starts to wear through
the cord body (Tr. 402).
The carcass of the tire holds all the pressure and all the
weight of the tire (Tr. 405).
There is no greater risk as long as
the cord body is intact (Tr. 410, 434).
"Bird nesting" is where
the rubber comes apart from the ply which then starts to wear (Tr.
413) .
The tread of this tire is 18 to 20 inches.
circumference of the tire is 20 feet.
The
from the
would be
the ends

The outside

bulging in the tire is a result of the rubber coming away
cord ply (Tr. 438).
If there is cord damage the bulge
more severe.
Further, "bird nesting" will occur because
will start to curl up (Tr. 441).

Kenneth Davis, respondent's mine superintendent, probed the
separation on this recap with a screw driver.
He was only able to
insert the screwdriver three to four inches into the separation
until it hit rubber (Tr. 477, 488, 490).
The separation was 10 to
12 inches from the shoulder of the tire (Tr. 482).
The water truck wasn't carrying its designated weight.
It
was originally a 65 ton rock truck with a carrying capacity of
215,000 pounds.
Refitted as a water truck it weighs 150,000
pounds when loaded (Tr. 485).
In March 1981 respondent arranged a meeting with representatives from General Tire Company and Redburn Tire Company.
The
meeting was for Walford's benefit to discuss tire separations (Tr.
486, 487).
Bobby Jacobsen confirmed that if the cord of the tire is not
breaking down no hazard results from continuing to use a tire with
a separation of this type (Tr. 461-462).
Casey Conway accompanied the inspection team and they
inspected the water truck about 9:30 a.m.
The truck was taken to
the tire shop and parked.
No citation was written until there was
a later inspection that day (Tr. 469-470).
At 4:30 p.m. that day the truck was driven past Wolford and
Conway.
Wolford stated "he thought we had shut it down" (Tr.
471). Wolford looked like he was getting angry because respondent
was operating the vehicle without changing the tire (Tr. 453, 454,
471, 472).
Acosta and Wolford discussed whether the tire should have
been removed from service.
There was no question about the
hazard. (Tr. 475). Wolford referred to the fact that the company

345

had agreed to move the dual frorn the outside to the inside. To
avoid a confrontation the company decided to change the tire from
the outside to the inside (Tr. 475).
Discussion
As already noted, the gravamen of this portion of the
citation is whether the tire was unsafe.
On this credibility issue I find in favor of respondent's
evidence.
At the outset I note that Inspector Wolford
demonstrated no particular expertise concerning tires.
On the
other hand respondent's witness Robert Jones has considerable
experience in this area of expertise. At the hearing respondent,
for illustrative purposes, presented a tire similar to the Wabco
truck tire.
The testimony of the witnesses, as outlined in the
factual statement, causes me to conclude that the recap tire here,
with its 15 inch tread separation, was not unsafe.
The third portion of the citation further states that "the
truck had been observed with the bad tire and the safety
department had taken it out of service to have the tire rotated
inside.
Yet, this truck was being operated on the evening shift
and the operator stated it had not been tagged out, mandatory
standard 55.9-73."
Since I find that the tire was not defective in such a manner
as to affect safety I conclude that this portion of the citation
should be vacated as to the alleged violation of Section 55.9-73.
For these reasons the third portion of Citation 577061 should
be vacated.
Civil Penalties
The citations, their disposition, and the remaining proposed
penalties are as follows:
Citation No.
576949
576953
576954
336285
576958
576959
576960
577061A
5770618
577061C

Proposed Penalty
Disposition
Affirm
$ 255
Settled, reduced to
65
Vacate
vacate
Affirm
122
Affirm
295
Contest Withdrawn
195
Affirm
725
725
Affirm
Vacate

346

The mandate to assess civil penalties is contained in Section
110( i), [now 30 u.s.c. 820( i)], of the Act.
It provides:
(i) The Commission shall have authority to assess all
civil penalties provided in this Act~
In assessing civil
monetary penalties, the Commission shall consider the
operator's history of previous violations, the appropriateness of such penalty to the size of the business
of the operator charged, whether the operator was negligent, the effect on the operator's ability to continue in
business, the gravity of the violation and demonstrated
good faith of the person charged in attempting to achieve
rapid compliance after notification of a violation.
In
proposing civil penalties under this Act, the Secretary
may rely upon a summary review of the information available to him and shall not be required to make findings of
fact concerning the above factors.
Concerning the operator's history of prior violations:
Respondent was assessed a total of 154 violations between August
8, 1978 and August 18, 1980 (Exhibit Pl).
Concerning the appropriateness of the penalty to the size of
the business of the operator charged: the parties stipulated that
the size of the operat~r is contained in the notice of assessment
in each case.
In WEST 81-79-M the size of respondent's mine is
noted to be 273,078 man hours per year (Tr. 3, 230, Notice of
Assessments).
Concerning the negligence of the operator: With the exception
of the lack of bolts to the underside of the truck carrying the
fuel units all of the situations presented open and obvious
conditions.
The condition of the bolts holding the dispensing
units could easily have been ascertained during routine
maintenance.
Concerning the effect of the penalty on the operator's
ability to continue in business: The parties stipulated that
proposed penalties will not affect the business of the operator
( Tr. 3) •
Concerning the gravity of the violation: Severe injuries
could have been caused by any of the violative conditions.
I
consider the gravity to be severe in each instance where the
violation is affirmed.
In connection with Citation 577061 A and R respondent's posttrial brief asserts that the proposed penalty is excessive because
the company posted a notice instructing its drivers not to operate
the vehicle over 10 miles per hour.
True, the notice was posted.
But a swerving truck and wobbling tire are severe hazards at any

347

speed.
Further, posting a notice is a totally unacceptable method
of abating such defects.
Concerning the good f~ith of the operator in abating the
violative conditions: To the operator's credit it rapidly abated
the violative condition.
Considering all of the statutory criteria and the relevant
facts I conclude that the proposed penalties, as outlined above,
should be affirmed.
WEST 81-81-M
Citation 337741
This citation alleges a violation of Title 30, Code of
Federal Regulations, Section 55.4-12. ~/
summary of the Evidence
When inspecting respondent's lube shop Inspector Merrill
Wolford found large pools of oil, diesel fuel, grease, and rags
practically everywhere.
This condition was throughout the service
bays, the pump rooms, the office and the lunch area (Tr. 540-544,
Exhibits P2-Pl3).
A commercial absorbent, referred to as floordry, had been
applied on parts of the floor.
In some areas the accumulations
were one eighth to one quarter of an inch thick (Tr. 560, P-2,
P-8) .
The inspector was concerned about a serious fire hazard as
the accumulations and various materials were flammable and
combustible (Tr. 541).
Ignition sources included electrical
motors as well as the various vehicles being serviced in the shop.
Inspector Wolford ordered all six workers withdrawn.
However, he
permitted those in the clean-up crew to remain (Tr. 541, 556).
Except for the overhead lights he ordered all electrical power
turned off (Tr. 541, 544).
If a fire occurred a fatality could occur or the workers
could be burned (Tr. 544).
In the previous week the inspector had issued a citation for
the violation of the same standard in the same area of the lube
shop (Tr. 544, 545, Exhibit P-14). The violative conditions were
readily observable (Tr. 546).
The earlier citation was abated in

8/ Mandatory. All flam..mable and combustible waste materials,
grease, lubricants or flammable liquids shall not be allowed to
accumulate where they can create a fire hazard.

348

three hours.
(Tr. 548).

The instant citation was abated in nine to ten hours

The accumulations occurred in the shift before the inspection
(Tr. 548, 549).
The oil and grease will fall to the floor during
the servicing of equipment (Tr. 547-548).
Respondent's superintendent Martin told the inspector that it
is customary to clean the shop every day but due to some problem
the lube area hadn't heen cleaned the day before (Tr. 550).
Casey Conway, Gary Denault, Jerome Connor and Bobby Jacobsen
testified for respondent:
Witness Conway testified as to the flash and ignition points
of the various lubricants used in the lube bay (Tr. 568, 569).
The NFPA (National Fire Protection Association) defines a flash
point as a point at which a liquid contained in a closed
container, when heated, emits suitable vapors so that when a flame
is introduced the vapors will burn (Tr. 570, 571).
Ignition
temperature, also measured in a closed container, is that
temperature of the vapors into which you introduce an ignition
source and the vapors will thereafter burn independently of the
ignition source (Tr. 571).
Respondent's materials have the following flash and ignition
points:
Material
Ethylene glycol
(antifreeze)
SAE Oil, 10 weight
SAE Oil, 30 weight
SAE Oil, 40 weight
SAE Combination Oil
C3 Hydraulic Oil
Hydraulic Fluids
Gasoline

Flash Point
232°F

Ignition Point
752°F

410°F
451°F
464°F
410°F to 451°F
464°F
over 4n4°
around 45°C
(Tr. 568-575, 588).

The doors in the lube bay, unlike a closed container, are 25
to 30 feet wide and 40 to 45 feet high (Tr. 575).
In an open
environment, and with proper ventilation, vapors will tend to
dissipate thereby lessening a fire hazard (Tr. 581).
Materials
with high flash points will not tend to have vapors that will
accumulate with proper ventilation (Tr. 580).
A flammable material has a flash point of 100 degrees (F), or
less, at 40 psi.
~ combustible material has a flash point greater
than 100°(F) at 40 pounds psi.
A flammable material has a greater

349

burning potential than material that is merely combustible (Tr.
583, 584).
The term flammable is used to describe a combustible material
that ignites easily, burns intensely, or has a rapid rate of flame
spread (Tr. 586).
Paper and oil soaked rags are combustible (Tr.
587).
A cigarette or plain paper would smolder and turn into a
f 1 ame (Tr. 5 8 8 ) •
Gary Denault, a mechanic in the lube bay on the day of the
inspection, indicated the lube bay got "messed up" as it normally
does during a rush day.
There was a "mess" in the pump room (Tr.
592-593).
Denault had spent all day working on the 2301 loader.
About ten minutes before the end of his shift the oil filter
sprang a leak and dumped approximately five gallons of 15/40 oil
on the floor (Tr. 593-594).
Denault threw down some floordry and
trapped the pool of oil.
He then sought his supervisor to see if
he should remain and clean it up. The supervisor had already left
(Tr. 595, 596).
Denault might have had some smaller spills from earlier
trucks.
The practice was to clean up any accumulations at the end
of the shift (Tr. 599).
William Jamieson, who worked the swing shift, entered the
lube bay and saw oil on the unswept floor, cardboard boxes, and
full trash receptacles.
These conditions had been caused by the
day shift (Tr. 603, 604, 606, 607).
Johnson went to the safety
office to report the condition.
The inspector arrived at the lube
bay shortly thereafter (Tr. 604, 605)
Normally the cleaniness of the lube area would range from
clean to slightly dirty or messy.
It's condition would depend on
what had transpired on the prior shift (Tr. 604).
Jerome Connor, respondent's safety superintendent, wasn't
aware of the condition in the lube until Jamieson reported it to
him and the MSHA inspectors (Tr! 609, 611).
As a result of the citation in the previous week strict
attention had been paid to the area (Tr. 610).
Bobby Jacobsen, respondent's general maintenance foreman,
indicated the seven foot high neon lights were spark resistant
(Tr. 613, 614).
The tanks for the various lubricants are underground.
Electrical equipment in the lube bay includes the steam cleaner
and air compressor.
The electric motor is mounted with the steam
cleaner in a separate room in the lube bay (Tr. 615, 616).

350

Respondent, in its post trial hrief, initially contends that
the spillage and ~ebris was within the "range of risks" for which
the facility was rlesigned.
I disagree.
No facility is designed to he operated within a
"range of risks".
The evirlence from MSHA witness Wolford was that
he had never seen anything this bad before; he further described
in detail the accumulations of oil and grease.
I agree that it is
not anticipated that a lube bay will be a model of cleanliness but
conversely it is not anticipated, and the regulation prohibits, an
unsafe accumulation as established by the oral testimony and
confirmed by the photographs.
In short, this facility was beyond
its range of proper usage.
Witness Denault said "there was a mess in the pump room"
(Tr. 592-593).
Witness Johnson was so upset he went to the
company safety officer to report the condition (Tr. 604).
Further
confirming the extent of the accumulations, it is uncontroverted
that it required eight to nine hours to clean the lube bay.
In
contrast, on the prior citation a week earlier, the cleaning was
done in three hours.
Respondent's evidence relating to the flammability and
combustibility of its oils and lubes, as rated by their flash and
ignition points fails to establish a defense.
The Commission is
bound to follow the definitions in Title 30, Code of Federal
Regulations, Section 55.2. These definitions follow:
"Combustible" means capable of being ignited and
consumed by fire.
"Flammable" means capable of being
easily ignited and of burning rapidly.
These definitions easily encompass the factual situation
presented in the lube shop.
The Secretary proved a violation of the standard.
He is not
required to prove a risk related to the design and construction of
the lube shop.
Respondent's contention to that effect is without
merit.
Respondent finally asserts that it exercised utmost good
faith in the situation.
It cites the testimony of Denault in
containing the five gallon spill, the testimony of Jamieson in
reporting the condition, and Connor's testimony that he lacked
prior knowledge.
I am not persuaded.
True, Denault contained the five gallon
oil spill.
But what of the rest of the accumulations.· From the
photographs it is apparent the accumulations had not all been a
sudden occurrence.
Jamieson did report the condition but
supervisors are in and out of the lube bay during the day.

351

Connors' lack of prior knowledge fails to establish a defense.
His testimony that the crews "had been fastidious in keeping it
clean" (Tr. 609, 610) runs counter to the facts observed by those
persons who were in the lube shop.
For these reasons Citation 337741 should be affirmed.
Civil Penalty
As previously noted the statutory criteria for assessing
civil penalties are set forth in 30 u.s.c. § 820(a).
The
operator's prior history indicates it was assessed 59 violations
in the two years beginning April 29, 1978 (Exhibit Pl).
The
parties stipulated that the size of the operator's mine was
273,078 man hours per year (Tr. 3, 230, Notice of Assessments).
The operator was negligent since the grease and oil accumulations
were obvious and should have been seen by supervisors.
In
addition the operator should have been particularily attentive to
this problem as the lube bay since it had been cited in the
previous week for the same condition.
The parties stipulated that
the proposed penalty will not adversely affect respondent's
ability to continue in business (Tr. 3).
The gravity of the violation is severe.
A misplaced
smoldering cigarette could cause a fire with the possibility of
severe consequences.
Respondent did not abate this condition
until the inspector ordered the miners withdrawn from the lube
bay.
Considering the statutory criteria, I consider that the
proposed penalty of $1,250 is appropriate.
It should be
affirmed.
Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portions of this decision, the following conclusions
of law are made:
1.

The Commission has jurisdiction to decide these cases.
WEST 81-79-M

2.
Respondent violated the mandatory standards as alleged in
Citation Nos. 576949, 576958, 576959, 577061 A, and 577061 R.
Further, the proposed penalties in the total sum of S2,122 are
appropriate for such violations and they should be affirmed.
3. The settlement of Citation 576953 is approved together
with the amended penalty of $65.
The violation as alleged is
affirmed but it shall not he classified as significant and
substantial.

352

4.
~espondent's motion to withdraw its notice of contest as
to Citation 576960 is granted.
The citation and proposed penalty
of $195 are affirmed.
5.
Respondent did not violate the mandatory standards as
alleged· in Citation Nos. 576954, 336285, and 577061 C.
Accordingly, said citations and all proposed penalties therefor should
be vacated.
WEST 81-81-M
6.
Respondent violated the mandatory standard as alleged in
Citation 337741.
Further, the proposed penalty of $1,250 is
appropriate and it should be affirmed.
ORDER
Accordingly it is ORDERED:
WEST 81-79-M
1.
That the following citations and the penalties provided
therefor are affirmed:
CITATION NO.
576949
576958
576959
577061A
5770618

PENALTY
$ 255
122
295
725
7 25

2.
The settlement of Citation 576953 is approved and a
penalty of $65 is assessed.
3.
Citation 576960 and the proposed penalty of $195 are
affirmed.
4.
Citations 576954, 336285, and 577061C and all proposed
penalties therefor are vacated.
WEST 81-81-M
5.
Citation 337741 and the proposed penalty of $1,250 are
affirmed.
6.
Unless previously paid, respondent is ordered to pay the
total sum of $3,632 within 40 days of the date of this order.

Law Judge

353

Distribution:
Robert J. Lesnick, Esq.
Off ice of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294 (Certified Mail)
Anthony D. Weber, Esq.
Union Oil Company of California
Union Oil Center, Box 7600
Los Angeles, California 90051 (Certified Mail)

/blc

354

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER. COLORADO

80204

FEB 1419.84

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 81-319-M
A.C. No. 48-01181-05032 I

v.

Sweetwater Uranium Project

MINERALS EXPLORATION COMPANY,
Respondent
DECISION
Appearances:

Robert J. Lesnick, Esq., Office of the Solicitor,
Department of Labor, Denver, Colorado,
for Petitioner;
Anthony D. Weber, Esq., Union Oil Company of
California, Los Angeles, California,
for Respondent.

Before:

Judge Morris

u. s.

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, (MSHA), charges respondent, Minerals
Exploration Company, with violating a safety regulation promulgated under the Federal Mine Safety and Health Act, 30 u.s.c.
§ 801 et~., (the "Act").
After notice to the parties, a hearing on the merits began on
October 5, 1982 in Laramie, Wyoming.
Respondent filed a post trial brief.
Issues
The issues are whether respondent violated the safety
regulation and, if so, what penalty is appropriate.
Jurisdiction
Respondent admits jurisdiction (Tr. ?.30).

355

Citation 337761 alleges respondent violated Title 30, Code of
Federal Regulations, Section 55.18-2(a) l/
Summary of the Evidence
MSHA's evidence: Arnold Acosta, respondent's safety director,
advised MSHA Inspector Martin Kovick that an employee had turned
over his scraper in the pit area (Tr. 159-162). The men went to
the site of the accident, a stockpile area.
They learned that
while employee Martinez was dumping his load the rear end of the
scraper slipped and the scraper turned over (Tr. 162-164).
Martinez, the injured driver, was to dump his load on top of
the topsoil pit. A blade was to then smooth it off.
Photographs showed ruts where the loader slipped over the
side of the area and they showed where the operator attempted to
right his vehicle (Tr. 164, Exhibits P2-P5). The 20 foot roadway
narrowed at its most narrow point to 17 1/2 feet (Tr. 164, 165).
In the inspector's opinion the accident would probably not
have occurred if the area had been adequately bermed (Tr. 167).
Further, a three to one slope would probably have prevented the
accident (Tr. 167). Possibly the accident would have occurred on
a two to one slope but not on a four to one slope (Tr. 174).
It
is the company's policy to maintain an angle at three to one but
half of the employees were not aware of that policy (Tr. 168).
In the inspector's opinion the slope was too steep for the
scraper. But the inspector did not measure it, nor did he
determine the extent of it and he did not know what it was at the
time of the accident (Tr. 175).
There was nothing to indicate that the operator had examined
the work place before the shift (Tr. 169, 176). But the inspector
didn't recall if he had asked Mr. Day, the supervisor, if he
performed an inspection (Tr. 177). But Day told the inspector it
was okay to dump there (Tr. 178).
Respondent's evidence: David Day, a field shift supervisor,
and scraper operator Baca testified for the respondent (Tr. 183,
184, 209).

1/ 55.18-2 Mandatory. (a) A competent person designated by the
operator shall examine each working place at least once each shift
for conditions which may adversely affect safety or health. The
operator shall promptly initiate appropriate action to correct
such conditions.

356

On October 26 Day assigned Leonard Martinez and Fred Baca to
strip topsoil in the C3 pit area (Tr. 185).
The work shift began
at 4 o'clock.
Day arrived at the topsoil pile about 4:30 p.m.
The operators had picked up their equipment from the ready line.
When he arrived at the site the men got into Day's pickup and they
drove the entire area, locating the limit stakes.
They drove to
the top of the topsoil.
At that point Day pointed out a mundy
area 15 to 20 feet in diameter (Tr. 186, 187).
Day asked Baca to
put two or three loads in the mudpile and for the blade to smooth
it over to make a good base for the scrapers (Tr. 187).
It took
about 15 minutes for three men to drive the area (Tr. 189).
During his drive around the area Day pointed out the mudhole but
he didn't see any hazards affecting safety (Tr. 190).
Day learned about the rollover around 7:30 p.m., as dusk was
settling in.
He was then enroute to get a portable light for the
dumping area (Tr. 189, 190).
Day had been working dirt with heavy equipment for three
years.
Starting at the north end of this stockpile there was very
little slope at the edges, not less than a 4 1/2 to 5 to 1 angle.
Proceeding southward the slope was about 5 to 1 (Tr. 191, 192).
The banked roadway varies from a 6 to 1 slope to a 3 to 1 slope.
The angle of the slope where the scraper rolled o~er was 5 to 1 or
between 5 1/2 to 6 to 1 (Tr. 193).
Day examined the scraper's tracks.
In his opinion the front
end of Martinez's scraper went over the edge.
Martinez could then
have turned his scraper downhill or he could have waited for
assistance.
But he tried to drive back uphill and this caused the
scraper to slide further downhill (Tr. 197).
Martinez was capable
of operating the scraper safely.
He had driven it for a week in
daylight.
Further, he had been trained to operate the scraper.
(Tr. 19 8) •
Since the rollover accident the company has a written policy
that there must be a 3 to 1 slope at the edge of the stockpile
area
(Tr. 199).
Day will evaluate slopes four to five times during a
workshift.
In reclamation they work 5 to 1 slopes (Tr. 200).
For various reasons MSHA's photographs do not show the angle
of repose (Tr. 201-206).
Baca
operators
pile (Tr.
to 5 to 1

did not see any hazards at the site.
Day instructed the
to dump close to the edge so the blade could widen the
212).
The slopes of the topsoil pile varied from 3 to 1
(Tr. 213, 214).

357

Baca didn't see the rollover but he saw the scraper lights·
shining in the air.
He also saw Martinez crawling out of the
overturned. equipment (Tr. 212, 213).
MSHA's Rebuttal
This evidence purports to measure the angle of repose from
the photographs.
But Inspector Kovick had never taken angles from
a photograph.
Further, he had not been trained in that regard
(Tr. 2 2 2) •
Discussion
Section 55.18-2 requires, in part, that the operator
designate a competent person to examine a working place at least
once each shift for conditions that might adversely affect safety
or health.
MSHA's failed in its burden of proving the initial
requirement of the regulation.
In addition, Day's experience
establishes his expertise.
Further, it is virtually
uncontroverted that Day made an inspection with operators Baca and
Martinez at the beginning of the shift.
The evidenciary thrust of petitioner's case concerning
adverse safety conditions is twofold:
first, it is asserted that
at the point of the turnover the area was not bermed.
Further, it
is asserted that an excessively sharp slope at the edge of the
stockpile, (less than an angle of 3 to 1), caused the rollover.
On the issue of whether the area was adequately bermed I
conclude that berms were not required.
Witnesses Kovick referred
to a "roadway" as being 20 feet wide. (Tr. 164, 165). Rut on this
issue I credit Day's testimony that the area where the accident
occurred was the area where the topsoil was being dumped by the
scrapers (Tr. 186).
In addition, if the factual situation called
for berms, then MSHA should have cited respondent for violating
the applicable berm or dumping regulation.
The additional facet of petitioner's case is that the
excessively sharp slope caused the rollover.
On this point I
credit respondent's evidence.
Witness Day, in charge of the area,
and inspecting it daily was in a much better position than the
inspector to testify as to the angle of the slope.
I credit Day's
version that the slope varied at various points between an angle
of 3 to 1 to an angle of 7 to 1.
The inspector's contrary conclusion concerning the angle of
the slope is not persuasive.
He didn't measure, didn't determine,
and didn't know the angle of the slope.
Further, I reject MSHA's rebuttal evidence.
The measurements
on Exhibits P6 and P7 do not establish the extent of the angle of

358

the slope.
For one thing there is no permanent or fixed point in
the photographs than can form a basis to judge the angle.
In
addition, the horizon in both photographs sits at different
angles.
Finally, the inspector lacks training and expertise to
arrive at any conclusions that would establish an angle pf repose
by drawing lines on photographs.
Based on the facts and the conclusions of law stated herein I
conclude that Citation 337761 should be vacated.
Accordingly, I enter the following:
ORDER
Citation 337761 and all proposed penalties therefor are
vacated •
.

ohn J.· -

~

~

Adminis~~~: Law Judge
Distribution:
Robert J. Lesnick, Esq., Office of the Solicitor
United States Department of Labor
1585 Federal Building, 1961 Stout Street
Denver, Colorado 80294 (Certified Mail)
Anthony D. Weber, Esq., TJnion Oil Company of California
Union Oil Center, Box 7600
Los Angeles, California 90051 (Certified Mail)
/blc

359

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 151984

DISCRIMINATION PROCEEDING

KENNETH D. PITTMAN,
Complainant

Docket No. WEVA 82-334-D
v .•

MSHA Case No. HOPE CD-82-25
CONSOLIDATION COAL COMPANY,
Respondent

Rowland No. 3 Mine

DECISION
Appearances:

F. Alfred Sines, Jr., Esq., Anderson, Sines
& Haslam, L.C., Beckley, West Virginia, for
Complainant;
Robert M. Vukas, Esq., Pittsburgh, Pennsylvania,
for Respondent.

Before:

Judge Steffey

Pursuant to an order consolidating issues and providing
for hearing issued December 22, 1982, an 8-day hearing in the
above-entitled proceeding was held on February 1 through February 4, 1983, and April 5 through April 8, 1983, in Beckley,
West Virginia, under section 105 (c) (3), 30 U.S.C. § 815 (c) (3),
of the Federal Mine Safety and Health Act of 1977. The complaint was filed on July 29, 1982, as amended on September 27,
1982, by Kenneth D. Pittman alleging that he was unlawfully
discharged by Consolidation Coal Company on January 18, 1982,
in violation of section 105(c) (1) of the Act.
The complaint
was filed under section 105(c) (3) of the Act after complainant
had received a letter from the Mine Safety and Health Administration advising him that MHSA's investigation of his complaint
had resulted in a finding that no violation of section 105(c)
(1) of the Act had occurred.
Complainant filed his initial brief on June 20, 1983, and
respondent filed its brief on August 18, 1983. Complainant
filed a reply brief on September 20, 1983.
In addition to the
usual credibility determinations which have to be made in most
discrimination proceedings, respondent's brief poses the following issues:
(1) Did complainant engage in any protected
activities prior to his discharge?
(2) If complainant did engage in any protected activities, did those activities contribute in any way to complainant's discharge?
(3) Assuming,
arguendo, that complainant did engage in protected activities,
did Consolidation Coal Company (Consol) have a legitimate business reason for discharging him for matters which are not protected under the Act?
(4) As a matter of policy, would a disobedience of the mining laws be encouraged, if it were to be

360

found that complainant engaged in a protected activity when
he knowingly carried out an unlawful order given to him by the
mine foreman?
On the basis of credibility determinations hereinafter
made, I find that complainant's discharge was not motivated by
any protected activities and that complainant was discharged
for legitimate business reasons.
It is unnecessary for me to
consider the fourth issue raised in Consol's brief because the
facts do not support a finding that Consol's management ordered
complainant to produce coal in violation of the mandatory
health and safety standards.
Findings of Fact
Based upon the demeanor of the witnesses and the reliable,
credible evidence, the following findings of fact are made:
1.
Complainant, Kenneth D. Pittman, began working for
coal companies in February 1970 (Tr. 13). He received acertificate as a certified mine foreman on April 13, 1976, and
began working for respondent, Consolidation Coal Company, on
May 15, 1976, as an assistant section foreman (Exh. 3; Tr. 19;
24). He received a promotion to section foreman in August 1976
and continued working in that capacity until he was discharged
on Monday, January 18, 1982, for producing coal without establishing and maintaining adequate ventilation in the working
section or, in the words used in his personnel file, for "unsafe work performance" (Tr. 54).
2.
The events leading up to Pittman's discharge began to
occur on Friday, January 15, 1982. On that day, Pittman
started producing coal in five entries which were to be developed to the right of a pillared-out area in the 3B Section
of Consol's Rowland No. 3 Mine (Exh. 21; Tr. 76). Pittman
recognized at the beginning of his day shift that an inadequate
volume of air was available on his section because the blades
in his anemometer would not turn when he tried to obtain an air
reading for the No. 1 entry which he was planning to cut into
the new producing area (Tr. 87). He believed that some air was
leaking around the temporary curtains which had been placed across the entries leading into the pillared-out area and he
also believed that some air was going back down the track entry
outby the prospective new producing area (Tr. 89; Exh. 21).
3. Pittman called the mine foreman, Fred Thomas, on the
phone and advised him that he was unable to obtain any air in
the new area and that he believed the air was primarily bleeding into the pillared-out area and was passing through the gob
to the outside of the mine through some holes or "punchouts"
which had been made to the surf ace for the express purpose of
preventing a build up of noxious gases in the pillared-out
area (Tr. 90). Thomas asked Pittman about the condition of
his curtains and Pittman told Thomas that he had already hung

3fl1

double curtains along the pillar line. Thomas replied that
Pittman had put his curtains in the wrong place because they
should have been placed about one break outby the pillar line,
but Pittman advised Thomas that he had already installed them
on the gob line or pillared-out area and that he believed he
needed seven permanent stoppings made of cinder blocks to prevent air from leaking into the gob area (Tr. 1800). Thomas replied that he believed Pittman only needed four permanent stoppings (Tr. 91).
4. Pittman claims that Thomas told him to go ahead and
produce coal as well as he could and that he would immediately
send in some blocks for construction of permanent stoppings
(Tr. 101). Pittman said that the dust on the section was so
bad that if you stood on the right side of the continuous-mining
machine, you "couldn't see anything" (Tr. 101). Although the
men on Pittman's crew complained about excessive dust, they produced 109 shuttle cars of coal before quitting time at 3:30 p.m.
(Tr. 102-103). The miners produced coal in the extremely dusty
atmosphere because they understood that Pittman might get fired
if he had refused to produce coal in accordance with Thomas'
alleged instructions for Pittman to produce coal as well as he
could until the cinder blocks requested by Pittman could be
sent to the 3B Section (Tr. 125; 467; 929; 980; 1121; 1138).
5.
The day following the production of coal without adequate ventilation was Saturday, January 16, 1982. Saturday is
used for maintenance work rather than production of coal. Pittman was the only section foreman who was scheduled to work on
January 16, 1982 (Tr. 110). Six miners were assigned by Thomas
to assist Pittman in advancing the conveyor belt on 3C Section
where Pittman did not normally work (Tr. 110-113; 115). Although some supplies were taken to Pittman's 3B Section on Saturday (Tr. 848), those supplies did not include the cinder
blocks which Thomas had allegedly promised to send to Pittman's
section on the previous day (Tr. 116). Thomas did not have
the cinder blocks delivered to the 3B Section because he believed that the available men should be used for the purpose
of replacing some trailing cables on equipment in the 3A Section (Tr. 848; 1810).
6.
The next day on which Pittman worked was Monday, January 18, 1982. Pittman claims that he reported for work about
7:30 a.m. and inquired of miners who had worked on the midnight
to-8 a~m. shift whether any cinder blocks had been taken to the
3B Section during that shift and received a negative reply.
Pittman claims that he talked to Thomas about the urgent need
of construction of permanent stoppings along the pillared-out
area in 3B Section and tha~ Thomas promised to send into the
mine the cinder blocks needed for construction of permanent
stoppings. Pittman alleges that when he arrived on his section
on Monday, he had the usual Monday safety meeting, found that

362

he had "no" air, and again called Thomas, as he had on Friday,
and told him that he had no air and that the men were ~efusing
to work without air (Tr. 121-122). Thomas again allegedly
told Pittman to get the men to work and that Jerry Toney, the
belt foreman, was in the process of bringing in blocks to build
the stoppings (Tr. 123). Pittman passed on to his crew Thomas's
alleged request that they work and they again agreed to work
without adequate ventilation because they knew that Thomas had
threatened several times to discharge Pittman (Tr. 125; 199).
7. Jerry Toney subsequently arrived on the 3B Section
with two flatcars loaded with cinder blocks as well as two supply men to unload the blocks and three miners to stack the
blocks in the places where Thomas had ordered the construction
of permanent stoppings (Tr. 1697). Pittman asked Jerry Toney
if he needed any of Pittman's crew to help in constructing the
stoppings and Toney replied that he only needed Pittman's unitrak or scoop operator for the purpose of hauling the blocks
to the respective locations where the stoppings were to be constructed (Tr. 126; 1699). Although Pittman claims that Toney
instructed him to produce coal while the stoppings were being
constructed, Toney claims that no such question regarding the
production of coal arose because Pittman's crew was already
producing coal at the time he arrived on Pittman's 3B Section
(Tr. 126; 1011; 1700). Taney's version of that conflicting
testimony is accepted as correct because the dispatcher's report shows that Pittman reported that production had begun at
8:42 a.m. and that Toney did not arrive on the 3B Section until 9:51 a.rn. (Exh. C). Taney's crew was able to stack the
blocks as fast as the unitrak operator delivered them at the
respective stopping sites so that the stacking of all of the
permanent stoppings had been completed by 1 p.m. (Tr. 1042;
1701).
8. When Pittman called out his midday production report
on Monday, the mine foreman, Thomas, answered the phone and advised Pittman that the mine superintendent, Norman Blankenship,
and a newly hired mine engineer, Kent Wright, would be visiting his 3B Section that afternoon and Pittman replied that
"Everything looks good to me" (Tr. 1890). Jerry Toney left
the 3B Section about 1 p.m. to check on a newly installed belt
conveyor in the 3C Section and encountered Blankenship, Thomas,
and Wright in that section (Tr. 1702-1703). Toney soon thereafter returned to the 3B Section and advised Pittman that his
superiors were on their way to visit his 3B Section (Exh. C).
Pittman told Toney that "Everything's okay" (Tr. 1704).
9. About 2 p.m., Blankenship, Thomas, and Wright arrived
on the 3B Section and Blankenship very soon thereafter found
the operator of the continuous-mining machine producing coal
under such dusty conditions that Blankenship could hardly see
the lights on the machine (Exh. C; Tr. 2006). Blankenship

') ~ •.)

u 00

immediately ordered the operator to back the continuous miner
out of the entry until ventilation could be restored (Tr. 154;
1893). When Pittman asked Blankenship what was happening,
Blankenship asked Pittman to obtain an air reading and Pittman
replied that he could not do so because .he had lost his watch
(Tr. 2006). Blankenship went to the main intake entry for the
3B Section and obtained an air velocity of 26,000 cubic feet
per minute (cfm) which he knew was sufficient to provide the
required 9,000 cfm at the last open crosscut as well as the required 3,000 cfm at each working face (Tr. 1706; 2007). Blankenship also found that some pieces of belting being used as a
stopping at the No. 2 entry inby the tailpiece had space between
the pieces of belt so that a considerable amount of air was
leaking down the conveyor belt entry and Thomas and Jerry Toney
found that a check curtain in the No. 3 entry was torn and only
partially hung so that air was escaping into that entry (Tr.
1705; 1897; 2008). After curtains were placed over the belting
in the No. 2 entry and additional curtains were hung in the No.
3 entry, Blankenship and Thomas obtained an air velocity of
16,500 cfm in the intake of the area where Pittman had been producing coal and a velocity of 13,400 cfm in the last open break
of the area where Pittman had been producing coal (Tr. 1707;
1898; 2009).
10. Blankenship then asked Pittman to take a reading behind the curtain in the entry where the continuous miner had
been operating and told him to resume production of coal if
everything was all right (Tr. 2009-2010). A period of only 15
minutes elapsed between the time Blankenship found inadequate
air and the time when production was resumed (Tr. 1710; 1897;
2009) . Blankenship watched the continuous-mining machine run
long enough to satisfy him that the ventilation problem no
longer existed (Tr. 2010). The operator of the continuousmining machine, Basile Green, testified that the dusty conditions under which he had been working all day were eliminated
after Blankenship stopped production and worked on the ventilation system (Tr. 1120; 1136).
11. After Blankenship, Thomas, and Wright had returned
to the surface of the mine on Monday, Blankenship checked the
fireboss books and found that Dennis McConnell, the section
foreman who worked on the evening, or 4 p.m.-to-midnight shift,
on Friday, January 15, 1982, had reported air velocities of
9,100 cfm for both the intake and last open break (Exh. 18,
p. 55; Tr. 1648) and that Pittman had reported 9,000 cfm for
the intake and no entry was made for the last open break (Exh.
18, p. 53; Tr. 108). McConnell had, by then, already reported
for work on Monday so that Blankenship was able to ask him in
person whether he had just written that figure in the book or
had ictually obtained it. McConnell assured Blankenship that
he had actually obtained the velocities shown in the book and

3G4

also advised Blankenship that the shift foreman, George Taylor,
had been on the 3B Section on Friday and had also taken an air
reading. Blankenship asked Taylor what velocity he had obtained and he stated that he had obtained a velocity of 10,000
cfm at the last open break. Blankenship noted that no entries
in the book, including those reported by Pittman, had been less
than the required velocity of 9,000 cfm (Tr. 2011-2012).
Blankenship then ordered Thomas and Pittman to report to his
office as soon as Pittman had come out of the mine at the end
of his shift (Tr. 2013).
12. After Pittman and Thomas had reported to him, Blankenship advised Pittman that the operator of the continuous-mining
machine and his helper had told him when he stopped them from
mining that they had complained to Pittman about the dust at
the beginning of the shift and that Pittman had asked them to
run the miner because Jerry Toney was coming to the section to
construct permanent stoppings so as to provide the air velocity
they needed (Tr. 2014). Blankenship said that Pittman stated
that Thomas knew he was producing coal without adequate ventilation. Thomas's reply to that allegation was that Pittman was
telling a "damn lie" (Tr. 2015). Blankenship stated that he believed Thomas was telling the truth because he had already had
Pittman lie to him on previous occasions and that he knew that
Thomas was aware of his feelings pertaining to safety and that
he did not believe Thomas would have taken him to the 3B Section
if he had known in advance that Pittman was operating without
adequate ventilation (Tr. 2020). Blankenship reminded Pittman
of the times when he had warned Pittman about producing coal in
violation of the roof-control plan and about having suspended
Pittman for 5 days without pay for a second violation of his
instructions as to the construction of cribs before making a
pushout in a pillaring operation (Tr. 2013).
13. Blankenship was called out of his office during his
discussion with Pittman. He talked with Thomas in the hall at
that time and asked Thomas to give Pittman an opportunity to
resign so that no record of a discharge would show in his personnel file. When Blankenship returned to the office, Thomas
advised him that Pittman would not quit.
Therefore, Blankenship discharged Pittman as of that day, January 18, 1982 (Tr.
2019).
The findings of fact set forth above support a conclusion
that Consol's management discharged Pittman for knowingly operating his section without adequate ventilation in violation
of Federal regulations and Consol's ventilation system, methane,
and dust control plan (Exh. 19). The preponderance of the evidence, as hereinafter explained, supports a finding that Pitt- .
man's discharge did not involve a violation of section 105(c) (1)
of the Act.

Consideration of Parties' Arguments
Overview of Parties' Briefs
Pittman's initial brief argues in Part I (pp. 8-18) that
Pittman made safety complaints to the mine foreman about a
lack of adequate ventilation on his section and that those
complaints were protected activity under section 105(c) (1) of
the Act which provides as follows:
(c) (1) No person shall discharge or in any
manner discriminate against or cause to be discharged or cause discrimination against or otherwise interfere with the exercise of the statutory
rights of any miner, representative of miners or
applicant for employment in any .coal or other
mine subject to the Act because such miner, representative of miners or applicant for employment
has filed or made a complaint under or related to
this Act, including a complaint notifying the
operator or the operator's agent, or the representative of the miners at the coal or other mine
of an alleged danger or safety or health violation in a coal or other mine, or because such
miner, representative of miners or applicant for
employment is the subject of medical evaluations
and potential transfer under a standard published
pursuant to section 101 or because such miner,
representative of miners or applicant for employment has instituted or caused to be instituted
any proceeding under or related to this Act or
has testified or is about to testify in any such
proceeding, or because of the exercise by such
miner, representative of miners or applicant for
employment on behalf of himself or others of any
statutory right afforded by this Act.
Pittman's initial brief contends in Part II (pp. 19-30) that
the motivation for Pittman's discharge was his having annoyed
the mine foreman by making complaints about inadequate ventilation on his section on Friday and Monday and by having
urged the mine foreman on Saturday to send cinder blocks to
his section so that permanent stoppings could be constructed.
Pittman's brief has a Part III (pp. 31-37) which does not
begin with a subject-matter heading, but that portion seems
to be devoted to an argument that Pittman's discharge involved
disparate treatment.
Part~IV (pp. 38-40) concludes that

366

Pittman would not have been discharged if it had not been for
his reporting of inadequate ventilation to the mine foreman. !/
Consol's brief (Part I, p. 1) states correctly that Pittman was discharged for knowingly having operated his section
on Monday without adequate ventilation.
Pittman's excuse for
having violated an important health and safety regulation was
that the mine foreman had asked him to produce coal until such
time as cinder blocks could be brought into the mine for construction of permanent stoppings.
Part II (pp. 1-2) of Consol's brief lists the issues which
I have already noted in the second paragraph of this decision.
Part III (pp. 2-8) of Consol's brief is entitled "Testimonial
Facts" and provides an accurate summary of the record.
Part IV
(pp. 9-34) of Consol's brief discusses all of the issues raised
in this proceeding and contends that Pittman was not discharged
for having engaged in any activity protected under the Act.
Consol argues that Pittman was treated no differently from
other employees who have been discharged or otherwise disciplined.
Consol's brief shows that the documentary evidence
introduced in this proceeding was produced before Pittman was
discharged and that the preshift books show that Pittman deliberately falsified the records in an attempt to support his
claim that he could not obtain an adequate amount of air on
his section on January 15 and 18, 1982, without having permanent
stoppings constructed, that the credibility of all of the UMWA
employees who testified in Pittman's behalf was largely destroyed by their inconsistent testimony and by the fact that
one of Pittman's witnesses, Randy Workman, testified with great
vividness and detail about facts which occurred at the mine on
January 15, 1982, although Workman did not actually report for
work on that day. Part V (p. 35) of Consol's brief is a conclusion asserting correctly that Pittman's complaint should be
dismissed for failure to show that his discharge involved a
violation of section 105(c) (1) of the Act.

1)

Pittman's initial brief contains a number of factual errors.
For example, on page 4 of the brief, it is stated that Pittman
worked for Consol for 4 years and 11 months, but on page 41, it
is stated that he worked for Consol for 5 years and 10 months.
Pittman worked for Consol from May 15, 1976, to January 18,
1982, or 5 years, 8 months, and 3 days.
On page 6 of Pittman's
initial brief, three different miners are given job classifications different from those which they had when they were working
under Pittman's supervision.
The errors result from failure to
distinguish the jobs which the persons held at the time they
testified in 1983 from the jobs they were performing when they
were working under Pittman's supervision. Pages 36 and 37 of
the brief repeat the same arguments made on pages 35 and 36.

367

Part I (pp. 1-2) of Pittman's reply brief claims that
Consol's safety record at the Rowland No. 3 Mine may be based
on misleading statements in accident reports.
Part II (pp. 25) addresses the issue of credibility by arguing that company
or managerial employees have more reason to testify falsely
than UMWA or wage employees because UMWA employees are protected from discrimination by their Wage Agreement, whereas
managerial employees are vulnerable to discharge and denial of
promotional advancement if they should testify in support of
an employee who has been discharged.
Part III (pp. 5-6) of
Pittman's reply brief argues that Pittman is not the only employee Consol or an affiliate has discharged for "just following orders", citing Judge Fauver's decision in Roger D. Anderson
v. Itmann Coal Co., 4 FMSHRC 963 (1982).
Part IV (pp. 6-16)
of Pittman's reply brief argues that Consol's motivation for
discharging Pittman was its obsession with achieving production
as cheaply as possible at the expense of slighting safety considerations. Pittman's reply brief does not even attempt to
answer the precise credibility issues discussed in Consol's
brief.
The Parties' Burden of Proof in Discrimination Cases
The test for determining whether a complainant has shown
a violation of section 105(c) (1) of the Act was given by the
Commission in Pasula v. Consolidation Coal Co., 2 FMSHRC 2786
(1980), rev'd on other grounds sub nom., Consolidation Coal Co.
v. Ray Marshall, 663 F.2d 1211 (3d Cir. 1981). Some of the
Commission's language pertaining to the burden of proof was
temporarily reversed in Wayne Boich d/b/a w. B. Coal Co. v.
F. M. S. H. R. C., 704 F.2d 275 (6th Cir. 1983), but thereafter the court vacated its decision reported at 704 F.2d 275,
except for its rulings as to back-pay issues, in Wayne Boich
d/b/a W. B. Coal Co. v. F. M. S. H. R. C., 719 F.2d 194,
Sixth Circuit No. 81-3186, October 14, 1983, leaving intact
the Commission's rationale regarding the requirements for
proving a violation of section 105(c) (1) of the Act.
The
test set forth by the Commission in Pasula reads as follows
(2 FMSHRC at 2799-2800):
We hold that the complainant has established
a prima f acie case of a violation of section 105
(c} (1) if a preponderance of the evidence proves
(1) that he engaged in a protected activity, and
(2) that the adverse action was motivated in any
part by the protected activity. On these issues,
the complainant must bear the ultimate burden of
persuasion. The employer may affirmatively defend,
however, by proving by a preponderance of all the
evidence that, although part of his motive was
unlawful, (1) he was also motivated by the miner's

368

unprotected activities, and (2) that he would have
taken adverse action against the miner in any event
for the unprotected activities alone.
On these
issues, the employer must bear the. ultimate burden
of persuasion.
It is not sufficient for the employer to show that the miner deserved to have been
fired for engaging in the unprotected activity; if
the unprotected conduct did not originally concern
the employer enough to have resulted in the same
adverse action, we will not consider it. The employer must show that he did in fact consider the
employee deserving of discipline for engaging in
the unprotected activity alone and that he would
have disciplined him in any event.
[Emphasis in
original.]
Pittman's Discharge Was Not Motivated By Pittman's Protected
Activity
As indicated in Finding No. 3, supra, Pittman called
Thomas, the mine foreman, on Friday, January 15, 1982, to report that he did not have any air on the section.
The discussion which ensued shows that Thomas inquired about the condition of Pittman's temporary stoppings and suggested to Pittman
that he had erected them in the wrong places, but Pittman defended his placement of the curtains and contended that his
lack of adequate ventilation would be eliminated only if permanent stoppings were installed along the gob line or the
·
pillared-out area from which they had withdrawn on the previous day, January 14. Thomas agreed to send in cinder blocks
for construction of permanent stoppings along the gob line,
but Pittman claims that Thomas told him to produce coal until
such time as the permanent stoppings could be constructed
(Exh. 21).
As indicated in Finding No. 4, supra, Pittman's crew produced 109 shuttle cars of coal on Friday despite the dusty
conditions which prevailed.
The miners produced coal without
adequate ventilation because they understood that Pittman had
been threatened with discharge by Thomas and they did not want
to endanger Pittman's job by refusing to work until adequate
ventilation had been established. Although Pittman worked on
Saturday, January 16, 1982, which was a nonproducing day, he
worked on an extension of the conveyor belt· in 3C Section and
no cinder blocks were sent to his 3B Section on Saturday (Finding No. 5, supra).
On Monday, January 18, 1982, Pittman again failed to find
an adequate velocity of air on his section and again called
Thomas and advised him that he did not have any air on the section and again Pittman claims that Thomas asked him to produce

369

coal until such time as Jerry Toney could bring in cinder blocks
and construct permanent stoppings on the section.
Pittman
thereafter, as he had on the previous Friday, told his men that
Thomas wanted him to produce coal until the stoppings could be
built and the men again produced coal with the realization that
Pittman's job would be jeopardized if they declined to run coal
until adequate ventilation could be provided (Finding No. 6,
supra) .
Pittman's initial brief (pp. 19-30) argues that Pittman's
calls to Thomas concerning ventilation were safety complaints
which irritated Thomas so much that Thomas said nothing in
Pittman's defense when the mine superintendent, Blankenship,
inspected the 3B Section on Monday and discharged Pittman after
finding him to be producing coal without adequate ventilation
(Finding Nos. 9-13), supra).
There can hardly be any argument but that a section foreman's report to the mine foreman of inadequate ventilation is
an act which is protected under section lOS(c) (1) of the Act,
but under the Pasula test, supra, Pittman is obligated to prove
that his discharge "* * * was motivated in any part by the protected activity." Even if everything Pittman alleged in this
proceeding were true, neither Thomas nor Blankenship would have
had any reason for discharging Pittman for calling Thomas on
Friday and Monday to report that he had inadequate ventilation
on his section. Thomas, of course, did not discharge Pittman,
but if he had, Pittman~s reporting of inadequate ventilation
would not have been an irritant to Thomas because Exhibits A
and C show that Pittman produced at least an average amount of
coal on both Friday (109 shuttle cars) and Monday (100 shuttle
cars). Pittman's production was greater than that achieved by
3C Section on both days and greater than 3A Section on Friday.
On Monday, the 3A Section did outproduce Pittman's 3B Section
by 11 shuttle cars.
Both of Pittman's briefs argue extensively (Initial, pp.
19-30, and Reply, pp. 6-8) that Thomas was so production
oriented, that he would have been greatly upset with Pittman
for calling him on two successive production days to advise
him that there was "no'' air on the section.
Since Thomas obtained a very satisfactory run of coal from Pittman's section
on both days, Pittman's claim that his calls about a lack of
air on his section annoyed Thomas so much that Thomas wanted
to see him discharged is not supported by the preponderance of
the evidence.
Thomas did not send the cinder blocks which
Pittman requested until Monday. Since Pittman's calls did not
cause Thomas to take action toward constructing permanent stoppings any sooner than he had planned to do so, there is nothing
in the record to show that Pittman's having reported inadequate
ventilation to Thomas on Friday and Monday would have been such
an annoyance to Thomas that he would have been motivated by

370

those calls to discharge Pittman for that reason.
Therefore,
for the reasons given above and for the reasons hereinafter
given, I r_ej ect Pittman's claim that his discharge was motivated by Pittman's protected activity of having reported inadequate ventilation to Thomas on Friday and Monday.
I have noted that the parties' briefs refer repeatedly to
certain incidents which occurred during Pittman's 5 years and
8 months of employment by Consol.
In order to facilitate the
parties' review of my decision, and the Commission's review if
a petition for discretionary review is subsequently granted, I
am setting forth below a Table of Contents to assist the parties
in finding the place in my decision where I have indicated my
findings with respect to various factual and legal arguments
made by the parties.
TABLE OF CONTENTS

Pittman's Testimony Must Be Given a Very
Low Credibility Rating .............••.......
Pittman's Unsupported Claim of Having Erected
and Rechecked Temporary Stoppings ...•..•.••.
Pittman's Erroneous Claim that Permanent
Stoppings Were Required .....•....•.........•
Pittman's Falsifying of the Preshift-Onshiftand-Daily Report ...•.....•••......••........
Pittman's Claim that Air Measurement at Last
Open Break Cannot Be as Great as Intake
Air Measurement . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Pittman's Work Record Prior to his Discharge
on January 18, 1982 ....•.•.••.....•..••.••.•
Performance Ratings ..•.•.•.••..•.•..•••..
Pay Increases . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Excessive Preworking Sessions Concluded
with Prayer . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Pittman's +nsistence upon Doing Classified
Work and Riding with a UMWA Employee •..
Pittman's Foot Injury and Consol's
Report of No Lost Time ....•.•..•..•...•
Pittman's Taking of a Day Off to Attend
Church Service .••.•.......•••.••...••••
Pittman's Roof-Control Violations ••.••...
Pittman's Claim that he was Ordered to
Produce Coal without Adequate Ventilation .••
Pittman's Lack of a Watch for Purpose of
Taking Air Measurements ••.•••••.••••••..•.••
The Alleged Conspiracy •..••..•..•••••••••.....
Pittman's Allegations as to Disparate
Treatment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

371

13
13
19
21
24

26
26
28

29

29
30
32
33
35
36
37
39

Pittman's Allegations Regarding Thomas,
the Mine Foreman .....•....•..•..••.•.••...•
Thomas' s Illness . . . . . . . . . . . . . . .. . . . . . . . . .
Thomas's Credibility ......•..• ~ .........
Thomas's Alleged Production Goals and

41
41
42

Cover- Up . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

42

Cases Cited in Pittman's Reply Brief Do Not
Apply to Facts in this Proceeding .........•

45

Pittman's Testimony Must Be Given a Very Low Credibility Rating
Consol's brief (pp. 23-34) pointed out so many credibility
defects in Pittman's testimony, that Pittman's reply brief did
not even attempt to rebut Consol's specific arguments. All
that Pittman's reply brief (pp. 2-5) could use as a rebuttal
argument was that the company or managerial employees who testified on behalf of Consol are more likely to perjure themselves than the UMWA employees who testified on behalf of Pittman because UMWA employees are protected from discriminatory
action by their Wage Agreement, whereas managerial or salaried
employees are completely at the mercy of Consol if they fail
to support Consol's position in a discrimination proceeding.
There is no doubt some validity in Pittman's argument that
managerial employees are likely to be motivated toward supporting their employers and I always take that tendency into consideration in evaluating their testimony.
On the other hand,
UMWA employees are prone to support each other, especially when
the discipline handed out to a section foreman, as in this case,
spills over onto the UMWA employees who were working for the
section foreman who is disciplined.
Inasmuch as Blankenship
criticized the operator of the continuous-mining machine for
running without adequate ventilation, he also had a reason for
supporting Pittman's claim that the only reason they were run~
ning without adequate ventilation was that Thomas had asked
Pittman to get them to run coal despite a lack of adequate
ventilation (Tr. 1154).
Credibility of witnesses, however, is a matter which a
judge learns to perceive on the basis of their demeanor while
testifying and on the basis of the pattern of inconsistent
testimony which accrues in a lengthy hearing such as the one
in this proceeding.
I shall hereinafter demonstrate by specific references to the record why I believe that nearly all the
allegations made by Pittman in this proceeding must be rejected
in their entirety as being outright fabrications made in a
desperate effort to regain the job which he lost by reason of
incompetence or indifference or both.
Pittman's Unsupported Claim of Having Erected and Rechecked
Temporary Stoppings
Pittman testified that he had his crew erect double curtains as temporary stoppings along the pillared-out area on

372

Friday, January 15, 1982, and also had them install temporary
stoppings in the original area of development of the 3B Section
to prevent air from going down the track or belt entry (Exh. 21;
Tr. 82-87).
After the work on stoppings had been completed,
Pittman claims that he tried to take an intake air reading in
the No. 1 entry of the new places which they were going to start
driving to the right of the pillared-out area, but Pittman
claims that his anemometer would not even turn (Tr. 88). He
then called Thomas, the mine foreman, and told him that he could
get no air on his section.
Thomas advised Pittman to go hang
some curtains, but Pittman replied that he had already hung the
curtains and still could not obtain air for his section.
Pittman then told Thomas that he would not be able to ventilate the
new producing area until seven permanent stoppings had been constructed (Tr. 93-100).
Pittman claims that Thomas subsequently
asked him to produce coal until the stoppings could be constructed and he did so (Tr. 100-101).
On Monday, January 18, 1982, Pittman again could obtain no
air reading and called Thomas to advise him that he had no air
and that the men were refusing to work until an adequate amount
of ventilation could be provided.
Pittman claims that Thomas
again asked him to get the men to produce coal until cinder
blocks could be delivered to the 3B Section and permanent stoppings could be built.
The men again produced coal without having adequate ventilation (Tr. 123-125).
Despite Pittman's claim during his direct testimony that
he had his men erect double curtains along the gob area and
inby the belt, he was unable on cross-examination to state how
many curtains were already up or how many he hung even though
he also claimed that he "* * * went over them myself and proceeded to tighten them all up and do everything to them" (Tr.
323).
Pittman tried to excuse his failure to obtain an adequate
amount of air by saying that he did not have authority to ask
that supplies be brought in (Tr. 369), but he had testified
previously that he had requested 15 curtains to be brought in
on January 14 and that he had received them on January 15 and
had used them to install double curtains along the gob line
(Tr. 82).
Moreover, Pittman testified that "* * * I required
a stopping to be erected across the belt entry because of the
loss of such a high amount of air being lost going back down
across the overcast and the belt" (Tr. 279).
Subsequently,
Pittman stated that the cinder blocks had been delivered for
construction of his "required" stopping, but that the stopping
was never actually built and, if it had been, it would have
stopped the bleeding of air down the belt entry to the track
(Tr. 412) .
Pittman even~ually testified that he did not know how many
curtains he erected. along the gob line, that he had two men
working on them and that they did not work together and that he

373

did not know what his men had done. When he was reminded that
he had said the curtains were nailed to wood, he said that a
wooden piece is attached to a roof bolt in each entry during
initial development in case a stopping is needed at a later
time in any entry and that all stoppings are nailed to that
piece of wood (Tr. 440-442). Although Pittman had originally
claimed that he had his men hang double curtains along the gob
line, Pittman eventually testified that he could not say for
certain that he or his men had erected any stoppings or whether
they had merely tried to tighten curtains which already existed
along the gob line (Tr. 443).
I agreed with Pittman that it might be reasonable for him
not to know for certain what his men had done (Tr. 443), but
it later turned out that when the men on his crew testified,
they did not know what they had done either. Danny Blevins,
the roof-bolting machine helper, testified only that he and the
operator of the roof bolter "* * * tightened up the air coming
up there to the working place there" (Tr. 448).
Darrell MacDaniel, the helper to the operator of the
continuous-mining machine, testified that he thought the evening shift had hung some curtains and that he and the operator
of the continuous miner hung some curtains. He first stated
that none of the curtains were nailed at the bottom and admitted
that failure to secure the curtains at the bottom would allow
air to leak under the bottoms of the curtains (Tr. 883). Thereafter, he supplemented his testimony by stating that they had
done all they could with the curtains "* * * unless you might
have put something heavy on [the bottoms of the curtains] .
I
don't know.
There was timbers and stuff, but I don't know if
that would have helped or not" (Tr. 890) .
Theodore Robert Milam, the mechanic on Pittman's 3B Section, testified that on Friday, January 15, 1982, "everybody"
helped hang curtains along the pillared-out area and that they
"put crib blocks and timbers on the bottom of them to keep them
from blowing out, and this was done" (Tr. 904). Milam first
testified on cross-examination that every member of Pittman's
crew helped hang the six double-check curtains along the pillar
line, but then stated that the evening shift had already hung
the curtains before Pittman's crew arrived on the 3B Section on
Friday morning. Milam also confirmed on cross-examination that
they had used crib blocks and timbers at the bottoms of the curtains (Tr. 921). Milam further stated that if MacDaniel stated
that the curtains were not nailed to timbers or fly boards at
the bottom, MacDaniel was "incorre~t" (Tr. 925).
Despite Milam's
assertion that MacDaniel was incorrect about how the curtains
were secured at the bottom,__ he said that he "probably didn't"
see all six of the curtains and that he could not say for certain how many curtains he had personally examined (Tr. 922).

374

Lawrence Simms, the unitrak or scoop operator, was a good
friend of Pittman's and Pittman rode back and forth to work
with Simms (Tr. 983; 1002). He testified that he knew there
were double~check line curtains along the pillared-out area
"because I hung them" (Tr. 986). On cross-examination Simms
first stated that he did not "* * * know how many I actually
hung, but I do know I went over there and tightened up the curtains" (Tr. 1003). Shortly thereafter, however, he said that
he personally had hung "* * * three, four, maybe five or six"
(Tr. 1004). Simms first testified that the curtains were secured at the bottoms with "* * * half-headers or crib blocks or
something" (Tr. 1005), but then testified that he actually could
not say how many were secured at the bottom (Tr. 1006).
Pittman's attorney called Andrew E. Fox as a witness to
support Pittman's contentions. Fox is a consulting mining engineer with a master's degree from Virginia Polytechnic Institute (Tr. 1049-1050). Fox is also a certified mine foreman and
has had experience as a section foreman, mine foreman, and mine
superintendent (Tr. 1053-1054). He was shown a map or diagram
of Rowland No. 3 Mine and he testified that properly hung line
curtains along the pillared-out area should have been sufficient
to have directed an adequate amount of air to the new area which
Pittman began to drive on Friday, January 15, 1982 (Tr. 1085).
He also stated that if air was leaking under the bottoms of the
curtains, they had not been properly constructed (Tr. 1086).
He further said that it was the responsibility of the section
foreman to make certain that the curtains were properly constructed (Tr. 1087).
Basile Eugene Green was normally the helper for the operator of the continuous-mining machine, but the regular operator
had been sent to work in 3C Section and Green was the operator
of the continuous miner on Friday and Monday, January 15 and
18, 1982 (Tr. 1125). Green testified that he believed that
Simms had hung the curtains along the pillared-out area and
that he went over and tightened the curtains. He believed they
were nailed to half-headers, cribs, and timbers, but he said
"I'm not for sure" * * *because "I went through there after
that was done" (Tr. 1128) • . Although he said that "We went all
the way across and tightened them up," he said that he personally tightened "Maybe one or two" (Tr. 1129). Green's testimony about what he did to the curtains was so of ten accompanied
by words like "I believe" (Tr. 1128; 1143), "to the best of my
knowledge" (Tr. 1129), and "I'm not for sure" (Tr. 1128), that
one cannot make findings of fact based on such equivocal and
doubtful-sounding statements.
1

Carlos Williams, Jr., was the operator of the roof-bolting
machine (Tr. 1193). He testified that he helped tighten the
curtains along the pillared-out area on Friday, January 15,

375

1982, but he said that tightening the curtains did not improve
ventilation any (Tr. 1195). Williams testified that he and
Blevins, his helper, just tightened up six curtains which had
already been constructed across the pillared-out area.
He
could not say for sure how many they worked on but he "guessed"
that they worked on all six of them (Tr. 1207). While other
witnesses had said that the curtains were nailed into timbers
along the sides, Williams testified that the sides of the curtains were nailed into the coal itself. When pressed as to
whether there were any timbers along the sides of the curtains,
Williams said that he did not remember (Tr. 1210). Williams
said that they nailed the curtains to timbers or crib blocks
at the bottoms if they needed it and then he said that all of
them were nailed at the bottom so far as he could remember (Tr.
1210). Williams' credibility was further eroded by the fact
that he claimed to have been able to know for certain that the
mine superintendent, Blankenship, walked behind his roof-bolting
machine on Monday, January 18, 1982 (Tr. 1219). He said that
he recognized Blankenship because his roof-bolting machine has
"lights all around" it and he could identify Blankenship by his
white hat (Tr. 1220). When Blankenship testified, he brought
his black hat into the hearing room and stated that he had had
that same black hat for the 18 years during which he has been
working in coal mines (Tr. 2010-2011).
Kevin Harvey was a shuttle car operator on the 3B Section
on Monday, January 18, 1982 (Tr. 1222). He claims to have
heard Pittman call the mine foreman, Thomas, to state that they
lacked sufficient air and that they were going to need blocks
to get adequate ventilation (Tr. 1224). After Pittman had
called Thomas, Harvey said that he went across the pillared-out
area and checked the curtains, but they were fairly tight and
there was not much more they could do to them (Tr. 1226).
After production was stopped by Blankenship on Monday, Harvey
believes that he checked the curtains in the Nos. 5 and 6 entries along the pillared-out area, but he could not say who
helped him check the curtains and he could not say whether or
not he helped place plastic curtains over the unplastered cinder block stoppings which Toney and his three helpers had
stacked before production was stopped by Blankenship (Tr. 1235).
Randy Dale Workman was a shuttle car operator (Tr. 1158)
and he testified that he recalled working on both Friday and
Monday, January 15 and 18, 1982 (Tr. 1159). He testified that
he and the other shuttle car operator went to the Nos. 1 and
2 entries and checked the curtains at the pillared-out area.
They then returned to the face area and wondered where everybody else was and then went back to the pillared-out area and
checked the curtains in the No. 3 entry. Workman recalled
vividly that some of the curtains were "* * * flying loose,
some hanging down, some had to be hung back, some had to have
stuff put on the bottom of them to hold them down so the air

376

wouldn't blow them away" (Tr. 1161). He testified that they
then ran coal all day Friday under very dusty conditions (Tr.
1162).
When Workman arrived on the section on Monday, he believed
that nothing had been done to improve ventilation because there
was no more air on Monday than there had been on Friday (Tr.
1166). On cross-examination, Workman stated that he was just
as certain about what had happened on Friday as he was about
what had happened on Monday (Tr. 1172). At that point in his
cross-examination, Consol's attorney introduced documentary
evidence (Exhs. T, U, and V) showing unequivocally that Workman
had been absent from work on Friday, January 15, 1982 (Tr. 1173)
Pittman's counsel subsequently stated that Pittman had checked
his records and that Pittman's records also showed that Workman
was not present on Friday (Tr. 1287).
After Consol's counsel had introduced evidence showing
that Workman was absent, he asked the following question and
received the following answer from Workman (Tr. 1178-1179):

Q

Let me ask you this question, Mr. Workman.

* * * [W]ould the reason you're recalling all these
events on Friday be because you and the other members of the crew got together on what testimony
you'd be offering on the events of Friday and Saturday and on Monday?
A It could possibly -- like you said, it
could have happened on Monday.
Pittman's counsel thereafter introduced as Exhibit 23 a
statement which Workman had given to an MSHA investigator on
March 31, 1982, before Pittman's counsel was retained to represent Pittman in this proceeding. Exhibit 23 shows that
Workman erroneously represented in a statement given just 21/2 months after Pittman's discharge that he recalled working
on Friday, January 15, 1982 (Tr. 1179).
The detailed review above of the testimony of both Pittman
and his crew supports a conclusion that Pittman and his crew
performed, at most, a cursory examination of the curtains along
the pillared-out area.
The fact that they could not state for
certain which curtains they purported to have built or examined
shows that Pittman and his crew simply concluded that the reason for their failure to have an adequate air velocity on their
section was based on Pittman's mistaken conclusion that only
the construction of cinder-block permanent stoppings would provide an adequate amount of air for the new area which Pittman
began to drive on .Friday, January 15, 1982.

377

Pittman's Erroneous Claim that Permanent Stoppings Were Required
Pittman's entire case hangs on his claim that it was impossible to obtain an adequate air velocity on his 3B Section
until permanent stoppings could be constructed of cinder blocks.
He does not deny that he knowingly produced coal on both Friday
and Saturday without having an adequate amount of air to carry
the dust from the working faces.
The only defense he has for
deliberately violating the mandatory health and safety standards is that he called Thomas, the mine foreman, and told him
that he had "no" air and asked Thomas to send in cinder blocks
for constructing permanent stoppings. As I have shown above,·
he did not really make a concerted effort to provide air by
using the curtains which had already been hung. He stated that
he knew that some of the air was escaping down the belt entry
to the track, but he did not tighten the curtains inby the belt
entry for the purpose of preventing the loss of air down the
track (Tr. 279).
The scoop operator, Simms, testified that
even after permanent stoppings had been constructed and plastered subsequent to Pittman's discharge, there was still an air
problem because "* * * evidently it [air] was coming back down
toward the power box and the belt entry" (Tr. 1017). Consequently, even if permanent stoppings had been constructed before Pittman began driving the new places to the right of the
pillared-out area, construction of those permanent stoppings
would not have solved the ventilation problem on Pittman's 3B
Section because the air was being lost down the belt or track
entry rather than being sucked into the pillared-out area as
Pittman claimed.
The plain facts were correctly stated by Blankenship, th~
mine superintendent, when he explained that all but one of the
temporary stoppings which existed on Friday, when Pittman
started asking Thomas to send in cinder blocks, had already
been constructed while the miners were pulling pillars. Therefore, on Friday, January 15, 1982, when Pittman's crew began
to drive the new entries to the right of the pillared-out area,
only one additional temporary stopping needed to be hung and
that was in the area next to the half block of the No. 5 pillar which had been left standing in the pillared-out area when
the miners withdrew from that area to start the new entries to
the right of the pillared-out area (Exh. 21; Tr. 1992).
Simms also testified that he had constructed a stopping
out of conveyor belting in the No. 2 entry just inby the belt
tailpiece and that he had done so in order that he could run
the scoop through the stopping made of belting without tearing down the stopping (Tr. 992). When Blankenship shut down
production on Monday, afte~ finding Pittman's crew running
coal with inadequate ventilation, he, the mine foreman (Thomas),
and the belt foreman (Jerry Toney) only had to put curtains
over the widely spaced belting in the No. 2 entry and hang additional curtains in the No. 3 entry just inby the tailpiece

378

in order to restore a proper amount of ventilation to the working faces (Tr. 156; 1705-1706; 1897; 2008-2009). There.can be
no doubt but that a proper amount of ventilation was provided
in a period 0£ about 15 minutes because Blankenship's and
Thomas's testimony to that effect is supported by the testimony
of the operator of the continuous miner who said that the dusty
conditions under which he had been cutting coal up to about 2
p.m. on Monday ceased to exist after Blankenship stopped production and worked on the ventilation system (Tr. 1120).
It should also be noted that all of the permanent stoppings
which Pittman wanted constructed had been dry stacked, but not
plastered, at the time Blankenship found Pittman's crew producing coal without adequate ventilation (Tr. 1042; 1701). Although the permanent stoppings had not been plastered, the
testimony of the scoop operator, cited above, shows that even
after the permanent stoppings had been properly plastered, all
the section foremen still had to maintain a constant vigil over
all parts of their ventilation system to keep air from leaking
down the track.
It is clear that the reason Pittman lacked an
adequate amount of air for ventilating his section was the result of his own negligence in failing to make certain that the
temporary stoppings inby the tailpiece were properly secured
to prevent air from leaking down the belt entry to the track.
The claim in Pittman's initial (pp. 19-37) and reply (pp.
6-16) briefs that Thomas was sol~ly responsible for the lack
of ventilation on Pittman's section is incorrect. Fox, Pittman's own expert witness, testified that it was the responsibility of the section foreman to see that his section was operating with adequate ventilation and that it was his responsibility to maintain all the curtains and other ventilating
devices in every part of his section so as to assure that his
crew would be working in a safe and healthful environment (Tr.
1087-1088). Pittman's claim that he was not responsible for
any part of the ventilation system except that on the working
section or the portion inby the tailpiece was largely refuted
by the testimony of ,Thomas Anderson, an operator of a continuous miner, who was called by Pittman as a rebuttal witness.
Anderson testified that he and Pittman walked into the mine
instead of riding the mantrip and that Pittman wrote his initials in the belt entry to show that he was firebossing the
belt (Tr. 2236). Moreover, Pittman's preshift examinations
for both Friday and Monday show entries to the effect that the
"[t]rack [was] safe for travel" (Exh. 18, pp. 53 and 65).
It
is true, as hereinafter explained, that Pittman claims McConnell
put entries in the fireboss book which he did not give to
McConnell, but the fireboss book has numerous other entries
which are attributable to Pittman, without any alleged connivance by McConnell, and he makes the comment that the track
was safe to travel in most of his reports.
Those fireboss
entries and Anderson's testimony are rather conclusive proof

379

that Pittman recognized, prior to his disclaimers of responsibility made in this proceeding, that he was responsible for all
parts of the ventilation system on the 3B Section. His disclaimer of responsibility is also refuted by his assertion that
he "required" the construction of a stopping across the belt
entry outby the tailpiece (Tr. 279).
The preponderance of the evidence supports a finding that
Pittman was incorrect in claiming that he could not obtain a
proper amount of air to ventilate his section because of the
mine foreman's failure to send in cinder blocks for construction
of permanent stoppings on Friday or Monday as soon as Pittman
requested them.
Pittman's Falsifying of the Preshift-Onshift-and-Daily Report
Pittman's claim that he did not have an adequate amount of
air to ventilate his section on Friday and Monday, January 15
and 18, 19R2, was rather effectively destroyed by the entries
in the preshift-onshift-and-daily report book, or fireboss book,
which is Exhibit 18 in this proceeding.
The book shows that
even though Pittman claimed not to have the required velocity
of 9,000 cubic feet per minute of air at the last open break
and the required velocity of 3,000 cubic feet per minute at the
working faces, he had called out a preshift report to another
section foreman, Dennis McConnell, on Friday to the effect that
he had a volume of 9,000 cfm at the intake and that on Monday
he reported to McConnell that he had an intake velocity of
13,780 cfm and a last-open-break velocity of 9,600 cfm (Exh. 18,
pp. 53 and 65). Although Pittman signed the book on each of
those dates to show that he had made the preshif t report entered
on pages 53 and 65 of the book, he testified that he had reported "no" air to McConnell and that McConnell had said he had
to have an entry for the book and that McConnell had written in
the book the volumes just given above (Tr. 106; 159) even
though Pittman had given McConnell no figures whatsoever (Tr.
106; 159). Pittman's excuse for having signed the entries made
by McConnell was that he thought of his family and the economic
conditions which prevailed at the time and went ahead and signed
the book for fear he would be fired for failing to sign (Tr.
166). Pittman also testified that he made an onshift report on
page 52 of the fireboss book without showing a lack of ventilation and that he signed the pages on which McConnell had
entered erroneous air velocities because Thomas, the mine foreman, had instructed him never to show a ventilation violation
in the fireboss book. According to Pittman, Thomas gave the
aforesaid order because Warren Sharpenberg, a mine official,
always read the f ireboss books and objected to seeing any entries in the book pertaining to ventilation violations because
such entries meant a reduction in the volumes of coal which
would have been produced if the violations had not occurred

380

(Tr. 211; 214-215; 341; 344). Pittman additionally tried to
justify his signing for air velocities which he had never reported by contending that Thomas was so anxious to have him
report to Blankenship's office after he came out of the mine
on January 18, the day of his discharge, that he did not have
time even to read the air velocities which McConnell had voluntarily entered on page 65 of the fireboss book. Pittman
claimed that he did not even know what velocities McConnell
had entered in the book until his counsel in this proceeding
obtained a copy of the f ireboss book through discovery procedures (Tr. 228).
The excuse given by Pittman for deliberately and knowingly
falsifying the fireboss book will not withstand close analysis
for at least five reasons. First, his claim that Thomas had
ordered him not to show ventilation violations in the f ireboss
book is not consistent with his admission on cross-examination
that there were at least three pages of the f ireboss book which
fail to show any air readings at all (Tr. 229). Failure to
show any air readings at all would be the same as showing violations of the ventilation standards which, in turn, would have
raised the ire of Sharpenberg, and would have been contrary to
Thomas's alleged instructions that no ventilation violations
be shown in the fireboss book.
Second, since Pittman had achieved at least an average
amount of production on both Friday and Monday, January 15 and
18, his reporting of a lack of adequate ventilation would not
have upset Sharpenberg because the ventilation violation had
no adverse effect on production. Third, his claim that Thomas
rushed him so much on Monday that he did not have time to examine page 65 of the fireboss book before signing it is completely refuted by the fact that he took time to make an entry
on page 65 in his own handwriting stating "Talked with pin crew
on roof and rib control from 8:40 to 8:50". That entry is
exactly 2-1/2 inches below the air velocity entries made by
McConnell on the basis of Pittman's preshift report.
It is
inconceivable that Pittman would have been so rushed on Monday
that he could not take time to read the air velocity volumes
written by McConnell and yet had time to write a report to the
effect that he had talked to the "pin crew" about roof and rib
control.
Fourth, Pittman could explain the fact that McConnell,
the evening-shift section foreman, and Stover and Wriston, two
UMWA firebosses, obtained air velocities of at least 9,000 cfm
on the same days on which he claimed there was "no air" by saying that they had entered fallacious velocities in the fireboss
book because they were afraid they would lose their jobs if
they had made truthful entries of air velocities (Tr. 230).
That contention is contrary to the main argument in Pittman's
reply brief (pp. 2-5) pertaining to credibility because I am

381

there asked to rule that UMWA witnesses are more likely to be
telling the truth than managerial employees, who are at the
mercy of Consol, as compared with UMWA employees who are protected by the provisions in their Wage Agreement. Assuming
that McConnell is in the category of managerial employees
whose statements cannot be believed, Stover and Wriston, who
made the other entries in the book showing air velocities of
at least 9,000 cfm, are both UMWA employees and have no reason
to be afraid of telling the truth if their credibility is to
be judged by the criterion expressed in Pittman's brief. Yet
both of those UMWA firebosses testified under oath that they
had actually obtained the readings of 9,000 cfm or more on the
days when Pittman claimed there was "no air" on the 3B Section
(Tr. 1405-1407; 1434). There may be times when a complainant
in a discrimination proceeding is the only witness who is telling the truth, but the circumstances in this case do not support a finding that Pittman's claims of "no air" on Friday and
Monday are to be accepted rather than the readings of three
other mine examiners who obtained readings of from 9,000 to
9,800 cfm on the same days that Pittman claims there was "no
air" on the section.
Fifth, Pittman's claim that he never did get an adequate
amount of air on Monday is contrary to the statements he made
in his complaint filed with MSHA and in a statement given to
MSHA's investigator after he had filed his complaint with MSHA
(Exhs. F and Q).
In his statement to the MSHA investigator,
he stated that Blankenship stopped production on Monday, that
his men placed plastic curtains over the cinder block permanent
stoppings which Toney and his men had stacked and "[w]e got the
air we needed and started to run again" (Exh. F, p. 14). In
his complaint filed with MSHA, he stated that "I stopped the
miner and they finished the stoppings and got air to the working face" (Exh. Q). When asked about the aforesaid inconsistencies between his testimony in this proceeding and his statement made to MSHA's investigator, Pittman stated that he did
not mean for those statements to be interpreted as an agreement on his part that he thought there was an adequate amount
of air after Blankenship stopped production and worked on improving ventilation (Tr. 302-303). Assuming, arguendo, as
Pittman contends in his reply brief that managerial witnesses
cannot be believed, Green, the UMWA continuous-miner operator,
testified that the dust problem which he had encountered during th.e shift on Monday was eliminated after Blankenship had
production stopped until improvements could be made in the
ventilation system (Tr. 1120).
For the reasons given above, I find that Pittman's acts
of signing entries in the fireboss book which he claims were
false is just another reason to doubt the truthfulness of his
contentions in this proceeding. Pittman stated during cross-

382

examination that he knew that he could have voided the entries
in the fireboss book with which he disagreed and could have
written a new page on which he could have made truthful and
accurate statements (Tr. 211).
If, as Pittman claims, he did
not have time on Monday, the day of his discharge, to look at
the air velocities on page 65 of the fireboss book before he
signed that page to show agreement with the entries, or if he
signed because he feared he would be discharged if he made corrected entries, there was certainly nothing to keep him from
going back after his discharge on Monday and voiding page 65 so
that he could enter truthful air velocities on a corrected page.
Pittman's Claim that Air Measurement at Last Open Break Cannot
Be as Great as Intake Air Measurement
One of the reasons given by Pittman for his assertion that
McConnell had made a false entry in the f ireboss book when he
reported an air velocity of 9,100 cfm for both the intake and
return measurements was that there is no logical way to explain
how air can travel the 300-foot distance from the intake to the
return without losing even 1 cubic foot per minute in velocity.
Pittman compared the velocity in the air at the intake with the
velocity at the return with the difference in air velocity which
one experiences if he stands 2 feet from an electric fan as
compared with standing 30 feet from the same fan (Tr. 222-223).
Assuming that Pittman's argument is valid, his criticism would
not have applied to the readings of the two UMWA preshift examiners because Wriston obtained an intake reading of 9,800
cfm and a return reading of 9,000 cfm and Stover obtained an
intake reading of 9,700 cfm and a return reading of 9,000 cfm
(Tr. 226).
At the end of the first day of testimony, Consol's counsel
notified Pittman and his counsel that he would ask Pittman
questions the next day about some f ireboss entries showing that
Pittman himself had reported on several occasions intake readings which were lower than the return readings (Tr. 233). The
next day, as promised, Consol's counsel introduced, as Exhibits
I through F, preshift reports showing that Pittman and other
mine examiners had obtained intake readings which were up to
2,500 cfm lower at the intake than they were at the return
(Tr. 241-248). Five of the preshift reports (Exhs. I, K, L,
M, and N) show that Pittman reported larger return air measurements than intake measurements in the first 2 weeks of October
1981.
Pittman conceded that he had testified on the previous
day that all readings showing an equal or greater air measurement for the return than for the intake were falsifications,
but he said that his testimony to that effect applied only to
the conditions which existed in the 3B Section on Friday and

383

Monday, January 15 and 18, 1982, prior to the time that permanent stoppings were constructed (Tr. 249). Pittman then said
that he could explain why his return readings in October 1981
were greater than the intake. His explanation was that in
October 1981 the 3B Section was being developed in the area
which is shown in red on Exhibit 21 in this proceeding. At
that time, according to Pittman, the air corning into the 3B
Section was going so completely to some punchouts at the outcrop of the mine, that it was necessary to place stoppings
over the punchouts to restrict the flow of air through the
punchouts so that air could be directed to the working faces
(Tr. 251).
Pittman further explained that in October 1981
there were permanent stoppings between the Nos. 4 and 5 entries which forced air to go to the working faces and pass along the last open crosscut so as to bring about a higher
reading at the return than at the intake of the entries then
being mined (Tr. 261-270). Pittman also claimed that in October 1981 they had three sets of check curtains across the belt
and that they were working about six or seven breaks away from
the belt so that the air was forced along the permanent stoppings to the working faces (Tr. 274-275).
Pittman's efforts to explain why he was properly reporting truthful return readings higher than the intake readings
in October 1981 but that McConnell had to be reporting false
readings in 1982 if he reported return readings equal to or
greater than the intake readings were not convincing because
one of his own crew members (Simms) testified that even after
the permanent stoppings requested by Pittman were constructed
in the 3B Section, air continued to leak down the belt and
track entry so that the section foremen had to maintain a constant vigil over check curtains inby the tailpiece to prevent
air from leaking down the belt entry instead of going to the
working faces (Tr. 1017). On January 18, 1982, when Blankenship, the mine superintendent, caught Pittman producing coal
without adequate ventilation, it was necessary only to rehang
or adjust two check curtains near the tailpiece to provide an
adequate volume of air to the working section, as I have explained on page 19, supra.
It is obvious that Pittman was
continually failing to assure that the check curtains inby the
tailpiece were properly hung during his shift, whereas McConnell was maintaining proper check curtains near the tailpiece
when he was supervising the 3B Section.
That difference between the Pittman's and McConnell's method of operating the
section would account for the fact that McConnell obtained
adequate ventilation for operating the 3B Section, whereas
Pittman could not do so.
The foregoing assertion is supported
by the fact that Pittman's own explanation as to why accurate
return readings larger than intake readings could be obtained
in October 1981, but could not be obtained on January 15 and
18, 1982, included an assertion that the check curtains at the
belt had to be maintained in 1981 to direct air to the working
faces (Tr. 272).

384

Seven witnesses called by Consol disagreed with Pittman's
claim (Tr. 224) that it would have been impossible on January 15, 1982, for McConnell to have obtained a return air reading which was the same as the intake reading (Tr. 1340-1341;
1409; 1436-1437; 1598-1599; 1652; 1956; 1997). Blankenship,
for example, testified that he could see no reason why air
which was leaking outby the Nos. 2 and 3 check curtains and
going down the belt entry could not also leak back across and
get into the return in sufficient quantity to affect the air
reading obtained in the return entry (Tr. 1997).
Based on the discussion above, I find that Pittman failed
to prove that there is no logical explanation for the fact that
McConnell obtained a reading in the return on January 15, 1982,
which was the same as the reading he reported for the intake
entry (Exh. 18, p. 55).
Pittman's Work Record Prior to his Discharge on January 18, 1982
Performance Ratings
Pittman's initial brief (pp. 3-4) refers to some of Pittman's early performance ratings after he became a section foreman for the purpose of showing that Pittman was considered by
Consol's management to be an outstanding section foreman.
The
review of Pittman's work record, hereinafter given, shows that
Consol's management, in the beginning, expected Pittman to
develop into a competent and dependable section foreman, but
his performance of his position as section foreman deteriorated
for about 2 years preceding his discharge on January 18, 1982.
Pittman began working for Consol on May 15, 1976, as an
assistant section foreman (Tr. 24). He was promoted to section
foreman in August 1976 (Tr. 27; 31). His first performance
rating was given on February 11, 1977, and ranked him as 16th
in ability in a list of 20 section foremen.
The rating also
considered his ability in such factors as quality of work,
quantity of work, job knowledge, cooperation, dependability,
relations with employees, attitude, attendance, leadership,
and initiative. Five adjectival ratings are used to describe
an employee's ability with respect to the aforesaid factors.
They are outstanding, above average, average, below average,
and marginal.
Pittman was given an average rating as to all
factors except "quality of work" as to which he was rated as
below average.
The rater's comments were:
"Production
oriented--his relationship with his employees prevents him
from getting dead work done. May be promotable in time.
Still learning his present job" (Exh. 10; Tr. 33). Pittman
testified that he did not understand why the rater mentioned
his inability to· get "dead work" done because he says he was
as able to get dead work done as any other section foreman
(Tr. 35). He also said that no supervisor had mentioned to
him anything about his inability to get dead work done (Tr. 36).

385

Pittman's second performance rating is dated January 16,
1978.
It rates him as 13th from the top in a list of 20 section foremen and rates him as average in all categories of the
factors given above.
The rater's comments were that Pittman
"[i]s improving; has good attitude. Needs more experience;
tries hard"
[Punctuation added.] (Exh. 11). Pittman's third
performance rating is dated January 18, 1978.
It rates him as
12th in a list of 24 section foremen and gives him a rating of
above average in quantity of work, job knowledge, and relations with employees, below average in dependability and initiative, and average in all other factors.
The rater's comments
were that Pittman "is a young, competent foreman.
He seems to
know his job and his employees well. He can be hard headed at
times, sometimes needing guidance and motivation" (Exh. 12;
Tr. 38) .
Pittman's fourth performance rating is dated January 29,
1979, and rates him as eighth in a list of 17 section foremen.
He is given an above average rating in the factors of quantity
of work, cooperation, dependability, and relations with employees and average in all other factors.
The rater's comments
were that Pittman "is a good section foreman.
He gets along
well with his people and creates no problems as an employee"
(Exh. 13; Tr. 40). Pittman's fifth performance rating is' dated
January 22, 1980. Apparently Consol discontinued its practice
of giving its section foremen an overall ranking because the
rating consists of only one sheet evaluating the employees in
the factors given above in one of the five adjectival ratings
also given above.
The fifth rating gives Pittman an above
average rating in the factors of quality of work, quantity of
work, cooperation, dependability, relations with employees,
and initiative, and average in the other four factors.
The
only comment made by the rater was that Pittman is a "very
good section foreman" (Exh. 14; Tr. 41).
Pittman's sixth performance rating is dated February 1981
and rates Pittman as above average in quantity of work, job
knowledge, cooperation, dependability, leadership, and average
in all other factors.
The rater's comments are that "Mr. Pittman is a young foreman who doesn't always give a maximum effort.
Sometimes it seems as if he is afraid of making people mad by
telling them what to do. He is very mild mannered" (Exh. 15;
Tr. 42). Pittman's last performance rating was written only
15 day~ before his discharge.
It is dated January 3, 1982,
and rates him as above average in job knowledge, below average
in attitude, attendance, and leadership, and average in all
other factors.
Also, whereas in all other performance ratings,
Pittman had been rated as average in promotability, he is rated
as poor in promotability in-the sixth performance rating. The
rater's comments are that "Mr. Pittman could be a very good
foreman, but lacks initiative to improve on job performance.
His attendance has to be watched very close" (Exh. 15A; Tr. 44).

386

Pittman's seventh and final performance rating is dated
January 29, 1982, and was written after he had been discharged
on January 18, 1982.
It is written on an evaluation fo~m which
seems to be designed for use in making a final evaluation of
an employee who has been discharged. The form provides for an
overall rating of above average, average, or poor. Pittman was
given an overall rating of poor.
The form rates employees as
either satisfactory or unsatisfactory. Pittman was given a
satisfactory rating as to being safety minded and having ability
to learn and was given an unsatisfactory as to all other factors
hereinbefore discussed. He was given a rating as to initiative
of below average, and the rater checked a block showing that he
would not rehire Pittman.
The rater's comments are:
"[h]ad
problems getting him to work regular. Suspended 5 days for violation of roof control plan and discharged for ventilation
problems" (Exh. 16; Tr. 46).
My detailed review of Pittman's performance ratings shows
that when he began working as a section foreman, he was considered to have a potential for becoming an outstanding employee,
but it is quite obvious that the supervisory personnel at the
Rowland No. 3 Mine became increasingly critical of Pittman's
abilities as a section foreman.
Pittman reached the zenith of
his performance when he was rated in January 1980. The next
two ratings for 1981 and 1982 show that his supervisors were
becoming doubtful of his abilities to function as a competent
section foreman.
I shall hereinafter review various events
which occurred during the 5 years and 8 months of his tenure
as a section foreman.
Those occurrences show that Pittman was
less than a model employee and provide enlightenment for the
fact that his performance ratings became increasingly critical
of his abilities during the last 2 years of his employment.
Pay Increases
Pittman's initial brief (p. 5) states that Consol gave
Pittman pay increases each year that he worked for Consol.
It
is a fact, however, that Pittman's merit increases were slightly
less than the average increase received by the other section
foremen for the last 2 years of his employment (Exh. AA).
Therefore, Pittman's merit increases do seem to have been
slightly less than the average· merit increase during the 2
years when his performance ratings indicated that his superiors
were becoming more critical of his abilities than they had been
during the first 3 years of his employment. Since all of Pittman's performance ratings had classified him as average in promotability up to the one he received 15 days prior to his discharge, it is not surprising that he received the same or nearly the same average increase which the other section foremen
were getting. The fact that Pittman was receiving average
salary increases each year can be used as evidence to show that
Pittman was not discriminated against during the last 2 years

387

of his employment as much as it can be used by Pittman in his
brief for the purpose of arguing that Pittman was a section
foreman devoid of fault right up to the day of his discharge.
Excessive Preworking Sessions Concluded with Prayer
The chief electrician once complained to Thomas, the mine
foreman, that Pittman had held a prayer meeting on his section
before going to work which lasted for 1-1/2 hours (Tr. 1781).
Pittman agreed that he had held conferences with his crew before work, but he said the meetings he had were the safety meetings which were required to be held every Monday and that his
prayers did not last for more than 1 or 2 minutes. Pittman also
said that he was warned not to have prayer before work on at
least two occasions by Thomas, but he said that the men asked
him why he had stopped having prayer before work and that it
also bothered his conscience not to have the prayers, so he
resumed having prayers before work on Mondays after he had held
the required safety meetings despite Thomas's instructions to
cease having prayers (Tr. 122; 191; 399-400).
Pittman's crew members testified that Pittman's prayers
did not last longer than 3 minutes and that they either did not
object to the prayers or wanted him to keep having prayer (Tr.
479; 1153; 1235; 2230). Blankenship, the mine superintendent,
testified that he instructed Thomas to advise Pittman that a
short prayer was permissible but that a long prayer meeting was
forbidden.
So far as Blankenship knew, Pittman had stopped
having long prayer meetings (Tr. 1981-1982). Inasmuch as
Blankenship is the supervisor who discharged Pittman, I find
that Pittman's discharge was in no way motivated by the fact
that Pittman was having a brief prayer on Monday mornings after
he had finished holding the required safety meetings. That
conclusion is supported by the fact that Blankenship believed
that Pittman had stopped having objectionable long prayer meetings prior to the time of his discharge.
It hardly needs to
be pointed out, but there is nothing in section 105(c) (1) of
the Act which makes prayer a protected activity.
Pittman's Insistence upon Doing Classified Work and
Riding with a UMWA Employee
Thomas also objected to the fact that Pittman performed
manual labor, or classified work, which is normally done by
UMWA employees (Tr. 428). Pittman testified that he worked
right along with his crew and that they did not object to his
doing so (Tr. 398). Jerry Toney, the belt foreman, stated
that he had had grievances filed against him when he performed
work normally done by UMWA employees (TR. 1736-1737). Here,
again, Pittman was consistently doing work which was contrary
to his instructions and there is nothing in section 105(c) (1)
which protects his performance of manual labor. His doing

388

manual labor in violation of the mine foreman's instructions
may be one of the reasons that Blankenship, the mine superintendent, and Thomas became less pleased with his work during
the last 2 years of his employment.
Thomas testified that Pittman rode to work with a UMWA
employee and that he asked Pittman not to do so because he felt
that Pittman might disseminate to the UMWA crewman (Simms)
policy matters which were discussed in meetings attended only
by managerial employees and that he felt that it was preferable
for the section foremen to avoid fraternizing with UMWA employees (Tr. 1781~1782).
Pittman ignored Thomas's instructions not
to ride with the UMWA employee and he continued to ride with
him up to the time of his discharge (Tr. 396; 1044). There is
nothing in the record to show that Pittman's continued riding
to work with a UMWA employee contributed to Pittman's discharge
and, even if there were a connection between the discharge and
Pittman's riding with a UMWA employee, there is nothing in section 105(c) (1) which makes the choice of a person's method of
getting to work a protected activity under the Act.
Pittman's Foot Injury and Consol's Report of No Lost Time
Pittman says that in October 1981 his roof-bolting crew
had a mechanical problem with the roof-bolting machine. He
tried to help them repair the machine which was, he agrees, an
instance when he was doing UMWA work instead of supervisory
work.
The defective component of the roof bolter fell on Pittman's foot so that he had to have it examined by a physician
(Tr. 201). Blankenship testified that he personally looked at
Pittman's foot after it was in.jured and that he could see no
discoloration or break in the skin and no swelling (Tr. 2051).
Blankenship said that Pittman had requested a week off without
pay so that he could do some work on his house and that the request had been denied (Tr. 2050). Blankenship felt that Pittman
had feigned the injury in order to take a week off anyway and
he insisted that Pittman report to work the next day after the
injury. Pittman's foot was eventually placed in a walking cast
and Pittman reported to work nearly every day during his recuperation from the accident, but for a few weeks he did such work
as calibrate equipment and collect materials needed for a retraining course (Tr. 202-203; 2027).
Pittman's reply brief (pp. 1-2) argues that Blankenship
was as guilty of falsifying Consol's report of no lost working
days as a result of Pittman's foot injury as Pittman was in
signing the fireboss book when it contained incorrect air measurements. Exhibit 29 is a report of personal injury dated
October 27, 1981. It indicates that Pittman's foot was injured
on October 20, 1981, and shows that Pittman returned to his
permanent job in full capacity although Consol's attorney asked
questions at the hearing indicating that Consol considered Pittman's work for a short time after the accident to be only

389

"light duty work" (Tr. 202).
The statement given by Pittman
to MSHA's investigator indicates that Pittman was required to
do work in the mine office and check on spare parts, etc.,
while his foot was in a cast and the statement claims that
Thomas, the mine foreman, required Pittman to return underground
and resume his duties as section foreman on November 23, 1981,
even though the doctor had recommended that he not return to
active duty prior to November 30, 1981 (Exh. F, pp. 7-10).
The physician's report of Pittman's injury shows "locallized
swelling and tenderness" and states that "X-rays show no definite evidence of fracture" (Exh. G).
The doctor's report also
reveals that a walking cast was placed on Pittman's foot from
November 2 to November 20, 1981, and indicates that the doctor
did not intend to refer him back to work until November 30,
1981 (Exh. G).
As to the claim in Pittman's reply brief (pp. 1-2) that
Blankenship falsified the report of injury (Exh. 29) just to
keep from reporting lost time as a result of an injury--a report which might have impaired Consol's good safety record at
the No. 3 Mine--it can hardly be said that Blankenship misrepresented the facts as he believed them to be with respect to
Pittman's foot injury because Blankenship sincerely believed
that Pittman was feigning the injury and insisted that Pittman
report for work the next day after the accident despite the
fact that Pittman's foot was eventually placed in a walking
cast. Blankenship also defended his reporting that Pittman returned to his permanent job in full capacity by claiming that
Consol did not have anyone for assignment to preparing materials for retraining classes and that if he had not asked Pittman to do that type of work, he would have had to ask a person
doing some other permanent job to do that work on an interim
basis (Tr. 2027).
Pittman's claim of discrimination with respect to his foot
injury is a very appealing one because the physician's reports
do show that Pittman's foot was placed in a walking cast and
that the physician recommended that Pittman not work for several weeks. Despite the physician's instructions, Blankenship
agrees that he insisted that Pittman come to work throughout
the recuperative period.
In discrimination cases, it is generally necessary to prove that an employee has been a victim of
discriminatory treatment by inferences to be drawn from actions
which. appear to have no real basis for their occurrence apart
from some unexplained prejudice which can be attributed to
nothing other than an unlawful animus toward an employee because of actions which are protected under the Act.
In this
proceeding, however, Consol's animus toward Pittman has been
explained by Consol's evidence showing that Pittman continued
to act in ways which displeased Consol's management. Pittman
continued to ride to work with a UMWA employee; Pittman continued to perform manual labor instead of adhering to his

390

supervisory duties; and Pittman, as will hereinafter be explained, did other acts which caused management to doubt his
ability to do.his job conscientiously and safely.
While I personally might not have considered some of Pittman's acts as being censurable, I can at least understand why
Consol's management issued the instructions he was given. None
of Pittman's censurable conduct consists of activities which
are protected under section 105(c) (1) of the Act. The record
in this proceeding does not show that Pittman has ever engaged
in any safety-related acts other than his having called Thomas,
the mine foreman, on January 15 and 18, 1982, for the purpose
of advising Thomas that he had no air on his section. As has
been demonstrated above, Pittman's claims that he had no air on
his section was the result of his own failure to erect curtains
inby the tailpiece to keep the air which was undeniably on the
section from leaking down the belt and track entry instead of
being directed to the working faces.
Therefore, management's
animus toward Pittman, if any, cannot be shown to relate to
activities which are protected under the Act and it is not
possible for me to find that management's alleged animus toward him was the result of anything other than his insistence
on doing unprotected acts his way instead of the way management wanted them done.
Pittman's Taking of a Day Off to Attend Church Service
On one occasion, Thomas, the mine foreman, was absent
when Pittman wanted to request a day off to attend a special
church service. He or his shift foreman asked Larry Hull,
the superintendent who preceded Blankenship in that position,
for the day off. Hull testified that he denied the request
because of a shortage of personnel (Tr. 1461), whereas Pittman
claims that Hull granted the request (Tr. 196). In any event,
Pittman did not report for work on the day he had requested to
be absent.
Pittman claims that Thomas became upset when Pittman failed to show up for work and called Pittman at home on
Saturday to order him to report to Hull's office on Monday before going into the' mine because he might be fired for taking
the day off (Exh. F, p. 4).
The shift foreman, Rudy Toney, testified that Pittman had
asked for a day off and that he had checked with Hull about
the request and Hull had denied the request, but Pittman took
the day off anyway.
Toney stated that Pittman then called him
on Saturday and asked him to intercede with Hull because Pittman was afraid that he might be fired for having taken the day
off. Toney then called Hull and asked Hull if he planned to
discharge Pittman for taking the day off and Hull stated that
he was going to discuss the matter with Thomas and decide the
question on Monday (Tr. 1302-1303). Thomas testified that he
asked Hull not to discharge Pittman because he felt that discharge would have been excessively harsh in that instance (Tr.
1780).

391

The credibility of the witnesses here should be decided
in Consol's favor.
Hull testified that when they were discussing Pittman's having taken the day off on Monday Pittman
explained that he had been working on his house and that when
his wife reminded him that it was time to go to work, he just
decided that he would not go to work (Tr. 1462).
It is doubtful that Hull, if he were fabricating a story, would conjure
up a conversation with Pittman's wife if that had not been
mentioned by Pittman himself in an effort to explain his taking
of a day off after his request to be absent had been denied.
Pittman's .claim that Thomas called him on Saturday to tell
him he would probably be fired is not convincing because Thomas
was consulted about the matter only after Rudy Toney had called
Hull in response to Pittman's phone call indicating that.he was
expecting to be discharged for taking the day off.
It is unlikely that Thomas would have called Pittman on Saturday to
warn him he might be discharged on Monday and then recommend to
Hull that Pittman not be discharged, especially since Toney had
testified that Hull had indicated to him that his decision with
respect to discharging Pittman would be made after he had consulted with Thomas on the following Monday. Finally, if Hull
had actually granted Pittman's request for a day off, there
would have been no reason for him to deny that he had ever
granted that request or tell Toney that he would have to consult with Thomas before determining whether Pittman should be
discharged for taking a day off from work.
The outcome of Pittman's having taken the day off indicates that Consol's management was at least reasonable on one
occasion in doing no more than warn him that no further taking
of days off without permission would be tolerated.
Pittman's Roof-Control Violations
Blankenship testified that Pittman had failed to follow
the roof-control plan on at least three occasions.
The first
time occurred when Pittman was near an outcrop in the mine.
When outcrops are being approached, the roof-control plan requires that additional support be set in the form of one row
of posts and establishment of a 16-foot roadwav. Pittman had
set the required row of posts but he had set them against the
rib and the roadway was 18 to 19 feet wide.
The row of posts
is needed to warn the miners as to whether the road is becoming unstable and if the posts are set against the rib, as
Pittman had set them, they do not perform the function of providing a warning of unstable roof when cutting toward an outcrop (Tr. 1982).
Pittman's second violation of the roof-control olan occurred when the continuous-mining machine was covered up by a
massive roof fall.
When Blankenship inspected the site of

392

the roof fall, he found that a large solid rock had fallen on
the left side of the continuous miner in such a way that he
could see along the right side of the miner almost to the cutting head and Blankenship did not find any timbers at all
along the side of the miner, whereas the roof-control plan
requires the setting of a double row of timbers along both
sides of the miner. Additionally, the roadway outby the miner
is required to be no more than 14 feet wide, but Pittman's
roadway timbers were more than 14 feet apart.
Blankenship
gave Pittman a verbal warning at that time (Tr. 1964-1965).
Blankenship testified that occurrence of several roof
falls on top of the continuous miners caused him to require
that a crib be set on each side of the miner before a pushout
was made.
About a month after the continuous miner on Pittman's section had been covered up by a roof fall, Blankenship
inspected Pittman's section and found that he had completed a
pushout without setting a crib on either side of the miner.
Also Pittman had set the timbers in the roadway 21 feet apart,
instead of 14 feet apart, as required by the roof-control plan.
Blankenship suspended Pittman for 5 days for the third violation of the roof-control plan (Tr. 1966-1967).
Pittman does not deny that he failed to erect one of the
cribs which Blankenship had instructed him to set, but he and
the operator of the continuous miner tried to excuse their
failure to follow the roof-control plan by arguing that they
did not have enough crib blocks on the section to construct
the second crib and they claim that the roof was so unstable
that there was more danger in the roof falling if they delayed
the pushout until crib blocks could be obtained for building
the crib than if they just went ahead with completion of the
pushout with the cluster of timbers which they had used in
lieu of the crib (Tr. 48-51; 190-191; 392-393; 2204-2205).
Pittman also complains that Blankenship would not talk to his
crew who would have supported his contentions with respect to
the lack of crib blocks and his use of a cluster of timbers
in lieu of a crib (Tr. 52). Blankenship stated that he did
not need to interview Pittman's crew when the physical evidence at the scene of the roof-control violations provided
him with irrefutable proof that the violations had occurred
(Tr. 1967).
There is clearly a lack of merit to Pittman's excuses in
this instance. There was no obvious reason or explanation for
Pittman's failure to have on the section the materials required to support the roof (Tr. 2226-2227).
Pittman has on
his section at all times a scoop, or unitrak, as well as a
scoop operator, to haul supplies from the track unloading
point to the working section (Tr. 982; 989; 997). Consol has
a two-man crew whose sole function consists of hauling supplies to the three working sections in the mine (Tr. 844-845;

393

1697). Pittman was negligent in failing to have an adequate
supply of crib blocks on his section. When it is considered
that root falls still account for a large percentage of the
fatal accidents which occur in underground coal mines every
year, Blankenship was certainly justified in refusing to accept
Pittman's feeble alibis in this instance.
Pittman's Claim that he was Ordered to Produce Coal without
Adequate Ventilation
Pittman's case would have been strengthened if he had had
any corroboration at all to support his claim that Thomas, the
mine foreman~ and Jerry Toney, the belt foreman who was in
charge of constructing permanent stoppings on Pittman's section, ordered him to produce coal with knowledge that Pittman
did not have adequate ventilation. The two miners (Kincaid
and Moore) who were on the phone and actually overheard both
Pittman and Thomas talking only heard Pittman say that he did
not have adequate ventilation (Tr. 134-135; 806). They also
heard Thomas advise Pittman about his need to recheck his curtains, but neither of them heard Thomas tell Pittman to go ahead and produce coal without adequate ventilation until permanent stoppings could be constructed (Tr. 137; 811).
Although Randy Workman did testify that he heard Toney
order Pittman to produce coal while the permanent stoppings
were being constructed (Tr. 1165), his credibility was completely destroyed when it was shown that he was absent from
work on the day during which he had vividly recalled what had
happened on Pittman's section (Tr. 1177-1179). At least one
miner (Harvey) on Pittman's section claims to have overheard
Pittman talking on the phone and heard Pittman tell Thomas
that he lacked sufficient air, but he only heard Pittman's
side of the conversation and did not know what Thomas may have
said to Pittman (Tr. 1224). Moreover, his credibility was impaired by his inability to recall for certain what he had done
to the ventilation system on January 18, 1982 (Tr. 1226; 1235).
Pittman contradicted himself so much about what Toney
said and when he said it, that Pittman's claim that Toney
ordered him to produce coal cannot be accepted as a truthful
assertion. Some reasons for the aforesaid conclusion are:
First, Pittman said that his crew had refused to run coal until they saw Toney come in with cinder blocks to construct
stoppings, but subsequently Pittman said that he could not recall whether production had been started before or after Toney
arrived on the section (Tr. 287-288). The dispatcher sheet,
of course, shows that production started at 8:42 a.m. and that
Toney did not arrive until 9:51 a.m. (Exh. C). Second, Pittman could not recall whether he had told Toney that he had inadequate air at the time he claims that Toney ordered him to

394

produce coal (Tr. 360).
If Toney did not know that the section had an inadequate supply of air at the working fac~s, he
could not possibly have ordered Pittman to produce coal with
knowledge that Pittman did not have adequate ventilation at
the faces.
Third, Pittman stated that his complaint (Exh. Q)
filed in this proceeding was incorrect to the extent that it
states that Toney gave him a choice of having his men help
construct permanent stoppings or run coal because his testimony in this proceeding to the effect that Toney gave him no
choice but to run coal is the correct version of what happened
(Tr. 301). Of course, Toney and Thomas both deny that they
ever ordered Pittman to produce coal without having adequate
ventilation (Tr. 1700; 1809).
The discussion above shows that a preponderance of the
evidence fails to support Pittman's claim that Thomas and Toney
ordered him to produce coal with knowledge that he had inadequate ventilation at the working faces.
Pittman's Lack of a Watch for Purpose of Taking Air Measurements
Pittman's credibility was rendered an additional blow when
Blankenship testified that when he found the operator of the
continuous-mining machine cutting coal on Pittman's section in
dust so thick that Blankenship could hardly detect the light on
the machine, he stated that he asked Pittman to take an air
reading and Pittman replied that he could not take a reading
because he did not have a watch (Tr. 2006-2007). Thomas, who
was not present when Pittman told Blankenship that he lacked a
watch for taking an air reading, subsequently asked Pittman to
take an air reading and Pittman also told Thomas that he could
not take an air reading because of a lack of a watch (Tr. 1899).
After production had been stopped and air had been restored by installing curtains in the Nos. 2 and 3 entries inby
the belt tailpiece, Blankenship asked Pittman to take an air
reading and he was able to do so. Only about 15 minutes had
elapsed between the two requests and Blankenship explained
Pittman's ability to take an air reading after he had made the
second request, as compared with the first, by stating that he
was not surprised by Pittman's ability to comply with the
second request that he take an air reading because he had not
believed Pittman when he told him in the first instance that
he lacked a watch for taking an air reading (Tr. 2010).
Pittman claimed that he did not recall ever having told
Blankenship that he had no watch to take an air reading and
that even if he did not have a watch, he could have borrowed
a watch from one of the miners (Tr. 305-306). Failure to have
a watch could only have meant that Pittman could not have
taken an air reading at any time during the shift. Since Pittman had claimed that he did not have even enough air to turn

3 \Ju

()'"9

his anemometer, it is possible that he could have worked for
the entire shift without bothering to ask any of his men to
lend him a watch. Pittman's credibility is further eroded by
the lack-of-a-watch episode because if he really did not have
a watch, then he never did make a conscientious effort to determine how much air he had at the main intake entry and follow
through to determine exactly where he was losing his air, as
Blankenship did after stopping production, or he really did
have a watch and just gave his lack of one as an excuse to keep
f140m having to admit to Blankenship that a proper test for air
would have shown that he lacked adequate ventilation at the
working faces.
The Alleged Conspiracy
Pittman's initial (p. 36) and reply (pp. 6-15) briefs
claim that management set Pittman up for discharge by asking
him to produce coal without adequate ventilation so that he
could be caught operating in violation of the law and thereby
provide management with an excuse for discharging him. That
claim will not survive close scrutiny for a number of reasons.
First, if Thomas, the mine foreman, had deliberately set Pittman up for discharge, it would appear that the ideal time to
have done so would have been on Friday, January 15, 1982, when
Pittman first ran his section with inadequate ventilation.
Thomas had not at that time had the permanent stoppings constructed and, according to Pittman, knew that Pittman was operating without adequate ventilation. Thomas had planned to have
cinder blocks taken to Pittman's 3B Section on Saturday and had
to know that there was a strong possibility that permanent stoppings might become constructed and provide Pittman with an adequate air velocity for the 3B Section by Monday.
Thomas knew
from examining the fireboss book on Monday that the mine exam~·
iners were getting readings of 9,000 cfm or more at the last
open break and would have had no reason to expect that Pittman
would be operating his section on Monday with inadequate ventilation. Therefore, the ideal time to have caught Pittman producing coal with inadequate ventilation would have been on
Friday.
The second defect in Pittman's conspiracy theory is that
on Monday morning Thomas did send in both cinder blocks and
the crew of miners needed to construct stoppings. Thomas was
advised on Monday morning that Blankenship was going to visit
the mine on Monday afternoon.
Thomas advised Pittman of that
fact about noon. Thomas knew that Pittman would be expecting
both him and Blankenship on Monday afternoon.
If Thomas had
intended to set Pittman up for discharge, it is highly unlikely
that he would have provided Pittman with advance warning that
he was coming in with the superintendent to check the conditions on Pittman's section.

396

The third defect in Pittman's conspiracy theory is that
Pittman himself testified that he was notified about noon that
Blankenship and Thomas would be coming to his section (Tr.
362) . The record provides no satisfactory explanation of why
Pittman would have failed to take action to make sure that he
had adequate ventilation before Blankenship and Thomas arrived.
The least that Pittman would have been expected to do upon receiving the advance warning about the inspection would have
been to remind Thomas that he was producing coal without adequate ventilation as Thomas had asked him to do and inquire
about the wisdom of his continuing to produce coal without adequate ventilation at a time when Blankenship would be visiting
the section. Pittman claims that he did not close down in
order to obtain adequate ventilation because he already knew
that both Blankenship and Thomas had a low opinion of his abilities as section foreman and that they would have been as likely
to fire him for shutting down production long enough to establish ventilation as they would for his continuing to produce
coal with inadequate ventilation (Tr. 418-419). That contention lacks merit because, according to Pittman's claim, Thomas
had ordered him to produce coal with inadequate ventilation
and there is no reason for him to have been reticent about reminding Thomas that he was producing coal without adequate ventilation and asking Thomas if he could stop production until
the permanent stoppings had been completed, especially in view
of the fact that construction of the permanent stoppings was
nearing completion by the time Pittman received advance notice
of Blankenship's and Thomas's arrival on the section.
The fourth defect in Pittman's conspiracy contention is
that effectuating the conspiracy would have had to be dependent
upon Thomas's having the cooperation of several persons who did
not work on Pittman's shift. The reason for the aforesaid
statement is that all persons who examined the 3B Section on
Friday and Monday obtained an air reading of 9,000 cubic feet
or more at the last open break. Those mine examiners were
McConnell, the section foreman who was in charge of the crew
which produced coal in Pittman's 3B Section on the 4 p.m.-tomidnight shift on Friday, and the UMWA firebosses (Stover and
Wriston) who examined the mine on Saturday, Sunday, and Monday.
In order for the alleged conspiracy to be carried out, the
cooperation of McConnell, Stover, and Wriston would have had
to have been obtained because Pittman claims that those individuals were falsifying the air measurements of at least 9,000
cfm which they were entering in the fireboss book (Exh. 18,
pp. 53-63). If the cooperation of those mine examiners had
not been obtained, their readings would have been less than
9,000 cfm, according to Pittman, and would have corroborated
Pittman's claim that no one could have obtained adequate air
readings prior to the time that the permanent stoppings were
constructed.
It is highly unlikely that McConnell's, Stover's,

397

and Wriston's cooperation in making false entries in the fireboss book could bave been obtained without at least one of
them having _made inconsistent statements which would have cast
doubt on their credibility. Yet all three of them provided
some of the most convincing statements which were made in this
proceeding.
The fifth defect in Pittman's conspiracy theory may be
based on the testimony of Blankenship, the mine superintendent,
who testified that he did not decide to visit the Rowland No. 3
Mine until Monday morning. He said he did not think there was
any merit to Pittman's conspiracy claim because Thomas knew his
feelings about mine safety and health and that Thomas would
never have knowingly taken him on a section producing coal with
inadequate ventilation. Blankenship stated that if he had ever
been convinced that Thomas and Jerry Toney had anything whatsoever to do with Pittman's having produced coal without adequate
ventilation, he would have discharged all three of them (Tr.
2017; 2020).
For the reasons given above, Pittman's claim that his discharge was based on a conspiracy by Thomas to have him produce
coal without adequate ventilation, so that he could be caught
operating his section in violation of the law, must be rejected.
Pittman's Allegations as to Disparate Treatment
Pittman's initial brief (pp. 35; 39-40) argues that his
discharge showed disparate treatment because discipline at the
No. 3 Mine was "uneven, whimsical, and discriminatory" and that
no one else had been discharged for admitting that he had produced coal with inadequate ventilation. Consol's counsel submitted extensive evidence showing that Blankenship, the superintendent, did not tolerate safety violations, absenteeism, or
irresponsible conduct (Tr. 1463; 1961). Blankenship, for example, suspended Bill Blevins, a section foreman, for 5 days
for irregular work and discharged him for ventilation violations
and failing to establish centerlines on his section (Tr. 949;
1325; 1342; 1466; 1793; 1968). Blevins was discharged just
3-1/2 months before Pittman's termination occurred (Tr. 815;
1326; 1795; 1969). The day of Blevins' discharge, Thomas referred to Blevins' discharge and warned Pittman that he would
receive the same treatment if his performance did not improve
(Tr. 299-300; 1794).
Blankenship and Thomas provided other examples of persons
who have been disciplined at the No. 3 Mine.
Keith Hartzog, a
maintenance foreman, was given a 5-day suspension for a safety
violation (Tr. 1797; 1969)~ Allen Powers, Jr., a section foreman, was given a 5-day suspension for a safety violation (Tr.
1970; 1797). Sidney Federoff was discharged for coming to work

398

intoxicated (Tr. 1970). Mark Fink was required to forfeit a
1-week vacation because of absenteeism and was discharged for
lying about .the taking of an emergency medical technician test
and for having a bad attitude in general (Tr. 1971-1972).
Elbert Young, a UMWA roof-bolting machine operator, was suspended for 5 days over a safety violation (Tr. 1973-1974; 17981799). Alexander Williams, Oakley Gore, and Jerry Williams,
UMWA employees, were all suspended for 17 or 18 days for carrying smoking materials into the mine (Tr. 1974}.
Additionally, it should be noted that Blankenship was
going to discipline Pittman's continuous-mining machine crew
on January 18, 1982, the day of Pittman's discharge, when he
caught them cutting coal without adequate ventilation, but
they were saved from disciplinary action because they told
Blankenship that they had complained to Pittman about the lack
of ventilation and he had asked them to operate the miner despite the lack of sufficient ventilation (Tr. 233; 1135; 2002).
Although Blankenship did not discipline the miner crew at that
time, he warned them that if he caught them in a similar situation at a subsequent time, they would be disciplined (Tr.
1137 i 2001}.
Pittman tried to show that two other section foremen,
Delp and Grabosky, were not disciplined despite the fact that
citations were issued by an MSHA inspector when he caught them
operating without the required volume of air at the working
face (Exhs. 24, 25 & 27).
Both Blankenship and Thomas defended
the failure to discharge Delp and Grabosky by pointing out that
each violation has to be evaluated on its own merits and they
correctly noted that neither Delp or Grabosky had run their
sections for a long period of time, as Pittman had, with knowledge that there was inadequate air on the section (Tr. 1938;
2000).
It was also noted by Thomas that· a: different~ re~ponse
was called for based upon an employee's past record.
There
was no showing that Delp or Grabosky had records comparable to
Pittman's poor record.
The only section foreman with a record
comparable to Pitt~an's was Blevins and he, like Pittman, had
been warned of possible discharge for prior offenses and he,
like Pittman, had been suspended for 5 days before he was discharged. Blankenship discussed Pittman '.s prior record with
him on the day of his discharge and his prior record was a
factor in Blankenship's decision to discharge him (Tr. 188;
1902-1903; 2013}.
The preponderance of the evidence, therefore, shows that
Pittman did not receive disparate treatment when he was discharged for producing coal without adequate ventilation.

399

Pittman's Allegations Regarding Thomas, the Mine Foreman
Large parts of Pittman's initial brief (pp. 19-30) and
reply brief (pp. 6-15) consist of an attempt to show that
Thomas, the mine foreman, was incompet~nt, lacked credibility,
and refused to defend Pittman when Blankenship, the mine superintendent, caught Pittman operating his section without adequate ventilation because Thomas knew he would have been discharged along with Pittman if he had admitted that he knew
Pittman was operating the 3B Section without adequate ventilation.
I have already shown under the 17 headings hereinbefore
given that Pittman failed to prove a prima facie case of di~­
crimination because, while he did show that he had engaged in
the protected activity of reporting to Thomas that he lacked
an adequate velocity of air on his section, he failed to prove
that his discharge was in any way motivated by the fact that
he had reported inadequate ventilation and had asked Thomas to
send cinder blocks to the section for construction of permanent
stoppings. Therefore, I do not feel that I am obligated to
enter upon an extended discussion of Thomas's alleged shortcomings because, even if Thomas were as poor a foreman as Pittman's briefs contend he was, the preponderance of the evidence
would still support a finding that Pittman failed to prove that
his discharge was motivated by Pittman's protected activity of
having reported to Thomas on January 15 and 18, 1982, that he
did not have adequate ventilation on his 3B Section. Nevertheless, the review of the evidence, hereinafter given, shows
that Thomas was not the incompetent foreman which Pittman's
brief claims he was.
Thomas's Illness
It is a fact that Thomas was in poor health in 1981 and
1982, that he had undergone a triple heart bypass operation
shortly after Pittman's discharge on January 18, 1982, that he
had been on an extended period of sick leave up to the time of
the hearing in this proceeding, and that he had decided to retire, effective June 1, 1983 (Tr. 1776-1777).
It is also true
that he may have relied extensively on Jerry Toney, the belt
foreman, for obtaining detailed information about the conditions in the mine during 1981 and 1982 (Tr. 1693; 1751; 1907).
It is likewise true that Jerry Toney was made acting mine foreman in April 1982 when Thomas was forced to take extended sick
leave for heart surgery (Tr. 1693). Pittman did not succeed,
however, in demonstrating that Thomas never went underground
to examine conditions in person. The dispatcher (Roger Toney)
testified that Thomas went underground with Blankenship about
once each week and that Thomas always accompanied MSHA inspectors when they made their frequent inspections of the mine (Tr.
2188; 2190).

400

Thomas had had 42 years of experience as a mine foreman
and had worked at least 11 years for Consol (Tr. 1777-1778).
As a senior employee, he would have been entitled to take an
extended period of sick leave before determining whether his
health would force him to retire.
Therefore, I reject Pittman's claim that Consol kept Thomas on sick leave at full salary until his testimony in this proceeding had been given just
to assure that his testimony would be wholly in support of
Consol's position in this proceeding.
Thomas's Credibility
Thomas worked on Saturday, January 16, 1982. The next day
was Sunday and the mine was idle.
Both parties stipulated on
the record that Thomas was not required, since the mine was
idle on Sunday, to make a preshift examination on Saturday (Tr.
1430; 1887), but he did fill out a page in the fireboss book
indicating that he had patrolled the 3B Section, that he had
seen no violations, that he believed the air velocity was sufficient, and that he thought the section was safe to mine (Exh.
18, p. 59). Thomas explained that he did not take an air reading because he was not obligated to make a formal preshift examination before an idle shift and that he had deliberately
not gone to the face areas of the 3B Section (Tr. 1915-1916).
He also stated that he walked into the mine instead of riding
a track vehicle, because he wanted to examine some sections of
the track which might need to be repaired (Tr. 1886-1887). The
walk to the 3B Section is a round-trip distance of about 1 mile
and it takes less time to walk in than it does to ride because
of the difference in route which can be taken by a person on
foot as compared with a vehicle traveling on the track (Tr.
1919; 2229). The dispatcher who testified on Pittman's behalf
did not work on Saturday when Thomas walked into the .mine and
therefore could not testify as to whether Thomas walked into
the mine or not (Tr. 2191).
Thomas seemed to be somewhat embarrassed when crossexamined about not having made an actual air measurement
even though he was not required to do so in view of the fact
that the mine was idle on the succeeding shift (Exh. 18, p.
60). Nevertheless, Pittman's brief failed to demonstrate by
a preponderance of the evidence that Thomas falsified his
entries in the fireboss book or violated any regulations.
Therefore, I disagree with Pittman that Thomas's credibility
was adversely affected by his fireboss entries associated
with his having "patrolled" the 3B Section on January 16,
1982.
Thomas's Alleged Production Goals and Cover-Up
Pittman's efforts to detract from his own shortcomings
by emphasizing Thomas's deficiencies are not persuasive.

401

Pittman claims that his constant complaints of a lack of ventilation on Friday, Saturday~ and Monday, January 15, 16, and
18, 1982, were a tremendous irritant to Thomas because Thomas
was so anxious to maintain a record of high production from
the No. 3 Mine that he could not give Pittman's complaints the
attention that they deserved because precious production time
would have been lost and coal output would have declined.
It
is further argued that since Thomas had ordered Pittman to go
ahead and produce coal without adequate ventilation so as to
achieve high production goals, Thomas could not run the risk
of admitting to Blankenship that he knew Pittman was producing
coal without adequate ventilation because such an admission '
might well have resulted in his own discharge as well as
Pittman's.
The aforesaid arguments are not convincing for a number
of reasons.
First, the comments in Pittman's 1977 performance
rating state that management considered Pittman to be "production oriented" (Exh. 10; Tr. 34). Sin,ce -6ne would assume that
all management personnel are production oriented, it is surprising that Pittman's supervisor would have bothered to note
that Pittman was production oriented unless he had observed
that Pittman had an unusual proclivity for achieving high production. Additionally, one of the shift foremen, Rudy Toney,
testified that Pittman was known to be a foreman with a good
production record and that he had recommended that Pittman not
be fired for taking a day off without obtaining advance permission because he believed that Pittman's good production record
justified his being given another chance (Tr. 1304). Since
Pittman already had a reputation for achieving high rates of
production, it is unlikely that Blankenship would have been
unduly critical of Pittman if his production had been down a
little below average because he had had to spend more time
than usual on January 15 and 18, 1982, in establishing adequate ventilation on his section.
A second reason for rejecting Pittman's arguments about
Thomas's obsession with production is that, even with the inadequate ventilation which undeniably existed during Pittman's
entire shift on Friday, January 15, and up to about 2 p.m. on
Monday, January 18, Pittman's section produced 109 shuttle
cars of coal on Friday and 100 shuttle cars on Monday (Exhs.
A and C; Tr. 832-833). Production of 100 shuttle cars is consider.ed to be a normal producing day (Tr. 341; 353; 885; 1655).
Yet Pittman said that it was so dusty that the roof bolters
had to stop working from time to time just to allow the dust
to abate and that would have retarded normal production activities (Tr. 411). As I have hereinbefore demonstrated on page
20, supra, it should not have taken Pittman more than 15 minutes to find and correct the cause of his inadequate air supply
at the working faces, if he had been the competent section

foreman which he claimed to be.
If Pittman had spent the short
time needed to obtain the required amount of air on his section, the _miners would not have had to shut equipment down from
time to time just to allow the dust to abate and Pittman's production for Friday and Monday would probably have been even
greater than the 109 and 100 shuttle cars, respectively, which
he did achieve with inadequate ventilation.
The foregoing conclusions are supported by the fact that
McConnell, the section foreman on the 4-p.m.-to-midnight shift
was able to obtain a required air velocity on his shift which
followed Pittman's shift (Exh. 18, p. 55). The only explanation that Pittman could give for the fact that McConnell had
obtained adequate ventilation, while Pittman could not, was
that McConnell had entered a false air measurement in the fireboss book because he, like Pittman, was afraid that he would
be discharged if he had reported the true inadequate reading
which Pittman is certain he actually obtained.
I have already
demonstrated under the heading of "Pittman's Falsifying of the
Preshift-Onshift and Daily Report", supra, pages 21-24, that
the preponderance of the evidence does not support Pittman's
claim that everyone but Pittman was lying about the actual air
readings which they were obtaining on the 3B Section.
For the reasons given above, I find that the preponderance
of the evidence shows that Thomas, despite his ill health in
1982, was performing his duties as a mine foreman in a reasonably satisfactory manner and that he gave convincing explanations for the priorities he gave to the types of work which
were done on Friday, Saturday, and Monday, January 15, 16, and
18, 1982.
For example, since it has been shown above, pages
19-21, that temporary curtains along the pillared-out area were
adequate for pr9viding adequate ventilation on the 3B Section
on both Friday and Monday, Thomas properly directed Pettry and
MacDaniel (Tr. 849; 879) to go to the 3A Section and install
new trailing cables on shuttle cars rather than haul cinder
blocks to Pittman's 3B Section. That change in plans on Saturday was justifieq because defective trailing cables may result in electrocution (Tr. 1797; 1810-1811), whereas, according to the f ireboss book and the testimony of at least three
witnesses, the temporary stoppings already in existence in
the 3B Section were providing at least 9,000 cfm of air at
the last open break (Exh. 18, pp. 55-57; Tr. 1405; 1434;
1648).
Therefore, Pittman's claims that Thomas subordinated all
safety regulations which might have interfered with his goal
of high coal production and that Thomas's ill health made him
so sensitive to Pittman's complaints about inadequate ventilation and requests for cinder-block stoppings that he wanted to
discharge Pittman for having annoyed him with such safety considerations on Friday, Saturday, and Monday, must be rejected
as not being supported by the preponderance of the evidence.

403

Cases Cited in Pittman's Reply Brief Do Not Apply to Facts
in this Proceeding
Pittman's reply brief (p. 5) argues that Pittman was discharged because he had merely followed his supervisor's instructions and that the complainant in Judge Fauver's decision
in Roger D. Anderson v. Itmann Coal Co., 4 FMSHRC 963 (1982),
was discharged for the same reason and was ordered to be reinstated by Judge Fauver.
In the Anderson case, a preshift examination had not been performed during the 8-hour period preceding Anderson's shift which began at 4 p.m. on a Sunday. An
MSHA inspector wrote an unwarratable failure order because
Anderson admitted that he knew a preshift examination had not
been made during the preceding shift, but that he understood
that the Federal regulations and Itmann's policy required the
making of only one preshift examination every 24 hours on
weekends. Anderson was discharged because of his admissions
to the inspector. Judge Fauver held that Anderson's replies
to the inspector's questions were a protected activity under
the Act and that it was a violation of section 105(c) (1) of
the Act for Itmann to discharge Anderson for that protected
activity.
In this proceeding, as I have shown on pages 19-26 and
35-36, supra, Pittman was discharged because he knowingly
operated his section without having adequate ventilation and
the preponderance of the evidence fails to support Pittman's
claim that Thomas, the mine foreman, had ordered him to operate his section without having adequate ventilation.
In the
Anderson case, it was shown that Itmann's policy was to require only one preshift examination during each 24-hour period
on weekends' and Anderson was discharged for admitting that he
knew that no preshift examination had been made during the
.,
preceding 8-hour period and for stating that it was Itmann's
policy to require only one preshift examination during each
24-hour period. The Anderson case is inapplicable to the
facts in this proceeding because Pittman failed to prove that
it was Thomas's or Consol's policy to order section foremen
to produce coal without adequate ventilation.
Pittman's reply brief (pp. 10 and 15) also argues that
Blankenship, the mine superintendent, failed to· make an adequate investigation before discharging Pittman, and that if
he had made an adequate investigation, he would have found
that both Thomas and Toney had ordered Pittman to produce coal
without adequate ventilation and would have found it necessary
to discharge them also because Pittman was merely carrying out
their instructions when he operated without adequate ventilation on both Friday and Monday. Pittman states that Judge
Fauver found that Itmann had not made an adequate investigation before discharging Anderson in the Anderson case, supra,
and that I had made a similar finding in my decision issued

404

December 21, 1977, in Bernard Lyle Cline v. Itmann Coal Co.,
Docket No. HOPE 76-364.
In this proceeding Blankenship, the mine superintendent,
discharged Pittman after personally finding Pittman to be producing coal without adequate ventilation. He personally took
the air readings showing that adequate ventilation did not
exist and he personally participated in restoring ventilation
within a period of 15 minutes, as I have already shown above
on page 19. Moreover, Blankenship personally checked with the
other section foreman, McConnell, and a shift foreman, Taylor,
about their entries in the fireboss book and established that
they had actually obtained air measurements as great or greater
than those which he found in the fireboss book (Tr. 2006-2013).
Therefore, it cannot be successfully argued in this case that
Blankenship failed to make an adequate investigation before
discharging Pittman.
For the foregoing reasons, Pittman's reliance on the Anderson and Cline cases is misplaced and his
arguments based on those cases must be rejected.
For the reasons hereinbefore given, I find that Pittman
failed to prove that his protected activity of reporting inadequate ventilation on his 3B Section was in any way a
motivating factor in his discharge and that Pittman also
failed to prove that either the mine foreman or the belt
foreman had given him an order to produce coal with knowledge
that he had inadequate ventilation on his section.
Inasmuch
as his discharge was in no way motivated by his having participated in an activity protected under section 105(c) (1) of the
Act, Pittman's complaint should be dismissed, as hereinafter
ordered.
WHEREFORE, it is ordered:
The complaint filed by Kenneth D. Pittman in Docket No.
WEVA 82-334-D is dismissed for failure to prove that a violation of section 105(c) (1) of the Federal Mine Safety and Health
Act of 1977 occurred.
·

~G.~7:/f

Richard c. stef fey
~
Administrative Law Judge
Distribution:
F. Alfred Sines, Esq., Anderson, Sines & Haslam, L.C., P.O.
Drawer 1459, Beckley, WV 25801 (Certified Mail)
Robert M. Vukas, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)

yh

405

FEDERAL M1NE SAFETY AND HEALTH REVIE\" COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

KENNETH A. WIGGINS,
Complainant

22041

FEB 16 1984

DISCRIMINATION PROCEEDING
Docket No: WEVA 82-300-D
HOPE CD 82-3.2

v.
Keystone No. 1 Mine
EASTERN ASSOCIATED COAL CO.,
Respondent
DECISION GRANTING BACK PAY AND OTHER RELIEF
Appearances:

William B. Talty, Esq., Talty and Carroll,
112 Central Avenue, Tazewell, Virginia,
for the Claimant
Mark C. Russell, Esq., Jackson, Kelly, Holt
and O'Farrell, P.O. Box 553, Charleston,
West Virginia, for the Respondent

Before:

Judge Moore

The parties have prepared and agreed to a Final Order
which disposes of all of the back pay, attorney's fees
and other relief issues.
I have signed the Final Order,
a copy of which is attached, and directed the parties to
comply therewith.

~e<)J;~~,

Charles c. Moore, Jr.,
Administrative Law Judge
Distribution:

William B. Talty, Esq., Talty and Carroll, 112 Central
Avenue, Tazewell, Virginia 24651 (Certified Mail)
Mark c. Russell, Esq., Jackson, Kelly, Holt and O'Farrell,
P.O. Box 553, Charleston, West Virginia 25322 (Certified Mail)
Larry Blalock, Esq., Jackson, Kelly, Holt and O'Farrell,
P.O. Box 553, Charleston, West Virginia 25322 (Certified Mail)
Mr. Kenneth A. Wiggins, Bex 114, Maybeury, West Virginia 24861
(Certified Mail)
ATTACHMENT
/db

406

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

KENNETH A. WIGGINS,
COMPLAINANT,

DISCRIMINATION PROCEEDING

VS:

Docket No:

EASTERN ASSOCIATED
COAL CORP.,

Keystone No. 1 Mine

WEVA 82-300-D
HOPE CD 82-32

RESPONDENT.
FINAL ORDER
This proceeding came on for the entry of this Final Order
upon the hearing on the merits held May 24-25, 1983; the Decision
on the Merits dated September 6, 1983; the Interim Order dated
October 19, 1983; the Order of November 4, 1983, amending the
aforesaid Interim Order; the hearing to determine relief held
November 22, 1983; the decision granting back pay and other
benefits dated December 19, 1983, and the Supplemental Order
dated January 23, 1984.

Upon consideration of all of which it

is Adjudged and Ordered as follows:
1.

The findings of fact and conclusions of law contained

in the aforesaid decisions of September 6, 1983 and December 19,
1983 are hereby incorporated herein by reference, the same as
if the same were fully set forth herein;
2.

The complaint of the complainant made out in his charge

is hereby sustained;
3.

The respondent shall pay to the complainant all salary

and benefits, including overtime and vacation pay, which he would
have earned between March 26, 1982, the date of complainant's

407

discharge by respondent, until Autust 30, 1982, the date on
which this Judge determined the complainant would have been
laid off by the respondent regardless of any discrimination
under the Act.

The parties have stipulated that the aforesaid

amount is $19,965.00, with the addition of certain expenses
incurred by the complainant which the parties have stipulated
the complainant is entitled.
4.

The respondent may withhold from the aforesaid sum

the sum of $3,492.00 which the parties have stipulated is the
amount of unemployment insurance received by the complainant
during the period commencing March 26, 1982 through August 30,
1982.

The aforesaid sum withheld by the respondent is to be

paid by the respondent to the West Virginia Department of
Employment Secruity to reimburse said Department for its payment
of unemployment compensation insurance to the complainant during
the aforesaid period.
5.

The respondent shall remove from its records any and

all mention of the notice of improper action dated March 26, 1982,
and given to the complainant by Jackie Jackson, and of the events
of April 8, 1982 pertaining to the discharge of the complainant
by the.respondent.

The respondent is further ordered to refrain

from any reference to either of the above events in response to
any inquiries made to respondent by prospective employers of
complainant.
6.

Respondent shall pay to counsel for the complainant

the sum of $9,000.00, which sum the parties have stipulated is
a fair and reasonable award of attorney's fees, at a rate of
$75.00 per hour for 120 hours expended, and an additional sum

408

of $608.23 for expenses incurred by counsel for complainant
for transcrirts, travel and long-distance telephone tolls.

Administrative Law Judge

Inspected:

Counsel for Complainant

Larry W.
Jackson,

arles M. Gage
t & O'Farrell

Counsel for Respondent

'

409

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 171984

DISCRIMINATION PROCEEDING

BOBBY J. HOLT,
Complainant

v.

Docket No. SE 83-49-DM

SOUTHERN STONE COMPANY,
Respondent

MSHA Case No. 83-33

DECISION
Appearances:

Margaret Y. Brown, Esq., Auburn, Alabama, for
Complainant;
Hoyt w. Hill, Esq., Walker, Hill, Adams, Umbach,
Herndon, & Dean, Opelika, Alabama, for Respondent.

Before:

Judge Broderick

STATEMENT OF THE CASE
Complainant contends that he was discharged from his job as
repairman for Respondent because of activity protected under the
Federal Mine Safety and Health Act (Act).
Respondent contends
that he was fired for reasons unconnected with occupational
safety. Pursuant to notice, the case was heard in Opelika,
Alabama, on January 17 and 18, 1984. A. L. Lazemby, Jr.,
Dennis Lamar Lazemby, Bill Harris, Lisa Walsh Shivers, Henry Lee
Peoples, Ocie Thomas Chamblee, Lawrence W. McRae, Eunice Marshall,
Janette Holt, Samuel B. Holt and Bobby Holt testified on behalf
of Complainant; Cary Torbert, Kenneth E. Roberson, Jack McAnally
and George Cooper testified on behalf of Respondent. Both parties
have filed posthearing briefs.
Based upon the entire record and
considering the contentions of the parties, I make the following
decision.
FINDINGS OF FACT
Complainant has worked for Respondent Southern Stone and
its predecessor, with some breaks in employment, beginning in
1969. He quit in 1974 while working in the hopper because of
the absence of any effective means to prevent trucks from rolling
back into the hopper and endangering the workers. He returned to
work for Respondent in 1979.

410

Sometime in 1980, Complainant and his wife assisted a
co-worker, Willie Calloway, in contacting MSHA after Calloway had
been fired, allegedly for refusing to work on the roof during a
rainstorm.
In approximately November, 1982, Complainant discussed with
some of his co-workers the company policy concerning wearing hard
toed shoes op the job. The Plant Superintendent, Mr. Cooper, had
informed Complainant that hard toed shoes were required.
Complainant noticed, however, that some men, including supervisors, did not always wear them. He called the Birmingham
Off ice of MSHA and asked what the law required concerning safety
shoes. The MSHA spokesman informed him that all employees except
truck drivers were supposed to wear hard toed shoes.
Thereafter Cooper called Complainant into his off ice and
asked whether Complainant called MSHA about hard toed shoes.
Complainant admitted that he had.
Cooper told Complainant not to
call MSHA again, "that [he] worked for Southern Stone, [and not]
for Mining Safety and Eealth." MSHA did not investigate nor did
it contact Respondent regarding this call by Complainant.
On June 1, 1980, Complainant broke his right hand in a fight
unconnected with his work.
He underwent three operations on the
hand and missed considerable time from work.
On one occasion he
was "written up" by Cooper for taking time off to see a doctor.
When he heard that Cooper threatened to fire him, he saw a lawyer
concerning his job rights.
On ~~ay 4, 1981, Complainant suffered an occupational injury
when a chute door fell on him. He continued on the job the
remainder of the shift. The next day he was examined by a
physician at a hospital emergency room, and stayed off work for
one shift. After he returned, Cooper asked him to have the record
changed so that the injury would not be shown as coming under
Workers' Compensation.
In return, Complainant was to receive "pay
in hours." Subsequently Complainant filed a Workers' Compensation
claim which is still pending.
On September 3, 1982, Complainant injured his finger while
loading scrap at work.
The resultant medical bills and lost time
were paid under Workers' Compensation.
Complainant and his wife both complained to Mr. Cooper about
employees ''riding the clock," that is being clocked in, but not
being at work. After the complaints, the practice "sort of
slacked off." Complainant also testified that at some unspecified
time, some employees engaged in drinking, horseplay, stealing and
gambling on the job. He stated that the foreman participated in
these activities.

411

In the latter part of 1982, Respondent was negotiating with
a firm in Southern Alabama to supply it with a large order of
construction .stone. In an effort to cut delivery costs, it
requested the County Commissioners of Lee and Macon counties to
designate the route from Respondent's Plant as a truck route,
thus reducing the haulage distance to the customer. The requests
were granted, and the contract entered into. Certain residents
of the two counties, whose property abutted the highway, protested
the decision and sought a reversal of it. Among the protesters
were Complainant and his wife. Complainant's wife had been run
off the road on one occasion by one of the trucks hauling Respondent's stone. Complainant believed the use of the road by the
trucks was dangerous, and there is evidence that the trucks
caused considerable damage to the road.
Superintendent Cooper was
aware that Complainant was involved in the protest. He called a
meeting and explained to Complainant and other employees that the
truck route was of great importance to the company.
The leader of the protest movement was A. L. Lazemby, a
farmer whose land was close to the road in question, and who used
the road in connection with the operation of his farm.
On
February 24, 1983, Lazemby blocked the highway with his truck
until requested to remove it by the sheriff's office. On the
following day, February 25, Lazemby again blocked the road.
Complainant knew of the protest and was at the scene when the
road was blocked on February 25. He did not participate in the
blocking of the road.
The news media were present, and pictures
of the protest appeared in the newspapers and on television.
Complainant's picture was included since he was present. Cooper
observed Complainant's presence, and assumed that he was part of
the protest movement. When Cooper returned to the plant he
called Mr. Kenneth Roberson, Vice President of Respondent, and
told him about the roadblock, and that Complainant was seen among
the protesters. Cooper asked what should be done about
Complainant.
Roberson, after discussing the matter with the
Legal Department, decided to terminate Complainant. He dictated
a memorandum to Cooper to deliver to Complainant.
On February 25, 1983, Complainant was given a notice of
termination for "conduct unbecoming a Southern Stone Employee."
The conduct was described as being seen "in a group of people
that were blocking an approved route for trucks leaving Southern
Stone Plant."
Roberson was not aware of Complainant's employment history
prior to February 24 and 25, 1983, which are recited herein.

412

ISSUES
1. Was Complainant's discharge motivated in any part by
conduct protected under the Act?
2.
If so, did Respondent establish that he would have
discharged Complainant for unprotected activities alone?
,

3.
If Complainant's discharge was in violation of the Act,
what relief is he entitled to?
CONCLUSIONS OF LAW
To establish a prima f acie case of discrimination under the
Act, Complainant must show that he was engaged in activity
protected by the Act, and that his discharge was motivated in
any part by the protected activity. Secretary/Pasula v.
Consolidation Coal Company, 2 FMSHRC 2786 (1980), rev'd on other
grounds sub nom. Consolidation Coal Company v. Marshall-,-663
F.2d 121"1"(3rd Cir. 1981); Secretary/Robinette v. United Castle
Coal Co., 3 FMSHRC 803 (1981); Secretary/Bush v. Union Carbide
Corporation, 5 FMSHRC 993 (1983).
PROTECTED ACTIVITY
Complainant's call to MSHA asking about hard toe shoe
requirements was activity protected under the Act.
Respondent
was clearly unhappy about the call and in effect directed
Complainant not to make such calls thereafter. Assisting a
fellow worker in making a complaint to MSHA is protected
activity, but there is no evidence that Respondent was aware of
Complainant's efforts on behalf of Willie Calloway.
Complaints to management about other employees "riding the
clock" could be protected insofar as they allege that this
practice jeopardized the safety of Complainant or the other
workers. Although the evidence does not directly show that the
complaints were related to safety, I can infer that they were,
and conclude that they constituted protected activity. The
testimony concerning drinking and horseplay on the job does not
show that any complaints or work refusal grew out of these
activities. Therefore, activity protected under the Act was not
shown in connection therewith. Complainant's allegations that
he was disciplined for taking time off following his non work
connected hand injury, and that Respondent threatened to fire
him, do not allege activity protected under the Act. No contention that this discipline or threat were related to work safety
was made by Complainant.

413

The allegations concerning Complainant's job related
injuries in May, 1981, and September, 1982, do not contain any
contention that occupational safety was involved.
The alleged
direction to change the hospital records to falsely show a
non-job related injury may allege a violation of the State
Workers' Compensation Law.
It does not describe activity
protected under the Mine Safety Act.
A consiaerable part of the evidence in this case, and of
Respondent's posthearing brief is devoted to Complainant's
participation in the citizens protest against the use of a roa~
as a truck route.
The relationship of this protest to safety
goes only to the matter of highway safety, and there is no contention and no evidence that it related in any way to occupational safety at Respondent's Plant. Whatever the nature and
extent of Complainant's involvement in the protest, it did not
constitute activity protected under the Act.
MOTIVATION FOR DISCHARGE
The precipitating factor in the decision to discharge
Complainant was his participation in the truck route protest,
or rather Respondent's perception of his participation in the
protest.
I have previously concluded that this was not protected activity.
The present status of the employment at will
doctrine in American law is an interesting question, but not
one that I am called upon to answer in this proceeding.
Whether the discharge of an employee for exercising First
Amendment rights of free speech and political protest is against
public policy is also a question not before me.
See Note,
Protecting at Will Employees Against Wrongful Discharge: The
Duty To Terminate Only In Good Faith, 93 Harv. L. Rev. 1816
(1980).
The decision to discharge Complainant was made by
Kenneth E. Roberson, after he was informed by Cooper of
Complainant's truck route protest activities.
Roberson was not
aware of Complainant's call to MSHA concerning the hard toe shoe
incident in November, 1982. Although Cooper was aware of that
incident, the evidence does not establish that it was a factor
in the decision to discharge Complainant. Nor is there any
evidence that the complaints' of employees riding the clock
played any part in the discharge. For these reasons, I conclude
that Complainant has failed to make a prima f acie case of discrimination under the Act.
Further, even if it were shown that
protected activity was a motivating factor, the evidence is
overwhelming that Respondent would have discharged Complainant
for unprotected activity (the truck route protest) alone.
Therefore, no violation of section lOS(c) of the Act has been
established.

ORDER
Based upon the above findings of fact and conclusions of
law, the complaint and this proceeding are DISMISSED for failure
to establish a violation of section 105(c) of the Act.

Cl.AA~5 Af.9y-vJt{~ e I:_
J Administrative
James A. Broderick
Law Judge
f /

Distribution:
Margaret Y. Brown, Esq., 214 North College Street, Auburn, AL
36830 (Certified ~ail)
Holt w. Hill, Esq., Walker, Hill, Adams, Umbach, Herndon & Dean,
P.O. Box 2069, O~elika, AL 36803 (Certified Mail)

/fb

lr
4 -.u

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND H~ALTH
ADMINISTRATION (MSHA),
Petitioner
v.

22041

FEB 2 31994

CIVIL PENALTY PROCEEDING
Docket No. CENT 83-4
A.C. No. 13-01855-03501
No. 6 Mine

MICH COAL COMPANY,
Respondent
DECISION
Before:

Judge Kennedy

This matter is before me on (1) the regional solicitor's
motion to withdraw his petition for assessment of a civil
penalty pursuant to Rule 11, (2) Juege Merlin's order denying
the motion and directing the submission of information to
support the compromise, (3) Judge Merlin's order to the
regional solicitor to show cause for ignoring his order to
submit information, (4) Judge Merlin's order assigning the
matter to this trial judge, (5) the regional solicitor's
request for reconsideration of Judge Merlin's order together
with information in support of the motion to withdraw,
(6) this trial judge's order to the parties to brief the
jurisdictional issue and to furnish additional information
to enable the judge to determine the gravity of the violation
and the adequacy of the $20 penalty proposed for the offense
charged, (7) the operator's response thereto, and (8) a notice
of appearance by Michael McCord on behalf of the Secretary
together with (a) a motion to suspend compliance with my order
and (b) a motion requesting certification to the Commission of
the Secretary's claim that a motion to withdraw a petition for
assessment of a civil penalty at any stage of a penalty
proceeding does not require formal judicial approval by the
trial judge or the Commission because there is no longer a
dispute between the parties subject to the Commission's
jurisdiction. This latter issue goes far beyond any question
I had heretofore imagined was presented by the regional
solicitor's motion. For this reason alone, I would have
denied the request for certification.

41U

I deem this record a particularly inappropriate vehicle
for decision of the question posed by Mr. McCord.
I am also
at a loss to understand why the Secretary sought to avoid a
decision by· the trial judge by filing a simultaneous request
for interlocutory appeal with the Commission. At the time
this request was filed I had not received a response to my
order and had neither denied or granted the regional solicitor's
pending motion to withdraw.
If I grant the motion, any appeal
would appear to be moot. Unless, of course, the Secretary can
prevail on the Commission to issue an advisory decision on the
basis of the Secretary's ex parte briefing on the matter.
I
do not believe the Commission's rules provide for such a
decision and certainly not under the guise of an interlocutory
appeal from a nonexistent dispute.
In any event, after this matter was assigned I determined
the record was still deficient with respect to several of the
statutory criteria, including prior violations, size of the
operator and its true financial condition.
I also determined
that before I ruled on the regional solicitor's claim that
under the circumstances presented "section llO(i) and llO(k)
of the Act do not apply" to Rule 11 motions "because the
Secretary has not sought an assessment to which section llO(i)
would apply nor has he in any manner settled, compromised,
or mitigated a penalty so as to cause section llO(k) to be
invoked," I would await the solicitor's response in a related
matte~ Pyro Mining Company.
Interestingly enough, Mr. Mascolino's response in Pyro
was at variance with both that of the regional solicitor and
Mr. McCord. At this point, it is important to note that in
this case (Mich Coal), the motion is to withdraw a petition
for assessment or-a-penalty whereas in the Pyro case the
motion is to dismiss the operator's "Request for Hearing with
Review Commission" the so-called green card which is the
operator's first pleading and notice of intent to contest
the penalty proposed.
In Pyro, the operator recanted his
notice of contest almost immediately after he filed it by
paying the amount of the penalty proposed, $20. Mr. Mascolino
on behalf of the solicitor urged that this type of case be
treated differently from a case like Mich Coal in which both
the operator and the Secretary seeks to opt out after the
Secretary's proposal for penalty has been filed with the
Commission. Mr. Mascolino argued that:
The issue is not whether the Commission's jurisdiction technically attaches when the contest card is
received.
The issue is whether the operator who

417

promptly disavows that course should be permitted
to do so without the examination which would be
involved if the case were to be tried or payment
submitted after a petition had been filed and issue
joined.
(Emphasis supplied.)
Statement in Support
of Motion to Dismiss filed February 7, 1984.
Mr. Mascolino seems to recognize that once a petition for
assessment of a civil penalty has been filed the Commission
and the trial judge have exclusive jurisdiction to approve
dismissal under Rule 11 or a settlement under Rule 30. But,
Mr. Mascolino argues, where the petition for proposal of a
penalty has not been filed the Commission's jurisdiction is
so tenuous or "technical" the parties should not have to
justify what is tantamount to a voluntary nonsuit.
Before ruling on either of these matters, I would have
preferred to consolidate them for briefing and oral argument
so that I could have a record for the public and the Commission
setting forth all the nuances of law and permutations of fact
that are involved. Because of Mr. McCord's attempt at a
preemptive strike that may no longer be a viable option. At
a minimum the three solicitors involved seem to want answers
to the following questions:
1.

Should the Commission allow voluntary
dismissals or nonsuits where an operator
"promptly" after filing a notice of contest
tenders payment in full of the penalty proposed by MSHA?
(Mr. Mascolino's position).

2.

Should the Commission require its judges
to grant motions to withdraw proposals for
penalties filed by the Secretary before
an answer has been filed without any
record support other than a showing that
payment has been made?
(Regional Solicitor's
position).

3.

Should the Commission require its judges
to grant motions to withdraw the Secretary's
proposals for penalty at any stage of a
penalty proceeding, i.e., at any time prior
to issuance of the judge's final decision
without satisfying the judge that such a
disposition is appropriate and in accord
with the purposes and policy of the Act?
(Mr. McCord's position).

418

Each of these questions and variations thereon must be
answered in the light of the Congressional purpose embodied
in sections 105(d), llO(i} and llO(k) of the Act as well
as Commission Rules 10, 11, 26, 29(b) and 30. While for
reasons previously and hereinafter indicated, I find it
inappropriate and unnecessary to decide any of the foregoing
questions definitively, I find most shocking the proposition
advanced by Mr. McCord on behalf of the Secretary. For if
I understand it correctly Mr. McCord is moving boldly, if
somewhat recklessly, to usurp the authority and power
conferred on the Commission by section llO(i) and llO(k) of
the Act. 1/ Tpese provisions as well as the entire legislative history of the Act are redolent with expressions of
Co~gressional distrust of MSHA's ability to retain its
professional objectivity and commitment to vigorous enforcement when confronted with industry blandishments. Secretary
v. Parmalou Bros., Inc., Dkt. No. WILK 79-4-PM et al, decided
February 13, 1979.
The plain language of the Commission's Rules and section
llO(i) and (k) of the Act convincingly establish that the
Presiding Judge and not MSHA or the solicitor is charged
with responsibility for deciding whether to approve a Rule 11
1/ Because of the importance of the questions raised to the
proper administration and vigorous enforcement of the Mine
Safety Law, and the Secretary's desire to rush the Commission
to judgement, I have undertaken to set forth my preliminary
views of this long festering dispute.
I regret that due to
the desire of the Commission's staff to take jurisdiction
of these questions away from me, I have not had the time
for the mature deliberation and research I think they
deserve. Nor has the solicitor, Mr. McCord, helped by
churlishly refusing to brief the matter for me--preferring
instead the route of an ex parte interlocutory appeal to
the Commission. While the bypass tactic may strike some as
clever, I find it ethically distasteful.
I trust the
Commission will find equally distasteful the prospect of
being asked to render prematurely an ex parte-decision on
so sensitive a matter.
Indeed, I feer-the matter is of
sufficient importance that it should be decided only after
all affected interests are afforded an opportunity to be
heard.
This, of course, is not the first time the commonality
of interest between the solicitor and the operators has been
conjoined in an attempt to stampede the trial judge and the
Commission over a volatile policy issue. As I have said, I
do not bel1eve the Commission should entertain the Secretary's
request for an interlocutG~~eal but if it does it will
have something beside a totally ex parte record to consider.

419

motion to withdraw or a Rule 30 motion for settlement. 2/
In fact, Rule 11 specifically provides that while a party
may withdraw a pleading at any stage of the proceeding, it
may do so only with the "approval of tne Commission or the
Judge." Judicial approval certainly connotes something more
than a mere ministerial act.
The Commission should not
become party to a procedure, however innocuous on its face,
that may result in subversion of the Congressional policy
of full, true and public disclosure of the basis upon which
penalty cases are compromised, settled, withdrawn or
dismissed.
As Judge Merlin so trenchently observed:
The Act makes very clear that penalty
proceedings before the Commission are de novo.
The Commission itself recently recognized that
it is not bound by penalty assessment regulations adopted by the Secretary but rather that
in a proceeding before the Commission the amount
of the penalty to be assessed is a de novo determination based upon the six statutory criteria
specified in section llO(i) of the Act and the
information relevant thereto developed in the
course of the adjudicative proceeding. Sellersburg
Stone Company, 5 FMSHRC 287 (1983).
Indeed, if
this were not so, the Commission would be nothing
but a rubber stamp for the Secretary.
Order of July 15, 1983.
I am aware that the Solicitor's Office at the direction
of the Assistant Secretary has adopted a policy of filing
Rule 11 motions in lieu of motions to approve settlement
2/ On September 29, 1980, former Chief Administrative Law
Judge Broderick wrote the Assistant Solicitor, Arlington,
Virginia that:
"It is the position of the Review Commission
that its jurisdiction attaches when a notice of contest is
filed in our docket office. This is true whether the cases
involve a quick change of heart by the operator or a mistake
or a late payment. They can only be closed by a Commission
Order." Section 105(d) and Commission Rule 26 both require
notices of contest to be docketed "immediately" with the
Commission. The solicitors, or at least some of them, now
concede jurisdiction attaches when the notice of contest is
filed but all of them seek a ministerial order of dismissal
if, upon the advice of his own counsel or that of the
solicitor, the operator decides MSHA really made him an
offer he can't refuse.

420

in an effort to implement the "cooperative," some might even
say "lax," enforcement policy of the single penalty assessment procedure.
See 30 C.F.R. 100.4. But as I have said
elsewhere, prosecutorial discretion does not extend to
nullifying the Act.
There are limits on the power of MSHA
and the solicitor to thwart the will of Congress. One of
them is this Commission.
The solicitor is compelled to seek approval of Rule 11
and Rule 30 motions because the Commission following the
will of Congress has so decreed. Congress, in its wisdom,
changed the law in 1977 to require approval of all "compromises"
of penalty cases. This embraces both "mitigations" and
"settlements." A motion to withdraw a penalty petition in
lieu of an adjudication by the Commission is certainly a
compromise of the litigation and if it involves acceptance of
a $20 penalty that MSHA improvidently, erroneously or
intentionally assessed for a significant and substantial
violation it is both a mitiqation and a settlement that
should receive the strictest judicial scrutiny.
The legislative history of section llO(k) of the Act
shows Congress felt the public interest in vigorous enforcement is best served when the process by which penalties are
assessed is carried out in public, "where miners and their
representatives, as well as the Congress and other interested
parties, can fully observe the process." S. Rpt. 95-181,
95th Cong., 1st Sess. 44-45 (1977). As the Senate Report
continued, "the Committee intends to assure that the abuses
involved in the unwarranted lowering of penalties as a
result of off-the-record negotiations are avoided.
It is
intended that the Commission and the Courts will assure
that the public interest is adequately protected before
approval of any reduction in penalties." Id.
I cannot believe the Commission is going to surrender
its statutory enforcement authority by ordering its judges
to rubber stamp motions to dismiss or withdraw.
If it does,
I am confident there will be a public outcry if the purpose
or effect of such action is to grant the solicitor authority
denied MSHA by the Congress in 1977.
The suggestion that the Commission did just this in
Mettiki Coal Corporation, 3 FMSHRC 2277 (1980) is clearly
erroneous. The plain meaning of Mettiki is that regardless
of how a motion is labelled, i.e., either as a motion to
dismiss or withdraw (under Rule 11) or a motion to approve
settlement (under Rule 30) if the record in support of the

421

motion "indicates that full payment of the [penalty initially]
sought by the Secretary is a satisfactory and appropriate .
resolution of [the] controversy" it is an "abuse of discretion"
for the triai judge to deny the motion.
(Emphasis Supplied.)
It was the "abuse of discretion" issue on which Mettiki
turned and not on whether the motion was filed under Rule 11
or Rule 30. Nothing in Mettiki shows a disposition to
strip the Commission and its judges of jurisdiction and
authority to evaluate either type of motion in accordance
with the statutory criteria set forth in section llO(i),
llO(k) or the purposes and policy of the Act. See, Co-Op
Mining, 2 MSHC 106 (1980). Just as it would be unfair to
assess a penalty where no violation occurred it would be a
travesty to allow the assessment of a $20 penalty for an
egregious violation simply because an overworked or overly
sympathetic solicitor calls the operator's attention to the
fact that it would be better to pay the penalty than to
subject the matter to the scrutiny of a judge charged with
responsibility for seeing that there is a full and true
disclosure of the facts.
Compare, Bethlehem Mines, Inc.,
6 FMSHRC
, Jan. 13, 1984.
Turning to the merits of the instant motion, I find
the information furnished considered as a whole is sufficient
to support dismissal of this matter because the failure to
take a single respirable dust sample posed no significant
health hazard and was more the result of oversight than
negligence. Further, there is no evidence that the violation
was part of a pattern or practice of culpable neglect or
knowing failure to comply with the mandatory respirable
dust standard violated.
Based on an independent evaluation and de nova review
of the circumstances, therefore, I find the compromise of
this matter is in accord with the purposes and policy of the
Act.
Accordingly, it is ORDERED that the motion be, and hereby
is, GRANTED; the captioned matter DISMISSED; and all other
pending motions, including the request for certification for
interlocutory appeal, DENIED.

Joseph
Kennedy
Administrative Law

422

Distribution:
Michael A. McCord, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
Mr. Dale .Mich, Mich Coal Company, P.O. Box 168, Oskaloosa,
IA 52577
(Certified Mail)

/ejp

423

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MONTEREY COAL COMPANY,
Contestant

fEB 2 3 1984

CONTEST PROCEEDING
Docket No. LAKE 83-68-R
Citation No. 2200849; 4/28/83

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Monterey No. 1 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. LAKE 83-52
A.C. No. 11-00726-03522
Docket No. LAKE 83-61
A.C. No. 11-00726-03524

v.
MONTEREY COAL COMPANY,
Respondent

Docket No. LAKE 83-67
A.C. No. 11-00726-03527
Docket No. LAKE 83-78
A.C. No. 11-00726-03529
Docket No. LAKE 83-87
A.C. No. 11-00726-03532
Docket No. LAKE 83-94
A.C. No. 11-00726-03533
Docket No. LAKE 84-17
A.C. No. 11-00726-03539
Monterey No. 1 Mine
DECISIONS

Appearances:

Miguel J. Carmona, Esq., Office of the Solicitor,
U.S. Department of Labor, Chicago, Illinois, for
Petitioner;
Carla K. Ryhal, Esq., Monterey Coal Company, Houston,
Texas, for Respondent.

Before:

Judge Koutras

424

Statement of the Proceedings
All of these cases were heard in St. Louis, Missouri,
on October 25, 1983. Dockets LAKE 83-68-R and LAKE 83-87,
were consolidated for hearing and decision, and the
remaining civil penalty cases were heard after the conclusion
of that hearing.
The cases concern civil penalty proposals
filed by the petitioner against the respondent pursuant to
Section llO(a) of the Federal Mine Safety and Health Act of
1977, seeking civil penalty assessments for certain alleged
violations of mandatory standards promulgated pursuant to
the Act.
The parties were afforded an opportunity to file
post-hearing proposed findings and conclusions, and the
arguments presented therein have been considered by me in
the course of these decisions.
Issues
Consolidated Dockets LAKE 83-68-R and LAKE 83-87, concern
a citation served on Monterey Coal Company for an alleged
violation of mandatory safety standard 30 CFR 75.1403-5(g).
Although the inspector found that that the violation was
not "significant and substantial," and MSHA assessed it as
a "single penalty assessment" of $20, ~onterey Coal Company
contested the violation on the ground that the cited standard
applies only to belt conveyors used in the transportation of
men and materials, and not to conveyors used to transport
coal.
Since Monterey contends that its underground belt
conveyors are used only to transport coal, it believes that
MSHA's reliance on this standard to support its citations is
improper.
Dockets LAKE 83-94, LAKE 83-67, and LAKE 83-78, all
involve citations issued for alleged violations of Section
75.1403-5(g), three of which were "non S&S" $20 single
penalty assessments. One citation (Docket LAKE 83-78),
Citation No. 2199892, is a "significant and substantial"
violation which was assessed at $241.
Dockets LAKE 83-52 and LAKE 83-61, concern "significant
and substantial" violatioris issued by the inspector for
violations of mandatory safety standards 30 CFR 75.316,
and Monterey Coal Company takes issue with the inspector's
special findings.
In determining the amount of a civil penalty assessment,
section llO(i) of the Act requires consideration of the
following criteria: (1) the operator's history of previous
violations, (2) the appropriateness of such penalty to the
size of the business of the operator, (3) whether the operator

425

was negligent, (4) the effect on the operator's ability to
continue in business, (5) the gravity of the violation, and
(6) the demonstrated good faith of the operator in attempting
to achieve rapid compliance after notification of the violation.·
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 U.S.C. § 801 et seq.
2.

Commission Rules, 29 C.F.R.

§

2700.l et seq.

Stipulations
The parties stipulated that the respondent owns and
operates Mine No. 1, that it is subject to the Act, and that
the Commission has jurisdiction in these proceedings.
In
addition, the parties stipulated as to the issuance of the
following safeguard notice which served as the basis for
the citations alleging a violation of mandatory safety standard
3 0 CF R 7 5 . 14 0 3 - 5 ( g) :
On September 4, 1975, Notice to Provide
Safeguards No. 1 WHW was issued by an authorized
representative of the Secretary to Monterey as
operator of the Mine ("Notice").
The Notice
provided that 'Notice is hereby given that the
undersigned authorized representative of the
Secretary of the Interior upon making an
inspection of this mine on September 4, 1975,
directs you to provide the following specific
safeguard(s)--24 inch clear travel ways along
all belt conveyors each side--pursuant to
Sec. 75.1403, Subpart C, of the Regulations
promulgated under authority of Section 101 of
the Federal Coal Mine Health and Safety Act of
1969 (P.L. 91-173). I
Under the heading "Specific Recommended
Safeguards" the Notice alleged that 'A clear
travel way at least 24 inches wide on each
side of the main north belt-conveyor was not
provided at the following locations. Between
cross cuts Nos. 21 and 23 (coal and rock), between cross cuts Nos. 93 and 94 (Rib), and
between cross cuts Nos. 108 and 109 (coal,
Rock, and Rib) . '
A clear travel way at least 24 inches
wide shall be provided on both sides of all
belt conveyors installed after March 30, 1970.

426

Where roof supports are installed within
24 inches of a belt conveyor, a clear
travel way at least 24 inches wide shall
be· provided on the side of such support
farthest from the conveyor.
The parties stipulated that MSHA Inspector Jesse B. Melvin
issued the following citations pursuant to Section 104(a) of
the Act:
Docket No. LAKE 83-78
On April 13, 1983, Inspector Melvin conducted an inspection
at the Mine and issued Citation No. 2199892. The Citation
cites a significant and substantial violation of 30 C.F.R.
75.1403-5(g) and, under the heading "Condition or Practice,"
alleges that "A clear travelway of at least 24 inches wide
was not· provided along the 4th Main East belt conveyor on
the South Side starting at 99 cross-cut and extending inby
to cross-cut No. 125, I.D. 000-0.
Belt was rubbing coal at
99, 100, 101, 102 and 112 cross-cuts, and belt rubbing frame
for rope at 99 cross-cut and it was warm. A clear travelway
of 24 inches wide along both sides of the belt is required
by a notice to provide Safeguards No. 1 WHW, dated September 4,
1975."
Docket No. LAKE 83-67
On April 14, 1983, Inspector Melvin conducted an
inspection at the Mine and issued Citation No. 2199897.
The
citation cites a violation of 30 C.F.R. 75.1403-5(g) and,
under the heading "Condition or Practice," alleges that "A
clear travelway at least 24 inches wide was not provided
along the South Side of the 4th Main East belt conveyor entry
starting at cross-cut No. 33 and extending inby to 10th
North track switch.
I.D. 000-0 . . . . A clear travelway
of 24 inches along both sides of the belt is required by a
notice to provide Safeguards No. 1 WHW, dated 9-4-75."
On April 19, 1983, Inspector Melvin conducted an
inspection at the Mine and issued Citation No. 2199899. The
citation cites a violation of 30 C.F.R. 75.1403-5(g) and,
under the heading "Condition or Practice," alleges that "A
clear travelway at least 24 inches wide was not provided along
the 3rd Main East belt entry on the South side from the head
roller [sic] of No. 1 belt drive inby to the tail rollor [sic].
A clear travelway of 24 inches wide along both sides of the
belt is required by a notice to provide Safeguards No. 1 WHW,
dated 9-4-75."

427

Docket Nos. LAKE 83-68-R and LAKE 83-87
On April 28, 1983, Inspector Melvin conducted an inspection
at the Mine·and issued Citation No. 2200849.
The citation
cites a violation of 30 C.F.R. 75.1403-5(g) and, under the
heading "Condition or Practice," alleges that "A clear travelway at least 24 inches wide was not provided along both sides
of the Main North coal conveyor belt starting at the No. 1 belt
drive unit and extending inby to head rollor [sic] of the
3rd East belt unit approximately 205 cross-cuts. A clear
travelway of 24 inches wide along both sides of the belt is
required by a notice to provide Safeguards No. 1 WHW, dated
9-4-75."
Docket No. LAKE 83-94
On June 21, 1983, Inspector Melvin conducted an inspection
at the Mine and issued Citation No. 2202728. The citation
cites a violation of 30 C.F.R. 75.1403-5(g) and, under the
heading "Condition or Practice," alleges that "A clear travelway at least 24 inches wide was not provided along the East
side of the Main North belt conveyor starting at 236 crosscut inby to 4 East belt head rollor [sic] approximately 40
cross-cuts.
The following material was along the east side
of the belt.
Large rock, coal, roof bolts and roof blocks,
concrete block and roof bolt plates.
I.D. 000-0 . . . . A
clear travelway of 24 inches wide along both sides of the
belt is required by a notice to provide Safeguard No. 1 WHW,
dated 9-4-75."
Docket No. LAKE 83-52
On December 28, 1982, Inspector Melvin conducted an
inspection at the mine and issued Citation No. 2036802,
purportedly pursuant to Section 104(a) of the Act.
The
citation cites a significant and substantial violation of
30 C.F.R. 75.316 and, under the heading "Condition or Practice,"
alleges that "the dust control plan for this mine was not being
followed in the No. 3 entry where the continuous mining machine
was loading coal in 3 South off 1 East Unit I.D. 007 in that
the exhaust tubing was 22 feet outby the face.
The plan states
that the exhaust tubing [is] to be maintained within 10 feet
of the face as the face is advanced."
Docket No. LAKE 83-61
On February 3, 1983, Federal Coal Mine Inspector
Harold Gully, a duly authorized representative of the Secretary,
conducted an inspection at the Mine.
During the inspection,
the inspector issued Citation No. 2063916, purp?rtedly pursuant

428

to Section 104(a) of the Act.
The citation cites a significant
and substantial violation of 30 C.F.R. 75.316 and, under the
heading "Condition or Practice," alleges that "the section and
face ventilation system was not followed in the 4 North off
3 Main East in that the quantity of air in. the 18-inch tubing
(390 feet from fan) in No. 3 entry to crosscut right, when
coal was being cut with a continuous miner, was only 1900 CFM
when measured with a magnehelic and Pitot tube .
The
section and face ventilation system Page 4 states ' .
. in
situations where an excess of 370 feet of tubing occurs and
then the minimum quantity shall be 5000 CFM in the working
faces where coal is being mined.'"
Discussion
The parties presented the following testimony in Dockets
LAKE 83-68-R, LAKE 83-67, LAKE 83-78, LAKE 83-87, and LAKE 83-94:
MSHA's Testimony
MSHA Inspector Jesse B. Melvin testified as to his background and experience.
He confirmed that safeguard notice
1 WHWwas issued on September 4, 1975, by Inspector Willis Wrachford
and Mr. Melvin explained the procedure for issuing such a safeguard and the application of the safeguard once it is issued
(Tr. 8-10).
He stated that the safeguard notice was issued
pursuant to section 75.1403-5(g), which requires that clear
travelways at least 24 inches wide should be provided on both
sides of all belt conveyors installed after March 30, 1970
(Tr. 11).
Inspector Melvin stated that except for one citation
issued in Docket LAKE 83-78, all of the other citations were
"non-S&S," and that in those instances he made no negligence,
gravity, or good faith findings on the face of the citations
because those were his instructions by his district off ice
(Tr. 17). He explained his "S&S" finding on the one citation
as follows (Tr. 18):
THE WITNESS:
In the body of the citation, it
will say that it was also an accumulations [sic]
of coal and that the coal was up to the bottom of
the belt.
It will also tell you in there that the
belt was rubbing the framework stands that
developed, ropes and rollers it was attached to,
and i t was worn, which could set off the coal dust.
The loose coal and coal dust in the citation
extended into the 24-inch walkway is why it was
all combined into one.

429

In my opinion, when they cleaned the walkway up the 24 inches, they would also clean this
up. That is why that S&S was S&S, that is
·why it was marked in negligence in the gravity.
In explaining Citation No. 2200849, April 28, 1983, and
Citation No. 2199899, April 19, 1983, which simply state that
clear travelways of at least 24 inches were not provided along
both sides of certain conveyor belts, Inspector Melvin explained
that portions of the walkways concerned him because roof falls
had occurred which obstructed the travelways (Tr. 29-31).
He conceded that if the walkways contained tripping hazards,
had coal accumulations present, or presented hazards at
unguarded belt roller or pinch point locations, he could have
issued citations citing the specific mandatory standards which
apply to those situations rather than relying on the safeguard
notice (Tr. 32-36).
Mr. Melvin testified that the cited conveyor belts
were in active workings and they were required to be examined.
He also indicated that belt examiners are required to walk
the belts, and that they usually travel the "best side" of
the belts.
However, if the travelways are obstructed by rock
falls or coal accumulations, the belt examiners will not
inspect those sides of the belt because they do not have ready
access to the areas (Tr. 37-41).
Inspector Melvin confirmed that all of the cited belt
conveyors are used only to transport coal and that none of
them are designated as mantrips. He also confirmed that the
hazards that the citations address concern people who happen
to be walking along the travelways. He identified these
individuals as three belt examiners who walk the belts daily,
and two individuals who take care of the head rollers (Tr. 4950) •

On cross-examination, Inspector Melvin stated that mine
personnel continuously shovel at the belt conveyor head or
dumping point (Tr. 58). He confirmed that there is no requirement
that belt examiners walk both sides of the belt (Tr. 59).
With regard to the on~ "S&S" citation, Mr. Melvin explained
his rationale as follows (Tr. 68-69):
Q. My last questions had to do with significant and substantial.
I am still not entirely
clear. Was the coal accunulation actually
extending on to the walkway?

430

A.
The 24-inch walkway is included for where
they start out is from the belt roller--from the
ropes, the steel ropes that holds the belt conveyor
out 24 inches.
The accumulations of the coal
was partially into the 24 inches from the belt.
I wouldn't say it was all the way out to the rim
or I wouldn't say it was away onto the other side.
If I had of, I would have put it in my citation.
Q.
Now, to the extent that it only extended from
the ropes onto the walkway, that by itself,
without .the accumulation under the belt, would
you have cited that significant and substantial?
A.
If it had been just from the ropes into the
walkway, no, ma'am, if it hadn't had the hot rollers
there or the hot-Q.

So your primary concern was the danger of fire?

A.
Yes, ma'am.
If it had been into the walkway
itself, it would have been non-S&S, it would have
been just the possibility of a person going by
there, stumbling, tripping, causing an injury to
his body in some form.
Q.
Earlier on, you mentioned figures from eight
to thirty people who were exposed to the danger
exhibited in this significant and substantial
violation.
Those thirty people that you mentioned
are primarily people who would have been in danger
because of a fire or explosion?
A.

Yes, ma'am.

Q.
It would not have been 30 people who would have
been endangered by walking that walkway?
A.
No, !TI,a' am, it was possibly two people.
It
would only be about two people that would be down
through that walkway.
Like I said, it would be
on each shift, two people on the first shift.
If
possible, the men that was working in that neighborhood,
if they could have a person working along the belts
to clean up, he would be on that side.
The examiner,
if he was on that side, it could possibly be him.
Q.
But at the time of the citation, it was probably
how many people?

431

A. At the time of the citation, there was
three of us.
There was me, the company personnel,
and the union personnel that walked it, that was
passing by.
Respondent's Testimony
Dick Mottershaw, respondent's safety coordinator, testified
that in 1975 he was the safety supervisor at the No. 1 Mine.
He explained the circumstances surrounding the issuance of the
safeguard notice as follows (Tr. 71-73):
The notice was issued by Willis H. Wrachford
to Ted Spicher who reported directly to me.
It was served to Ted. We went into the mine at
that time and looked at some of the conditions
that Willis had described. Basically, the
conditions were that a 42-inch conveyor belt
was installed in an entry, .in the middle of an
entry that was 15 feet, six inches wide, which
is the cutting head of our miner, installed in
the middle, and some loose walls or ribs as
we call them in mining had fell into the walkway on the right-hand side or the east side of
the belt areas on our main north type belts.
Willis wanted the entire belt cleaned on both
sides and wanted 24 inches or more clearance
maintained continually on both sides. We had
quite a heated discussion over it and did for
several months afterward. We did abate the
notice. We only cleaned up one side of the belt
up to where there would be an accumulation of coal
and we do clean that up.
All of our belts are at least 15-feet, six-inch
wide entry, some are 24's and our height is
average about seven foot.
This is basically
what happened.
Q. So we did express our disagreement at the
time the notice was sent in?
A. Yes, and we have expressed it since. This
seems to be an exclusive of maybe two mines in
Illinois or three. We have the same ideal
mining whisk, many--basically the same ice and
the same conveyor belts 50 miles down the road
have never had that requirement, except from
the Hillsboro off ice.

432

Q.
O.K.
Now, back to the day that the notice
was issued. You say there is a 42-inch wide
conveyor belt in a 16--15-foot, six-inch wide
entryway. Was it in the middle, to one side?
Was there any problem with actually having
24-inch clearance, 24-inch distance between
the edge of the conveyor belt and let's say, the
rib?
A. No, there would have been 24-inch clearance
on both sides.
It would be highly improbable,
except we had a large pile of roof not to have
24 inches, 24-inch clearance. When you've got
seven feet, it doesn't block up and when you've
got approximately six feet on each side, it
doesn't block up.
Now, you may have a rib that slushes down
and there's tripping and stumbling going on
there and where you could stumble going over
some materials; we have had instances of falls
on belts where the examiner in his examination
could walk to this point, mark it out, do the
bad roof timbers, large rocks that couldn't be
moved, he'd walk to the next cross-cut which
would be on 75-feet centers and look both ways
on the belt there, go to the next.one.
But
you can't require a certified examiner to go in
a place that could present him a hazard. He
is not required to do that and he does not.
Q. When the notice was issued, it was primarily
directed at the fact that although there was a
travelway on both sides of the belt that there
was foreign material that was just blocking
the travelway.itself, it was not requiring us
to actually cut a travelway?
A.
No.
The space, the height, the width is
there. We have not maintained .a stumblefree
environment on the opposite of the walkway
side of the belt. We will perform some work
there if there is an accumulation of coal that
we will clean up, but the normal rock falls
have maybe a piece of heather board that's
fell out, we don't clean that, because our
examiners -- the belt being 48 inches wide and
36 inches wide, surely you can see across that
far across the belt.

433

Mr. Mottershaw did not dispute the fact that on the
"dirty side" of the belt there is debris that would interfere with
one easily walking that side (Tr. 74). He stated that he
was thoroughly familiar with the mine belt system, and he
indicated that there is no problem in examining the belt
(Tr. 7 5) .
In response to further questions, Mr. Mottershaw testified
as follows (Tr. 76-79):
JUDGE KOUTRAS: Am I to understand, then,
that in your view the sole reason for MSHA
issuing the safeguard notice back in '75
and Inspector Melvin's issuance of the
citations in '83 is to attempt, through
this process, to have both sides of the
conveyor systera, both travelways maintained
in a stumble free environment so as to
facilitate the inspection of both sides of
the belt, do you feel that is the-THE WITNESS:
I feel that is the only reason,
because there's no legal reason that the
examiners need to go up either side. There
is no reason that they cannot see either side or
examine either side. It seems to be the quirk
of the field office, because in the subdistrict,
I know in the other subdistricts, we have absolutely
had the same system, the same conveyor belt,
the same width entries and have never had a
safeguard in any other area.
JUDGE KOUTRAS:
mines?

You mean in some of your other

THE WITNESS:
mile radius.

Yes, which are within a 50- or 60-

JUDGE KOUTRAS: Have you ever asked the district
manager why is it in this mine they require this
and in your other mines they don't and if so,
with what response?
THE WITNESS:

I have not.

JUDGE KOUTRAS:

You haven't asked?

THE WITNESS:

No, sir, I have not.

434

JUDGE KOUTRAS:
It seems to me you should
have been asking long ago if you disagreed
with it in '75 and here we are as of today
trying to convince me, Judge, look are they
treating us unfairly here because at the
other mines they don't require it.
THE WITNESS:
JUDGE KOUTRAS:

Could I answer that?
Sure.

THE WITNESS:
Long ago, when it was issued, I
didn't have the authority to do that, to call
a district manager.
I did write a strong note
in 1978 when we received a violation suggesting
that it was illegal and sent it to the legal
staff in Houston.
JUDGE KOUTRAS: Well, aside from the illegalities
of it, maybe your reluctance to answer was out
of fear of the response, yes, or no.
Well, clearly, though, assuming that this belt
was a designated mantrip, carried men and
materials, and you obviously wouldn't disagree
with Inspector Melvin's position here, I mean
with MSHA's position that both sides of those
belts should be maintained stumble free, right?
THE WITNESS:
If it was transporting men or
materials, I would have no problem at all maintaining it.
I think you'd be unloading from both
sides of the belt, both men and materials, and
I think it would have to be clean, the same as
our track entry. We maintain clearance on that
when we transport men and materials.
JUDGE KOUTRAS:
I take it that you are in agreement, at least you subscribe to the proposition
advanced.by Monterey here as a defense that this
safeguard notice, Section 75.1403 only applies to
transportation of men and materials on belts
and that since you transport only coal, that
doesn't fall into either of those categories?
THE WITNESS:
I've felt that way since '75.
I
think the intent of Congress was men and materials.
In response to further questions, Mr. Mottershaw stated
that the term "materials" as he knows it in his mining
experience relates to such items as roof bolts, tubing,

435

concrete blocks, tracks, roof supports, etc.
He also
indicated that these items are transported by cars on separate
tracks and are loaded and unloaded manually by hand.
In his
view, the coal which is mined is the "product" and is not
"material" within the meaning of the cited standard.
The coal
is loaded out of the mine on the belt 6onveyors in question
and "it goes straight on top of the coal mine" (Tr. 90).
Dockets LAKE 83-61 and LAKE 83-52
In Docket No. LAKE 83-61, the respondent conceded that
the conditions or practices as stated by MSHA Inspector
Harold Gulley in the citation which he issued are accurate
and that they do in fact constitute a violation of mandatory
standard 30 CFR 75.316 (Tr. 3).
Mr. Gulley was not present at the hearing.
Respondent's
counsel stated that the citation was contested because the
respondent did not believe that the violation was "significant
and substantial" (S&S).
In Docket No. LAKE 83-52, the respondent conceded that
the conditions and practices cited by the inspector were
accurate, and that those conditions constituted a violation
of the cited mandatory standard.
Respondent contested the
citation because it did not believe that the cited conditions
presented a ''significant and substantial" violation (Tr. 6-7).
MSHA Inspector Jesse B. Melvin confirmed that he issued
citation no. 2036802 because he found that coal was being
mined in the No. 3 entry and the ventilation exhaust tubing
was 'found to be 22 feet from the face area where the coal
was being loaded.
The approved ventilation plan requires
that the exhaust tubing will be no greater than 10 feet from.,
the face at any time coal is loaded at the face.
Mr. Melvin stated that it is important to keep the exhaust
tubing 10 feet from the face so as to ventilate the face
and prevent an accumulation of dust, explosive gases and
methane.
He confirmed that he took a methane reading at
the face and found from one to two-tenths of one percent
of methane and that this "was not too high." He took his
reading at the last line of roof supports where the continuous
miner operator is located, approximately 20-22 feet outby the
face.
He could not test the methane at the face, and he
estimated from the places which were cut that the ventilation
tubing which he observed was at that location for approximately
25 to 30 minutes.
He also indicated that he had previously
cited the respondent for the same condition in other sections
of the mine (Tr. 8-10).

436

Inspector Melvin stated that the mine is considered
a gassy mine, that methane bleeders can be encountered any
time, and that proper exhaust ventilation is required to
dispel such gases.
He confirmed that the mine is on a
"Section 103 five-day spot inspection" cycle because of the
amount of methane liberated (Tr. 11). ae confirmed that the
highest concentration of methane that he has detected in
the mine was "about a half per cent of one" (Tr. 13).
Mr. Melvin indicated that in the event of a methane
ignition, the resulting fire would travel in the direction
of the machine operator who is seated on the right side of
the machine.
Mr. Melvin confirmed that the machine operator
was loading coal at the time of the inspection.
He also
confirmed that the machine has a methane detector on it and
that he found nothing wrong with it (Tr. 20).
Mr. Melvin stated that the presence of respirable
dust can result in, or contribute to, black lung if allowed
to continue, and if the ventilation plans are not followed
(Tr. 22).
Mr. Melvin stated that the respondent was negligent
because it was readily observable that the continuous miner
was approximately 22 feet from the face, and that the ventilation
tubing was at that same. location and distance from the face
(Tr. 23). When asked why he believed the violation was
"significant and substantial," Mr. Melvin responded as follows
(Tr. 2 3-2 5) :
THE WITNESS:
I believe if the condition
would continue to exist it would cause a
serious injury to a person, cause them lost
time from work, or could be restricted
duties, or could be permanent disability.
BY MR. CARMONA:
Q.

In what way?

A.
The significant and substantial is the
condition continues to exist at this mine,
or continued to exist around, it could be-well, it could be a buildup of just about anything you could have.
If it continues to
happen you could have a buildup of methane
at the mine, you could have the buildup of
respirable dust.
The condition was to

437

continue, based on--if the condition
exists and continues to exist, someone
will sooner or later be injured from it.
Q.
Did you take into consideration in
your conclusion that it was significant
because of the fact that you found the same
condition before in the same mine, is it?

A.

Yes, sir.

I have found it.

Q.
Was this a factor in your conclusion
or not?

A.
The factor in my conclusion is that any
time a gassy mine, and they're not following
the ventilation plan, there's a possibility of
having an ignition or explosion at the face.
Q.
Suppose you had found this condition only
once, and you knew that this was the only time
that it had been found by the Mine Safety
Administration, would you have rated this as
significant?
A.
That would be hard to say.
If it was the
first time it ever happened at a mine, you'd
have to weigh all the evidence.
The first time,
if it's the first time it ever happened at this
mine, they had never had that before, you'd
give them the citation--I'm not saying you
wouldn't, but weighing it down to where you
would give them an S and S on it, if it was
the first time and I found methane there I'd
give it to them.
If it was the first time at
the mine and it was so dusty in there you
couldn't see the operator I would give it to them.
You'd have to weigh it for the first time.
He has violated these plans by not keeping
his tubing up, but I really don't know if he
had other things in there it would fall into
it, but just having the tubing back from the
face 22 feet and I didn't find no gas and no
dust, and it's the first time and they weren't
making a habit of it, I really don't know if I
would or not.
I really couldn't say.
On cross-examination, Mr. Melvin confirmed that while
he detected no excessive amounts of methane at the time of
his inspection, he did not know the amount which may have been

438

present at the face.
He also conceded that he did not know
whether any respirable dust which may have been present exceeded
the allowable limits since he took no dust samples (Tr. 28-29).
He believed that the ventilation tubing was exhaustin~ some
of the dust, but by being 22 feet from the face it was half
as effective as it would be if it were located at the required
10 feet fron the face (Tr. 31).
Mr. Melvin stated that when the continuous miner was
cutting coal at the face the ventilation tubing was probably
less than 10 feet from the face, but that when the operator
pulled the machine back he did not extend the ventilation
tubing from the time he was cutting until he pulled back
to the 22 foot distance.
In ~r. Melvin's opinion, the tubing
was not within 10 feet of the face for any considerable
length of time before he arrived on the scene (Tr. 32). He
then stated that the area was out of conpliance for approximately
15 to 20 minutes (Tr. 34). He reiterated his concern that
in the event a nethane bleeder is encountered while the
mining machine is cutting coal, an ignition could occur
without warning (Tr. 36).
In response to further questions, Mr. Melvin confirmed
that he found nothing wrong with the continuous mining
machine, and he issued no other violations (Tr. 38). He
further explained his "S&S'' finding as follows (Tr. 39-44):
JUDGE KOUTRAS: Now when you find, for
example. that one of the primary tools for
maintaining the levels of dust and nethane at
or below the hazardous level as the exhaust
tubing, then it goes without saying that in
all of those similar situations you would find
all of them S and S, wouldn't you? Any time
you found a tubing that's 22 feet when it's
supposed to be 10, you would nore than likely
find that Significant and Substantial, wouldn't
you?
THE WITNESS: No.
If he cited the plan--I
cited his plan for not following his plan there,
and it was maybe at all times that you cite
the plan maybe he's not 22 feet out there.
Maybe it would be-JUDGE KOUTRAS (interrupting): No, what I'm
saying is, could you give me a hypothetical
when you--let's assume you found a ventilation
tubing that was 22 feet, given the same circumstances as this case, give me an example as to
how you would consider that to be Non-S and S.

439

THE WITNESS:
You couldn't if it was out
there 22 feet.
You'd have to run S and S.
JUDGE KOUTRAS: So what I'm saying is, is
the fact that you found this tubing 22 feet
when it should have been 10, without further ado
you found that to be significant and substantial,
did you not?
THE WITNESS: Well, yes and no.
You weigh
the other conditions, but 22 feet out is that
he's not following his plan, and it's not
effec.tive when it's that far out.

*

*

*

*

JUDGE KOUTRAS: Now what I'm driving at is that
the factors that you consider in determining
whether or not a violation is S and S, is it a
specific circumstance of the situation that you
are faced with at that tine?
THE WITNESS:

At that time, yes, sir.

JUDGE KOUTRAS: Or is it the fact that it's in
your mind, a serious violation of the ventilation
plan for failure to have the tubing where it's
supposed to be?
THE WITNESS: At that time it's not the seriousness of the tubing, it's the seriousness of the
tubing being back there.
JUDGE KOUTRAS: Well, the problem here is, though,
if there's no nethane and there's no dust test,
and we don't know what the level of dust is.
If
we don't know the levels of dust and we don't
know if the methane is down, and if the
situation only existed for 15 minutes, why,
on those particular facts do you think this is
significant and substantial?

*

*

*

*

THE WITNESS:
The way that I see it when I go in
on the place is if they don't care when I'm on
the section whether they follow the plan or not,
are they going to fellow it when you're not
there? So you've got to weiyh it.
If you're

440

sitting there watching them, or standing
there watching or walk up there and watching
them load coal and they know you're there and
they don't make no effort, then they are not
doing it when you're not there.
So it will,
if not corrected, sooner or later, cause an
effect on a person's life, health.
JUDGE KOUTRAS:
But you have no reason to
believe that this is the case, though? Just
like you were telling me about the jumping
out of the methane monitors? I mean, even
though you may know that as a former miner,
and now as a mine inspector, and even though
you may know that human frailties and people
being what they are, may not comply when you're
not there, this could be true of any violation
you write in a mine, isn't it?
THE WITNESS:

Yes, sir.

JUDGE KOUTRAS:
So theoretically, every citation
you issue should be S and S, without further ado?
THE WITNESS:
It's what they call a judgment call
on that, and my feeling at the time I issued the
citation it was to continue to happen that will
cause serious illness or permanent injury to the
person that's in that atmosphere.
Mr. Melvin was shown a copy of a citation he issued 25
days after the one at issue in this case (exhibit R-1) ,
and he was asked to explain why he did not mark it "S&S"
since it involved a similar ventilation violation.
He
explained his reasons, and emphasized that when he observed
the conditions no coal was being mined and that he had no
way of proving what had occurred on the previous shift
(Tr. 54-56).
Respondent's testimony
Dick Mottershaw, respondent's safety coordinator,
testified that the purpose of the ventilation exhaust tubing
is to remove methane and respirable dust from the mine, and
he believed that the primary purpose of the tubing is to
control the dust (Tr. 58). He explained the procedure used
at the mine to install and maintain the proper ventilation
tubing distances (Tr. 58-61).
Mr. Mottershaw conceded that the violation issued by
Mr. Melvin resulted from the fact that the ventilation

441

tubing was not extended forward to the required location at
the face (Tr. 61). He stated that the actual time that the
violation existed here was 15 minutes, but that in any case
the maximum time would have been 30 minutes (Tr. 62).
Mr. Mottershaw stated that his records reflect that
the No. 7 unit had been previously cited for excessive
respirable dust levels.
One citation was issued in 1981, and
one in 1982. Both citations were "non-S&S'' (Tr. 64). He
also confirmed that in the 12 years he has been at the mine,
no citations have ever been issued for excessive levels of
methane (Tr. 64).
With regard to the citation issued by Inspector Gulley
in Docket LAKE 83-61, Mr. Mottershaw stated that an air
reading measurement in the ventilation tubing itself indicated
over 6,000 cubic feet per minute, which met the required
air velocity requirements. Unit 11 was previously cited
on February 3, 1982, and for the year preceding the citation
issued by Mr. Gulley, no citations were issued for exceeding
the allowable respirable dust levels (Tr. 68).
Mr. Mottershaw stated that with regard to both citations
in question, the water sprays on the continuous miner were
operating to minimize the dust at the face, and the mine fans
exhaust approximately 700,000 cubic feet of methane per
minute.
He also stated that the required air currents are
maintained to insure adequate fresh air in the working places
(Tr. 7 0) •
With regard to the air velocity measurement made by
inspector Gulley in LAKE 83-61, respondent's counsel stated
that she did not dispute the 1,900 measurement taken by
the inspector to support his citation. Counsel pointed out
that 10 to 15 minutes before the inspector arrived, mine
personnel measured over 5,000, and that the inspector's low
reading resulted from the fact that rock dust bags were
pulled into the fan and restricted the air flow.
The restricted
air flow was short-term, and a new reading would have been
taken during the next coal cycle. Counsel pointed out that
when the bags were removed from the fan, and the fan moved
closer to the face, the required air velocity was exceeded
(Tr. 81-83) .
Jack Lehmann, General Mine Manager, Monterey No. 1 Mine,
testif 1ed that regular methane readings are made at the mine
by the section foreman every two hours during an eight hour
shift, and the results are recorded in his preshift and
on-shift books.
The machine operators take readings every
20 minutes, and preshift examiners take readings during their
examinations (Tr. 84-85).

442

Mr. Lehmann stated that according to the mine record
books, the methane readings for the entire month of
December 1982, and the entire month of February 1983, for
the No. 7 and No. 11 units reflected "zero levels of m~thane"
(Tr. 8 6) .
In response to further questions, Mr. Lehmann stated
that water sprays to control the dust are standard equipment
in all of the respondent's mines. With regard to the citation
issued on December 28, 1982, for failure to extend the
ventilation tubing, Mr. Lehmann conceded that the violation
occurred because of the failure by the equipment operators
to extend the tubing.
With regard to the walkway citations,
Mr. Lehmann was of the opinion that the cited standard does
not apply to both sides of the walkways in question.
He
conceded that the walkways where there were falls presented
a situation where they were not maintained, but that they
were all cleaned up to abate the citations.
He also conceded
that if the safeguard notice is upheld, respondent would
be required to insure that both sides of all conveyor walkways
be cleaned up and maintained in that condition (Tr. 86-89).
Findings and Conclusions
LAKE 83-67 - Fact of Violations
Citation No. 2199897, issued on April 14, 1983, cites
the failure by the respondent to maintain a clear travelway
of at least 24 inches wide along the south side of the 4th
main east belt conveyor entry, beginning at crosscut No. 33
and extending inby to the 10th north track switch.
Inspector
Melvin's citation does not further explain or specify any
conditions supporting the conclusion that the travelway was
not maintained clear for at least 24 inches wide along the
cited areas.
Citation No. 2199899, issued on April 19, 1983, cites
the failure by the respondent to maintain a clear travelway
of at least 24 inches wide along the 3rd main east belt entry
on the south side rrom the head roller of the No. 1 belt
drive inby to the tail roller.
Inspector Melvin's citation
does not further explain or specify any conditions supporting
the conclusion that the cited travelway was not maintained
clear for at least 24 inches wide along the cited areas.
LAKE 83-87 and LAKE 83-68-R - Fact of Violation
Citation No. 2200849, issued on April 28, 1983, cites
the failure by the respondent/contestant to maintain a clear
travelway of at least 24 inches wide along both sides of

443

the main north coal conveyor belt starting at the No. 1 belt
drive unit and extending inby to the head roller of the 3rd
east belt unit for approximately 205 crosscuts.
Inspector
Melvin's citation does not specify or explain any conditions
supporting the conclusion that the cited travelway was not
maintained clear for at least 24 inches wide in the cited
area.
When asked to explain the circumstances under which he
issued Citation No. 2200849, Inspector Melvin replied ''there
was something there that concerned me and portions of it
was walkways and just portions of it there would be an
accumulation." He also alluded to certain roof falls which
had occurred, and which were timbered over or marked out
by the belt examiners (Tr. 29-30).
When asked to explain the circumstances under which he
No. 2299849, Inspector Melvin stated "again they would have
falls, the roof falls, * * * and I couldn't tell you off
hand how many crosscuts out there, about halfway down through
there they have falls" (Tr. 30). He also alluded to some
bad top, and the fact that when bad is encountered "they are
supposed to either cross over or under that belt" (Tr. 31).
Inspector Melvin conceded that he failed to detail
the conditions he observed in his citations, and he agreed
that this should have been done (Tr. 31). He explained
that since "company people and union people" travel with
him on his inspections, he assumes they know what he has
in mind, and he stated that "we all see this and we don't
take it offhand that somebody is going to read the citation
that don't know what we are talking about" (Tr. 31). When
asked whether or not the respondent knew what the inspector
was citing, counsel stated "I would imagine a company person,
walking around with them, was able to determine exactly what
was disturbing the inspector" (Tr. 32). During a bench colloquy
regarding the question of specificity of the citations,
petitioner's counsel stated "well, they understood what it
was" (Tr. 47).
Section 104(a) of the Act requires an inspector to issue
a citation with reasonable promptness when he believes that
a mine operator has violated the Act, or any mandatory health
or safety standard promulgated under the Act.
The law also
requires an inspector to state and describe in writing with
particularity the nature of the violation.
I construe this
statutory language as a condition precedent to any citation,
and an inspector is obligated to at least specify on the face
of his citation the specific condition or practice that he
observes which leads him to believe that a mine operator
has violated the law.

444

In the instant proceedings, insofar as Citation Nos.
2199897, 2199899, and 2200849 are concerned, Inspector
Melvin's c~tations do not recite any conditions that would,
on their face, support the conclusion that the respondent
failed to maintain clear travelways on both sidesof the
cited belt conveyor in question. Further, in support of
these citations, his testimony only generally alludes to
certain concerns that the travelways were somehow obstructed
by roof falls or coal accumulations.
Given the extent of the areas cited by Inspector Melvin,
it is simply impossible to decipher the particular conditions
or practices which may apply to each of the citations in
question.
For example, in Citation No. 2200849, while he
asserts that the respondent failed to maintain a clear travelway
on both sides of the belt conveyor for a distance of "approximately
205 crosscuts," there is absolutely no evidence or testimony
to support such a conclusion. His testimony that there was
something present "that concerned him," and that "portions
of his concerns'' dealt with coal accumulations, and "portions"
dealt with obstructed travelways, is simply insufficient or
totally lacking as credible evidence to support a citation.
After careful consideration of the record in this case,
including close scrutiny of Inspector Melvin's testimony,
I conclude and find that he has failed to support his
conclusions that the respondent failed to maintain clear
travelways of at least 24 inches wide at the cited areas.
I also conclude and find that Inspector Melvin failed to
follow the requirements of Section 104(a) of the Act that
any alleged violative conditions or practices be described
with particularity.
While it is true that the citations were abated, and
that the abatement process itself suggests that the respondent
may have had knowledge of the conditions or practices which
concerned the inspector, on the facts here presented, there
is absolutely no testimony as to what was done to achieve
abatement.
The termination notices simply state that "clear
travelways were provided." Coupled with the fact that
Inspector Melvin failed to clearly articulate any conditions
or practices which led him to believe that the cited travelways
were not maintained as required by the safeguard notice in
question, as well as his failure to describe with any semblence
of particularity the conditions or practices supporting any
of these citations, I simply have no basis for finding that
the petitioner has carried its burden of proof in establishing
the alleged violations.

445

Since I am vacating the three citations in question
in Dockets LAKE 83-67, LAKE 83-87, and LAKE 83-68-R, I
see no reason to address the question as to whether or not
section 75.1403-4(g) is applicable to the belt conveyors
in question. Even if I were to find that it is, I would
still vacate the citations for the reasons articulated herein.
In view of the foregoing findings and conclusions, I
conclude and find that the petitioner has failed to establish
the fact of violations by a preponderance of any credible
testimony or evidence with respect to Citation Nos. 2199897,
2199899, and 2200849. Accordingly, they ARE VACATED.
Contestant/respondent's contest challenging Citation No.
2200849 IS GRANTED.
Findings and Conclusions
LAKE 83-94 - Fact of Violation
Citation No. 2202728, issued on June 21, 1983, cites
the failure by the respondent to maintain a clear travelway
of at least 24 inches wide along the east side of the main
north belt conveyor starting at the 236 crosscut inby to
the No. 4 east belt head roller for approximately 40 crosscuts.
Inspector Melvin's citation described materials such as
"large rock, coal, roof bolts, roof blocks, concrete block,
and roof bolt plates," as being present along the cited
belt conveyor.
Inspector Melvin concluded that the violation
was not significant and substantial, and he did so because
he did not believe that the accumulated materials which he
found to present a tripping hazard posed a real threat of
a mine fire such as that posed by accumulations of loose
coal and coal dust rubbing or touching the belt conveyor.
In short, his theory is that "if they build a 24 inch walkway there, and later put material there, they obstruct the
people walking there" (Tr. 25).
LAKE 83-78 - Fact of Violation
Citation No. 2199892, issued on April 13, 1983, cites
the failure by the respondent to maintain a clear travelway
of at least 24 inches wide along the 4th east belt conveyor
along an area encompassing some five crosscuts.
Inspector
Melvin's citation states that the "belt was rubbing coal"
at the five crosscut locations, and that at one of the crosscuts
the belt was "rubbing frame for rope" and that "it was warm."
Inspector Melvin found that the violation was "significant
and substantial." In its posthearing brief, at pages 7-8,

448

respondent does not dispute the fact that the belt conveyor,
as well as the belt rope frame, were in fact rubbing or
touching tne accumulations of coal as described by the
inspector. As a matter of fact, the respondent stipulated
that the combination of loose coal and coal dust described
did in fact reach up to the conveyor belt and the bottom
belt roller.
Further, the respondent stipulated that dry
loose coal and coal dust ranging in scope from 8 to 10
inches deep, six to eight feet long, and two to three feet
wide were in fact present along the cited belt locations,
and that the cited areas were not rock dusted.
Given the aforementioned stipulations and ·admissions
by the respondent, it seems clear to me that had the respondent
been charged with a violation of mandatory standard section
75.400, which proscribes such accumulations, I would be
constrained to find a violation of that section. Further,
given the fact that respondent stipulated that the belt rope
frame "was warm," and given the fact that the belt rollers were
running in coal accumulations which were not rock dusted, I
would also be constrained to find that the violation was
"significant and substantial." However, respondent's defense
is that the cited section 75.1403-5(g), is inapplicable
because the conveyor belt in question is not one used to
transport "men and materials," and even if it were used for
that purpose, the conditions which prevailed did not amount
to a "significant and substantial" violation.
Inspector Melvin testified that the accumulations of
loose coal and coal dust on one side of the belt conveyor
extended out into the walkway, and he indicated that these
accumulations should have cleaned up when the walkway
was cleaned. He confirmed that he considered the violation
to be "significant and substantial" because the coal
accumulations under the belt which were touching and rubbing
the belt framework presen~ed a fire hazard (Tr. 18). He
conceded that these accumulations should have been cited
under section 75.400 (Tr. 21). He also alluded to certain
accumulations on the other side of the belt which were not
touching the framet and he considered these to present a
tripping or slipping hazard if one were walking by the belt,
and he also considered the possibility of someone falling
into a belt roller if they tripped or slipped over the
accumulations (Tr. 18).
When asked to explain the circumstances under which
he would cite an operator with a violation of section 75.400
for coal accumulations, and when he would cite the walkway

standard section 75.1403-5(g), he stated that he could
cite either or both standards, and the difference lies in
whether or not the accumulations presented a tripping or
walking hazard, as opposed to a fire hazard (Tr. 28-29;
41-42).
In its defense to this citation, respondent concedes
that had it been charged with a violation of section 75.400,
the cited coal accumulations would have violated that
section, and would in fact have constituted a "significant
and substantial violation." However, respondent
argues that it has not been cited with a violation that is
clearly intended to minimize the hazards of a fire, but rather,
has been charged with a violation of a standard seemingly
intended to protect miners from hazardous walking conditions.
Respondent argues that the petitioner should not
be permitted to elevate the gravity of a citation to a
"significant and substantial" status because of the existence
of a condition or practice which has no relation to the hazard
addressed by the cited standard.
To do otherwise, suggests
the respondent, would allow the petitioner to penalize
a mine operator for a condition or practice addressed by a
standard different from the one actually cited, even if
the condition or practice did not amount to a violation of
that standard. Respondent insists that the question of
"significant and substantial" must be determined in the context
of the specific standard allegedly violated, as stated in
the specific notice of violation.
The parties have stipulated that the safeguard notice
referred to by Inspector Melvin to support his citations was
issued on September 4, 1975, by MSHA Inspector Willis H. Wrachford.
This Notice to Provide Safeguards No. 1 WHW, states
as follows:
Notice is hereby given that the undersigned
authorized representative of the Secretary of
the Interior upon making an inspection of this
mine on September 4, 1975, directs you to provide the following specific safeguard(s)--24
inch clear travelways along all belt conveyors
each side--pursuant to Sec. 75.1403, Subpart c,
of the Regulations promulgated under authority
of Section 101 of the Federal Coal Mine Health
and Safety Act of 1969 (P.L. 91-173).

448

Under the heading Specific Recommended Safeguards the
Notice alleged that:
A clear travelway at least 24 inches
wide on each side of the main north beltconveyor was not provided at the following
locations. Between crosscuts Nos. 21 and 23
(coal and rock), between crosscuts Nos. 93 and
94 (Rib), and between crosscuts Nos. 108 and
109 (coal, Rock, and Rib).
A clear travelway at least 24 inches wide
shall be provided on both sides of all belt
conveyors installed after March 30, 1970.
Where roof supports are installed within
24 inches of a belt conveyor, a clear travelway at least 24 inches wide shall be provided
on the side of such support farthest from the
conveyor.
Although Inspector Wrachford did not testify in these
petitioner's counsel was permitted to file his
affidavit posthearing as part of his proposed findings and
conclusions, and the affidavit is included as exhibit P-1
to counsel's brief. In his affidavit, Inspector Wrachford
states that he issued the safeguard notice after observing
that a clear travelway at least twenty four inches wide was
not provided at several locations on the west side of the
main north belt conveyor at the No. 1 Mine. He also states
as follows:
~roceedings,

1.
I explained to the operator why MSHA
requires a clear travelway at least twenty
four inches wide on both sides of all belt
conveyors.
2. The operator abated the condition described
in the above mentioned notice in compliance
with said notice.
3. To consummate the abatement the operator
cleaned one side of the belt to provide a
clear twenty four inch travelway on that side.
The other side of the conveyor already had
a clear twenty four inch travelway at the time
the notice was issued.
4.
The operator was informed that it was in
compliance, but no termination form was issued
because no form existed for that purpose in
1975.

449

30 CFR 75.1403 provides as follows:
Other safeguards adequate, in the judgment
of an authorized representative of the Secretary,
to minimize hazards with respect to transportation of men and materials shall be provided.
Section 75.1403-1 provides:
(a)
Sections 75.1403-2 through 75.1403-11
set out the criteria by which an authorized
representative of the Secretary will be guided
in requiring other safeguards on a mine-by-mine
basis under section 75.1403. Other safeguards
may be required.
(b)
The authorized representative of the
Secretary shall in writing advise the operator
of a specific safeguard which is required
pursuant to section 75.1403 and shall fix a time
in which the operator shall provide and thereafter maintain such safeguard.
If the
safeguard is not provided within the time fixed
and if it is not maintained thereafter, a notice
shall be issued to the operator pursuant to
section 104 of the Act.
(c)
Nothing in the sections in the section
75.1403 series in this Subpart 0 precludes the
issuance of a withdrawal order because of
imminent danger.
In support of Citations 2199892 and 2202728, Inspector
Melvin relied on the previous safeguard notice issued by
Inspector Wrachford, and also cited a violation of the
criteria applicable to belt conveyors found in section 75.1403-5(g),
which states as follows:
A clear travelway at least 24 inches wide should
be provided on both sides of all belt conveyors
installed after March 30, 1970. Where roof
supports are installed within 24 inches of a belt
conveyor, a clear travelway at least 24 inches
wide should be provided on the side of such support
farthest from the conveyor.

450

In its posthearing brief, Monterey argues that Section
75.1403-5(g), is governed by the introductory provision
found in Section 75.1403, which clearly limits its apRlicability
to the transportation of men and materials. Since, according
to Section 75.1403-l(a}, section 75.1403-5(g) is simply a
criterion to be used as a guide in implementing section 75.1403,
Monterey suggests that although section 75.1403-5(g) employs
the phrase all belt conveyors, its applicability is limited
to belt conveyors used in the transportation of men and
materials.
Monterey asserts that its aforementioned interpretation
is generally carried out within the subsection found in
Section 75.1403-5. Subsections (a), (b), (c), (d), and (e)
refer to belt conveyors that are used to transport persons.
Subsections (f) and (i) refer to belt conveyors that are
used to transport supplies and persons. Subsection (h)
refers to belt conveyors that are not used to transport
persons. Only subsections (g) and (j) refer to belt conveyors
without any mention of their use.
Monterey points out that it is not disputed that
the belt conveyors in question transport mined coal only,
and that supplies and personnel are not transported on such
conveyors.
Since coal is not included within the term "men,"
Monterey states that the question becomes whether coal is
included within the term "materials." Citing a dictionary
definition of the term "material" as "the substance .
. of
which anything is composed or may be made," Monterey points
out that section 75.1403-5 does not use the term "materials,"
but uses the word "supplies," indicating that the Secretary,
too, interprets the word "materials" to mean "supplies."
Monterey concludes that in a coal mine, coal is a product,
and is not a material or supply.
Monterey asserts that there is a legitimate distinction
between belt conveyors which transport men and materials,
and those which transport coal only. Personnel must work
on a regular basis around belt conveyors which transport men
and materials (e.g'., loading and unloading materials, getting
on and off the belts themselves, etc.).
In contrast, few
personnel work around belt conveyors which transport coal only,
and their work consists primarily of inspecting and maintaining
the belt.
The nature of one type of belt conveyor necessitates
safe and easy means of access along both sides of it, while
the other type of belt conveyor is satisfactorily served by
safe and easy access along only one side of it.

451

Monterey asserts further that it is evident that the
Secretary's purpose in ''requiring" 24 inch clear travelways
along both sides of Monterey's coal-carrying conveyor belts
is to facilitate walking along both sides of the belt
(Tr. 49-50), and that his motive in such purpose is to encourage
examiners to walk down both sides of the belt in their
examinations (Tr. 57-61).
Citing mandatory safety standard section 75.303(a), which
requires preshift examination of the active workings of a coal
mine, as well as onshift examinations of coal-carrying belt
conveyors, Monterey points out that the extent of such onshift
examinations of coal-carrying belt conveyors is not specified
in the standard, and that it is not mandatory that an examiner
conducting such an examination walk down both sides of the belt.
Monterey concludes that for an examiner to perform his
obligation it is enough that a clear travelway is maintained
on only one side of the belt, and that if it is the Secretary's
position that such an examination is inadequate, he should
adopt, by formal rulemaking, the requirement that examiners
walk both sides of coal-carrying belt conveyors and that
operators provide clear travelways on both sides of such
beltlines.
Monterey goes on to note that Congress also distinguished
between man-carrying beltlines and coal-carrying beltlines
for purposes of examination. Preshift examination is
required for man-carrying belts, but only onshift examination
is required for coal-carrying belts. Citing a Commission
ruling in Secretary of Labor v. Jones & Laughlin Steel Corporation,
2 MSHC 2201, PENN 81-96-R, July 15, 1983, Monterey asserts
that the Commission ruled in that case that coal-carrying
conveyor belts per se are not "active workings."
Monterey concludes that because coal does not fall
within the category "men and materials," a coal-carrying
conveyor belt is not subject to section 75.1403, nor to
section 75.1403-5(g).
In support of this conclusion, Monterey
asserts that the provisions authorizing the Secretary to require
additional safeguards on a mine-by-mine basis to minimize
hazards with respect to transportation of men and materials
does'~ot authorize the Secretary to require additional safeguards, such as 24 inch clear travelways, with respect to
belt conveyors which carry coal only. The Secretary's
authorized representative was without power to issue the
Notice in question to Monterey; in the absence of such authority,
the Notice is invalid. Consequently, the citations alleging
violations of 30 C.F.R. Section 75.1403-5(g) for failure to
comply with the Notice are also invalid.

452

With regard to its right to challenge the application
of the safeguard notice in question, as well as the legality
of the citations in question, Monterey states that the fact
that it may have failed to contest two citations issued
subsequent to the Wrachford Safeguard Notice in the eight
years since it was issued does not foreclose its contests
here, nor does it amount to an admission that the safeguard
is valid.
To conclude otherwise, suggests Monterey, would
deprive it of its right to due process.
MSHA takes the position that the term all belt conveyors
found in criteria subsection 75.1403-5(g), literally applies
to all belt conveyors, regardless of whether or not they
were used to transport men and materials or only coal.
MSHA asserts that the term "materials" should be interpreted
to include coal, and even though the parties have stipulated
that the cited belt conveyors in question are not designated
mantrips for the transportation of mine personnel, and that
they are used solely to transport the coal which is mined
out of the mine, they nonetheless must comply with the safeguard,
as well as the requirements of subsection (g) .
MSHA asserts that all coal conveyor belts in the mine
must be provided with travelways 24 inches wide, and that such
travelways must at all times be maintained "clear" on both
sides of the belt conveyors. Further, on the facts of these
cases, and in support of its interpretation, MSHA is of the
view that both sides of all such conveyor belts must be
maintained "clear" to insure ready access to both sides of
the belts by belt examiners, and to preclude accumulations
of loose coal which may present tripping or fire hazards, and
to preclude general mine clutter which may present tripping
and slipping hazards.
The "safeguard notice" authority found in section 75.1403,
accords substantial power to an inspector to issue a citation
on a mine-by-mine basis, for conditions or practices which
are in effect transformed into mandatory health or safety
standards by the inspector who may have initially concluded
that a particular event or set of circumstances constituted
a situation that required to be addressed in that mine.
Since
the practical result of an inspector's application and enfQ~cement
of a safeguard notice is to impose a mandatory safety or
.
health requirement on the mine operator, separate and apart
from any of the published mandatory standards, I believe
·
that careful scrutiny must be given to such notices to insure
proper notice and even-handed enforcement.
In my view,
indiscriminate or arbitrary use of such notices as "catch-alls "
with little or no regard as to whether or not the asserted
'

453

violative practices or conditions sought to be addressed
may constitute a violation of other specific standards,
should not be tolerated.
In short, I believe that due process
requires that such safeguard notice be strictly construed.
In my view, the citations at issue here are a classic
example of an inspector relying on a general, broad-based
safeguard notice to remedy hazardous concerns which could
have been cited and addressed by specific mandatory safety
standards.
On the facts of these proceedings, faced with
accumulations of loose coal and coal dust which presented
alleged fire or tripping hazards, the inspector opted to
rely on a safeguard notice issued some seven years earlier by
another inspector to achieve compliance which could have
directly and effectively been dealt with by citing the specific
mandatory standards intended to cover those particular
conditions.
The Secretary's Inspector's Manual, March 9, 1978
edition, at pages II-583, states the following policy
interpretation for an inspector to follow when relying on
a safeguard notice issued pursuant to section 75.1403:
These safeguards, in addition to those
included as criteria in the Federal Register,
may be considered of sufficient importance
to be required in accordance with section
75.1403.
It must be remembered that these safeguards
are not mandatory.
If an authorized representative of the Secretary determines that a
transportation hazard exists and the hazard is
not covered by a mandatory regulation, the
authorized representative must issue a safeguard notice allowing time to comply before a
104(a) citation can be issued.
Nothing here
is intended to eliminate the use of a 107(a)
order when imminent danger exists.
(Emphasis added) .
~Sections 75.1403-2 through 75.1403-11 set out the criteria
by ~Jich an inspector will be guided in requiring other safeguards on a mine-by-mine basis under section 75.1403. Criteria
75.1403-2, deals with brakes on hoists and elevators used to
transport materials.
Criteria 75.11403-3 deals with drum
clutches on man-hoists, and hoist ropes and cage construction
on devices used to transport mine personnel. Criteria
75.1403-4 deals with automatic elevators, including requirements for an effective communication system. Although the
criteria do not mention materials or personnel, one can logically
assume that given the appropriate circumstances, they apply
to both.

454

The criteria found in section 75.1403-5(a) through (f),
and (h) through (j), all specifically include a reference
to the transportation of personnel on belt conveyors.
Subsection (f) provides that after supplies have been transported on belt conveyors, they are to be examined for unsafe
conditions prior to transporting men on regularly scheduled
mantrips, and that they are to be clear before men are
transported. The only specific reference to conveyors that
do not transport men is found in subsection (h) which requires
that such belt conveyors be equipped with properly installed
and accessible stop and start controls installed at intervals
not to .exceed 1000 feet.
Subsection (g) of the criteria found in section 75.1403-5,
require clear travelways at least 24 inches on both sides of
all conveyor belts installed after March 30, 1970.
It also
contains a provision that "where roof supports are installed
within 24 inches of a belt conveyor, a clear travelway at least
24 inches wide should be provided on the side of such support
farthest from the conveyor." Thus, while the first sentence
seems to require clear 24 inch wide travelways on both sides
of all conveyors, the second sentence seemingly contains an
exception where roof supports are installed within 24 inches
of a belt conveyor.
In such a situation, the second sentence
seems to require that only the outby side of the belt conveyor
be provided with a clear 24 inch wide travelway. Given this
somewhat confusing exception, I would think that in cases
where it is established that roof supports are present within
24 inches of a belt conveyor, an operator would only be
required to maintain one side of the belt as a clear travelway
of 24 inches in width.
It would further appear to me that
the question as to whether which side of the belt conveyor has
to be maintained as a clear travelway would depend on the
location of the roof supports.
The statutory requirements found in mandatory section
75.303, for the conduct of preshift examinations includes
a requirement for examination of 'active roadways, travelway~,
and belt conveyors on which men are carried, . . . and
accessible falls . . . for hazards." This section mandates
that the examiner examine for such other hazards and violations
of the mandatory health of safety standards, as an authorized
representative of the Secretary may from time to time require.
With regard to the preshift requirements for examination
of belt conveyors on which coal is carried, section 75.303
mandates that they be examined after each coal-producing shift
has begun.
This section also mandates that if the examiner
finds a condition or practice which constitutes a violation of a

455

mandatory health or safety standard or any condition which
is hazardous to persons who may enter or be in such areas,
he is required to post any hazardous area with a "danger"
sign, and then proceed to take corrective action.
The Secretary's Inspector's Manual, edition of March 9, 1978,
pgs. II-241-242, containing the policy interpretation for
enforcement of section 75.303, has absolutely no reference
to a requirement that conveyor belts have 24 inches of clear
walkways. As a matter of fact, the reference to examination
of travelways states that "every foot of roof along the entire
length of the travelway" is not required to be tested.
It·
goes on to state that roof and ribs along travelways "shall
be examined visually," and "doubtful places" are to be tested
to assure corrections of hazardous conditions.
The Secretary's policy inspection guidelines found at
pgs. II-244 and II-245 with respect to section 75.304 onshift
examinations for hazardous conditions, while including
travelways, do not contain any requirements for 24 inch
clear travelways. However, the policy does require an
inspector to cite violations of mandatory health or safety
standards when observed by citing section 75.304, in addition
to the specific mandatory standard covering the specific hazard.
Taken as a whole, the statutory, regulatory, and policy
interpretations which address belt conveyor travelways
specifically distinguish between belt conveyors which transport
men and supplies from those which transport only coal.
In
addition to the specific criteria previously discussed, I
take note of the fact that the criteria dealing with mantrips
(75.1403-7) specifically address supplies or tools (subsection
(k)), tools, supplies, and bulky supplies (subsection (m)),
extraneous materials or supplies (subsection (o)), and that
the criteria dealing with track haulage, 75.1403-S(b),
specifically deals with the maintenance of continuous track
haulage clearances of at least 24 inches from the farthest
proj e::·t:1 ion of normal traffic. Viewed in contest, and taken as
a whGle, I believe that the clear Congressional intent in
promulgating the safeguard requirements found in section 75.1403
was•to.do precisely what that section states, namely to
minimize hazards with respect to the transportation of men
and materials other than coal.
It occurs to me that had
Congress had in mind coal, it would have simply included
the transportation of coal as part of the regulatory language,
and MSHA would have included this as part of its regulatory
criteria. Since Congress and MSHA failed to do so, I reject
any notion that I should include this interpretation as part
of my findings in this matter.

456

On the facts of this case, MSHA seeks to address certain
perceived tripping and fire hazards which may have resulted
from the failure by the mine operator to clean up coal
accumulations resulting from the normal mining process, or
roof falls, or by the failure by the operator to remove
general mine materials from the travelways. Given these
concerns, I believe that it is incumbent on MSHA to either
promulgate specific standards to address these concerns, or
to amend its criteria to state precisely what it has in mind.
Requiring this particular mine operator to maintain 24 inch
wide clear travelways along both sides all of its belt
conveyors under the guise of a safeguard notice issued
eight years ago, with no credible evidentiary support for
its position is simply unsupportable.
The citations which are at issue here (2202728 and
2199892), charge the respondent with a failure to maintain
a clear travelway on the east side of the cited belt conveyors
in question. This leads me to conclude that it was altogether
possible that the south side of the conveyor belts were in
compliance, and what really concerned Inspector Melvin was the
fact that failure to maintain the east sides of the belts
did not comport with the safeguard requirements that both sides
of the belt conveyor be maintained clear of coal accumulations
and other debris.
However, given the confused testimony
and evidence presented by MSHA to support its case, I simply
cannot conclude that MSHA has proven its case.
This is
particularly true when it seems obvious to me that the inspector's
concerns over accumulations of loose coal and extraneous
material could have been addressed by specific citations of
the mandatory requirements dealing with those specific
hazards.
In short, Inspector Melvin should have followed
MSHA's policy directives to cite the specific mandatory
standards dealing with coal accumulations and tripping or
guarding hazards, rather than relying on a safeguard notice
issued some eight years earlier.
While one may conclude that the presence of the materials
described by Inspector Melvin in Citation No. 2202728
(rocks, roof bolts, concrete blocks, etc.), and Citation No.
2199892 (loose coal which may have spilled over on to the
travelway), support a conclusion that the cited travelways
were not maintained "clear," unless it can be shown that
these conditions constituted a violation of the cited
regulations, the citations must be vacated.
After careful consideration of all of the testimony and
evidence adduced in these proceedings, including the arguments

457

advanced by the parties in support of their respective
positions, I conclude and find that Monterey has the better
part of the argument as to the application of section
75.1403-5(g) to the cited belt conveyors in question.
Accordingly, I conclude and find that the overall statutory
and regulatory intent of the cited section is to address
hazardous conditions connected with belt conveyors which
transport men and materials other than coal, and that any
logical interpretation of this section necessarily excludes
coal as a "material" within the scope of the cited criteria.
I accept and adopt Monterey's proposed findings and conclusions
with respect to the interpretation and application of this
section as my findings and conclusions, and I reject those
advanced by MSHA.
The citations are VACATED.
Findings and Conclusions
LAKE 83-52 - Fact of Violation
In this case, Citation No. 2036802, issued by Inspector
Melvin on December 28, 1982, charges the respondent with a
"significant and substantial" violation of mandatory standard
section 75.316, for failure by the respondent to follow the
applicable provision of its mine dust control plan.
Inspector
Melvin found that certain exhaust ventilation tubing located
in an area where a continuous mining machine was loading
coal was extended 22 feet outby the face.
The applicable
dus~ plan requires such exhaust tubing to be maintained
within 10 feet of the face as the face is advanced.
Mandatory safety standard section 75.316, requires a
mine operator to adopt a suitable mine ventilation and dust
control plan for its mine. Once approved by MSHA, that plan
becomes the applicable plan required to be followed until
such time as it is revised, revoked, or otherwise changed.
It is clear that a violation of the plan is a violation of
the requirements of section 75.316.
The respondent has stipulated to the conditions cited
by the inspector, including the fact that the continuous
mining machine was loading coal at the cited location, and
that the exhaust tubing was approximately 22 feet outby the
face.
Respondent has also stipulated to the applicable dust
and ventilation provision which requires that such tubing
be maintained within 10 feet of the face, and in its posthearing
brief "does not deny that this condition existed in the cited
section of the mine" (pgs. 2-3, brief). Respondent also admits
that the violation occurred (pg. 1, brief), and only challenges
the inspector's "significant and substantial" (S&S) finding.

458

In view of the foregoing, I conclude and find that the
petitioner has established the fact that a violation oj
section 75.316 occurred, and to this extent the citation
IS AFFIRMED.
LAKE 83-61 - Fact of Violation
In this case, Citation No. 2063916, issued by Inspector Gully,
charges the respondent with a "significant and substantial"
violation of mandatory standard section 75.316, for failure
by the respondent to follow a specific provision of the applicable
mine ventilation plan in that at the cited location detailed
in the citation where a continuous miner was cutting coal, the
amount of measured air was only 1900 CFM.
The ventilation
tubing provided at this location was 390 feet from the fan.
The applicable plan provision requires a minimum air quantity
of 5000 CFM where the ventilation tubing is in excess of 370
feet.
Mandatory safety standard section 75.316, requires a
mine operator to adopt a suitable mine ventilation and dust
control plan for its mine.
Once approved by MSHA, that plan
becomes the applicable plan required to be followed in the mine
until such time as it is revised, revoked, or otherwise changed.
It is clear that a violation of the plan is a violation of
the requirements of section 75.316.
The respondent has stipulated to the conditions cited
by the inspector, including the fact that the continuous
mining machine was cutting coal, that the tubing length was
390 feet, and that the air measurement made by the inspector
in support of the citation was in fact 1900 CFM. Respondent
also stipulated as to the applicable ventilation plan requirements,
and in its posthearing brief "does not deny that the condition
existed in the cited section of the mine at the time the citation
was issued" (pg. 2, brief).
Respondent does not deny that
the violation occurred (pg. 8, brief), and only challenges
the inspector's "significant and substantial" (S&S) finding.
In view of the foregoing, I conclude and find that the
petitioner has established the fact that a violation of section
75.316 occurred, and to this extent the citation IS AFFIRMED.
Significant and substantial issue
During the course of the hearings in these proceedings,
I raised the issue as to the reviewability of "special findings,"
such as an alleged "significant and substantial" violation,

459

in a civil penalty proceeding.
In a prior proceeding now
on review with the Commission, Secretary of Labor v. Black
Diamond Coal Mining Company, SE 82-48, April 20, 1983, I
refused to review such findings.
In Secretary of Labor v.
Glen Irvan Corporation, PENN 83-27 and PENN 83-146, November 3,
1983, I rejected any notion that the Secretary's Part 100
"single penalty" assessment regulations were binding on a
Commission Judge.
In rejecting a "non-S&S" $20 penalty
assessment, I considered the facts and circumstances surrounding
that particular violation de novo, and assessed an increased
civil penalty on the basis---Of---rny-gravity findings.
In short,
I considered the matter of "S&S" in the context of gravity.
In its posthearing brief, Monterey cites a plethora
of precedent cases decided by Commission Judges in which
special "S&S" findings were reviewed.
Counsel states that
my Black Diamond decision, and a decision by Judge Melick
in Windsor Power House Coal Company v. Mine Workers, 1 MSHC
2484, WEVA 79-199-R and WEVA 79-200-R, July 3, 1980, stand
"in stark contrast" to the other decisions holding that
special findings may be reviewed within the context of a
civil penalty contest.
I am overwhelmed by this "weight of
authority," and while I realize that consistency dictates
that I rule otherwise, I will consider the special findings
made by Inspector Melvin in these proceedings.
As I have noted in several prior decisions concerning
the application of the Commission's holding in Cement Division,
National Gypsum Co., the issue of reviewability of special
findings in the context of civil penalty proceedings was not directly
raised or addressed by the parties in that case.
The parties
apparently assumed that such findings could be reviewed,
and the Commission itself noted that its interpretation of
the phrase "significant and substantial" was made "in the
context of a civil penalty proceeding." It did not specifically
rule on the issue of reviewability because that issue was
apparently not specifically articulated on the record.
In
any event, I take note of the following interpretation of
the term "significant and substantial" made by the Commission
in Cement Division, National Gypsum Co., 3 FMSHRC 822
(April 1981), aff'd in Secretary of Labor v. Consolidation
Coal Company, decided January 13, 1984, WEVA 80-116-R, etc.
affirming a prior holding by a Commission Judge, 4 FMSHRC
747, April 1982:
[A] violation is of such a nature as could
significantly and substantially contribute to
the cause and effect of a mine safety or health
hazard if, based upon the particular facts

460

surrounding the violation, there exists
a reasonable likelihood that the hazard
contributed to will result in an injury or
illness of a reasonably serious nature.
In its most recent holding in Consolidation Coal Company,
WEVA 80-116-R, etc., January 13, 1984, the Commission stated
as follows at pg. 4, slip opinion:
As we stated recently, in order to
establish that a violation of a mandatory
safety standard is significant and substantial under National Gypsum, the
Secretary of Labor must prove: (1) the
underlying violation of a mandatory safety
standard; (2) a discrete safety hazard-that is, a measure of danger to safety-contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the
injury in question will be of a reasonably
serious nature. Mathies Coal Co., FMSHRC
Docket No. PENN 82-3-R, etc., slip op. at 3-4
(January 6, 1984).
In its posthearing brief, Monterey cites the National Gypsum
holding that a violation is "significant and substantial" if,
based upon the particular facts surrounding that violation,
there exists a reasonable likelihood that the hazard contributed
to will result in an injury or illness of a reasonably serious
nature.
Relying on this interpretation Monterey asserts that
the requirement in section 75.316 of a ventilation, methane
and dust control plan is intended to minimize the risks of
lung disease such as pneumoconiosis due to prolonged exposure
to excessive levels of respirable coal dust, and of explosion
or ignition due to the buildup of methane or other gasses.
Conceding that there is no question that pneumoconiosis
or injuries resulting from an explosion would be "of a
reasonably serious nature," Monterey states that the proximity
of such injury or illness is the issue here.
It concludes
that in order for a violation of the required plan to be
significant and substantial, the Secretary must show by the
particular facts surrounding the violation that it was
reasonably likely to result in pneumoconiosis or in an
explosion.
In support of its conclusion that the violations are not
"significant and substantial," Monterey asserts that the
Secretary has failed to satisfy the burden of proof required

461

by the National Gypsum holding and has established nothing
more than the fact that violations of section 75.316 occurred.
Monterey asserts that the Secretary has not shown that the
violations of its dust and ventilation plan resulted in any
excessive level of respirable dust or in any accumulation
of methane, nor has the Secretary even alleged any other
facts which might indicate that contraction of pneumoconiosis
or an explosion was reasonably likely to result from the
violations.
Monterey points out that respirable dust and methane
limits are specifically set in other standards.
The limit
for respirable dust is found in section 70.lOO(a), which
provides that "each operator shall continuously maintain the
average concentration of respirable dust in the mine atmosphere
• at or below 2.0 milligrams of respirable dust per cubic
meter of air .
" The limit for methane is found in
section 75.316-2, which provides that ''the methane content
in the air in active workings shall be less than 1.0 volume
per centum.~ Monterey states that neither of these limits
was exceeded in the cited areas of the mine at any relevant
time.
Monterey suggests that it would be a legal anomaly for
a violation of ventilation, methane and dust control plans
required by section 75.316, the purpose of which is to control
respirable dust and methane levels, to be significant and
substantial in spite of the fact that the specific limits
for these substances established by sections 70.lOO(a) and
75.316-2 were not exceeded. Such a conclusion would totally
disregard the fact that in adopting said standards the
stated limits were deemed to be not unsafe, and would be
tantamount to superseding the formally-adopted safety or
health standards.
Monterey cites Judge Melick's decision in Consolidation
Coal Company v. Secretary of Labor, 2 FMSHRC 1896, August 18,
1982, in which he ruled that two alleged violations of the
respirable dust standards found in section 70.lOO(a),
where a production unit had respirable dust levels of 2.5
and 2.7 milligrams per cubic meter of air, were not significant
and substantial. Judge Melick's ruling was based on his
finding that in the absence of medical or scientific evidence
correlating exposure of miners to violative respirable dust
levels of 2.5 and 2.7, he could not conclude that the
violations were significant and substantial. Monterey asserts
that with respect to the citations issued by Inspector Melvin,
there is no evidence that the respirable dust levels in the
cited areas of the mine at the relevant time ever approached

~2

2.5 or 2.7. Further, Monterey states that the Secretary
has proffered no medical or scientific evidence that the
exposure of miners to the actual respirable dust level existing
at the cited areas at the relevant times is correlated to
pneumoconiosis, which evidence is required by Consolidation
Coal for a violation to be significant and substantial.
In addition to its Consolidation Coal arguments, Monterey
maintains that on the facts of these citations, there are
other factors to consider in support of its conclusion that
the violations were not significant and substantial. These
include the fact that the miners were not, in fact, exposed
to any hazardous levels of respirable dust or methane. The
duration of the violation would have been negligible, even
if the citations had not been issued; normal operating
procedures would have led to the detection and correction
of the violations in a short period of time.
The number of
people "exposed" was low. A number of redundant safeguards
continued to control respirable dust and methane. The mine
history itself indicates that Monterey has been very successful
in controlling respirable dust and methane.
In conclusion, Monterey asserts that the Secretary's
inferences are too speculative to serve as a basis for a
finding that the violations in question were significant
and substantial. As an example of the speculativeness of
the Inspector's finding that Citation No. 2036802 (LAKE 83-52)
was significant and substantial, counsel attaches a copy
of a citation issued three weeks later alleging nearly
identical facts but not finding the alleged violation to be
significant and substantial. The citation (exhibit R-1),
was issued by Inspector Melvin on January 20, 1983,
No. 2036818, and it charges a violation of section 75.316
for failure to follow the mine dust control plan.
Inspector
Melvin found that in the cited mine area where a continuous
mining machine had been loading coal, the ventilation exhaust
tubing was extended 20 feet outby the face, and that this
violated the plan requirements that such tubing be maintained
to within 10 feet of the face.
Monterey also cites a May 19, 1981, MSHA Policy Memorandum,
which states that in determining whether a violation is
significant and substantial, "it is not enough to find that
an injury or illness is only possible." Monterey then
concludes its arguments by asserting that it is inescapable
that the designation of the violations in question as significant
and substantial is both unsupported by the particular facts
surrounding the violations and legally erroneous.

463

In support of its position on the question of "significant
and substantial," MSHA relies on the National Gypsum
Commission decision definition. With regard to the specific
facts surrounding Citation No. 2036802, MSHA quotes the
condition described by the inspector on the face of the
citation, and points out that the parties have stipulated
to the accuracy of these findings.
In this regard, I take
note of the fact that the citation merely states a conclusion
that positioning the exhaust tubing 22 feet outby the face
violated the applicable dust control plan provision which
requires that such tubing be maintained within 10 feet
of the face as the face is advanced.
Turning to the testimony of the inspector in support
of his conclusion that the violation was "significant and
substantial," MSHA points to the inspector's testimony,
supported by a witness for Monterey (Mottershaw), that the
purpose of maintaining the tubing within 10 feet of the face
is to keep respirable dust away from the face and to remove
methane gas. The inspector stated that locating the tubing
22 feet from the face is not half as effective as is maintained
within the required 10 feet, and he believed that the tubing
remained at the 22 feet distance for approximately 20 minutes.
The inspector also stated that he was told by certain miners
that the tubing is initially placed where the cutting of coal
is begun, and that it is not extended until the cutting is
finished.
However, since he believed these statements to
be hearsay, he discounted issuing a ''willful" citation, but
believed they were truthful because none of the miners made
any effort to place the tubing in the proper position even
though they knew he was inspecting the area.
MSHA suggests that the inspector's belief that not moving
the tubing in question was the usual procedure at the mine was
also based on his testimony that he had issued other citations
in the past at the mine for the same violations. Although
he stated that he had previously cited the same conditions
in other sections of the mine ''more than once," no additional
evidence or testimony was forthcoming to support this assertion.
However, as part of his posthearing arguments, MSHA's counsel
cites 18 prior violations of section 75.316 from January 8, 1981
to November 16, 1982, as reflected in the history of prior
violations attached to the stipulations, to support a conclusion
that Monterey has not been greatly concerned with the enforcement
of its ventilation and methane plans.
In response to Monterey's assertion through testimony
of its witnesses that the mine has water equipment and other

464

equipment to control the dust; that the continuous miner
has a device that stops that machine when the level of
methane is high; and, that the level of methane was low
at the time of the inspection, MSHA's counsel points out
that this equipment is standard equipment found in every mine
and is not a substitute for the proper placement of the exhaust
tubing near the face.
Counsel concludes that Monterey creates
a dangerous situation when it decides to relax enforcement
of its dust and methane plans because it is confident that
the methane level is low and that some devices in the mine
are going to control the respirable dust, methane, and other
gases.
MSHA points out further that the mine was on a five-day
section 103(i) spot inspection cycle the time the citation
issued, and that this was because it was liberating extremely
high quantities of methane or other explosive gases in excess
of one million cubic feet during a 24-hour period. Although
a witness for the Monterey testified that at the time of the
hearing the inspections had been changed to 1-day spot
inspections, counsel argues that to assume that an ignition
is not going to happen because the methane level is low at
a particular moment is to rely on a false sense of security.
Counsel maintains that it is a fact that in a mine that liberates
an excess of one million cubic feet of methane in a 24-hour
period the methane level can go up at any time, significantly
increasing the likelihood of an ignition and resulting in serious
injuries or death.
MSHA asserts that the facts in this case prove that
the methane levels could have increased due to improper
positioning of the exhaust tubing, and that excessive amounts
of respirable dust could have increased because of this
condition. MSHA suggests that it is a well known fact that
serious injuries or death could result in case of a fire or
explosion caused as a consequence of high levels of methane,
and that pneumoconiosis can be caused by exposure to respirable
dust. MSHA concludes that while it has no burden to prove
the existence of an imminent danger situation, this would have
been the case if at the time of the inspection the methane
level had reached the explosion level and the device to detect
that gas had not been in operation.
MSHA suggests that the facts presented at the hearing
clearly prove that an injury or an illness of a reasonable
serious nature could have resulted as a consequence of the
hazard presented by the condition described in this citation,
and that this meets one of the tests required to prove the
existence of a significant and substantial condition. The
other test to prove the existence of the significant and

465

substantial element in a violation is to show that a reasonable
likelihood exists that the injury or illness in question would,
occur. MSHA concedes that we are dealing here with a
probability factor, but states that the test does not require
an absolute certainty that the injury or illness must occur.
In addition to the evidentiary support for its position,
MSHA relies on the past history of violations at the mine and
question and considers that history as an important factor
in the evaluation of the probability of an accident. MSHA
maintains that it is reasonable to assume that the probability
of an accident is increased by the increase of the exposure.
of the miners to a specific condition, and that the exposure
is increased by the number of violations involving that same
condition that occurs in a particular mine. Recognizing that
the definition of significant and substantial requires that
the likelihood of an accident be based on the particular facts
surrounding the violation, MSHA's position is that the history
of violations of a specific standard is a fact which surrounds
the violation of such standard, and that this fact cannot be
separated from the violation when an evaluation is made to
determine the likelihood of an accident as a result of said
violation.
In support of the "S&S" finding made by Inspector Gulley
with respect to Citation No. 2063916, MSHA relies on his
posthearing affidavit, which in pertinent part states as
follows:
I determined that the cited condition was
of a significant and substantial nature because
a reasonable likelihood existed that injuries
of a reasonably serious nature would have occurred
as a result of said condition for the following
reasons.
{a)
The methane level was 0.2% 15 feet outby the face on the right side and 0.3% on the
left side. However, it could have been higher
at the face where I did not measi.i're it because
the roof was unsupported.
(b)
Monterey Mine No. 1 liberated more than
one million cubic feet of methane or other
explosive gases during a 24-hour period as of
February 3, 1983.
(c) Monterey Mine No. 1 was under a five
day spot inspection under Section 103(i) of the
Act as of February 3, 1983.

46G

(d)
The methane level could have built
up at the face at any time causing an ignition
and resulting in burns on the body and face
of the two operators of the continuous miner~
(e)
The injuries produced by a gas ignition
could have resulted in lost work days or
restricted duty.
(f)
The amount of air found at the time of
the inspection was 1900 cubic feet per minute
where 5000 cubic feet oer minute was required
by the operator's ventilation plan.
This lack of
air contributed to the increase in methane gas
and respirable dust and increased the exposure
of miners to the hazards caused by high methane
levels and respirable dust.
(g)
I was informed by the operator that the
air quantity had been measured before the inspection
and found to be adequate.
However, I found that
the air had been measured,with an anemometer
and that the miner who measured it was not familiar
with air measuring procedures.
(h)
Based on the history of many prior violations by the operator of 30 CFR 75.316, I considered
that the likelihood of an accident caused by an
increase in the methane level as a result of poor
enforcement of the operator's ventilation plan
was augmented.
MSHA points out that Monterey's witness Mottershaw
testified that the decreased airflow measured by Inspector Gulley
was the result of a rock dust bag being sucked into the tubing,
thereby interrupting the airflow~ and that empty rock dust
bags are used to repair and patch ventilation leaks in the
tubing.
Coupled with the history of prior violations, MSHA
suggests that this practice of using rock dust bags to repair
ventilation leaks 'establishes poor enforcement of the mine
ventilation and dust control plans. MSHA points out that
no one knows how long the rock dust bag may have interrupted
the ventilation, and that the 1900 cubic feet of air found
by Inspector Gulley was not a minor decrease, particularly
where the required 5000 cubic feet is only a minimum requirement.
Coupled with the prior history of poor enforcement of section
75.316, MSHA concludes that a reasonable likelihood existed
that an injury or illness of a reasonable serious nature would
have resulted as consequence of the condition cited.

467

Monterey's history of prior violations is in the form
of computer print-outs attached as Exhibit B to MSHA's posthearing arguments.
The print-out detailing Monterey's prior
history for the period December 28, 1982 to June 21, 1983,
lists five citations for violations of section 75.316. Two
of the listed violations are the ones contested in these
proceedings. The three remaining ones concern violations issued
on January 20, February 1, and April 19, 1983.
In each instance,
the print-out reflects that Monterey paid the "single penalty"
assessment of $20 for each of the violations.
I take note
of the fact that these "single penalty" assessments are based
on findings that they are "non-S&S" violations.
A second computer print-out, also identifled as Exhibit B,
covers the period December 28, 1980 through December 27, 1982.
It lists 18 prior violations of section 75.316, and the penalty
assessments range from a low of $20 to a high of $275.
Three of the citations were "single penalty assessments" of
$20 each, and according to the computer "codes," the remaining
penalty assessments were "regular assessments," as distinguished
from assessments related to injuries, fatalities, or unwarrantable
failures.
Further, all of the citations were section 104(a)
citations, and did not involve withdrawal orders or imminent
dangers.
Taken as a whole, the computer print-outs reflect
that for a period spanning December 28, 1980 through June 21, 1983,
Monterey was assessed for 21 violations of section 75.316,
six of which were $20 "single penalty" "non-S&S" assessments.
Absent any testimony or documentation as to the specific
conditions or practices which prompted the prior citations, I
cannot conclude that they involved ~he same conditions cited
in these proceedings. Given the fact that section 75.316
is a general standard requiring a mine operator to adopt a
ventilation system, and methane and dust control plans approyed
by the Secretary, unless MSHA produces the specific citationi,
as well as the particular plan provisions which may have been
applicable at the time these prior citations were issued,
I cannot conclude that they involved a failure by Monterey
to follow the plan provisions dealing with ventilation tubing
or the maintenance of air velocity at the level at issue in
these cases.
On the facts of these proceedings, MSHA's reliance on
the history of prior violations to support a conclusion
that Monterey has somehow engaged in a practice of deliberately
flaunting its own dust and ventilation plans is rejected.
Given a two and half year period of 21 violations of section
75.316 violations, six of which were "non-S&S" violations,
and given the fact that Monterey is a large mine operator, I

468

cannot conclude that MSHA's conclusions are supportable.
This is particularly true where MSHA has produced absolutely
no facts to indicate precisely what the conditions or practices
cited in these prior violations were all about. As an example,
I cite Monterey's reference to Inspector Melvin issuing a
subsequent ''non-S&S" citation for precisely the same conditions
for which he now claims constitute a significant and substantial
violation.
In my view, if it can be established that a mine operator
has a practice of deliberately flaunting the law, this should
be addressed by the issuance of closure orders or the institution
of criminal proceedings. The issuance of inconsistent and
unexplained section 104(a) citations, some of which are ''S&S,"
and some of which are not, all based on identical factual situations,
simply does not make sense. Further, reliance on unevaluated
prior histories of violations, with no documentatio~ also do
not make sense.
If MSHA is of the view that past history violations, as
well as information of asserted practices which may suggest
a lack of attention to dust and ventilation plans, may support
a theory of "significant and substantial" violations, it is
incumbent on MSHA to support those conclusions by credible
evidence, rather than by speculative unsupported theories.
As an example, I cite Inspector Melvin's testimony that certain
miners told him that as a matter of routine or practice, the
exhaust tubings are not advanced to within 10 feet of the
face as mining advancing. Where are the miners to support
this conclusion? I also cite MSHA's reliance on computer
print-outs, with absolutely no testimony or evidence to
indicate the particular facts or circumstances which prompted
those citations.
Turning to the record evidence to support MSHA's assertion
that Citation No. 2036802 was significant and substantial, I
take note of the fact that Inspector Melvin testified that his
methane readings taken 20 to 22 feet from the face at the time
the citation issued ranged from .1 to .2, and that these were
"not high" (Tr. 8). He also indicated that while readings
of .5 may have caused him concern, gas is generally not
detected at the face in the mine (Tr. 11). He conceded that
even though the mine is classified as a "gassy mine," and
even though methane may be encountered when the coal is actually
cut, he has not detected methane levels in excess of the
prohibited standards (Tr. 12-13). Further, he did not rebut
the testimony of Monterey's witness Mottershaw that in all
the years he has worked at the mine, the mine had never
been cited for excessive levels of methane, and he conceded
that at the time he issued the citation, he detected

469

no excessive methane (Tr. 26). Nor did the inspector rebut the
testimony of mine manager Lehmann that his examination
of the preshift examiner's books for the cited mine unit
for the entire month of December 1982, reflected "zero
methane readings" (Tr. 85).
With respect to the methane monitor on the cutting
machine in question, Inspector Melvin stated that he found
nothing wrong with it, and his concern was with the possible
build-up of methane (Tr. 20,22). He candidly stated that
he made his "S&S" finding on the ground that "if it continues
to happen you could have a build-up of methane" and "sooner or
later someone will be injured" (Tr. 24). He also expressed
reservations about finding an "S&S" violation for such a
condition "if it were the first time" (Tr. 26). He also
confirmed that he found nothing wrong with the cutting machine,
and issued no other violations (Tr. 38), and that at the most,
the ventilation tubing would have been at the 22 foot location
for no more than 20 minutes.
With regard to the question as to whether the respirable
dust levels in the mining unit which he cited exceeded the
permissible levels, Inspector Melvin testified that he could
not state what those levels were, and that he did not take
any samples, nor did he check any sample results which may
have been taken by Monterey (Tr. 28). Further, even 'though
Monterey's history of prior citations, as reflected by the
computer print-outs, reflect prior citations for violations
of the respirable dust requirements of section 70.lOO(a),
no testimony or evidence was forthcoming as to any of the
details of those violations.
In view of the foregoing findings and conclusions, I
cannot conclude that MSHA has established that the violation
in question was significant and substantial. Given the short
duration that the exhaust tubing was 22 feet from the face,
as well as the fact that the low level of methane and the
condition of the methane monitor and machine were in compliance
with other applicable standards, a finding of significant
and substantial is unsupportable. Accordingly, that portion
of the citation alleging a significant and substantial violation
IS VACATED.
With regard to Citation No~ 2063916, I conclude and
find that MSHA has established that it was a "significant
and substantial" violation.
I agree with MSHA's arguments
that the interruption to the ventilation flow resulted in
a significant decrease in the amount of air required to be
maintained where coal was being cut. This marked decrease
in air presented a substantial hazard to the miners working

470

in the cited area, particularly where the facts here show
that the interruption to ventilation was caused by a rock
dust bag used to make repairs to the ventilation tubing.
Given the fact that the ventilation tubing was 390 feet
from the fan, the practice of using such.rock bags to make
such repairs presented a reasonable likelihood that ventilation
would be interrupted at those points where such bags were used,
and that if sucked into the tubing, it would go undetected.
The practice of repairing the tubing by the use of empty
rock dust bags was established by Monterey's own witness,
and he apparently was aware of the fact that miners would
often make repairs in this manner. While I recognize that
the methane readings found by Inspector Gulley outby the face
were low, and that he took none at the immediate face, the
fact is that the violation occurred while coal was being
cut, and the interrupted ventilation caused by the practice
of using rock bags to make repairs to the tubing,
presented a significant and substantial hazard to miners.
Accordingly, the inspector's finding in this regard IS AFFIRMED.
Size of Business and Effect of Civil Penalties on the Respondent's
Ability to Continue in Business.
The parties have stipuLated that Monterey is a large
mine operator and that the payment of the assessed civil
penalties will not adversely affect its ability to remain
in business.
I adopt these stipulations as my findings and
conclusions.
History of Prior Violations
Monterey's history of prior violations has been previously
discussed. Aside from MSHA's failure to present any specific
information concerning prior violations of section 75.316, MSHA
presents no arguments dealing with Monterey's overall compliance
history, and whether or not that history warrants any additional
increases in the penalties to be assessed in these proceedings.
I note that MSHA's computerized print-out for the two-year
period of 1980-1982, reflects approximately 347 violations,
and that for the prior 1982-1983, the print-out reflects
98 violations, all issued at the No. 1 Mine.
I have considered
this information in assessing the penalties in these proceedings.
However, I believe it is incumbent on MSHA to establish any
correlation between an operator's past track record and an
increase in civil penalties on the basis of that record. MSHA's
continued practice and reliance on unevaluated computer
print-outs, with no further supporting arguments, should be
reexamined if the Secretary seriously expects any increased
civil penalties on the basis of continued noncompliance.

471

Good Faith Compliance
The parties have stipulated that Monterey demonstrated
good fait~ in abating the conditions cited in Citations
2036802 and 2063916, and I adopt this stipulation as my
finding and conclusion as to these citations.
Gravity
I conclude and find that Citations 2036802 and 2063916,
were both serious violations. Although the exhaust tubing
violation was found to be "non-S&S," and while it was
unlikely that an accident would have occurred within the
relatively short period that the tubing was 22 feet from
the face, these are factors which go to the degree of the
severity of the situation, and may not serve to establish
that the violation was nonserious.
In short, I find that
while Citation 2036802 did not involve a significant and
substantial violation, noncompliance with the cited standard
was serious.
With regard to Citation 2063916, I conclude and find
that this was a serious violation in that the air present
where the machine was cutting coal was substantially reduced
due to the interrupted air flow in the ventilation tubing.
Such an occurrence could easily reoccur and go undetected
because using rock dust bags to make repairs on the tubing
could easily result in the bags being sucked into the tubing
without anyone knowing it.
Negligence
Citation No. 2036802
Monterey concedes that it violated the applicable dust
and ventilation provision which prompted the inspector to
issue the citation in question. A mine operator is presumed
to know the contents of his own plans, and the facts in this
case establish that Monterey knew or should have known of
the conditions cited by the inspector. Accordingly, I conclude
and find that the violation resulted from a high degree of
negligence and this is reflected in the civil penalty assessed
by me for this violation. As an aside, had MSHA produced any
credible testimony that the miners made it a practice not
to advance the ventilation tubing as required by the plan,
I would find gross negligence and would have increased the
penalty assessment substantially.

472

Citation No. 2063916
In this case, Monterey concedes that the use of empty
rock dust bags for makeshift repairs to ventilation tubing
is often done by the workmen on the section. Mr. Mottershaw's
testimony indicates that rock dust bags, rather than plastic
material manufactured for the specific purpose of making
such repairs, are routinely used by miners. Monterey's
counsel stated during the hearing that "its probably not a
one time only occurrence." Under the circumstances, I
conclude and find that this violation resulted from gross
negligence.
Routinely making such repairs with empty rock
dust bags rather .than the materials specifically manufactured
for such purposes indicates to me that Monterey in this
instance failed to exercise the slightest degree of care.
While it is altogether possible that mine management was
unaware of this practice, I cannot conclude here that this
is the case. Mr. Mottershaw is the company safety coordinator,
and his testimony indicates prior knowledge of this practice.
Penalty Assessments
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of Section llO(i)
of the Act, I conclude and find that the following civil penalty
assessments are appropriate for the citations which have
been affirmed:
Docket LAKE 83-52
Citation No.

Date

30 CFR Section

Assessment

2036802

12/28/82

75.316

$300

Citation No.

Date

30 CFR Section

Assessment

2063916

2/3/83

75.316

$850

Docket LAKE 83-61

ORDER
Respondent Monterey Coal Company IS ORDERED to pay the
penalties assessed by me, as shown above, within thirty (30)
days of the date of these decisions and Order, and upon receipt
of payment by MSHA, the cases are dismissed.
Findings and Conclusions
Docket No. LAKE 84-17
This case involves a ''non-S&S" Section 104(a) Citation
No. 2319281, issued by MSHA Inspector George J. Cerutti

473

on August 9, 1983. The citation charges respondent Monterey
Coal Company with a violation of 30 CFR 75.1403-5(g), and
the inspector cited the September 4, 1975, Safeguard Notice
issued by Inspector Wrachford.
The "condition or practice"
cited is as follows:
A clear travelway at least 24 inches
wide wasn't provided along the Main North
Belt Conveyor on the east side of the belt
at the following location of Rock and Clay
at these crosscuts. 198 to 202, 194-193,
192-193, 190-191, 188-189, 186-180, 177178, 176-175, 171-170, 165-164, 161, 160,
158-159, 156-157, 154-153, 154-153 [sic],
151-150, 148-149, 147-146, 151-150 [sic],
148-149 [sic], 146-147, 140-139, 130-131,
112-109, 110-108, 107-106--west side 99-100,
93-94, 90.
Respondent's motion to consolidate this case with the
preceding cases concerning basically the same factual and
legal 'issues was granted by me by Order issued on January 3,
1984. Respondent does not dispute the conditions or practices
described by the inspector, waived its right to a hearing,
and agreed that all prior stipulations and agreements concerning
the preceding dockets are equally applicable in this case.
Further, respondent advances the same legal defenses in this
case as it did in the prior cases, and I assume that MSHA's
position would also be the consistent with its arguments in
the prior cases.
ORDER
My findings and conclusions with respect to the
interpretation of section 75.1403-5(g), as well as the
application of that standard and the safeguard notice to
the belt conveyor walkways in question in the prior dockets
are equally applicable in this case. Accordingly, they are
incorporated herein by reference as my findings and conclusions
in this case. Under the circumstances, Citation No. 2319281
IS VACATED.

~-q~i£~

Administrative Law Judge

Distribution:
Miguel Carmona, Esq., U.S. Department of Labor, Office of the
Solicitor, 230 S. Dearborn St., 8th Fl., Chicago, IL 60604
(Certified Mail)
Carla K. Ryhal, Esq., Monterey Coal Co., Box 2180, Houston, TX
77001 (Certified Mail)
/slk

474

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

February 24, 1984
HELVETIA COAL COMPANY,
Contestant

CONTEST PROCEEDING
Docket No. PENN 83-229-R
Citation No. 2111785; 8/5/83

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Lucerne No. 8 Mine

DECISION
Appearances:

Jerome H. Simonds, Esq., Freedman, Levy,
Kroll & Simonds, Washington, D.C. and
William M. Darr, Esq., Indiana,
Pennsylvania, for Contestant;
Catherine Oliver Murphy, Esq., Office of
the Solicitor, U. S. Department of Labor,
Philadelphia, Pennsylvania, for Respondent.

Before:

Judge Merlin

This case is a notice of contest originally filed by
Helvetia Coal Company for review of a citation dated August 5,
1983, issued by an inspector of the Mine Safety and Health
Administration (hereafter ref erred to as MSHA) under section
104(a) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 814(a), alleging a violation of 30 C.F.R. § 75.200,
incident to a roof fall which killed a miner. The citation
was vacated on September 12, 1983. Pursuant to a motion to
withdraw filed by t~e operator on September 20, 1983, I
dismissed the case on October 5, 1983.
On October 26, 1983, the citation was modified to
restore the original citation and change it to one issued
under section 104 (d} (1) of the Act, 30 U.S.C. 814 (d) (1).
The operator again filed a notice of contest. The Solicitor
filed an answer asserting the citation was properly issued
under section 104(d) (1). By Notice of Hearing dated
Decembe~ 6, 1983, I set the case for hearing on February 1,
1984, and directed the filing of prehearing statements.
Both parties filed such prehearing statements.

475

Thereafter on January 26, 1984, the Solicitor advised
me by telephone that MSHA again had decided to vacate the
citation. Because MSHA's actions were so unusual I directed
both parties to appear at the hearing as scheduled. At the
hearing the Solicitor submitted a notice dated January 30,
1984, vacating the section 104(d) (1) citation.
In addition,
five MSHA officials testified. The operator appeared but
submitted no evidence.
30 C.F.R. § 75.200, which appears in the Act as section
302(a), 30 u.s.c. § 862(a) provides as follows:
Each operator shall undertake to carry
out on a continuing basis a program to improve
the roof control system of each coal mine and
the means and measures to accomplish such
system. The roof and ribs of all active
underground roadways, travelways, and working
places shall be supported or otherwise controlled adequately to protect persons from
falls of the roof or ribs. A roof control
plan and revisions thereof suitable to the
roof conditions and mining system of each
coal mine and approved by the Secretary shall
be adopted and set out in printed form on or
before May 29, 1970. The plan shall show the
type of support and spacing approved by the
Secretary. Such plan shall be reviewed
periodically, at least every 6 months by the
Secretary, taking into consideration any
falls of roof or ribs or inadequacy of
support of roof or ribs. No person shall
proceed beyond the last permanent support
unless adequate temporary support is provided
or unless such temporary support is not
required under the approved roof control plan
and the absence of such support will not pose
a hazard to the miners. A copy of the plan
shall be furnished to the Secretary or his
authorized representative and shall be
available to the miners and their represen ta ti ves.

478

Citation No. 2111785 dated August 5, 1983, describes
the violative condition or practice as follows:
The roof in the working place of the No.
3 entry of 2 Left South Mains 017 working
section was not being adequately supported or
otherwise controlled to protect the miners
under the supervision of Steve Lenosky,
Section Foreman, in that additional safety
precautions were not taken to assure the
safety of the miners after a bad roof condition was observed by the Section Foreman
who had related the conditions to the roof
bolting crew.
The roof in the affected area
fell while only a minimum amount of temporary
support was being installed. This violation
was revealed during a fatal roof fall accident
investigation.
The order of vacation dated September 12, 1983, states:
September 12, 1983 at 1:50 p.m. As a
result of a manager's conference held on 9-8-83,
new information was presented by the operator
and UMWA Local 3548 committeemen, a violation
did not exist. The citation No. 2111785
issued on 8-5-83 is hereby vacated.
The order of modification dated October 26, 1983,
states:
104(a) Citation No. 2111785 issued
8/5/83 for a violation of 75.200 and vacated
9/12/83 is modified to restore the original
citation, change type of action to a 104(d) (1)
citation, negligence from low to moderate.
The modification is a result of additional
information received after the manager's
conference and as a result of a re-evaluation
of the condition.
The citation had been
previously terminated on 8/5/83.

477

The order of vacation dated January 30, 1984, states:
104(a) Citation No. 2111785 issued on
for a violation of Section 75.200
vacated on 9-12-83 as a result of a Health
and Safety conference and later modified on
10-26-83 to reinstate the violation as a
104(d) (1) citation is vacated because of
confusion and facts surrounding this citation.
8-5-~3

An Accident Report dated September 8, 1983, signed by
MSHA inspectors Donald J. Klemick and Michael Bondra recites
that a roof fall accident occurred on August 2, 1983, at
approximately 10:30 p.m. resulting in multiple injuries to
Frank F. Sorbin, a roof bolter helper and causing his death
on August 4, 1983. According to the report mining was going
on in the belt entry.
The coal seam was 4 feet high but
because this was the belt entry, an extra 2 feet of top rock
was being taken down.
On the prior shift, however, the left
side of the place had been mined to a height of 7 feet so
that when mining continued at the proper 6 foot height a
brow of one foot was created. Coal was mined on the right
side for 20 feet and then 3 or 4 temporary supports were
installed.
The continuous miner then moved to the left side
mining coal and top rock, and 3 posts were installed.
The
roof was chipping near the brow in the center of the place
so the miner moved back to the right, knocked out the posts
and cut down more top.
After 10 feet of top rock had been
cut down, additional chipping was scaled down with the head
of the miner.
A cutter (crack) appeared after two or three
shuttle cars of rock had been cut down from the right side.
The section foreman cautioned the men to be careful and to
install roof jacks on both sides of the cutter. After some
jacks were installed, the rock fell on Mr. Sorbin. The
Accident Report states in its opening paragraph that the
rock fell as Mr. Sorbin was preparing to install a temporary
roof support, but in paragraph 8 of the Discussion and
Evaluation, the report states that it was not established
what Mr. Sorbin was doing at the time of the accident.
The
report concludes that the roof was not supported or controlled adequately to protect miners from a roof fall, that
the accident occurred because management failed to have a
roof supported adequately after a known bad roof condition
was observedr and that failure to maintain a uniform roof
horizon at the working face may have been a contributing
factor.

478

Although, as already noted, the citation had been
vacated on September 12, 1983, the operator through
Mr. Edward J. Onuscheck, Vice President - Safety and Training,
wrote Mr. William R. Devett, the MSHA sub-district manager,
on September 20, 1983, objecting to various statements in
the report. Mr. Devett responded by· letter dated October 28,
1983, agreeing to certain changes, but concluding that there
was a lack of additional supports where needed adjacent to
the cutter and that the placement of temporary supports was
near the minimum. As appears above, two days previously on
October 26, the citation was reinstated as a section 104(d) (1)
citation.
At the hearing several witnesses testified to explain
the various actions MSHA had taken.
Harry Thompson, a
supervisory coal mine safety and health inspector with
responsibility for the subject mine, testified that on the
morning of August 3, 1983, he accompanied Michael Bondra,
one of the inspectors under his supervision, on the continuation of a regular inspection they were conducting at
the mine (Tr. 16). Mr. Thompson stated that at 9 a.m. he
and Mr. Bondra looked at the area and that Mr. Bondra
measured the distances between roof supports in the subject
area, but according to Mr. Thompson they were not on an
investigation (Tr. 17, 23-24). Neither he nor Mr. Bondra
talked to anyone who had been at the scene at the time of
the accident and at that time he did not know when the
foreman became aware of the cutter (Tr. 23, 27, 32, 37). He
also stated he did not know any of the circumstances surrounding the accident such as when the cutter appeared (Tr.
35). He and Mr. Bondra did not evaluate the situation
beyond taking the measurements. Mr. Thompson was of the
opinion that when the accident occurred the operator was in
the process of setting temporary supports, although he spoke
to no one who was there and although other witnesses indicated that no one knew for sure what the decedent was doing
when he was killed (Tr. 35-37, 39-40, 70-72, 158-159).
Despite the fact that his knowledge of what happened on the
prior night was limited in the manner he described,
Mr. Thompson expressed the view at the hearing that there
was no violation because the roof was supported adequately
and the requirements of the plan were met (Tr. 26, 31, 33,
39). Moreover, Mr. Thompson told company officials on the
morning of August 3 that there had been no violation at the
time of the fall (Tr. 20-21, 42).

47n

Note must also be taken of Mr. Thompson's telephone
call at 3 p.m. on August 3, to Mr. Lenyo, the acting subdistrict manager. Mr. Thompson told Mr. Lenyo there were no
violations ~nd he told him about the cutter, but not about
the brow (Tr. 21-22, 24-25, 26-28, 160) . . Mr. Thompson also
advised Mr. Lenyo that the decedent was setting temporary
supports when he was killed although as pointed out above,
Mr. Thompson did not speak to anyone who was there at the
time and others thought there was no way to tell what the
decedent was doing (Tr. 35-36, 70, 148, 158-159).
Finally, Mr. Lenyo testified that he spoke to Mr. Thompson
at 2 a.m. on August 3, before Mr. Thompson went to the mine
at which time they both agreed it would be good if they knew
exactly what happened there in case something should develop
(Tr. 147-148). This earlier call renders untenable Mr. Thompson's
assertion that he was just on a regular inspection and not
conducting an investigation.
In his testimony Mr. Thompson
did not mention the 2 a.m. phone call.
Mr. Bondra, the MSHA inspector who visited the area
with Mr. Thompson on August 3, testified that he took
measurements and saw no violation (Tr. 44-45, 57-58). He
also told everyone concerned at the mine that he was there
as a regular inspector and was not on an investigation (Tr.
44). Mr. Bondra was of the opinion that the roof had been
adequately supported and that additional supports would not
have helped (Tr. 58, 62, 69-70).
He believed roof conditions
were good although a brow and cutter were present (Tr. 73).
Mr. Bondra stated the brow might or might not have contributed to the instability of the roof (Tr. 86). He further
admitted that it would have been better to set additional
supports as soon as the cutter was seen and that reducing
the distance between supports is good practice, under circumstances such as were present here (Tr. 74, 79-80).
After the decedent died, Mr. Bondra was appointed to
the 3-man investigation team (Tr. 46-47).
The investigation
began on August 4 (Tr. 47). After the investigation was
completed, a 104(a) citation was issued on August 5 (Tr.
48). Mr. Bondra stated that he did not believe a citation
should have been issued although the other team members
thought it should (Tr. 60).
The citation was issued by

480

Mr. Rine, another member of the team (Tr. 50, 151-152).
However, Mr. Bondra signed the Accident Report dated
September _8, 1983, which as set forth above, blamed the
operator for not supporting the roof adequately after a
known bad roof was observed and for failing to maintain a
uniform roof horizon (Tr. 61).
Moreover, on the same date as the Accident Report, a
manager's conference was held at the request of the operator
to discuss the validity of the citation issued on August 5,
1983. Mr. Robert Nelson, a supervisory coal mine inspector
in the Indiana, Pennsylvania Field Office, the same office
as Mr. Thompson, was assigned by the District Manager one or
two days previously to handle the conference (Tr. 92-93).
As set forth above, the supervisory inspection of the subject
mine was Mr. Thompson's responsibility (Tr. 16, 137).
Mr. Nelson had the same duties with respect to other mines
covered by the office (Tr. 137). At the conference Mr. Nelson
was told by company and union people that the operator was
in the process of starting to correct the situation by
setting temporary supports (Tr. 97-98, 102-103). Mr. Nelson
was also "acutely aware" that Mr. Thompson and Mr. Bondra
believed there was no violation and had issued no citation
on August 3 (Tr. 101). According to Mr. Nelson, Mr. Bondra
was not in the conference room but when company and union
people said he was in the subject area on August 3 doing an
investigation, Mr. Bondra was called into the room and at
that time stated he was there to get information (Tr. 96).
This is, of course, at variance with the descriptions of a
regular inspection given by him and Mr. Thompson in their
testimony (Tr. 23, 44). As a result of what he was told,
Mr. Nelson decided the citation should be vacated (Tr. 102103). He wrote the wording and Mr. Bondra, as the regular
inspector for the mine signed it (Tr. 103).
Thus, on September 8, 1983, Mr. Bondra's name appeared
as co-author of the Accideht Report, which places responsibility upon the company for the accident.
Just a few days
later, Mr. Bondra's name also appeared on an brder vacating
the citation. Mr. Bondra admitted he was wrong to sign the
Accident Report since he did not agree with it (Tr. 62-69).
Moreover, Mr. Nelson's decision to vacate was based on
incomplete information. Mr. Nelson knew about the chipping
and the cutter but not about the brow (Tr. 115). In addition,
he did not know the distances between the roof supports (Tr.
116-117). All he had was a rough sketch drawn by the company
(Tr. 116-117). He was thinking the supports were 3 feet

481

apart and testified that 55" inches (5'' less than the 5'
required by the plan) meant nothing (Tr. 117). Finally,
Mr. Nelson did not see the Accident Report before he decided
to vacate (Tr. 107). He telephoned Mr. Lenyo, the acting
sub-district manager, to see if the Accident Report could be
held up, but Mr. Lenyo said it was being printed and that
corrections would have to be made afterwards (Tr. 103-104,
157). Mr. Nelson did not question this (Tr. 104). Mr. Lenyo
testified he had no problem with Mr. Nelson's vacation
because Mr. Nelson would have to justify it in writing to
Mr. Devett, the sub-district manager (Tr. 152). From this
scenario it appears that this is not a case of the left hand
not knowing what the right hand is doing. Everybody knows
what is going on but nobody seems to care.
When Mr. Devett, the sub-district manager, returned
from his vacation, he was concerned because the September 8
manager's conference had been held without any of the
accident investigation team being present (Tr. 180).
Another meeting was held on October 25 as a result of which
it was decided to reissue the citation under section 104(d) (1)
charging unwarrantable failure by the operator (Tr. 180182). Mr. Nelson testified that at the meeting of October 25
he learned for the first time that chipping had been going
on while the operator had been mining, that the foreman did
not give specific instructions to support the place, and
that after looking at the distances MSHA believed the
operator was setting supports only a little closer than
normal (Tr. 120-121). Mr. Lenyo believed that after the
cutter appeared, spacing was inadequate and that there
should have been supports outby the cutter (Tr. 166-168).
Mr. Devett said much the same thing (Tr. 189).
The final turnabout occurred two days before the hearing
when the citation was vacated again (Tr. 51). Once again,
Mr. Bondra, the regular inspector, issued the vacation order
but he did not participate in the decision to vacate (Tr.
51-52).
He just wrote it and issued it (Tr. 52, 84-85).
That this might be confusing and misleading to the operator
and others apparently did not occur to MSHA officials.
But
in his testimony Mr. Bondra touched upon what appears to
have been one of the principal reasons for the final vacation
of the order, i.e. he and Mr. Thompson who were first on the
scene did not.issue a citation (Tr. 52). Mr. Nelson testified
that Mr. Thompson wanted the re-issued citation vacated and
spoke to Mr. Devett about it (Tr. 136). Mr. Lenyo stated

482

that he agreed with the second vacation because he thought
MSHA had created a hardship on the company in that Mr. Thompson
and Mr. Bondra had not recognized a violation on August 3
(Tr. 155). After referring to the fact that on August 3
Mr. Thompson and Mr. Bondra told the company there were no
violations and mentioning all the subsequent confusion,
Mr. Devett said that he came to believe that in fairness to
the company the citation should be vacated (Tr. 182-184,
186-187). After going back and forth and back and forth,
MSHA apparently decided it was stuck with what had been done
in the first instance.
It is not surprising that MSHA officials should have
differing opinions about a case such as this. The facts are
exceedingly complex and as might be foreseen, give rise
to varying conclusions.
The record is replete with differences
over the effect of the brow, use- of the continuous miner to
cut down top that had been chipping, etc.
This is to be
expected. What is disconcerting is that in a fatality case
such as this, MSHA apparently had no mechanism for resolving
such differences, thereby enabling it to make a definitive
and reasoned decision about how to proceed and present a
consistent position to the operator and everyone else involved.
The operator has been treated unfairly. But not because
it was cited for a violation it did not commit. That is a
question which will not be answered because of the way this
case has been handled. This independent Commission cannot
now decide whether the operator violated the Act since there
is no outstanding citation.
It may well be that if MSHA had
proceeded with the case, the operator would have successfully
defended.
Or after MSHA properly considered the matter
those in authority might have determined on the merits that
there was no violation. What transpired in this case is set
forth herein only to' demonstrate how MSHA acted. First
exonerated, then cited, then exonerated, then cited again,
and finally relieved of responsibility for any violation,
the operator was made to go around in circles. This is the
unfair treatment of the operator which this record demonstrates.

483

But this case has another, even more unfortunate
consequence. A miner is dead. Because the government
agency charged with enforcing mine safety has not properly
discharged its statutory responsibilities, the public
interest, as expressed in the enactmefit of the Mine Safety
Act, has been frustrated.
The operator has moved to withdraw its notice of
contest. The motion is Granted.
This case is DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Jerome H. Simonds, Esq., Freedman, Levy, Kroll & Simonds,
1730 K Street, N.W., Suite 1100, Washington, DC 20006
(Certified Mail)
William M. Darr, Esq., Rochester & Pittsburgh Coal Company,
655 Church Street, Indiana, PA 15701
(Certified Mail)
Catherine Oliver Murphy, Esq., Office of the Solicitor,
U. S. Department of Labor, Rm. 14480-Gateway Building, 3535
Market Street, Philadelphia, PA 19104
(Certified Mail)

/ln

484

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW .JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 29 1984

CHADRICK CASEBOLT,
Complainant
v.

DISCRIMINATION PROCEEDING

FALCON COAL COMPANY, INC.,
Respondent

MSHA Case ?10. BARB CD 82-4 3

Docket No. KENT 83-56-D

South Fork Surf ace
DECISION
Before:

Judge Kennedy
Statement of the Case

This discrimination complaint is before me on the
operator's motion to dismiss for failure to state a claim
upon which relief may be granted. 1/ Since the motion
relies upon matters outside the pleadings, the motion will
be treated as a motion for summary decision. Under Rule 64,
a motion for summary decision may be granted where the
pleadings and matters considered outside the pleadings such
as depositions, answers to interrogatories, admissions, and
affidavits show (1) there is no genuine issue as to any material
fact and (2) the moving party is entitled to judgment as a
matter of law. See also Rules 12(b), 56 of the Fed. R. Civ. P.
For the purposes of the motion, the operator concedes
complainant can establish a prima f acie case of unlawful discrimination.
This notwithstanding the operator contends that the
material facts not in dispute establish that entry of a remedial
order is inappropriate because (1) complainant suffered no loss
of pay since the job to which he was reassigned when he
failed the Tech II qualification tests pays more than the
jobs for which he was found unqualified, (2) a bona fide
economic retrenchment subsequently eliminated the job of
Tech II, surveyor, to which complainant seeks instatement,
and (3) complainant's lack of technical qualifications for
both the job of Tech II, surveyor, and Tech II, draftsman/
mapper, bars complainant's assertion of entitlement to
either of these positions solely by reason of his competitive
seniority.
1/ The complaint charges a wrongful interference with
complainant's bidding (bumping) rights under Falcon's collective
bargaining agree~ent.

485

Complainant agrees that as a result of the discrimination
alleged he suffered no loss of pay and that the job of Tech II,
surveyor, to which he initially aspired was "abolished in
October 1982 for bona fide economic reasons."

y

Nevertheless, complainant asserts that under the broad
authority to fashion "make whole" remedies conferred by
section lOS(c) (3) the trial judge should (1) hold a hearing
to determine whether there was a nexus at least in part
between the protected activity alleged and the claimed
discriminatory disqualification, and (2) upon a finding that
such discrimination occurred issue (a) an order requiring the
operator to create a vacancy for a Tech II, surveyor, job
and override the competitive seniority or bidding rights of
other miners to place complainant in that job or (b) override the seniority rights of incumbents in the remaining
Tech II, surveyor, jobs in order to instate complainant or
(c) if complainant's right to the surveyor and the draftsman/
mapper jobs is barred, award complainant "front pay," i.e.,
monetary damages for his temporary (3 months) loss of opportunity and for the emotional, psychic and domestic distress
brought on as a result of his reassignment to a higher
paying but lower status job. 3/

2/ In May and October 1982, there were two company-wide
reductions in force necessitated by the loss of contracts
to supply coal to the TVA.
3/ Complainant states that as a result of the operator's
discriminatory action:
I have been taken away from a job that I cared
about, one that promises a good future.
It also
deprived me a lot of times with my family by having
to work nights.
It placed me in a dangerous
situation of which I was not prepared for.
It
has deprived me of my rights within the contract
and the MSHA laws, and also I had a psychological
trauma which has brought hardship on my family
life.
It has been very hard for me to accept that
the company would permit something like this to
occur.

48l)

Findings and Conclusions 4/
Casebolt '.s Employment Record
Chadrick Casebolt, a white, male miner and resident of
Compton, Kentucky, was first employed by Falcon Coal Company,
a subsidiary of Diamond Shamrock Corporation of Lexington,
Kentucky on December 13, 1976. His job was that of tipple
worker at the Breathitt County Tipples. Three months later
his immediate superior recommended he be discharged for
unsatisfactory work performance. After a grievance hearing
it was found the recommendation stemmed from a personality
conflict between Mr. Casebolt and his supervisor, Mr. Carpenter.
Arrangements were made to transfer Mr. Casebolt to the
Engineering Department.
Thus in March 1977, Casebolt found
himself assigned as an Engineer Helper in Falcon's Engineering
Department working under the supervision of the Chief Engineer,
Chester Stevens.
Casebolt's run-in with Carpenter did not sit well with
his new supervisor. Statements from several individuals who
were in the Engineering Department at the time attest that
Stevens let his dislike for Casebolt be widely known among
his coworkers. Stevens told them he was forced to take
Casebolt in the Engineering Department and that he did not
want anyone to help Casebolt learn the job or show him how
4/ I wish to emphasize that my findings with respect to the
facts and background of the discrimination alleged are made
solely for the purpose of determining the motion. Because I
have not heard the witnesses, I cannot finally resolve the
conflicts in witness statements or the questions of
credibility presented. As the story unfolds, the reader
will understand why resolution of these conflicts is irrelevant to my ultimate disposition.
5/ The record shows that Mr. Casebolt holds a BA degree
(Class of '71) from Morehead State University with a major in
Physical Education and minors in Biology and Sociology. At
the time of his employment by Falcon in 1976 he was 29 years
old, married with a family.
He may have been over qualified
in terms of education for the job of general laborer at a
mine preparation plant. His employment application shows he
did not seek employment in a job involving mechanical or
engineering skills but something that would enable him to
employ his clerical skills.

487

~

things were done. Stevens also told employees in the
Engineering Department that he did not care how they treated
Casebolt.
For his part, Stevens said Casebolt "has himself overrated" because of his college degree.
Stevens said Casebolt
is "weak in mathematics" and that after three months in the
Engineering Department he decided to assign him to the job
of water sampler. Performance of this job did not require
any of the skills needed to be a surveyor or draftsman/mapper
which were the jobs to which others in the Engineering
Department were assigned. 6/ Management animosity against
Casebolt apparently goes back, as his coworkers said, a
long way.
When Casebolt started work in the Engineering Department he was assigned as a rod and chain man with one of the
surveying crews. He completed his probationary period
three months later. At that time (June 13, 1977), his
performance was rated as "substandard but making progress."
About a month after this evaluation, Stevens changed
Casebolt's job from that of surveyor to that of water
sampler. He continued, however, to be classified and paid
as a Tech II, Engineer Helper. He worked under Stevens'
direct supervision. The new assignment deprived Casebolt
of the opportunity for any extensive on-the-job training as
a surveyor or draftsman/mapper. Nevertheless, the pay was
the same and, with the exception noted below, Casebolt
remained in the job without complaint for the next five
years.
During the period in question, March 1977 to November
1982, Falcon claims its Engineering Department consisted of
a Chief Engineer who supervised the department and two
divisions consisting of (1) the three field surveying crews
and (2) the two miners assigned to drafting/mapping work.
The water sampling job was first assigned as an additional
duty to the members of the surveying crews. After Casebolt
was assigned to it, however, it became his full-time job and
the others did not participate. While Casebolt claims his
understanding was that he was qualified to perform any
Tech II position in the department because his classification for pay purposes was the same as the other Tech II's,
it appears that he was already in a "dead end" job.
6/ The operator claims that the knowledge and skill required
of a water sampler are comparable to those of "high school
aged lifeguards [who perform] similar water sampling duties
at swimming pools in the summer."

488

Casebolt first became concerned that his competitive
seniority within the department was being adversely affected
by his job as water sampler in January 1981. 7/ Mark
Campbell; the new Chief Engineer, advised him-that to bump
into one of the other jobs in the department he would have
to pass written tests of his ability to solve problems in
algebra and trigonometry. Casebolt was reluctant to take
these tests, fearing that if he did not pass they would be
used against him. At the urging of Campbell, Casebolt
finally took the written math exams for the jobs of surveyor
and draftsman/mapper on October 15 and November 12, 1981.
On the first test Casebolt scored 47.2% and on the second
51.6%. The arbitrator found a passing score of 70% was
required to qualify for the Tech II surveying and draftsman/
mapper jobs. 8/ Casebolt was afforded the opportunity to
retake the tests in July 1982 at the time he tried to bump
Mark Sheffel from a Tech II, surveying position but according
to Jay Watts, the Chief Engineer, Casebolt declined to take
the tests.
It was Casebolt's position then, as now, that
because he was already in the Engineering Department he
could bump on the basis of his competitive seniority alone
and that his competitive seniority was in no way qualified
by a requirement to show a proficiency in mathematics.
Work As A Water Sampler
As a water sampler, Casebolt was responsible for
collecting water samples from the silt ponds located at
respondent's various surface mines. Because this required
him to drive and work alone in remote mountainous terrain
where dangerous conditions existed, he requested his 1978
pickup truck be furnished with a two-way radio.
On several
occasions during 1978 and 1979, Casebolt requested such
communications equipment.
It was not until some time in

7/ Casebolt's concern over his job security may have been
stimulated by the cancellation of a large coal supply agreement with TVA. As a result of this contract cancellation,
Falcon began to reduce its work force on January 7, 1980.
8/ There is no claim that Casebblt failed these tests
because of any protected activity.

489

1980, however, that Mr. Stevens provided Casebolt with a
Citizens Band radio for the pickup truck. ~
Casebolt claimed that because of its limited range and
power this radio did not provide him with a means of communication in the most remote areas. He continued to complain of
his need for a two-way AM/FM radio that would allow him to
remain in communication with his home office at all times.
He was not furnished with this piece of equipment until
June 15, 1982. Two weeks later he was bumped from his job
as Tech II, water sampler by Jim Hutchinson a Tech II, surveyor
with greater competitive seniority.
The Rif's
During 1982, two major series of seniority bumpings (Rif's)
took place. The first of these occurred on June 7, 1982 in
response to a reduction in force which Falcon began on May 21,
1982. The Rif first hit the Engineering Department when Zane
Watts successfully bumped Woody Gabbard from a Tech II,
surveyor job on Field Crew #1.
The consequences of this
series of seniority bumpings is shown on the attached
diagram, Exhibit 1.
As Exhibit 1 shows, Woody Gabbard bumped Archie Combs
who bumped Ben Johnson who bumped Jim Hutchinson who bumped
Chad Casebolt. Casebolt then attempted to bump Mike Sheffel
a Tech II, surveyor with less seniority. At this point,
Falcon invoked the provisions of Section 9(c) (iii) of the
collective bargaining agreement to require Casebolt demonstrate his qualifications for the position by taking a

9/ Falcon's failure and refusal to furnish Casebolt with
this equipment until almost two years after it was requested
may have constituted a violation of 30 C.F.R. 77.1700.
This provides:
No employee shall be assigned, or allowed, or be
required to perform work alone in any area where
hazardous conditions exist that would endanger his
safety unless he can communicate with others, can
be heard, or can be seen.

490

five-day field performance test and a written test of his
proficiency in algebra and trigonometry. 10/
Falcon asserted and the arbitrator agreed that the
provision that requires senior bumping rights to be exercised
in the same manner as bidding on a new job posting (Section
9(b) (iv)) required Casebolt to meet the job qualifications

10/ The collective bargaining agreement between Falcon and
the company union, Falcon Coal Company Employees' Association,
is dated July 13, 1981. The provisions invoked provided
as follows:
9.

SENIORITY, LAYOFF AND JOB POSTING. (a) Seniority
shall be determined on the basis of the length of
continuous full-time employment with Falcon . . .

*

*

*

(c)
If a reduction in the work force is made,
layoffs of Association Members shall be based
upon company-wide seniority and shall be
accomplished as follows:

*

*

*

(iii) Subject to the provisions of subsection
(iv) below an Association Member with sufficient
seniority to remain in the Company after such
layoff, but who has been displaced in the provisions of this section, shall exercise his
seniority rights within five (5) days and displace
any Associ'ation Member with less seniority. An
Association Member so exercising his seniority
shall have five (5) working days in which to
prove his ability to perform the job, just as
if he had obtained the new job through the bid
system provided for herein.
In the event that
such an Association Member is unable to perform
such new job, he shall again exercise his seniority
rights until he finds a job he can perform.

491

for Engineering Tech II's as set forth in Exhibit "B" of the
collective bargaining agreement. 11/ Section 9(b} (i).
Casebolt, as noted, refused to take the written math
exam. Despite this, Falcon afforded him.the opportunity to
take the five-day field test.
This was done under the
supervision of Jay Watts, the Chief Engineer at the time.
The test was administered on July 6, 7, 8, 9 and 12, 1982.
Mr. Casebolt was asked to perform the same nine duties
usually required of all Tech II, surveyors. These are run
level, set tripods, rod for cross sections, roll up tape,
use reducing arc, keep field notes, reduce field notes, plot
cross-section notes and plot pit surveys. Watts's notes of
Casebolt's performance during the five-day period showed he
performed poorly on most of the subjects on which he was
tested.
Based on an evaluation of his performance by
Watts, Larry Allen and Mark Campbell on July 12, and on the
fact that Mike Sheffel had five years experience on the job
with adequate performance ratings, Falcon declared Casebolt
unqualified to bump Sheffel.
Approximately a week later, Casebolt attempted to bump
into the Tech II drafting/mapping position held by Charles
Booth. He was found disqualified for this position also but
has not alleged that this disqualification resulted from
any wrongful interference with his bumping rights.
While Casebolt was attempting to bump into the Tech II
surveyor job held by Sheffel, Sheffel was attempting to bump
into the drafting/mapping position held by Booth. Sheffel
was also found disqualified for Booth's position.
11/ While Falcon admits that "Passing the written exam is
not required if the employee's performance during the
five-day qualification period or previous work experience
demonstrates that the employee has the requisite mathematical
proficiency," it claimed Casebolt's work experience and
previous demonstrated math deficiency did not justify
waiving the written math test in his case. The arbitrator
agreed.
The job qualifications set forth in Exhibit "B" to the
collective barbaining agreement are as follows:
5.

ENGINEERING-TECHNICIAN II--Knowledge of general
mathematics and fundamentals of Algebra and
Trigonometry for use in the solution of routine
engineering oriented technical problems.
Proficient in engineering, lettering and
drafting. Knowledge of proper rod and chain
techniques.

492

During the week of August 2, 1982, Casebolt successfully
bumped into his present position as a rock truck driver on
the night shift. This marked the conclusion of the bumping
that began .in the Tech II area with Zane Watts on June 7,
1982.
The Arbitration
Casebolt took the question of his disqualification for
both Tech II jobs to arbitration and on August 18, 1982, the
arbitrator denied the grievance. At the arbitration hearing
Casebolt did not contend that he was disqualified because
of any activity protected under the Mine Act. What he did
contend was that it was discriminatory for Falcon to require
him to demonstrate proficiency in the duties of a Tech II
when none of those holding such jobs had been required to
demonstrate such proficiency.
Casebolt's lawyer argued that
since he and the others were classified as Tech II engineers
at a time when there were no contractually specified qualifications for the position Falcon could not condition the
exercise of his competitive seniority rights on a showing that
he met the job qualifications set forth in Exhibit "B" to the
collective bargaining agreement.
The arbitrator rejected this and held the company was
not estopped to challenge Casebolt's qualifications for a
Tech II surveying or mapping job because,
The Company has the right to expect any employee
who bumps into a position to have the requisite
abilities at the time of the bump or at least be
able to demonstrate adequate ability within the
five (5) day qualification period established by
the Agreement.
It must be remembered that the Company
not only owes the bumping employee an opportunity to
show his ability in the new job, but also owes the
employee who is being bumped the opportunity to retain
his position if the bumper does not have the requisite
abilities.
In essence, then, it is my opinion that, under the
circumstances before me in this case, merely because
the Grievant was properly classified as an Engineering
Technical II does not mean that he was properly
qualified for a job on the mapping and survey crew.
The duties and qualifications of a water sampler are
so separate and distinct from those of the mapping
and survey crew that I cannot conclude that the

493

classification of Engineering Technician II automatically qualifies an employee to perform all duties
now within that classification, when taking into
consideration the fact that the Grievant's classification preceded the contractually established minimum
required abilities. Dec. p. 7.
The arbitrator decided that while "no other Engineering
Technician II has ever been required to take a written test
or go through the five (5) day qualification period in order
to bump into a job of another Engineering Technician II" the
written and field testing were particularly appropriate for
Casebolt because "no other Engineering Technician II has
been almost exclusively assigned to water sampling duties,
with only limited experience and other abilities required
of that classification." Id., p. 9.
With respect to the claim of "premeditated, retaliatory,
discrimination," the arbitrator found that while the evidence
showed the Chief Engineer, Jay Watts, disliked Casebolt and
may have pressured him in such a way as to prejudice Casebolt's
performance during the five-day field test, a review of Watts's
contemporaneous notes of Casebolt's field performance and
the written math tests, which were unaffected by Watts's
conduct, was persuasive of the fact that he did not possess
the job qualifications prescribed by the collective bargaining
agreement.
Id. pp. 3, 6, 8, 9. Thus, the arbitrator held
that, notwithstanding the discrimination alleged, the evidence
was "sufficiently tangible and objective" to support the
Company's decision to disqualify Casebolt from the positions
of Tech II, surveying and mapping.
Id. p. 9.
Casebolt has never contested the arbitrator's finding
that he failed to demonstrate a lack of proficiency in
mathematics. Complainant's contention before me as before
the arbitrator is that he was not bound by the terms of the
collective bargaining agreement to show a proficiency in
algebra and trigonometry because (1) he was classified as
a Tech II before the job qualifications were put in the
contract, (2) he continued in the classification for some
time after they were inserted, and (3) no other Tech II was
required as a condition of exercise of his bumping rights

to show such proficiency. As we have seen, the arbitrator
rejected each of these contentions holding that under the
terms of the contract, as he construed it, the operator
could require Casebolt to demonstrate his proficiency in
the solution of routine engineering problems involving a
knowledge of general mathematics and the fundamentals of
algebra and trigonometry. 12/
The results of the 1981 math tests, which Casebolt took
voluntarily and which he has never claimed were tainted with
Watts's alleged discriminatory conduct, were reliable,
probative and ~ubstantial evidence of his lack of knowledge
and skills for the job of surveyor or mapper.
This evidence
which came from his own hand at a time when he was trying to
qualify for the jobs in question is, I believe, dispositive
of any claim that but for his protected activity he would
not have been disqualified. Consequently, whether or not
Watts's motive was as malevolent as claimed, the smoking gun
of disqualification came from Casebolt's own hand.
In arriving at this conclusion, I have given appropriate,
but not controlling, deference to the arbitrator's "specialized
competence" in interpreting the seniority provisions of the
contract. 13/ I find this position to be in accord with
both the doctrine of deference with respect to arbitral
decisions that interpret the competitive seniority provisions
of collective bargaining agreements and complainant's right

12/ The arbitrator stated that "I have personally reviewed
both tests taken by the Grievant and find them to be fair,
appropriate and reasonable." Casebolt has never challenged
the fairness of the math tests.
13/ While no transcript was made of Casebolt's arbitration
hearing, a complete and authentic copy of the collective
bargaining agreement in question has been furnished in
support of the operator's motion.
The arbitrator's decision
contains a recitation of the evidence submitted by the
parties. This closely parallels that in the MSHA investigation file which is also in the record.

495

to a de novo review of his claim by this trial tribunal. 14/
In addition to the fact that Casebolt cites no authority for
disregarding the contract to which he was a party as a
member of the Falcon Coal Company Employees' Association, a
close scrutiny of the contract shows no evidence of an
intent to exclude Casebolt from the conditions attached to
the exercise of seniority bumping rights by Section 9(c) (iii)
and Exhibit "B''. Further, I agree with the arbitrator that
in view of Casebolt's failure to pass the written math exam
less than a year previously and his limited experience onthe-job it was reasonable for Falcon to require Casebolt to
demonstrate his qualifications for both jobs. I find
particularly unappealing the argument that the alleged
deficiencies of others in the engineering department excused
Casebolt's lack of qualifications.
In this connection, I
note Casebolt has never claimed that the man he tried to
bump, Mike Sheffel, was lacking in any of the essential
qualifications required by the contract. Accordingly,
whether I apply the doctrine of deference or my own de ~
review of the contract I conclude Casebolt's competitive
seniority rights were subject to the job qualification
provisions of the contract. 15/
See w. R. Grace & Co. v. Local 759,
U.S.
,
See also the NLRB's deferral
policy in Morris, The Developing Labor Law, Ch. 20, Accommodation to Arbitration, (2d ed. BNA, 1983) and Olin Corporation,
268 NLRB No. 86 (1984). No Commission decision has previously
touched on the question of the extent to which a trial judge
should defer to arbitral decisions involving the interaction
of job qualifications with the exercise of competitive
seniority rights. Prior decisions of the Commission have
focused on the standards governing the weight to be accorded
to credibility and disputed factual findings by arbitrators
with respect to activity involved in section 105(c) retaliation
(discrimination) cases. See, David Hollis v. Consolidation
Coal Company,
FMSHRC
, decided January 9, 1984.
Compare, Alexander v. Gardner-denver, 415 U.S. 36, 59-60,
n. 21 (1974).
In Gardner-Denver, the Supreme Court recognized
the "specialized competence of arbitrators" in interpreting
collective bargaining agreements.
Id. at 53, 57.
14/

76 L Ed 2d 298, 306 (1983).

15/ Since my de novo determination is congruent with that of
the arbitration, I find it unnecessary to deal with Casebolt's
claim that the arbitrator was not technically authorized to
hear and determine his grievance.

49G

The Complaint To MSHA
While the grievance was pending before the arbitrator,
Casebolt filed a discrimination complaint with MSHA. This
complaint alleged substantially the same acts of discrimination as were alleged under the grievance except that the
MSHA complaint alleged the discriminatory treatment stemmed
from a protected activity instead of a personality conflict 16/
and general animus against him on the part of his supervisorS:MSHA's investigation confirmed that several of Casebolt's
co-workers witnessed acts of continuous harrassment by
Watts during the five-day test period. One individual
claimed he saw Watts "throw rocks at Casebolt when he was
trying to set up a tripod." Mike Sheffel told the investigator that after he was bumped by Casebolt, but before
Casebolt was found disqualified, Jay Watts told him he did
not like Casebolt and "would make sure Casebolt did not
qualify for the surveying job." Watts denies having ever
said this.
He also denied that Casebolt's requests for a
two-way radio had anything to do with his disqualification.
He said that Casebolt had worked with a surveying crew
for about two months several years earlier but had no
experience with new equipment introduced since then. Watts
thought the C.B. radio which he claimed was furnished Casebolt
in 1979 provided an adequate means of communication.
For the purposes of the motion, I do not resolve the
conflicts in the statements of the witnesses or attempt to
determine the "true" motive,for Casebolt's disqualification.
I am assuming for the purposes of the motion that Casebolt
was disqualified at least in part for his claimed protected
activity.
16/ . For example in the grievance proceeding the Union, on
behalf of Casebolt, offered evidence which showed that Watts
told Sheffel, the miner Casebolt was trying to bump, that
Sheffel need not worry because Watts did not like Casebolt
and would make sure Casebolt didn't qualify for the surveying
job. At the arbitration hearing this was cited as showing a
premeditated intent to discriminate against Casebolt. The
arbitrator found the Union's evidence established a "longstanding personality confict" between Watts and Casebolt
which put Casebolt under pressure during his five-day field
test.
But, the arbitrator concluded, even if the field
test was unfair, the math tests were not and that Casebolt's
refusal to reta~e them was tantamount to an admission that
he lacked the knowledge and skills necessary to perform the
job.

497

MSHA declined prosecution of Casebolt's complaint on
the ground no violation of section 105(c) (1) occurred and
on December 1, 1982, Casebolt filed a pro se complaint with
the Commission under section 105(c) (3)-.~After responding
to the pretrial order, Casebolt employed his present counsel.
The Second Rif
In the meantime, on October 15, 1982, a second companywide reduction in force necessitated by the loss of additional TVA contracts resulted in the elimination of one
Tech I and two Tech II jobs in Field Survey Crew #3.
See
Exhibit 2 attached. Archie Combs who was a Tech I in Field
Crew #3 bumped Jim Hutchinson, who had earlier bumped
Casebolt, from the water sampling job and Hutchinson became
a rock truck driver on the night shift with Casebolt. Ben
Johnson, who earlier had been bumped from the Tech I job
by Archie Combs into a Tech II job bumped Eugene Turner from
a Tech II job on Field Crew #2.
Turner tried, unsuccessfully,
to bump into the Tech II job held by Charles Booth in the
mapping/drafting division and then successfully bumped into
a job as a rock truck driver with Casebolt on the night
shift. Finally, with the elimination of Field Crew #3
Mike Sheffel, whom Casebolt had been unsuccessful in bumping
back in July, had to bump into a position as a rock truck
driver on the night shift with Casebolt.
Thus, by November 15, 1982, when these realignments had
taken place all the Tech I and II jobs in the surveying division
were held by men senior in service to Casebolt and two men
with greater seniority and experience as either Tech I or
II's (Turner and Hutchinson) were driving rock trucks on the
night shift with Casebolt. Further, Mike Sheffel who held
the job Casebolt tried to bump into was also driving a rock
truck on the night shift. For these reasons, the operator
contends that even if Casebolt was disqualified as the
result of some unlawful discrimination in July 1982 he would
still have ended up driving a rock truck on the night shift
with his junior Mike Sheffel and his seniors Hutchinson and
Turner in October 1982. 17/ I find the material facts not
in dispute show (1) that---Casebolt was technically unqualified
for a Tech II job and (2) that as the result of a bona fide
economic retrenchment there is no Tech II job to which
Casebolt can be instated without violating the competitive
seniority rights of other miners under the collective bargaining
agreement.
17/ In April 1983, the Tech II water sampling job was
abolished and its responsibilities transferred to the
Reclamation Department.
I assume, therefore, that Archie
Combs may also be driving a rock truck.

498

Jurisdiction to order instatement depends on my finding
not only that Casebolt was deprived of a Tech II position
because of unlawful discrimination but that no bona fide
business or economic justification exists for its subsequent
elimination. Here, however, the undisputed facts show, and
Casebolt concedes, that he would have lost any Tech II
surveying job he might have occupied in October 1982 when,
for bona fide economic reasons, the job (then held by Mike
Sheffel) was abolished. 18/
As respondent points out, if business conditions result
in a reduction in the work force the right to back pay is
tolled because a discriminatee is entitled to back pay only
for the period during which he would have worked but for
the unlawful discrimination. Phelps Dodge Corp. v. NLRB,
313 U.S. 177, 198, n. 7 (1941). Furthermore, back pay does
not accrue to a discriminatee for any period after the date
he would have lost his position because of lack of competitive seniority or the unavilability of work. NLRB v.
Columbia Tribune Pub. Co., 495 F.2d 1384, 1393---nfth Cir.
1974). By a parity of reasoning, the courts have held that

18/ Because the undisputed facts show Casebolt was not
technically qualified for a draftsman/mapping job and because
I do not read his complaint or response to the pretrial
order as alleging his disqualification for this job was
tainted by any unlawful intent or motive to discriminate, I
decline to entertain any suggestion that Casebolt is entitled
to further protract these proceedings by being allowed to
amend his complaint. Complainant's case has been gossamer
thin from the beginning.
I believe Mr. Casebolt has had his
day in court, and then some, and that any further protraction
of this matter would be unfair and vexatious to the respondent.
Because miners of ten have no professional guidance in the
institution of pro se' discrimination cases, it would be
unjust to apply to them the sanctions ordinarily available to
deter the filing of frivolous, unreasonable or groundless
claims.
If, however, a miner were to insist on pursuing a
claim after it clearly appears to be frivolous, unreasonable
or groundless the common law sanction for pursuing or
continuing vexatious claims, i.e., claims pursued in bad
faith may be invoked to deter abuse of the adjudicatory
process.
See Christianburg Garment Co. v. EEOC, 434 U.S.
412, 422 (1978); Roadway Express, Inc. v. PIPer", 447 U.S.
752, 766 (1980).

49!:1

the unavilability of a position due to a bona fide economic
retrenchment or reduction in force bars reinstatement of a
discriminatee. M.S.P. Industries, Inc. v. NLRB, 568 F.2d
166, 179-180 (10th Cir. 1977); Union Drawn Steel v. NLRB,
109 F.2d 587, 592 (3d Cir. 1940); 48A Am. Jur. 2d § 1580.
In Union Drawn Steel and MSP Industries, the courts
held the NLRB could not order reinstatement without a finding
that there was work for the discriminatees to do. Again in
NLRB v. Federal Bearings Co., Inc., 109 F.2d 945 (2d Cir.
1940), the court held that where depressed business conditions required a reduction in force an employer was not in
contempt by failing to reinstate.
In the same vein, was the
Third Circuit's holding that a company cannot be required to
reinstate employees for whom there is no work as a result of
curtailment of operations for bona fide economic reasons.
NLRB v. Wilson Line, 122 F.2d 809 (3d 1941). And in NLRB
v. Southeastern Pipeline, 210 F.2d 643 (5th Cir. 1954r:-"""the
Fifth Circuit held that where the employee did not have the
knowledge required for a new position created by combining
two former jobs and had been given a transfer to another
location at the same pay, reinstatement should not be
ordered.
The defense of unavailability of work to a claim for
reinstatement was also upheld in NLRB v. Sterling Furniture
Co., 227 F.2d 521, 522 (9th Cir. 1955). There the court held
that under the National Labor Relations Act, the remedial
model for section 105(c), it is well settled that an employer
may refrain from reinstating a discriminatee during a period
when employment is not available for non-discriminatory
reasons. Compare NLRB v. United Contractors, Inc., 614 F.2d
134, 137-138 (7th Cir. 1980).
Most closely in point, perhaps, is United Steelworkers
of America v. Overly Mfg. Co., 438 F. Supp. 922 (W.D. Pa.
1977). There the court refused to find an employer in civil
contempt of a prior order of the court that directed reinstatement of a discriminatee to his job of draftsman with
full seniority. The court upheld the defense of impossibility
of reinstatement upon a showing that the position no longer
existed as well as a change of circumstances that would
have rendered enforcement of the reinstatement decree
inequitable. The facts showed that during the pendency of
litigation to enforce the arbitral award and the appeals
that followed the employer had transferred the discriminatee' s job of journeyman draftsman from its Greenberg,

500

Pennsylvania plant to its plant in Glendale, California.
Thereafter, the only drafting work available in Greenberg
had to be performed by professional engineers who were
college graduates because the design work involved the use
of higher mathematics. Discriminatee had only a high school
education and no formal education in drafting. Discriminatee
refused the offer of a job in California and insisted he be
paid as a draftsman at the Greenberg plant even if there was
no work for him to do.
The court found that while resolution of discriminatee's
right to reinstatement was not simple, the absurdity of
ordering literal compliance with the order of reinstatement
in the light of changed circumstances dictated denial of
the Union's petition.
438 F. Supp. 927.
I am cognizant of the fact that the "rr.ake whole"
remedy to which complainant is presumptively entitled embraces
the use of constructive or preferential seniority. But this
is true only where complainant's plight is the result of
wrongful discrimination.
It does not justify catapulting
Casebolt into a better position than he would have enjoyed
absent the discrimination.
Only if Casebolt could show, as he cannot, that he is
driving a rock truck because of the discrimination that
occurred in July 1982 would this trial tribunal have jurisdiction and power to abrogate Falcon's seniority system by
slotting Casebolt into the system ahead of Turner and
Hutchinson or displacing an incumbent. Ford Motor Co. v.
EEOC,
U.S.
, 76 L. Ed 2d 721, 733-734, n. 22 (1982);
Franks v. Bowman Transportation Co., 424 U.S. 747, 746,
770, 778 (1976); W. R. Grace & Co.,
U.S.
, 76 L.
Ed 2d 298, 310 (1983). Unlike the EEOC this Commission is
vested with power and jurisdiction to adjudicate discrimination claims and to impose sanctions that are enforceable by
the courts of appeals. But in the absence of a finding that
Casebolt lost seniority as a Tech II as a result of the
discrimination assumed it would be inequitable and a violation of the rights of innocent third parties to slot him
ahead of them under the collective bargaining agreement's
seniority provisions. Casebolt is now, as he was then,
ahead of Sheffel on Falcon's company-wide seniority list and
is now, as he was then, below Turner and Hutchinson.
If a
vacancy in a Tech II job occurs he can bid on it ahead of
Sheffel and behind his two seniors.
That is the agreement
he bargained for.
It was not affected by what transpired in
July 1982.

501

Since no Tech II job vacancy exists, it is unnecessary
to consider whether a lateral transfer under section 9(h) of
the contract is an available remedy. Under the circumstances that have prevailed since October 1982, this provision cannot be used to nullify Turner's and Hutchinson's
seniority rights. Further, an order compelling reinstatement either directly or laterally to a job that does not
exist would result in an egregious form of featherbedding
and an abuse of the equitable remedial powers conferred by
the Act.
Finally, if no relief is available by means of reinstatement, back pay1 or retroactive, constructive, or preferential
seniority, it is suggested I award Casebolt "front pay."
This term refers to the substitution of monetary relief in
lieu of injunctive relief for identifiable victims of
discrimination.
It has been most widely used in cases where
discriminatees were wrongfully denied promotions because of
discriminatory hiring or promotion policies.
Schlei and
Grossman, Employment Discrimination Law, (2d ed. 1983), at
1434-1436.
In Franks v. Bowman Transportation Co., supra,
777, N. 38, 780-781, the Supreme Court declined Justice
Burger's suggestion to use front money as a substitute for
constructive seniority but found that under Title VII it
was available as a remedy.
Casebolt urges that in view of
this I fashion a monetary remedy in lieu of reinstatement
and thereby avoid infringing the seniority rights of other
miners. The difficulty is that Casebolt lost no opportunity,
promotion or otherwise. At least not one that can be
quantified. Front pay for a lost opportunity must be
calculated on the basis of the present discounted value of
earnings that are reasonably likely to occur between the
date of the lost opportunity and the date of its realization,
i.e., promotion, reinstatement, etc. See, Patterson v.
American Tobacco Co., 535 F.2d 257, 269 (4th Cir. 1975),
cert. denied, 429 U.S. 920 (1976).
Because Casebolt lost no earnings or opportunity for
promotion there is no basis for making a present discounted
value calculation of his claimed injury.
Windfalls are not part of the "make whole" relief to
which a discriminatee is entitled. To award Casebolt
monetary damages on some unspecified, unquantified basis
would not just make him whole it would put him in a better
position than other miners who were bumped to the rock
trucks for non-discriminatory reasons.

502

As for the claim that Casebolt is entitled to something
for his emotional and psychic distress and loss of consortium
by reason of the fact that he had to work nights, all I can
say is that life is unfair but that I find no warrant in the
statute or precedent for an award of damages for pain and
suffering. At least not in this case.
Accordingly, it is ORDERED that the motion for summary
disposition be, and hereby
TED and the captioned
complaint DISMISSED.

Distribution:
Timothy J. Wilson, Esq., Attorney for Complainant, P.O. Box
641, Hindman, KY 41822
(Certified Mail)
Chadrick Casebolt, Rt. 1, Box 216, Campton, KY
(Certified Mail)

41301

George Brooks, Esq., Falcon Coal Company, Inc., 1200 First
Security Plaza, Lexington, KY 40507
(Certified Mail)

Attachment

/ejp

503

ZANE WATTS

EXHIBIT 1
ENGINEERING DEPARTMENT

Bumped

0

~

LI')

Chad Casebolt (12/13/76) Tech II

Water Sampling

(Bumping caused by Zane Watts, 6/7/82-8/9/82)

Surveying - Jay Watts (Supervisor)

Archie Combs (8/03/76) Tech II

Woody Gabbard (8/18/75) Tech IIJ

Field Crew #1 -- Ray Shepherd (12/09/75) Tech I
Bumped
~~~~~

Field Crew #2 -- John Burke (1/28/74) Tech I
Anthony Noble (8/03/76) Tech II
Eugene Turner (9/07/76) Tech II
Bumped

E-i

z
ri:t
:::E:
::i:::

u

Bumped

Attempted Bump (Unsuccessful)

srffel (9/15/77) Tech II .;--Attempted_Bump ~Unsuccessful)

Field Crew #3 -- Ben Johnson (8/16/76) Tech I
J
Bumped
Jim Hutchison (10/05/76) Tech II

~
~
Mike

I

Bumped to rock truck

Drafting/Mapping
I
J;
Attempted Bump (Unsuccessful)
Charles Booth (10/31/77) Tech II t-- - - - - Tom Watts (5/17/78) Tech II

Tech I

Bumped

ENGINEERING DEPARTMENT

----····-~--------·---.-...

Water Sampling
Hutchison II
~Jim

Bumped

Bumped

::; Rock Truck

Rock Truck

Rock Truck

PRODUCTION

EXHIBIT 2 (Bumping caused by elimination of Field Crew #3, 10/15/82-11/15/82)

Surveying

Ray Shepherd
Tech II

Field Crew #1

Zane Watts
Tech II

Tech II

I Bumped

·- -····-- -- -··

Tech II

Tech I

Woody Gabbard
Field Crew #2

z

E-i

John Burke

u

,--

- Eugene Turner

ro(!)

§
Tech I

ill

Archie Combs

Tech II

Tech II

Tech II

Tech II

Booth
Tom Watts

~Charles
--7

.
Drafting I Mapping

.

Ben Johnson
.
Mike Sheffel

Field Crew #3

~

Anthony Noble
- I

::i::

~

~

E-i
E-i
~

I

I
I
o..-1

I

83 j

ill~

ro en
(!)

uI
g

(!)

~

.µ

en

L- -

(!)

+1 ::>
i::
.µ

<-

L..,

Li..,

0

